Exhibit 10.1

 

 

$100,000,000

 

CREDIT AGREEMENT

 

Among

 

CANO PETROLEUM, INC.

 

as Borrower,

 

THE LENDERS PARTY HERETO FROM TIME TO TIME

 

as Lenders,

 

and

 

UNION BANK OF CALIFORNIA, N.A.

 

as Administrative Agent and as Issuing Lender

 

November 29, 2005

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

Section 1.01

Certain Defined Terms

1

Section 1.02

Computation of Time Periods

18

Section 1.03

Accounting Terms; Changes in GAAP

18

Section 1.04

Types of Advances

18

Section 1.05

Miscellaneous

18

 

 

 

ARTICLE II

CREDIT FACILITIES

19

 

 

 

Section 2.01

Commitment for Advances

19

Section 2.02

Borrowing Base

19

Section 2.03

Method of Borrowing

22

Section 2.04

Reduction of the Commitments

24

Section 2.05

Prepayment of Advances

24

Section 2.06

Repayment of Advances

26

Section 2.07

Letters of Credit

26

Section 2.08

Fees

30

Section 2.09

Interest

30

Section 2.10

Payments and Computations

32

Section 2.11

Sharing of Payments, Etc

33

Section 2.12

Breakage Costs

33

Section 2.13

Increased Costs

33

Section 2.14

Taxes

35

 

 

 

ARTICLE III

CONDITIONS OF LENDING

37

 

 

 

Section 3.01

Conditions Precedent to Initial Credit Extension

37

Section 3.02

Conditions Precedent to All Borrowings

40

 

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

41

 

 

 

Section 4.01

Existence; Subsidiaries

41

Section 4.02

Power

41

Section 4.03

Authorization and Approvals

41

Section 4.04

Enforceable Obligations

42

Section 4.05

Financial Statements

42

 

i

--------------------------------------------------------------------------------


 

Section 4.06

True and Complete Disclosure

42

Section 4.07

Litigation; Compliance with Laws

43

Section 4.08

Use of Proceeds

43

Section 4.09

Investment Company Act

43

Section 4.10

Public Utility Holding Company Act

43

Section 4.11

Taxes

44

Section 4.12

Pension Plans

44

Section 4.13

Condition of Property; Casualties

45

Section 4.14

No Burdensome Restrictions; No Defaults

45

Section 4.15

Environmental Condition

45

Section 4.16

Permits, Licenses, Etc

46

Section 4.17

Gas Contracts

46

Section 4.18

Liens; Titles, Leases, Etc

46

Section 4.19

Solvency and Insurance

47

Section 4.20

Hedging Agreements

47

Section 4.21

Material Agreements

47

 

 

 

ARTICLE V

AFFIRMATIVE COVENANTS

47

 

 

 

Section 5.01

Compliance with Laws, Etc

47

Section 5.02

Maintenance of Insurance

48

Section 5.03

Preservation of Corporate Existence, Etc

48

Section 5.04

Payment of Taxes, Etc

49

Section 5.05

Visitation Rights

49

Section 5.06

Reporting Requirements

49

Section 5.07

Maintenance of Property

53

Section 5.08

Agreement to Pledge

53

Section 5.09

Use of Proceeds

53

Section 5.10

Title Evidence and Opinions

53

Section 5.11

Further Assurances; Cure of Title Defects

53

Section 5.12

Hedging Arrangements

54

Section 5.13

Bank Accounts

54

 

 

 

ARTICLE VI

NEGATIVE COVENANTS

55

 

 

 

Section 6.01

Liens, Etc

56

Section 6.02

Debts, Guaranties, and Other Obligations

56

 

ii

--------------------------------------------------------------------------------


 

Section 6.03

Agreements Restricting Liens and Distributions

57

Section 6.04

Merger or Consolidation; Asset Sales

57

Section 6.05

Restricted Payments

57

Section 6.06

Investments

57

Section 6.07

Affiliate Transactions

58

Section 6.08

Compliance with ERISA

58

Section 6.09

Sale-and-Leaseback

59

Section 6.10

Change of Business

59

Section 6.11

Organizational Documents, Name Change

59

Section 6.12

Use of Proceeds; Letters of Credit

60

Section 6.13

Gas Imbalances, Take-or-Pay or Other Prepayments

60

Section 6.14

Limitation on Speculative Hedging

60

Section 6.15

Additional Subsidiaries; Additional Oil and Gas Properties

60

Section 6.16

Account Payables

61

Section 6.17

Current Ratio

61

Section 6.18

Debt Coverage Ratio

61

Section 6.19

Interest Coverage Ratio

61

Section 6.20

Subordinated Debt

62

Section 6.21

Non-Guarantor Subsidiary

62

 

 

 

ARTICLE VII

EVENTS OF DEFAULT; REMEDIES

62

 

 

 

Section 7.01

Events of Default

62

Section 7.02

Optional Acceleration of Maturity

65

Section 7.03

Automatic Acceleration of Maturity

65

Section 7.04

Right of Set-off

66

Section 7.05

Non-exclusivity of Remedies

66

Section 7.06

Application of Proceeds

66

 

 

 

ARTICLE VIII

THE ADMINISTRATIVE AGENT AND THE ISSUING LENDER

66

 

 

 

Section 8.01

Authorization and Action

66

Section 8.02

Administrative Agent’s Reliance, Etc

67

Section 8.03

The Administrative Agent and Its Affiliates

67

Section 8.04

Lender Credit Decision

67

Section 8.05

Indemnification

68

Section 8.06

Successor Administrative Agent and Issuing Lender

68

 

iii

--------------------------------------------------------------------------------


 

ARTICLE IX

MISCELLANEOUS

69

 

 

 

Section 9.01

Amendments, Etc

69

Section 9.02

Notices, Etc

70

Section 9.03

No Waiver; Remedies

70

Section 9.04

Costs and Expenses

70

Section 9.05

Binding Effect

70

Section 9.06

Lender Assignments and Participations

70

Section 9.07

Indemnification; Waiver

73

Section 9.08

Execution in Counterparts

74

Section 9.09

Survival of Representations, Etc

74

Section 9.10

Severability

74

Section 9.11

Business Loans

74

Section 9.12

Governing Law; Submission to Jurisdiction

74

Section 9.13

WAIVER OF JURY TRIAL

75

Section 9.14

ORAL AGREEMENTS

75

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit A

 

-

Form of Assignment and Acceptance

 

Exhibit B

 

-

Form of Compliance Certificate

 

Exhibit C

 

-

Form of Guaranty

 

Exhibit D

 

-

Form of Mortgage

 

Exhibit E

 

-

Form of Note

 

Exhibit F

 

-

Form of Notice of Borrowing

 

Exhibit G

 

-

Form of Notice of Conversion or Continuation

 

Exhibit H

 

-

Form of Pledge Agreement

 

Exhibit I

 

-

Form of Security Agreement

 

Exhibit J

 

-

Form of Transfer Letters

 

Exhibit K

 

-

Form of Borrower’s Counsel Opinion

 

 

 

 

 

 

SCHEDULES:

 

 

 

Schedule I

-

Pricing Grid

 

Schedule II

-

Notice Information and Commitments

 

Schedule 4.01

-

Subsidiaries

 

Schedule 4.05

-

Existing Debt

 

Schedule 4.20

-

Hedging Contracts

 

Schedule 4.21

-

Material Agreements

 

Schedule 5.10

-

Post Closing Title Opinion Requirements

 

Schedule 5.12

-

Required Hedging Contracts

 

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This Credit Agreement dated as of November 29, 2005 is among Cano
Petroleum, Inc., a Delaware corporation (“Borrower”), the lenders party hereto
from time to time (“Lenders”), and Union Bank of California, N.A., as
administrative agent for such Lenders (in such capacity, the “Administrative
Agent”) and as issuing lender for such Lenders (in such capacity, the “Issuing
Lender”).

 

The Borrower, the Lenders, the Administrative Agent and the Issuing Lender
hereby agree to as follows:

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01                                Certain Defined Terms.  As used in
this Agreement, the terms defined above shall have the meanings set forth
therein and the following terms shall have the following meanings (unless
otherwise indicated, such meanings to be equally applicable to both the singular
and plural forms of the terms defined):

 

“Acceptable Security Interest” in any Property means a Lien which (a) exists in
favor of the Collateral Trustee for the benefit of the Secured Parties, (b) is
superior to all Liens or rights of any other Person in the Property encumbered
thereby, other than Permitted Prior Liens, (c) secures the Obligations, and
(d) is perfected and enforceable.

 

“Acquisition” means the purchase by the Borrower or any of its Subsidiaries of
any business, including the purchase of all or substantially all the associated
assets or operations or of stock (or other ownership interests) of a Person
(other than of a wholly-owned Subsidiary of the Borrower).

 

“Adjusted Reference Rate” means, for any day, the fluctuating rate per annum of
interest equal to the greater of (a) the Reference Rate in effect on such day
and (b) the Federal Funds Rate in effect on such day plus ½ of 1%.

 

“Administrative Agent” means Union Bank of California, N.A., in its capacity as
agent pursuant to Article VIII, and any successor agent pursuant to
Section 8.06.

 

“Advance” means an advance by a Lender to the Borrower pursuant to
Section 2.01(a) as part of a Borrowing and refers to a Reference Rate Advance or
a Eurodollar Rate Advance.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person.  The
term “control” (including the terms “controlled by” or “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of a Control Percentage, by contract, or otherwise.  Without limiting
the generality of the foregoing, a Person shall be deemed to be controlled by
another Person if such other Person

 

--------------------------------------------------------------------------------


 

possesses, directly or indirectly, the power to vote 10% or more of the
securities having ordinary voting power for the election of directors, managing
general partners or the equivalent.

 

“Agreement” means this Credit Agreement, as the same may be amended,
supplemented, restated, and otherwise modified from time to time.

 

“Applicable Margin” means, with respect to any Advance, (a) during any time when
an Event of Default exists, 3% per annum plus the rate per annum set forth in
the Pricing Grid for the relevant Type of such Advance based on the present
Utilization Level applicable from time to time, and (b) at any other time, the
rate per annum set forth in the Pricing Grid for the relevant Type of such
Advance based on the relevant Utilization Level applicable from time to time. 
The Applicable Margin for any Advance shall change when and as the relevant
Utilization Level changes and when and as any such Event of Default commences or
terminates.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of the attached Exhibit A.

 

“Barnett Shale Properties” means the stratigraphic equivalent of that certain
interval described as 100’ above and 100’ below the interval seen between 3,450’
and 3,650’ on the Welex Spectral Density – Dual Spaced Neutron Log dated
July 29, 1986 for the Hogtown Moore Unit #13-2 Well located in the George E.
Moore Survey, Eastland Conty, Texas, as such stratigraphic equivalent underlies,
comprises a portion of or is attributable to the Oil & Gas Properties held by
Square One in the Desdemona Field.

 

“Borrowing” means a borrowing consisting of Advances made on the same day by the
Lenders pursuant to Section 2.01(a).

 

“Borrowing Base” means at any particular time, the Dollar amount determined in
accordance with Section 2.02 on account of Proven Reserves attributable to Oil
and Gas Properties of the Borrower and its Subsidiaries (other than the Barnett
Shale Properties) subject to an Acceptable Security Interest and described in
the most recent Independent Engineering Report or Internal Engineering Report,
as applicable, delivered to the Administrative Agent and the Lenders pursuant to
Section 2.02.

 

“Business Day” means a day of the year on which banks are not required or
authorized to close in Dallas, Texas and Los Angeles, California and, if the
applicable Business Day relates to any Eurodollar Rate Advances, on which
dealings are carried on by banks in the London interbank market.

 

“Capital Leases” means, as applied to any Person, any lease of any Property by
such Person as lessee which would, in accordance with GAAP, be required to be
classified and accounted for as a capital lease on the balance sheet of such
Person.

 

“Cash Collateral Account” means a special interest bearing cash collateral
account pledged by the Borrower to the Issuing Lender containing cash deposited
pursuant to Sections 2.05(b), 7.02(b), or 7.03(b) to be maintained with the
Issuing Lender in accordance with Section 2.07(g) and bear interest or be
invested in the Issuing Lender’s reasonable discretion.

 

2

--------------------------------------------------------------------------------


 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.

 

“Change in Control” shall mean the occurrence of any of the following events:
(a) the Borrower ceases to own, either directly or indirectly, 100% of the
Equity Interest in any Subsidiary other than as a result of a sale of assets or
merger permitted under Section 6.04, (b) any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934)
other than a Permitted Holder becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 33% or more of the Equity Interest of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Borrower on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right), or (c) during any period of 12 consecutive months, a
majority of the members of the board of directors or other equivalent governing
body of the Borrower cease to be composed of individuals (i) who were members of
that board or equivalent governing body on the first day of such period,
(ii) whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses
(i) and (ii) above constituting at the time of such election or nomination at
least a majority of that board or equivalent governing body.   For purposes of
this definition, “Permitted Holder” means any of the following: (A) any Person
that is the “beneficial owner” (as referred to above) of an Equity Interest in
the Borrower on the date hereof, (B) any such Person’s estate, spouse and lineal
descendants and the legal representative of any of the foregoing, (C) the
trustees of any bona fide trusts of which any of the foregoing are the sole
beneficiaries and grantors, and (D) any corporation, limited partnership,
limited liability company, or similar entity, all of the Voting Securities of
which is owned by any of the foregoing.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute.

 

“Collateral” means (a) all “Collateral”, “Pledged Collateral” and “Mortgaged
Properties” (as defined in each of the Mortgages, the Security Agreements, and
the Pledge Agreement, as applicable) or similar terms used in the Security
Instruments, and (b) all amounts contained in the Borrower’s and its
Subsidiaries’ bank accounts.

 

“Collateral Trust and Intercreditor Agreement” means that certain Collateral
Trust and Intercreditor Agreement, which shall be in a form acceptable to the
Administrative Agent and the Lenders, dated as of the date hereof among the
Administrative Agent, the Borrower, the Guarantors, the Lenders, and the
Subordinated Lender.

 

3

--------------------------------------------------------------------------------


 

“Collateral Trustee” means Union Bank of California, N.A., in its capacity as
collateral trustee under the Collateral Trust and Intercreditor Agreement and
any successor appointed pursuant to the terms of the Collateral Trust and
Intercreditor Agreement.

 

“Commitment” means the amount set opposite such Lender’s name on the Schedule II
hereof as its Commitment, or if such Lender has entered into any Assignment and
Acceptance, as set forth for such Lender as its Commitment in the Register
maintained by the Administrative Agent pursuant to Section 9.06(c), as such
amount may be reduced or terminated pursuant to Section 2.04 or Article VII or
otherwise under this Agreement.

 

“Commitment Fee Rate” means the per annum commitment fee rate set forth on the
Pricing Grid applicable from time to time.  The Commitment Fee Rate shall change
when and as the relevant Utilization Level changes.

 

“Commitment Termination Date” means the earlier of (a) the Maturity Date and
(b) the earlier termination in whole of the Commitments pursuant to Section 2.04
or Article VII.

 

“Compliance Certificate” means a compliance certificate in the form of the
attached Exhibit B signed by a Responsible Officer of the Borrower.

 

“Consolidated Net Income” means, with respect to the Borrower and its
consolidated Subsidiaries, for any period, the net income for such period after
taxes, as determined in accordance with GAAP, excluding, however,
(a) extraordinary items, including (i) any net non-cash gain or loss during such
period arising from the sale, exchange, retirement or other disposition of
capital assets (such term to include all fixed assets and all securities) other
than in the ordinary course of business, and (ii) any write-up or write-down of
assets and (b) the cumulative effect of any change in GAAP.

 

“Control Percentage” means, with respect to any Person, the percentage of the
outstanding Equity Interest (including any options, warrants or similar rights
to purchase such Equity Interest) of such Person having ordinary voting power
which gives the direct or indirect holder of such Equity Interest the power to
elect a majority of the board of directors (or other applicable governing body)
of such Person.

 

“Controlled Group” means all members of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with the Borrower, are treated as a single employer under Section 414
of the Code.

 

“Convert,” “Conversion,” and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.03(b).

 

“Credit Extensions” means (a) an Advance made by any Lender, and (b) the
issuance, increase or extension of any Letter of Credit by the Issuing Lender.

 

“Debt,” for any Person, means without duplication:

 

(a)                                  indebtedness of such Person for borrowed
money;

 

4

--------------------------------------------------------------------------------


 

(b)                                 obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments;

 

(c)                                  obligations of such Person to pay the
deferred purchase price of Property or services (including, without limitation,
obligations that are non-recourse to the credit of such Person but are secured
by the assets of such Person, but excluding trade accounts payable);

 

(d)                                 obligations of such Person as lessee under
Capital Leases and obligations of such Person in respect of synthetic leases;

 

(e)                                  obligations of such Person under letters of
credit and agreements relating to the issuance of letters of credit or
acceptance financing

 

(f)                                    obligations of such Person under any
Hedge Contract;

 

(g)                                 obligations of such Person owing in respect
of redeemable preferred stock or other preferred Equity Interest of such Person;

 

(h)                                 any obligations of such Person owing in
connection with any volumetric or production prepayments;

 

(i)                                     obligations of such Person under direct
or indirect guaranties in respect of, and obligations (contingent or otherwise)
of such Person to purchase or otherwise acquire, or otherwise to assure a
creditor against loss in respect of, indebtedness or obligations of others of
the kinds referred to in clauses (a) through (h) above;

 

(j)                                     indebtedness or obligations of others of
the kinds referred to in clauses (a) through (i) above secured by any Lien on or
in respect of any Property of such Person; and

 

(k)                                  all liabilities of such Person in respect
of unfunded vested benefits under any Plan.

 

“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would become an Event of Default.

 

“Dollars” and “$” means lawful money of the United States of America.

 

“EBITDA” means, for any period, without duplication, (a) Consolidated Net Income
for such period plus (b) to the extent deducted in determining Consolidated Net
Income, Interest Expense, taxes, depreciation, amortization, depletion and other
non-cash charges for such period (including any provision for the reduction in
the carrying value of assets recorded in accordance with GAAP and including
non-cash charges resulting from the requirements of SFAS 133 or 143) for such
period minus (c) all non-cash items of income which were included in determining
such Consolidated Net Income (including non-cash income resulting from the
requirements of SFAS 133 or 143).

 

“Eligible Assignee” means (a) any Lender, (b) any Subsidiary or Affiliate of a
Lender, and (c) any commercial bank or other financial institution (i) approved
by the Administrative

 

5

--------------------------------------------------------------------------------


 

Agent and the Issuing Lender in their sole discretion, and (ii) unless an Event
of Default has occurred and is continuing, reasonably acceptable to the
Borrower.

 

“Engineering Report” means either an Independent Engineering Report or an
Internal Engineering Report.

 

“Environment” or “Environmental” shall have the meanings set forth in 42 U.S.C. 
9601(8) (1988).

 

“Environmental Claim” means any third party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation (including claims or proceedings under the Occupational Safety and
Health Acts or similar laws or requirements relating to health or safety of
employees) which seeks to impose liability under any Environmental Law.

 

“Environmental Law” means, as to the Borrower or its Subsidiaries, all Legal
Requirements or common law theories applicable to the Borrower or its
Subsidiaries arising from, relating to, or in connection with the Environment,
health, or safety, including without limitation CERCLA, relating to
(a) pollution, contamination, injury, destruction, loss, protection, cleanup,
reclamation or restoration of the air, surface water, groundwater, land surface
or subsurface strata, or other natural resources; (b) solid, gaseous or liquid
waste generation, treatment, processing, recycling, reclamation, cleanup,
storage, disposal or transportation; (c) exposure to pollutants, contaminants,
hazardous, or toxic substances, materials or wastes; (d) the safety or health of
employees; or (e) the manufacture, processing, handling, transportation,
distribution in commerce, use, storage or disposal of hazardous or toxic
substances, materials or wastes.

 

“Environmental Permit” means any permit, license, order, approval, registration
or other authorization under Environmental Law.

 

“Equity Interest” means with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board (or any successor), as in effect from time to time.

 

“Eurodollar Rate” means, for the Interest Period for each Eurodollar Rate
Advance comprising the same Borrowing, the interest rate per annum (rounded
upward to the nearest whole multiple of 1/100 of 1% per annum) set forth on the
applicable Telerate Page as the London Interbank Offered Rate, for deposits in
Dollars at 11:00 a.m.  (London, England time) two Business Days before the first
day of such Interest Period and for a period equal to such Interest Period;
provided that, if no such quotation appears on the applicable Telerate Page, the
Eurodollar Rate shall be an interest rate per annum equal to the rate per annum
at which

 

6

--------------------------------------------------------------------------------


 

deposits in Dollars are offered by the principal office of Union Bank of
California, N.A.  in London, England to prime banks in the London interbank
market at 11:00 a.m.  (London, England time) two Business Days before the first
day of such Interest Period in an amount substantially equal to the Eurodollar
Rate Advance to be maintained by the Lender that is the Administrative Agent in
respect of such Borrowing and for a period equal to such Interest Period.

 

“Eurodollar Rate Advance” means an Advance which bears interest as provided in
Section 2.09(b).

 

“Eurodollar Rate Reserve Percentage” of any Lender for the Interest Period for
any Eurodollar Rate Advance means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Federal Reserve Board for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental, or
other marginal reserve requirement) for such Lender with respect to liabilities
or assets consisting of or including Eurocurrency Liabilities having a term
equal to such Interest Period.

 

“Event of Default” has the meaning specified in Section 7.01.

 

“Expiration Date” means, with respect to any Letter of Credit, the date on which
such Letter of Credit will expire or terminate in accordance with its terms.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for any such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.

 

“Financial Statements” means the financial statements included in the
Form 10-KSB filed by the Borrower with the SEC on September 20, 2005, including
the audited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as of fiscal year ended June 30, 2005, and the related audited
consolidated statements of income, cash flow, and retained earnings of the
Borrower and its consolidated Subsidiaries for the fiscal year then ended,
copies of which have been delivered to the Administrative Agent and the Lenders.

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, applied on a basis consistent with the requirements of
Section 1.03.

 

“Governmental Authority” means, as to any Person in connection with any subject,
any foreign, national, state or provincial governmental authority, or any
political subdivision of any

 

7

--------------------------------------------------------------------------------


 

state thereof, or any agency, department, commission, board, authority or
instrumentality, bureau or court, in each case having jurisdiction over such
Person or such Person’s Property in connection with such subject.

 

“Guarantor” means each Subsidiary of the Borrower executing a Guaranty.

 

“Guaranty” means a Guaranty in substantially the form of the attached Exhibit C
and executed by a Guarantor, and “Guaranties” shall mean all such guaranties
collectively.

 

“Hazardous Substance” means the substances identified as such pursuant to CERCLA
and those regulated under any other Environmental Law, including without
limitation pollutants, contaminants, petroleum, petroleum products,
radionuclides, radioactive materials, and medical and infectious waste.

 

“Hazardous Waste” means the substances regulated as such pursuant to any
Environmental Law.

 

“Hedge Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, puts, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement; provided that, a
“Hedge Contract” shall not include any “Master Agreement” that provides solely
for the sale by the Borrower or its Subsidiaries of physical Hydrocarbons in
exchange for cash in the ordinary course of its business.

 

“Hydrocarbon Hedge Agreement” means a Hedge Contract which is intended to reduce
or eliminate the risk of fluctuations in the price of Hydrocarbons.

 

“Hydrocarbons” means oil, gas, coal seam gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate, and all other liquid and gaseous
hydrocarbons produced or to be produced in conjunction therewith from a well
bore and all products, by-products, and other substances derived therefrom or
the processing thereof, and all other minerals and substances produced in
conjunction with such substances, including, but not limited to, sulfur,
geothermal steam, water, carbon dioxide, helium, and any and all minerals, ores,
or substances of value and the products and proceeds therefrom.

 

“Independent Engineer” means Forest Garb & Associates or any other engineering
firm acceptable to the Administrative Agent.

 

8

--------------------------------------------------------------------------------


 

“Independent Engineering Report” means a report, in form and substance
satisfactory to the Administrative Agent and each of the Lenders, prepared by an
Independent Engineer, addressed to the Administrative Agent and the Lenders with
respect to the Oil and Gas Properties owned by the Borrower or its Subsidiaries
(or to be acquired by the Borrower or any of its Subsidiaries, as applicable)
which are or are to be included in the Borrowing Base, which report shall
(a) specify the location, quantity, and type of the estimated Proven Reserves
attributable to such Oil and Gas Properties, (b) contain a projection of the
rate of production of such Oil and Gas Properties, (c) contain an estimate of
the net operating revenues to be derived from the production and sale of
Hydrocarbons from such Proven Reserves based on product price and cost
escalation assumptions specified by the Administrative Agent and the Lenders,
and (d) contain such other information as is customarily obtained from and
provided in such reports or is otherwise reasonably requested by the
Administrative Agent or any Lender.

 

“Interest Expense” means, for the Borrower and its consolidated Subsidiaries for
any period, total interest, letter of credit fees, and other fees and expenses
incurred in connection with any Debt for such period, whether paid or accrued,
including, without limitation, all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptance
financing, imputed interest under Capital Leases, and net costs under Interest
Hedge Agreements, all as determined in conformity with GAAP.

 

“Interest Hedge Agreement” means a Hedge Contract between the Borrower and one
or more financial institutions providing for the exchange of nominal interest
obligations between the Borrower and such financial institution or the cap of
the interest rate on any Debt of the Borrower.

 

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Reference Rate Advance into a
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.03 and, thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.03.  The duration of
each such Interest Period shall be one, two, three, or six months, or if
available, nine or twelve months, in each case as the Borrower may, upon notice
received by the Administrative Agent not later than 10:00 a.m.  (Dallas, Texas
time) on the third Business Day prior to the first day of such Interest Period,
select; provided, however, that:

 

(a)                                  the Borrower may not select any Interest
Period which ends after the Commitment Termination Date;

 

(b)                                 Interest Periods commencing on the same date
for Advances comprising part of the same Borrowing shall be of the same
duration;

 

(c)                                  whenever the last day of any Interest
Period would otherwise occur on a day other than a Business Day, the last day of
such Interest Period shall be extended to occur on the next succeeding Business
Day, provided that if such extension would cause the last day of such

 

9

--------------------------------------------------------------------------------


 

Interest Period to occur in the next following calendar month, the last day of
such Interest Period shall occur on the next preceding Business Day; and

 

(d)                                 any Interest Period which begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month in which it would have
ended if there were a numerically corresponding day in such calendar month.

 

“Interim Financial Statements” means the financial statements included in the
Form 10-QSB filed by the Borrower with the SEC on November 9, 2005 including the
unaudited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries dated September 30, 2005, and the related unaudited consolidated
statements of income, cash flow, and retained earnings of the Borrower and its
consolidated Subsidiaries for the three months then ended, copies of which have
been delivered to the Administrative Agent and the Lenders.

 

“Internal Engineering Report” means a report, in form and substance satisfactory
to the Administrative Agent and each Lender, prepared by the Borrower and
certified by a Responsible Officer of the Borrower, addressed to the
Administrative Agent and the Lenders with respect to the Oil and Gas Properties
owned by the Borrower or any of its Subsidiaries (or to be acquired by the
Borrower or any of its Subsidiaries, as applicable) which are or are to be
included in the Borrowing Base, which report shall (a) specify the location,
quantity, and type of the estimated Proven Reserves attributable to such Oil and
Gas Properties, (b) contain a projection of the rate of production of such Oil
and Gas Properties, (c) contain an estimate of the net operating revenues to be
derived from the production and sale of Hydrocarbons from such Proven Reserves
based on product price and cost escalation assumptions specified by the
Administrative Agent and the  Lenders, and (d) contain such other information as
is customarily obtained from and provided in such reports or is otherwise
reasonably requested by the Administrative Agent or any Lender.

 

“Issuing Lender” means Union Bank of California, N.A., and any successor issuing
bank pursuant to Section 8.06.

 

“Leases” means all oil and gas leases, oil, gas and mineral leases, oil, gas and
casinghead gas leases or any other instruments, agreements, or conveyances under
and pursuant to which the owner thereof has or obtains the right to enter upon
lands and explore for, drill, and develop such lands for the production of
Hydrocarbons.

 

“Legal Requirement” means, as to any Person, any law, statute, ordinance,
decree, requirement, order, judgment, rule, regulation (or official
interpretation of any of the foregoing) of, and the terms of any license or
permit issued by, any Governmental Authority, including, but not limited to,
Regulations D, T, U, and X, which is applicable to such Person.

 

“Lenders” means the lenders listed on the signature pages of this Agreement and
each Eligible Assignee that shall become a party to this Agreement pursuant to
Section 9.06.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s administrative questionnaire requested by the
Administrative Agent, or

 

10

--------------------------------------------------------------------------------


 

such other office or offices as a Lender may from time to time notify the
Borrower and the Administrative Agent.

 

“Letter of Credit” means, individually, any standby letter of credit issued by
the Issuing Lender for the account of the Borrower in connection with the
Commitments and which is subject to this Agreement, and “Letters of Credit”
means all such letters of credit collectively.

 

“Letter of Credit Application” means the Issuing Lender’s standard form letter
of credit application for standby letters of credit that has been executed by
the Borrower and accepted by the Issuing Lender in connection with the issuance
of a Letter of Credit.

 

“Letter of Credit Documents” means all Letters of Credit, Letter of Credit
Applications, and agreements, documents, and instruments entered into in
connection with or relating thereto.

 

“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn maximum face amount of each Letter of Credit at such time plus (b) the
aggregate unpaid amount of all Reimbursement Obligations at such time.

 

“Letter of Credit Obligations” means any obligations of the Borrower under this
Agreement in connection with the Letters of Credit, including the Reimbursement
Obligations.

 

“Lien” means any mortgage, lien, pledge, assignment, charge, deed of trust,
security interest, hypothecation, preference, deposit arrangement or encumbrance
(or other type of arrangement having the practical effect of the foregoing) to
secure or provide for the payment of any obligation of any Person, whether
arising by contract, operation of law, or otherwise (including, without
limitation, the interest of a vendor or lessor under any conditional sale
agreement, synthetic lease, Capital Lease, or other title retention agreement).

 

“Liquid Investments” means:

 

(a)                                  direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States maturing within 180 days from the date of any acquisition thereof;

 

(b)                                 (i) negotiable or nonnegotiable certificates
of deposit, time deposits, or other similar banking arrangements maturing within
180 days from the date of acquisition thereof (“bank debt securities”), issued
by (A) any Lender (or any Affiliate of any Lender) or (B) any other bank or
trust company so long as such certificate of deposit is pledged to secure the
Borrower’s or any Subsidiaries’ ordinary course of business bonding
requirements, or any other bank or trust company which has primary capital of
not less than $500,000,000, if at the time of deposit or purchase, such bank
debt securities are rated not less than ”AA” (or the then equivalent) by the
rating service of Standard & Poor’s Ratings Group or of Moody’s Investors
Service, Inc., and (ii) commercial paper issued by (A) any Lender (or any
Affiliate of any Lender) or (B) any other Person if at the time of purchase such
commercial paper is rated not less than “A-1” (or the then equivalent) by the
rating service of Standard & Poor’s Ratings Group or not less than “P-1” (or the
then equivalent) by the rating service of Moody’s Investors Service, Inc., or
upon the discontinuance of both of such services, such other nationally
recognized rating

 

11

--------------------------------------------------------------------------------


 

service or services, as the case may be, as shall be selected by the Borrower
with the consent of the Majority Lenders;

 

(c)                                  deposits in money market funds investing
exclusively in investments described in clauses (a) and (b) above;

 

(d)                                 repurchase agreements relating to
investments described in clauses (a) and (b) above with a market value at least
equal to the consideration paid in connection therewith, with any Person who
regularly engages in the business of entering into repurchase agreements and has
a combined capital surplus and undivided profit of not less than $500,000,000,
if at the time of entering into such agreement the debt securities of such
Person are rated not less than “AA” (or the then equivalent) by the rating
service of Standard & Poor’s Ratings Group or of Moody’s Investors
Service, Inc.; and

 

(e)                                  such other instruments (within the meaning
of Article 9 of the Texas Business and Commerce Code) as the Borrower may
request and the Administrative Agent may approve in writing.

 

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Documents, the Guaranties, the Security Instruments, the Collateral Trust and
Intercreditor Agreement, and each other agreement, instrument, or document
executed by the Borrower, any Guarantor, or any of the Borrower’s or a
Guarantor’s Subsidiaries or any of their officers at any time in connection with
this Agreement.

 

“Majority Lenders” means, at any time, Lenders holding at least 662/3% of the
then aggregate unpaid principal amount of the Notes and outstanding Letter of
Credit Obligations held by the Lenders at such time (with the aggregate amount
of each Lender’s risk participation and funded participation in Letter of Credit
Obligations being deemed to be “held” by such Lender for purposes of this
definition); provided that, if no such principal amount or Letter of Credit
Obligation is then outstanding, “Majority Lenders” shall mean Lenders having at
least 662/3% of the aggregate amount of the Commitments at such time.

 

“Material Adverse Change” means (a) a material adverse change in the business,
assets (including the Oil and Gas Properties of the Borrower or any of its
Subsidiaries but excluding the Barnett Shale Properties), condition (financial
or otherwise), or results of operations of the Borrower or any of its
Subsidiaries since June 30, 2005 (but after giving pro forma effect to the WO
Energy Acquisition) or (b) a material adverse effect on the Borrower’s or any
Subsidiary’s ability to perform its obligations under this Agreement, any Note,
any Guaranty, or any other Loan Document.

 

“Maturity Date” means November 29, 2009.

 

“Maximum Rate” means the maximum nonusurious interest rate under applicable law
(determined under such laws after giving effect to any items which are required
by such laws to be construed as interest in making such determination, including
without limitation if required by such laws, certain fees and other costs).

 

12

--------------------------------------------------------------------------------


 

“Mortgage” means each of the Mortgages, Deeds of Trust, Security Agreements,
Assignment of Liens and Security Interests, Financing Statements and Assignments
of Production or any other mortgage or deed of trust executed by any one or more
of the Borrower, a Guarantor or any of their respective Subsidiaries in favor of
the Collateral Trustee for the ratable benefit of the Secured Parties in
substantially the form of the attached Exhibit D or such other form as may be
requested by the Administrative Agent, together with any assumptions or
assignments of the obligations thereunder by the Borrower, any Guarantor or any
of their respective Subsidiaries, and “Mortgages” shall mean all of such
Mortgages collectively.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

 

“Note” means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form of the attached Exhibit E, evidencing
indebtedness of the Borrower to such Lender resulting from Advances owing to
such Lender.

 

“Notice of Borrowing” means a notice of borrowing in the form of the attached
Exhibit F signed by a Responsible Officer of the Borrower.

 

“Notice of Conversion or Continuation” means a notice of conversion or
continuation in the form of the attached Exhibit G signed by a Responsible
Officer of the Borrower.

 

“Obligations” means (a) all principal, interest, fees, reimbursements,
indemnifications, and other amounts payable by the Borrower, any Guarantor or
any of their respective Subsidiaries to the Administrative Agent, the Issuing
Lender or the Lenders under the Loan Documents, including without limitation,
the Letter of Credit Obligations, (b) all obligations of the Borrower, any
Guarantor or any of their respective Subsidiaries owing to any Swap Counterparty
under any Interest Hedge Agreement or Hydrocarbon Hedge Agreement, and (c) all
obligations of the Borrower, any Guarantor or any of their respective
Subsidiaries owing to any Lender or any Affiliate thereof in connection with any
letter of credit issued by such Lender or its Affiliate for the account of the
Borrower, any Guarantor or any of their respective Subsidiaries.

 

“Oil and Gas Properties” means fee mineral interests, term mineral interests,
Leases, subleases, farm-outs, royalties, overriding royalties, net profit
interests, carried interests, production payments and similar mineral interests,
and all unsevered and unextracted Hydrocarbons in, under, or attributable to
such oil and gas Properties and interests.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Permit” means any approval, certificate of occupancy, consent, waiver,
exemption, variance, franchise, order, permit, authorization, right or license
of or from any Governmental Authority, including without limitation, an
Environmental Permit.

 

“Permitted Liens” means the Liens permitted under Section 6.01.

 

13

--------------------------------------------------------------------------------


 

“Permitted Prior Liens” means the Liens permitted under paragraphs (c) through
(i) of Section 6.01.

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability corporation or company, limited
liability partnership, trust, unincorporated association, joint venture or other
entity, or a government or any political subdivision or agency thereof or any
trustee, receiver, custodian or similar official.

 

“Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Borrower or any member of the Controlled Group
and covered by Title IV of ERISA or subject to the minimum funding standards
under Section 412 of the Code.

 

“Pledge Agreement” means a Pledge Agreement in substantially the form of the
attached Exhibit H, executed by the Borrower or any of its Subsidiaries or any
of the Guarantors.

 

“Pricing Grid” means the pricing information set forth in Schedule I.

 

“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.

 

“Proven Reserves” means, at any particular time, the estimated quantities of
Hydrocarbons which geological and engineering data demonstrate with reasonable
certainty to be recoverable in future years from known reservoirs attributable
to Oil and Gas Properties included or to be included in the Borrowing Base under
then existing economic and operating conditions (i.e., prices and costs as of
the date the estimate is made).

 

“Pro Rata Share” means, with respect to any Lender, the ratio (expressed as a
percentage) of aggregate Commitments of such Lender to the aggregate Commitments
of all the Lenders (or if such Commitments have been terminated, the ratio
(expressed as a percentage) of outstanding Advances owing to such Lender to the
aggregate outstanding Advances owing to all such Lenders.

 

“Reference Rate” means a fluctuating interest rate per annum as shall be in
effect from time to time equal to the rate of interest publicly announced by
Union Bank of California, N.A., as its reference rate, whether or not the
Borrower has notice thereof.

 

“Reference Rate Advance” means an Advance which bears interest as provided in
Section 2.09(a).

 

“Register” has the meaning set forth in paragraph (c) of Section 9.06.

 

“Regulations D, T, U, and X” mean Regulations D, T, U, and X of the Federal
Reserve Board, as the same is from time to time in effect, and all official
rulings and interpretations thereunder or thereof.

 

“Reimbursement Obligations” means all of the obligations of the Borrower to
reimburse the Issuing Lender for amounts paid by the Issuing Lender under
Letters of Credit as established by the Letter of Credit Applications and
Section 2.07(d).

 

14

--------------------------------------------------------------------------------


 

“Release” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

 

“Response” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

 

“Responsible Officer” means (a) with respect to any Person that is a
corporation, such Person’s Chief Executive Officer, President, Chief Financial
Officer, or Vice President, (b) with respect to any Person that is a limited
liability company, a manager or the Responsible Officer of such Person’s
managing member or manager, and (c) with respect to any Person that is a general
partnership or a limited liability partnership, the Responsible Officer of such
Person’s general partner or partners.

 

“Restricted Payment” means, with respect to any Person, (a) any direct or
indirect dividend or distribution (whether in cash, securities or other
Property) or any direct or indirect payment of any kind or character (whether in
cash, securities or other Property) in consideration for or otherwise in
connection with any retirement, purchase, redemption or other acquisition of any
Equity Interest of such Person, or any options, warrants or rights to purchase
or acquire any such Equity Interest of such Person or (b) principal or interest
payments (in cash, Property or otherwise) on,  or redemptions of, subordinated
debt of such Person; provided that the term “Restricted Payment” shall not
include any dividend or distribution payable solely in Equity Interests of the
Borrower or warrants, options or other rights to purchase such Equity Interests.

 

“Sabine Documents” means, collectively, (a) the Omnibus Agreement entered into
on October 31, 2005 among the Borrower, Carlile Management, LLC, Haddock
Enterprises, LLC, and Sabine Production Partners, LP, without giving effect to
any amendments, restatements, supplements, or other modifications thereof, and
(b) the Compensation Reimbursement Agreement entered into on October 31, 2005
between Sabine Production Operating, LLC and the Borrower, without giving effect
to any amendments, restatements, supplements, or other modifications thereof.

 

“Sabine Entity” means (a) Sabine Production Partners, LP, a Texas limited
partnership, (b) Sabine Production Operating, LLC, a Texas limited liability
company, or (c) Sabine Production Management, LLC, a Texas Production
Management, LLC, but only so long as such entity is an Affiliate of the
Borrower.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Secured Parties” means the Administrative Agent, the Lenders, the Issuing
Lender, the Swap Counterparties, the Subordinated Agent and the Subordinated
Lenders.

 

“Security Agreements” means the Security Agreements, each in substantially the
form of the attached Exhibit I, executed by the Borrower, any of its
Subsidiaries, or any of the Guarantors.

 

“Security Instruments” means, collectively, (a) the Mortgages, (b) the Transfer
Letters, (c) the Pledge Agreements, (d) the Security Agreements, (e) each other
agreement, instrument or document executed at any time in connection with the
Pledge Agreements, the Security

 

15

--------------------------------------------------------------------------------


 

Agreements, or the Mortgages, (f) each agreement, instrument or document
executed in connection with the Cash Collateral Account; and (g) each other
agreement, instrument or document executed at any time in connection with
securing the Obligations.

 

“Solvent” means, with respect to any Person as of the date of any determination,
that on such date (a) the fair value of the Property of such Person (both at
fair valuation and at present fair saleable value) is greater than the total
liabilities, including contingent liabilities, of such Person, (b) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (c) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations, and
other commitments as they mature in the normal course of business, (d) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
Property would constitute unreasonably small capital after giving due
consideration to current and anticipated future capital requirements and current
and anticipated future business conduct and the prevailing practice in the
industry in which such Person is engaged.  In computing the amount of contingent
liabilities at any time, such liabilities shall be computed at the amount which,
in light of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

 

“Square One” means Square One Energy, Inc., a Texas corporation and a wholly
owned Subsidiary of the Borrower.

 

“Subordinated Agent” means Energy Components SPC EEP Energy Exploration and
Production Segregated Portfolio, a Cayman Islands company serving as
administrative agent under the Subordinated Credit Agreement.

 

“Subordinated Credit Agreement” means the Subordinated Credit Agreement dated as
of the date hereof between the Borrower, the Subordinated Agent and the
Subordinated Lenders, as amended, restated, supplemented or otherwise modified
but only to the extent permitted under the terms of the Collateral Trust and
Intercreditor Agreement.

 

“Subordinated Debt” means the “Obligations” as defined in the Subordinated
Credit Agreement.

 

“Subordinated Debt Maturity Date” means the “Maturity Date” as defined in the
Subordinated Credit Agreement.

 

“Subordinated Lenders” means the lenders party to the Subordinated Credit
Agreement from time to time.

 

“Subordinated Loan Documents” means the Subordinated Credit Agreement, the
promissory notes executed and delivered pursuant to the Subordinated Credit
Agreement, and each other agreement, instrument, or document executed by the
Borrower or any of its Subsidiaries or any of their Responsible Officers in
connection with the Subordinated Credit Agreement.

 

16

--------------------------------------------------------------------------------


 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
Person, a majority of whose outstanding Voting Securities (other than directors’
qualifying shares) shall at any time be owned by such parent or one or more
Subsidiaries of such parent.  Unless otherwise specified, all references herein
to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Borrower; provided that Tri-Flow shall not be considered a
Subsidiary of the Borrower or any Guarantor.

 

“Swap Counterparty” means any Lender (or Affiliate of a Lender) that is party to
a Hydrocarbon Hedge Agreement or Interest Hedge Agreement with the Borrower or
any of its Subsidiaries.

 

“Termination Event” means (a) a Reportable Event described in Section 4043 of
ERISA and the regulations issued thereunder (other than a Reportable Event not
subject to the provision for 30-day notice to the PBGC under such regulations),
(b) the withdrawal of the Borrower or any of its Affiliates from a Plan during a
plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a
Plan or the treatment of a Plan amendment as a termination under Section 4041 of
ERISA, (d) the institution of proceedings to terminate a Plan by the PBGC, or
(e) any other event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan.

 

“Transfer Letters” means, collectively, the letters in lieu of transfer orders
in substantially the form of the attached Exhibit J and executed by the
Borrower, any Guarantor or any of their respective Subsidiaries executing a
Mortgage.

 

“Tri-Flow” means Tri-Flow, Inc., an Oklahoma corporation.

 

“Type” has the meaning set forth in Section 1.04.

 

“Unused Commitment Amount” means, with respect to a Lender at any time, the
lesser of (a) such Lender’s Commitment at such time and (b) such Lender’s Pro
Rata Share of the Borrowing Base then in effect at such time minus, in each
case the sum of (i) the aggregate outstanding principal amount of all Advances
owed to such Lender at such time plus (ii) such Lender’s Pro Rata Share of the
aggregate Letter of Credit Exposure at such time.

 

“Utilization Level” means the applicable category (being Level I, Level II,
Level III or Level IV) of pricing criteria contained in Schedule I, which is
based on at any time of its determination on the percentage obtained by dividing
(a) the outstanding principal amount of the Advances and the Letter of Credit
Exposure at such time by (b) the lesser of the Commitments and the Borrowing
Base at such time.

 

“Voting Securities” means (a) with respect to any corporation (including any
unlimited liability company), capital stock of such corporation having general
voting power under ordinary circumstances to elect directors of such corporation
(irrespective of whether at the time stock of any other class or classes shall
have or might have special voting power or rights by reason of the happening of
any contingency), (b) with respect to any partnership, any partnership interest
or

 

17

--------------------------------------------------------------------------------


 

other ownership interest having general voting power to elect the general
partner or other management of the partnership or other Person, and (c) with
respect to any limited liability company, membership certificates or interests
having general voting power under ordinary circumstances to elect managers of
such limited liability company.

 

“WO Energy” means WO Energy of Nevada, Inc., a Nevada corporation.

 

“WO Energy Acquisition” means the acquisition of 100% of the issued and
outstanding Equity Interest in WO Energy by the Borrower pursuant to the WO
Energy Acquisition Instruments.

 

“WO Energy Acquisition Agreement” means that certain Stock Purchase Agreement
dated as of November 29, 2005, by and among the Borrower as purchaser, WO
Energy, and Miles O’Loughlin and Scott White, as sellers.

 

“WO Energy Acquisition Instruments” means, collectively, the WO Energy
Acquisition Agreement, and all other documents, instruments, and agreements
executed and delivered by the sellers and other parties named in the WO Energy
Acquisition Agreement or the Borrower in connection with the WO Energy
Acquisition.

 

Section 1.02                                Computation of Time Periods.  In
this Agreement, with respect to the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each means “to but excluding”.

 

Section 1.03                                Accounting Terms; Changes in GAAP. 
Except as otherwise expressly provided herein, all accounting terms used herein
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to the Lenders hereunder shall
(unless otherwise disclosed to the Lenders in writing at the time of delivery
thereof) be prepared, in accordance with GAAP applied on a basis consistent with
those used in the preparation of the latest financial statements furnished to
the Lenders hereunder (which prior to the delivery of the first financial
statements under Section 5.06 hereof, shall mean the Financial Statements and
the Interim Financial Statements).  All calculations made for the purposes of
determining compliance with this Agreement shall (except as otherwise expressly
provided herein) be made by application of GAAP applied on a basis consistent
with those used in the preparation of the annual or quarterly financial
statements furnished to the Lenders pursuant to Section 5.06 hereof most
recently delivered prior to or concurrently with such calculations (or, prior to
the delivery of the first financial statements under Section 5.06 hereof, used
in the preparation of the Financial Statements and the Interim Financial
Statements).  In addition, all calculations and defined accounting terms used
herein shall, unless expressly provided otherwise, when referring to any Person,
refer to such Person on a consolidated basis and mean such Person and its
consolidated subsidiaries.

 

Section 1.04                                Types of Advances.  Advances are
distinguished by “Type.”  The “Type” of an Advance refers to the determination
whether such Advance is a Eurodollar Rate Advance or Reference Rate Advance.

 

Section 1.05                                Miscellaneous.  Article, Section,
Schedule, and Exhibit references are to Articles and Sections of and Schedules
and Exhibits to this Agreement, unless otherwise

 

18

--------------------------------------------------------------------------------


 

specified.  All references to instruments, documents, contracts, and agreements
are references to such instruments, documents, contracts, and agreements as the
same may be amended, supplemented, and otherwise modified from time to time,
unless otherwise specified.  The words “hereof”, “herein”, and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.  The
term “including” means “including, without limitation,”.  Paragraph headings
have been inserted in this Agreement as a matter of convenience for reference
only and it is agreed that such paragraph headings are not a part of this
Agreement and shall not be used in the interpretation of any provision of this
Agreement.

 

ARTICLE II

CREDIT FACILITIES

 

Section 2.01                                Commitment for Advances.

 

(a)                                  Advances.  Each Lender severally agrees, on
the terms and conditions set forth in this Agreement, to make Advances to the
Borrower from time to time on any Business Day during the period from the date
of this Agreement until the Commitment Termination Date in an amount for each
Lender not to exceed such Lender’s Unused Commitment Amount.  Each Borrowing
shall, in the case of Borrowings consisting of Reference Rate Advances, be in an
aggregate amount not less than $250,000 and in integral multiples of $100,000 in
excess thereof, and in the case of Borrowings consisting of Eurodollar Rate
Advances, be in an aggregate amount not less than $500,000 and in integral
multiples of $100,000 in excess thereof, and in each case shall consist of
Advances of the same Type made on the same day by the Lenders ratably according
to their respective Commitments.  Within the limits of each Lender’s Commitment,
and subject to the terms of this Agreement, the Borrower may from time to time
borrow, prepay, and reborrow Advances.

 

(b)                                 Notes.  The indebtedness of the Borrower to
each Lender resulting from the Advances owing to such Lender shall be evidenced
by a Note of the Borrower payable to the order of such Lender.

 

Section 2.02                                Borrowing Base.

 

(a)                                  Borrowing Base.  The initial Borrowing Base
in effect as of the date of this Agreement has been set by the Administrative
Agent and the Lenders and acknowledged by the Borrower as $30,000,000.  Such
initial Borrowing Base shall remain in effect until the next redetermination
made pursuant to this Section 2.02.  The Borrowing Base shall be determined in
accordance with the standards set forth in Section 2.02(d) and is subject to
periodic redetermination pursuant to Sections 2.02(b) and 2.02(c).

 

(b)                                 Calculation of Borrowing Base.

 

(i)                                     The Borrower shall deliver to the
Administrative Agent and each of the Lenders on or before each September 30,
beginning September 30, 2006, an Independent Engineering Report dated effective
as of the immediately preceding July 1, and such other information as may be
reasonably requested by any Lender with respect to the Oil and Gas

 

19

--------------------------------------------------------------------------------


 

Properties included or to be included in the Borrowing Base.  Within 30 days
after the Administrative Agent and the Lenders’ receipt of such Independent
Engineering Report and other information, the Administrative Agent shall deliver
to each Lender the Administrative Agent’s recommendation for the redetermined
Borrowing Base.  Within 15 days after the Lenders’ receipt of the Administrative
Agent’s recommendation, the Administrative Agent and the Lenders shall
redetermine the Borrowing Base in accordance with Section 2.02(d), and the
Administrative Agent shall promptly notify the Borrower in writing of the amount
of the Borrowing Base as so redetermined.

 

(ii)                                  The Borrower shall deliver to the
Administrative Agent and each Lender on or before each March 31, beginning
March 31, 2006, an Internal Engineering Report dated effective as of the
immediately preceding January 1, and such other information as may be reasonably
requested by the Administrative Agent or any Lender with respect to the Oil and
Gas Properties included or to be included in the Borrowing Base.  Within 30 days
after the Administrative Agent and the Lenders’ receipt of such Internal
Engineering Report and other information, the Administrative Agent shall deliver
to each Lender the Administrative Agent’s recommendation for the redetermined
Borrowing Base.  Within 15 days after the Lenders’ receipt of the Administrative
Agent’s recommendation, the Administrative Agent and the Lenders shall
redetermine the Borrowing Base in accordance with Section 2.02(d), and the
Administrative Agent shall promptly notify the Borrower in writing of the amount
of the Borrowing Base as so redetermined.

 

(iii)                               In the event that the Borrower does not
furnish to the Administrative Agent and the Lenders the Independent Engineering
Report, Internal Engineering Report or other information specified in clauses
(i) and (ii) above by the date specified therein, the Administrative Agent and
the Lenders may nonetheless redetermine the Borrowing Base and redesignate the
Borrowing Base from time-to-time thereafter in their sole discretion until the
Administrative Agent and the Lenders receive the relevant Independent
Engineering Report, Internal Engineering Report, or other information, as
applicable, whereupon the Administrative Agent and the Lenders shall redetermine
the Borrowing Base as otherwise specified in this Section 2.02.

 

(iv)                              Each delivery of an Engineering Report by the
Borrower to the Administrative Agent and the Lenders shall constitute a
representation and warranty by the Borrower to the Administrative Agent and the
Lenders that (A) the Borrower and its Subsidiaries, as applicable, own the Oil
and Gas Properties specified therein subject to an Acceptable Security Interest
and free and clear of any Liens (except Permitted Liens), and (B) on and as of
the date of such Engineering Report each Oil and Gas Property described as
“proved developed” therein was developed for oil and gas, and the wells
pertaining to such Oil and Gas Properties that are described therein as
producing wells (“Wells”), were each producing oil and gas in paying quantities,
except for Wells that were utilized as water or gas injection wells or as water
disposal wells.

 

(c)                                  Interim Redetermination.  In addition to
the Borrowing Base redeterminations provided for in Section 2.02(b), the
Administrative Agent and the Lenders may, either in their sole discretion or at
the request of the Borrower and based on such information as the Administrative
Agent and the Lenders deem relevant (but in accordance with Section 2.02(d)),

 

20

--------------------------------------------------------------------------------


 

make one additional redetermination of the Borrowing Base during any six-month
period between scheduled redetermination.  Additionally, the Administrative
Agent and the Lenders may request an additional redetermination in connection
with any sale or proposed sale of Oil and Gas Properties of the Borrower or any
of its Subsidiaries (other than the Barnett Shale Properties) having a market
value of $500,000 or more to the extent any such sale is permitted by this
Agreement.  The party requesting the redetermination shall give the other party
at least 10 days’ prior written notice that a redetermination of the Borrowing
Base pursuant to this paragraph (c) is to be performed.  In connection with any
redetermination of the Borrowing Base under this Section 2.02(c), the Borrower
shall provide the Administrative Agent and the Lenders with such information
regarding the Borrower and its Subsidiaries’ business (including, without
limitation, its Oil and Gas Properties (other than the Barnett Shale
Properties), the Proven Reserves, and production relating thereto) as the
Administrative Agent or any Lender may request, including, in the case of
requests for an increase to the Borrowing Base of $1,000,000 or more, an updated
Independent Engineering Report.  The Administrative Agent shall promptly notify
the Borrower in writing of each redetermination of the Borrowing Base pursuant
to this Section 2.02(c) and the amount of the Borrowing Base as so redetermined.

 

(d)                                 Standards for Redetermination.  Each
redetermination of the Borrowing Base by the Administrative Agent and the
Lenders pursuant to this Section 2.02 shall be made (i) in the sole discretion
of the Administrative Agent and the Lenders (but in accordance with the other
provisions of this Section 2.02(d)), (ii) in accordance with the Administrative
Agent’s and the Lenders’ customary internal standards and practices for valuing
and redetermining the value of Oil and Gas Properties in connection with reserve
based oil and gas loan transactions, (iii) in conjunction with the most recent
Independent Engineering Report or Internal Engineering Report, as applicable, or
other information received by the Administrative Agent and the Lenders relating
to the Proven Reserves of the Borrower and its Subsidiaries, and (iv) based upon
the estimated value of the Proven Reserves owned by the Borrower and its
Subsidiaries as determined by the Administrative Agent and the Lenders.  In
valuing and redetermining the Borrowing Base, the Administrative Agent and the
Lenders may also consider the business, financial condition, and Debt
obligations of the Borrower and its Subsidiaries and such other factors as the
Administrative Agent and the Lenders customarily deem appropriate.  In that
regard, the Borrower acknowledges that the determination of the Borrowing Base
contains an equity cushion (market value in excess of loan value), which is
essential for the adequate protection of the Administrative Agent and the
Lenders.  No Proven Reserves shall be included or considered for inclusion in
the Borrowing Base unless the Administrative Agent and the Lenders shall have
received, at the Borrower’s expense, evidence of title reasonably satisfactory
in form and substance to the Administrative Agent that the Administrative Agent
has an Acceptable Security Interest in the Oil and Gas Properties relating
thereto pursuant to the Security Instruments.  At all times after the
Administrative Agent has given the Borrower notification of a redetermination of
the Borrowing Base under this Section 2.02, the Borrowing Base shall be equal to
the redetermined amount or such lesser amount designated by the Borrower and
disclosed in writing to the Administrative Agent and the Lenders until the
Borrowing Base is subsequently redetermined in accordance with this
Section 2.02.

 

21

--------------------------------------------------------------------------------


 

Section 2.03                                Method of Borrowing.

 

(a)                                  Notice.  Each Borrowing shall be made
pursuant to a Notice of Borrowing (or by telephone notice promptly confirmed in
writing by a Notice of Borrowing), given not later than 10:00 a.m.  (Dallas,
Texas time) (i) on the third Business Day before the date of the proposed
Borrowing, in the case of a Borrowing comprised of Eurodollar Rate Advances or
(ii) on the Business Day of the proposed Borrowing, in the case of a Borrowing
comprised of Reference Rate Advances, by the Borrower to the Administrative
Agent, which shall in turn give to each Lender prompt notice of such proposed
Borrowing by telecopier or telex.  Each Notice of a Borrowing shall be given by
telecopier or telex, confirmed immediately in writing, specifying the
information required therein.  In the case of a proposed Borrowing comprised of
Eurodollar Rate Advances, the Administrative Agent shall promptly notify each
Lender of the applicable interest rate under Section 2.09(b).  Each Lender
shall, before 12:00 p.m.  (Dallas, Texas time) on the date of such Borrowing,
make available for the account of its Lending Office to the Administrative Agent
at its address referred to in Section 9.02, or such other location as the
Administrative Agent may specify by notice to the Lenders, in same day funds, in
the case of a Borrowing, such Lender’s Pro Rata Share of such Borrowing.  After
the Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent shall
make such funds available to the Borrower at its account with the Administrative
Agent.

 

(b)                                 Conversions and Continuations.  The Borrower
may elect to Convert or continue any Borrowing under this Section 2.03 by
delivering an irrevocable Notice of Conversion or Continuation to the
Administrative Agent at the Administrative Agent’s office no later than
10:00 a.m.  (Dallas, Texas time) (i) on the date which is at least three
Business Days in advance of the proposed Conversion or continuation date in the
case of a Conversion to or a continuation of a Borrowing comprised of Eurodollar
Rate Advances and (ii) on the Business Day of the proposed Conversion in the
case of a Conversion to a Borrowing comprised of Reference Rate Advances.  Each
such Notice of Conversion or Continuation shall be in writing or by telex or
telecopier confirmed immediately in writing specifying the information required
therein.  Promptly after receipt of a Notice of Conversion or Continuation under
this Section, the Administrative Agent shall provide each Lender with a copy
thereof and, in the case of a Conversion to or a continuation of a Borrowing
comprised of Eurodollar Rate Advances, notify each Lender of the applicable
interest rate under Section 2.09(b).

 

(c)                                  Certain Limitations.  Notwithstanding
anything to the contrary contained in paragraphs (a) and (b) above:

 

(i)                                     at no time shall there be more than six
Interest Periods applicable to outstanding Eurodollar Rate Advances and the
Borrower may not select Eurodollar Rate Advances for any Borrowing at any time
that a Default has occurred and is continuing;

 

(ii)                                  if any Lender shall, at least one Business
Day before the date of any requested Borrowing, Conversion, or continuation,
notify the Administrative Agent that the introduction of or any change in or in
the interpretation of any law or regulation makes it unlawful, or that any
central bank or other Governmental Authority asserts that it is unlawful, for
such Lender or its Lending Office to perform its obligations under this
Agreement to make Eurodollar Rate Advances or to fund or maintain Eurodollar
Rate Advances, the right of the Borrower to select Eurodollar Rate Advances from
such Lender shall be suspended until such

 

22

--------------------------------------------------------------------------------


 

Lender shall notify the Administrative Agent that the circumstances causing such
suspension no longer exist, and the Advance made by such Lender in respect of
such Borrowing, Conversion, or continuation shall be a Reference Rate Advance;

 

(iii)                               if the Administrative Agent is unable to
determine the Eurodollar Rate for Eurodollar Rate Advances comprising any
requested Borrowing, the right of the Borrower to select Eurodollar Rate
Advances for such Borrowing or for any subsequent Borrowing shall be suspended
until the Administrative Agent shall notify the Borrower and the Lenders that
the circumstances causing such suspension no longer exist, and each Advance
comprising such Borrowing shall be a Reference Rate Advance;

 

(iv)                              if the Majority Lenders shall, at least one
Business Day before the date of any requested Borrowing, notify the
Administrative Agent that the Eurodollar Rate for Eurodollar Rate Advances
comprising such Borrowing will not adequately reflect the cost to such Lenders
of making or funding their respective Eurodollar Rate Advances, as the case may
be, for such Borrowing, the right of the Borrower to select Eurodollar Rate
Advances for such Borrowing or for any subsequent Borrowing shall be suspended
until the Administrative Agent shall notify the Borrower and the Lenders that
the circumstances causing such suspension no longer exist, and each Advance
comprising such Borrowing shall be a Reference Rate Advance; and

 

(v)                                 if the Borrower shall fail to select the
duration or continuation of any Interest Period for any Eurodollar Rate Advances
in accordance with the provisions contained in the definition of “Interest
Period” in Section 1.01 and paragraph (b) above, the Administrative Agent shall
forthwith so notify the Borrower and the Lenders and such Advances shall be made
available to the Borrower on the date of such Borrowing as Reference Rate
Advances or, if an existing Advance, Convert into Reference Rate Advances.

 

(d)                                 Notices Irrevocable.  Each Notice of
Borrowing and Notice of Conversion or Continuation shall be irrevocable and
binding on the Borrower.  In the case of any Borrowing for which the related
Notice of Borrowing specifies is to be comprised of Eurodollar Rate Advances,
the Borrower shall indemnify each Lender against any loss, out-of-pocket cost,
or expense incurred by such Lender as a result of any failure by the Borrower to
fulfill on or before the date specified in such Notice of Borrowing for such
Borrowing the applicable conditions set forth in Article III including, without
limitation, any loss (including any loss of anticipated profits), cost, or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund the Advance to be made by such
Lender as part of such Borrowing when such Advance, as a result of such failure,
is not made on such date.

 

(e)                                  Administrative Agent Reliance.  Unless the
Administrative Agent shall have received notice from a Lender before the date of
any Borrowing that such Lender shall not make available to the Administrative
Agent such Lender’s Pro Rata Share of a Borrowing, the Administrative Agent may
assume that such Lender has made its Pro Rata Share of such Borrowing available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (a) of this Section 2.03 and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount.  If and to the extent that such Lender shall not have so
made its Pro Rata Share of such Borrowing available to

 

23

--------------------------------------------------------------------------------


 

the Administrative Agent, such Lender and the Borrower severally agree to
immediately repay to the Administrative Agent on demand such corresponding
amount, together with interest on such amount, for each day from the date such
amount is made available to the Borrower until the date such amount is repaid to
the Administrative Agent, at (i) in the case of the Borrower, the interest rate
applicable on such day to Advances comprising such Borrowing and (ii) in the
case of such Lender, the Federal Funds Rate for such day.  If such Lender shall
repay to the Administrative Agent such corresponding amount and interest as
provided above, such corresponding amount so repaid shall constitute such
Lender’s Advance as part of such Borrowing for purposes of this Agreement even
though not made on the same day as the other Advances comprising such Borrowing.

 

(f)                                    Lender Obligations Several.  The failure
of any Lender to make the Advance to be made by it as part of any Borrowing
shall not relieve any other Lender of its obligation, if any, to make its
Advance on the date of such Borrowing.  No Lender shall be responsible for the
failure of any other Lender to make the Advance to be made by such other Lender
on the date of any Borrowing.

 

Section 2.04                                Reduction of the Commitments.

 

(a)                                  The Borrower shall have the right, upon at
least three Business Days’ irrevocable notice to the Administrative Agent, to
terminate in whole or reduce ratably in part the unused portion of the
Commitments; provided that each partial reduction shall be in the aggregate
amount of $500,000 or in integral multiples of $100,000 in excess thereof.

 

(b)                                 Any reduction and termination of the
Commitments pursuant to this Section 2.04 shall be applied ratably to each
Lender’s Commitment and shall be permanent, with no obligation of the Lenders to
reinstate such Commitments.

 

Section 2.05                                Prepayment of Advances.

 

(a)                                  Optional.  The Borrower may prepay the
Advances, after giving by 10:00 a.m.  (Dallas, Texas time) (i) in the case of
Eurodollar Rate Advances, at least three Business Days’ or (ii) in the case of
Reference Rate Advances, same Business Day’s, irrevocable prior written notice
to the Administrative Agent stating the proposed date and aggregate principal
amount of such prepayment.  If any such notice is given, the Borrower shall
prepay the Advances in whole or ratably in part in an aggregate principal amount
equal to the amount specified in such notice, together with accrued interest to
the date of such prepayment on the principal amount prepaid and amounts, if any,
required to be paid pursuant to Section 2.12 as a result of such prepayment
being made on such date; provided, however, that each partial prepayment with
respect to:  (A) any amounts prepaid in respect of Eurodollar Rate Advances
shall be applied to Eurodollar Rate Advances comprising part of the same
Borrowing; (B) any prepayments made in respect of Reference Rate Advances shall
be made in a minimum amounts of $250,000 and in integral multiples of $100,000
in excess thereof, and (C) any prepayments made in respect of any Borrowing
comprised of Eurodollar Rate Advances shall be made in an aggregate principal
amount of at least $500,000 and in integral multiples of $100,000 in excess
thereof, and in an aggregate principal amount such that after giving effect
thereto such Borrowing shall have a

 

24

--------------------------------------------------------------------------------


 

remaining principal amount outstanding with respect to such Borrowing of at
least $500,000.  Full prepayments of any Borrowing are permitted without
restriction of amounts.

 

(b)                                 Borrowing Base Deficiency.  If the aggregate
outstanding amount of the Advances plus the Letter of Credit Exposure ever
exceeds the lesser of the (i) Borrowing Base and (ii) the aggregate Commitments,
the Borrower shall, after receipt of written notice from the Administrative
Agent regarding such deficiency, deliver to the Administrative Agent within ten
days of receipt of such notice from the Administrative Agent, a written response
indicating which of the following actions it intends to take to remedy the
Borrowing Base deficiency (and the failure of the Borrower to deliver such
election notice or to perform the action chosen to remedy such Borrowing Base
deficiency shall constitute an Event of Default):

 

(i)                                     prepay Advances or, if the Advances have
been repaid in full, make deposits into the Cash Collateral Account to provide
cash collateral for the Letter of Credit Exposure, such that the Borrowing Base
deficiency is cured within 10 Business Days after the date such deficiency
notice is received by the Borrower from the Administrative Agent;

 

(ii)                                  pledge as Collateral for the Obligations
additional Oil and Gas Properties acceptable to the Administrative Agent and
each of Lenders such that the Borrowing Base deficiency is cured within 30 days
after the date such deficiency notice is received by the Borrower from the
Administrative Agent; or

 

(iii)                               (A) deliver, within 10 Business Days after
the date such deficiency notice is received by the Borrower from the
Administrative Agent, written notice to the Administrative Agent indicating the
Borrower’s election to repay the Advances and make deposits into the Cash
Collateral Account to provide cash collateral for the Letters of Credit, each in
six monthly installments equal to one-sixth of such Borrowing Base deficiency
with the first such installment due 30 days after the date such deficiency
notice is received by the Borrower from the Administrative Agent and each
following installment due 30 days after the preceding installment and (B) make
such payments and deposits within such time periods.

 

Each prepayment pursuant to this Section 2.05(b) shall be accompanied by accrued
interest on the amount prepaid to the date of such prepayment and amounts, if
any, required to be paid pursuant to Section 2.12 as a result of such prepayment
being made on such date.  Each prepayment under clauses (i) and (iii) of this
Section 2.05(b) shall be applied to the Advances as determined by the
Administrative Agent and agreed to by the Lenders in their sole discretion.

 

(c)                                  Reduction of Commitments.  On the date of
each reduction of the aggregate Commitments pursuant to Section 2.04, the
Borrower agrees to make a prepayment in respect of the outstanding amount of the
Advances to the extent, if any, that the aggregate unpaid principal amount of
all Advances plus the Letter of Credit Exposure exceeds the lesser of (A) the
aggregate Commitments, as so reduced and (B) the Borrowing Base.  Each
prepayment pursuant to this Section 2.05(c) shall be accompanied by accrued
interest on the amount prepaid to the date of such prepayment and amounts, if
any, required to be paid pursuant to Section 2.12 as a result of such prepayment
being made on such date.  Each prepayment under this Section 2.05(c) shall be
applied to the Advances as determined by the Administrative Agent and agreed to
by the Lenders in their sole discretion; provided that, outstanding Reference
Rate Advances, if any,

 

25

--------------------------------------------------------------------------------


 

shall be paid in full first before any such prepayments are applied to
outstanding Eurodollar Rate Advances.

 

(d)                                 Illegality.  If any Lender shall notify the
Administrative Agent and the Borrower that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or that any
central bank or other Governmental Authority asserts that it is unlawful for
such Lender or its Lending Office to perform its obligations under this
Agreement to maintain any Eurodollar Rate Advances of such Lender then
outstanding hereunder, (i) the Borrower shall, no later than 10:00 a.m. 
(Dallas, Texas time) (A) if not prohibited by law, on the last day of the
Interest Period for each outstanding Eurodollar Rate Advance made by such Lender
or (B) if required by such notice, on the second Business Day following its
receipt of such notice, prepay all of the Eurodollar Rate Advances made by such
Lender then outstanding, together with accrued interest on the principal amount
prepaid to the date of such prepayment and amounts, if any, required to be paid
pursuant to Section 2.12 as a result of such prepayment being made on such date,
(ii) such Lender shall simultaneously make a Reference Rate Advance to the
Borrower on such date in an amount equal to the aggregate principal amount of
the Eurodollar Rate Advances prepaid to such Lender, and (iii) the right of the
Borrower to select Eurodollar Rate Advances from such Lender for any subsequent
Borrowing shall be suspended until such Lender gives notice referred to above
shall notify the Administrative Agent that the circumstances causing such
suspension no longer exist.

 

(e)                                  No Additional Right; Ratable Prepayment. 
The Borrower shall have no right to prepay any principal amount of any Advance
except as provided in this Section 2.05, and all notices given pursuant to this
Section 2.05 shall be irrevocable and binding upon the Borrower.  Each payment
of any Advance pursuant to this Section 2.05 shall be made in a manner such that
all Advances comprising part of the same Borrowing are paid in whole or ratably
in part.

 

Section 2.06                                Repayment of Advances.  The Borrower
shall repay to the Administrative Agent for the ratable benefit of the Lenders
the outstanding principal amount of each Advance, together with any accrued
interest thereon, on the Maturity Date or such earlier date pursuant to
Section 7.02 or Section 7.03.

 

Section 2.07                                Letters of Credit.

 

(a)                                  Commitment.  From time to time from the
date of this Agreement until 30 days prior to the Maturity Date, at the request
of the Borrower, the Issuing Lender shall, on the terms and conditions
hereinafter set forth, issue, increase, or extend the Expiration Date of,
Letters of Credit for the account of the Borrower on any Business Day.  No
Letter of Credit will be issued, increased, or extended:

 

(i)                                     if such issuance, increase, or extension
would cause the Letter of Credit Exposure to exceed the lesser of (A) $3,000,000
and (B) the aggregate Unused Commitment Amounts of the Lenders;

 

(ii)                                  if such Letter of Credit has an Expiration
Date later than the earlier of (A) one year after the date of issuance thereof
and (B) the Maturity Date;

 

26

--------------------------------------------------------------------------------


 

(iii)                               unless such Letter of Credit Documents are
in form and substance acceptable to the Issuing Lender in its sole discretion;

 

(iv)                              unless such Letter of Credit is a standby
letter of credit not supporting the repayment of indebtedness for borrowed money
of any Person;

 

(v)                                 unless the Borrower has delivered to the
Issuing Lender a completed and executed Letter of Credit Application; and

 

(vi)                              unless such Letter of Credit is governed by
the Uniform Customs and Practice for Documentary Credits (1993 Revision),
International Chamber of Commerce Publication No.  500 or any successor to such
publication.

 

If the terms of any Letter of Credit Application referred to in the foregoing
clause (v) conflicts with the terms of this Agreement, the terms of this
Agreement shall control.

 

(b)                                 Participations.  Upon the date of the
issuance or increase of a Letter of Credit, the Issuing Lender shall be deemed
to have sold to each Lender and each Lender shall have been deemed to have
purchased from the Issuing Lender a participation in the related Letter of
Credit Obligations equal to such Lender’s Pro Rata Share at such date and such
sale and purchase shall otherwise be in accordance with the terms of this
Agreement.  The Issuing Lender shall promptly notify each Lender by telex,
telephone, or telecopy of each Letter of Credit issued, increased, or extended
or converted and the actual dollar amount of such Lender’s participation in such
Letter of Credit.

 

(c)                                  Issuing.  Each Letter of Credit shall be
issued, increased, or extended pursuant to a Letter of Credit Application (or by
telephone notice promptly confirmed in writing by a Letter of Credit
Application), given not later than 10:00 a.m.  (Dallas, Texas time) on the fifth
Business Day before the date of the proposed issuance, increase, or extension of
the Letter of Credit, and the Issuing Lender shall give to each other Lender
prompt notice thereof by telex, telephone, or telecopy.  Each Letter of Credit
Application shall be delivered by facsimile or by mail specifying the
information required therein; provided that if such Letter of Credit Application
is delivered by facsimile, the Borrower shall follow such facsimile with an
original by mail.  After the Issuing Lender’s receipt of such Letter of Credit
Application (by facsimile or by mail) and upon fulfillment of the applicable
conditions set forth in Article III, the Issuing Lender shall issue, increase,
or extend such Letter of Credit for the account of the Borrower.  Each Letter of
Credit Application shall be irrevocable and binding on the Borrower.

 

(d)                                 Reimbursement.  The Borrower hereby agrees
to pay on demand to the Issuing Lender an amount equal to any amount paid by the
Issuing Lender under any Letter of Credit.  In the event the Issuing Lender
makes a payment pursuant to a request for draw presented under a Letter of
Credit and such payment is not promptly reimbursed by the Borrower upon demand,
the Issuing Lender shall give the Administrative Agent notice of the Borrower’s
failure to make such reimbursement and the Administrative Agent shall promptly
notify each Lender having a Commitment of the amount necessary to reimburse the
Issuing Lender.  Upon such notice from the Administrative Agent, each Lender
shall promptly reimburse the Issuing Lender for such Lender’s Pro Rata Share of
such amount, and such reimbursement shall be deemed for all

 

27

--------------------------------------------------------------------------------


 

purposes of this Agreement to be an Advance to the Borrower transferred at the
Borrower’s request to the Issuing Lender.  If such reimbursement is not made by
any Lender to the Issuing Lender on the same day on which the Administrative
Agent notifies such Lender to make reimbursement to the Issuing Lender
hereunder, such Lender shall pay interest on its Pro Rata Share thereof to the
Issuing Lender at a rate per annum equal to the Federal Funds Rate.  The
Borrower hereby unconditionally and irrevocably authorizes, empowers, and
directs the Administrative Agent and the Lenders to record and otherwise treat
such reimbursements to the Issuing Lender as Reference Rate Advances under a
Borrowing requested by the Borrower to reimburse the Issuing Lender which have
been transferred to the Issuing Lender at the Borrower’s request.

 

(e)                                  Obligations Unconditional.  The obligations
of the Borrower under this Agreement in respect of each Letter of Credit shall
be unconditional and irrevocable, and shall be paid strictly in accordance with
the terms of this Agreement under all circumstances, including, without
limitation, the following circumstances:

 

(i)                                     any lack of validity or enforceability
of any Letter of Credit Documents;

 

(ii)                                  any amendment or waiver of, or any consent
to or departure from, any Letter of Credit Documents;

 

(iii)                               the existence of any claim, set-off,
defense, or other right which the Borrower may have at any time against any
beneficiary or transferee of such Letter of Credit (or any Persons for whom any
such beneficiary or any such transferee may be acting), the Issuing Lender, or
any other person or entity, whether in connection with this Agreement, the
transactions contemplated in this Agreement or in any Letter of Credit
Documents, or any unrelated transaction;

 

(iv)                              any statement or any other document presented
under such Letter of Credit proving to be forged, fraudulent, invalid, or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

 

(v)                                 payment by the Issuing Lender under such
Letter of Credit against presentation of a draft or certificate which does not
comply with the terms of such Letter of Credit; or

 

(vi)                              any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing.

 

provided, however, that nothing contained in this paragraph (e) shall be deemed
to constitute a waiver of any remedies of the Borrower in connection with the
Letters of Credit or the Borrower’s rights under Section 2.07(f) below.

 

(f)                                    Liability of Issuing Lender.  The
Borrower assumes all risks of the acts or omissions of any beneficiary or
transferee of any Letter of Credit with respect to its use of such Letter of
Credit.  Neither the Issuing Lender nor any of its officers or directors shall
be liable or responsible for:

 

28

--------------------------------------------------------------------------------


 

(i)                                     the use which may be made of any Letter
of Credit or any acts or omissions of any beneficiary or transferee in
connection therewith;

 

(ii)                                  the validity, sufficiency, or genuineness
of documents, or of any endorsement thereon, even if such documents should prove
to be in any or all respects invalid, insufficient, fraudulent, or forged;

 

(iii)                               payment by the Issuing Lender against
presentation of documents which do not comply with the terms of a Letter of
Credit, including failure of any documents to bear any reference or adequate
reference to the relevant Letter of Credit; or

 

(iv)                              any other circumstances whatsoever in making
or failing to make payment under any Letter of Credit (INCLUDING THE ISSUING
LENDER’S OWN NEGLIGENCE),

 

except that the Borrower shall have a claim against the Issuing Lender, and the
Issuing Lender shall be liable to the Borrower, to the extent of any direct, as
opposed to consequential, damages suffered by the Borrower which the Borrower
proves were caused by the Issuing Lender’s willful misconduct or gross
negligence in determining whether documents presented under a Letter of Credit
comply with the terms of such Letter of Credit.  In furtherance and not in
limitation of the foregoing, the Issuing Lender may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary.

 

(g)                                 Cash Collateral Account.

 

(i)                                     If the Borrower is required to deposit
funds in the Cash Collateral Account pursuant to Sections 2.05(b), 7.02(b), or
7.03(b), then the Borrower and the Issuing Lender shall establish the Cash
Collateral Account and the Borrower shall execute any documents and agreements,
including the Issuing Lender’s standard form assignment of deposit accounts,
that the Issuing Lender requests in connection therewith to establish the Cash
Collateral Account and grant the Issuing Lender a first priority security
interest in such account and the funds therein.  The Borrower hereby pledges to
the Issuing Lender and grants the Issuing Lender a security interest in the Cash
Collateral Account, whenever established, all funds held in the Cash Collateral
Account from time to time, and all proceeds thereof as security for the payment
of the Obligations.

 

(ii)                                  So long as no Default exists, (A) the
Issuing Lender  may apply the funds held in the Cash Collateral Account only to
the reimbursement of any Letter of Credit Obligations, and (B) the Issuing
Lender shall release to the Borrower at the Borrower’s written request any funds
held in the Cash Collateral Account in an amount up to but not exceeding the
excess, if any (immediately prior to the release of any such funds), of the
total amount of funds held in the Cash Collateral Account over the Letter of
Credit Exposure.  During the existence of any Default, the Issuing Lender may
apply any funds held in the Cash Collateral Account to the Obligations in any
order determined by the Issuing Lender, regardless of any Letter of Credit
Exposure that may remain outstanding.  The Issuing Lender may in its sole
discretion at any time release to the Borrower any funds held in the Cash
Collateral Account.

 

29

--------------------------------------------------------------------------------


 

(iii)                               The Issuing Lender shall exercise reasonable
care in the custody and preservation of any funds held in the Cash Collateral
Account and shall be deemed to have exercised such care if such funds are
accorded treatment substantially equivalent to that which the Issuing Lender
accords its own Property, it being understood that the Issuing Lender shall not
have any responsibility for taking any necessary steps to preserve rights
against any parties with respect to any such funds.

 

Section 2.08                                Fees.

 

(a)                                  Commitment Fees.

 

(i)                                     The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee at a per
annum rate equal to the Applicable Margin for Commitment Fees on the daily
Unused Commitment Amount of such Lender, from the date of this Agreement until
the Commitment Termination Date.  The commitment fees shall be due and payable
quarterly in arrears on the last day of each March, June, September, and
December commencing on December 31, 2005 and continuing thereafter through and
including the Commitment Termination Date.

 

(b)                                 Letter of Credit Fees.

 

(i)                                     The Borrower agrees to pay (A) to the
Administrative Agent for the pro rata benefit of the Lenders a per annum letter
of credit fee for each Letter of Credit issued hereunder in an amount equal to
the greater of (1) the Applicable Margin then in effect for Eurodollar Rate
Advances times the daily maximum amount available to be drawn under such Letter
of Credit and (2) $1,000, and (B) to the Issuing Lender, a fronting fee for each
Letter of Credit equal to the greater of (y) .125% per annum times the daily
maximum amount available to be drawn under such Letter of Credit and (z)
$500.00, each payable quarterly in arrears on the last day of each March, June,
September, and December commencing on December 31, 2005 and continuing
thereafter through and including the Commitment Termination Date.

 

(ii)                                  The Borrower also agrees to pay to the
Issuing Lender such other usual and customary fees associated with any
transfers, amendments, drawings, negotiations or reissuances of any Letters of
Credit.

 

(c)                                  Facility Fees.  The Borrower agrees to pay
to the Administrative Agent the facility fees described in the letter dated
November 29, 2005 from the Borrower to the Administrative Agent.

 

(d)                                 Borrowing Base Increase Fees.  The Borrower
agrees to pay to the Administrative Agent for the account of the Lenders in
connection with any increase of the Borrowing Base, a borrowing base increase
fee on the amount of such increase.  The borrowing base increase fee shall be in
an amount equal to 0.50% multiplied by the amount of the increase and shall be
due and payable on the date of the initial Advance of such additional Borrowing
Base.

 

Section 2.09                                Interest.  The Borrower shall pay
interest on the unpaid principal amount of each Advance made by each Lender from
the date of such Advance until such principal amount shall be paid in full, at
the following rates per annum:

 

30

--------------------------------------------------------------------------------


 

(a)                                  Reference Rate Advances.  If such Advance
is a Reference Rate Advance, a rate per annum equal at all times to the Adjusted
Reference Rate in effect from time to time plus the Applicable Margin in effect
from time to time, payable monthly in arrears on the last day of each month and
on the date such Reference Rate Advance shall be paid in full.

 

(b)                                 Eurodollar Rate Advances.  If such Advance
is a Eurodollar Rate Advance, a rate per annum equal at all times during the
Interest Period for such Advance to the Eurodollar Rate for such Interest Period
plus the Applicable Margin in effect from time to time, payable on the last day
of such Interest Period, and, in the case of six, nine or twelve month Interest
Periods, on (i) the day which occurs during such Interest Period three months
from the first day of such Interest Period, (ii) the day which occurs during
such Interest Period six months from the first day of such Interest Period, and
(iii) the day which occurs during such Interest Period nine months from the
first day of such Interest Period.

 

(c)                                  Additional Interest on Eurodollar Rate
Advances.  The Borrower shall pay to each Lender, so long as any such Lender
shall be required under regulations of the Federal Reserve Board to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities, additional interest on the unpaid principal amount of
each Eurodollar Rate Advance of such Lender, from the effective date of such
Advance until such principal amount is paid in full, at an interest rate per
annum equal at all times to the remainder obtained by subtracting (i) the
Eurodollar Rate for the Interest Period for such Advance from (ii) the rate
obtained by dividing such Eurodollar Rate by a percentage equal to 100% minus
the Eurodollar Rate Reserve Percentage of such Lender for such Interest Period,
payable on each date on which interest is payable on such Advance.  Such
additional interest payable to any Lender shall be determined by such Lender and
notified to the Borrower through the Administrative Agent (such notice to
include the calculation of such additional interest, which calculation shall be
conclusive in the absence of manifest error).

 

(d)                                 Usury Recapture.

 

(i)                                     If, with respect to any Lender, the
effective rate of interest contracted for under the Loan Documents, including
the stated rates of interest and fees contracted for hereunder and any other
amounts contracted for under the Loan Documents which are deemed to be interest,
at any time exceeds the Maximum Rate, then the outstanding principal amount of
the loans made by such Lender hereunder shall bear interest at a rate which
would make the effective rate of interest for such Lender under the Loan
Documents equal the Maximum Rate until the difference between the amounts which
would have been due at the stated rates and the amounts which were due at the
Maximum Rate (the “Lost Interest”) has been recaptured by such Lender.

 

(ii)                                  If, when the loans made hereunder are
repaid in full, the Lost Interest has not been fully recaptured by such Lender
pursuant to the preceding paragraph, then, to the extent permitted by law, for
the loans made hereunder by such Lender the interest rates charged under
Section 2.09 hereunder shall be retroactively increased such that the effective
rate of interest under the Loan Documents was at the Maximum Rate since the
effectiveness of this Agreement to the extent necessary to recapture the Lost
Interest not recaptured pursuant to the preceding sentence and, to the extent
allowed by law, the Borrower shall pay to such Lender the amount of the Lost
Interest remaining to be recaptured by such Lender.

 

31

--------------------------------------------------------------------------------


 

(iii)                               NOTWITHSTANDING THE FOREGOING OR ANY OTHER
TERM IN THIS AGREEMENT AND THE LOAN DOCUMENTS TO THE CONTRARY, IT IS THE
INTENTION OF EACH LENDER AND THE BORROWER TO CONFORM STRICTLY TO ANY APPLICABLE
USURY LAWS.  ACCORDINGLY, IF ANY LENDER CONTRACTS FOR, CHARGES, OR RECEIVES ANY
CONSIDERATION WHICH CONSTITUTES INTEREST IN EXCESS OF THE MAXIMUM RATE, THEN ANY
SUCH EXCESS SHALL BE CANCELED AUTOMATICALLY AND, IF PREVIOUSLY PAID, SHALL AT
SUCH LENDER’S OPTION BE APPLIED TO THE OUTSTANDING AMOUNT OF THE LOANS MADE
HEREUNDER BY SUCH LENDER OR BE REFUNDED TO THE BORROWER.

 

Section 2.10                                Payments and Computations.

 

(a)                                  Payment Procedures.  The Borrower shall
make each payment under this Agreement and under the Notes not later than
10:00 a.m.  (Dallas, Texas time) on the day when due in Dollars to the
Administrative Agent at the location referred to in the Notes (or such other
location as the Administrative Agent shall designate in writing to the Borrower)
in same day funds without deduction, setoff, or counterclaim of any kind.  The
Administrative Agent shall promptly thereafter cause to be distributed like
funds relating to the payment of principal, interest or fees ratably (other than
amounts payable solely to the Administrative Agent, the Issuing Lender, or a
specific Lender pursuant to Section 2.08(c), 2.09(c), 2.12, 2.13, 2.14, 8.05, or
9.07, but after taking into account payments effected pursuant to Section 9.04)
in accordance with each Lender’s Pro Rata Share to the Lenders for the account
of their respective Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender or the Issuing Lender to such Lender for
the account of its Lending Office, in each case to be applied in accordance with
the terms of this Agreement.

 

(b)                                 Computations.  All computations of interest
based on the Reference Rate and of fees shall be made by the Administrative
Agent on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the Eurodollar Rate and the Federal Funds Rate
shall be made by the Administrative Agent, on the basis of a year of 360 days,
in each case for the actual number of days (including the first day, but
excluding the last day) occurring in the period for which such interest or fees
are payable.  Each determination by the Administrative Agent of an interest rate
or fee shall be conclusive and binding for all purposes, absent manifest error.

 

(c)                                  Non-Business Day Payments.  Whenever any
payment shall be stated to be due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day, and such extension of
time shall in such case be included in the computation of payment of interest or
fees, as the case may be; provided, however, that if such extension would cause
payment of interest on or principal of Eurodollar Rate Advances to be made in
the next following calendar month, such payment shall be made on the next
preceding Business Day.

 

(d)                                 Administrative Agent Reliance.  Unless the
Administrative Agent shall have received written notice from the Borrower prior
to the date on which any payment is due to the Lenders that the Borrower shall
not make such payment in full, the Administrative Agent may assume that the
Borrower has made such payment in full to the Administrative Agent on such

 

32

--------------------------------------------------------------------------------


 

date and the Administrative Agent may, in reliance upon such assumption, cause
to be distributed to each Lender on such date an amount equal to the amount then
due such Lender.  If and to the extent the Borrower shall not have so made such
payment in full to the Administrative Agent, each Lender shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Lender,
together with interest, for each day from the date such amount is distributed to
such Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Rate for such day.

 

Section 2.11                                Sharing of Payments, Etc.  If any
Lender shall obtain any payment (whether voluntary, involuntary, through the
exercise of any right of set-off, or otherwise) on account of the Advances or
Letter of Credit Obligations made by it in excess of its Pro Rata Share of
payments on account of the Advances or Letter of Credit Obligations obtained by
all the Lenders, such Lender shall notify the Administrative Agent and forthwith
purchase from the other Lenders such participations in the Advances made by them
or Letter of Credit Obligations held by them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such Lender’s ratable share (according to the
proportion of (a) the amount of the participation sold by such Lender to the
purchasing Lender as a result of such excess payment to (b) the total amount of
such excess payment) of such recovery, together with an amount equal to such
Lender’s ratable share (according to the proportion of (i) the amount of such
Lender’s required repayment to the purchasing Lender to (ii) the total amount of
all such required repayments to the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered.  The Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 2.11 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation.

 

Section 2.12                                Breakage Costs.  If (a) any payment
of principal of any Eurodollar Rate Advance is made other than on the last day
of the Interest Period for such Advance, whether as a result of any payment
pursuant to Section 2.05, the acceleration of the maturity of the Notes pursuant
to Article VII, or otherwise, or (b) the Borrower fails to make a principal or
interest payment with respect to any Eurodollar Rate Advance on the date such
payment is due and payable, the Borrower shall, within 10 days of any written
demand sent by any Lender to the Borrower through the Administrative Agent, pay
to the Administrative Agent for the account of such Lender any amounts required
to compensate such Lender for any additional losses, out-of-pocket costs or
expenses which it may reasonably incur as a result of such payment or
nonpayment, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance.

 

Section 2.13                                Increased Costs.

 

(a)                                  Eurodollar Rate Advances.  If, due to
either (i) the introduction of or any change (other than any change by way of
imposition or increase of reserve requirements included in the

 

33

--------------------------------------------------------------------------------


 

Eurodollar Rate Reserve Percentage) in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other Governmental Authority (whether or not having the force of law),
there shall be any increase in the cost to any Lender of agreeing to make or
making, funding, or maintaining Eurodollar Rate Advances, then the Borrower
shall from time to time, upon demand by such Lender (with a copy of such demand
to the Administrative Agent), immediately pay to the Administrative Agent for
the account of such Lender additional amounts sufficient to compensate such
Lender for such increased cost.  A certificate as to the amount of such
increased cost and detailing the calculation of such cost submitted to the
Borrower and the Administrative Agent by such Lender shall be conclusive and
binding for all purposes, absent manifest error.

 

(b)                                 Capital Adequacy.  If any Lender or the
Issuing Lender determines in good faith that compliance with any law or
regulation adopted or changed after the date hereof or any guideline or request
from any central bank or other Governmental Authority (whether or not having the
force of law) affects or would affect the amount of capital required or expected
to be maintained by such Lender or the Issuing Lender or any corporation
controlling such Lender or the Issuing Lender and that the amount of such
capital is increased by or based upon the existence of such Lender’s commitment
to lend or the Issuing Lender’s commitment to issue the Letters of Credit and
other commitments of this type, then, upon 30 days’ prior written notice by such
Lender or the Issuing Lender (with a copy of any such demand to the
Administrative Agent), the Borrower shall immediately pay to the Administrative
Agent for the account of such Lender or to the Issuing Lender, as the case may
be, from time to time as specified by such Lender or the Issuing Lender,
additional amounts sufficient to compensate such Lender or the Issuing Lender,
in light of such circumstances, (i) with respect to such Lender, to the extent
that such Lender reasonably determines such increase in capital to be allocable
to the existence of such Lender’s commitment to lend under this Agreement and
(ii) with respect to the Issuing Lender, to the extent that the Issuing Lender
reasonably determines such increase in capital to be allocable to the issuance
or maintenance of the Letters of Credit.  A certificate as to such amounts and
detailing the calculation of such amounts submitted to the Borrower by such
Lender or the Issuing Lender shall be conclusive and binding for all purposes,
absent manifest error.

 

(c)                                  Letters of Credit.  If any change adopted
after the date hereof in any law or regulation or in the interpretation thereof
by any court or administrative or Governmental Authority charged with the
administration thereof shall either (i) impose, modify, or deem applicable any
reserve, special deposit, or similar requirement against letters of credit
issued by, or assets held by, or deposits in or for the account of, the Issuing
Lender or (ii) impose on the Issuing Lender any other condition regarding the
provisions of this Agreement relating to the Letters of Credit or any Letter of
Credit Obligations, and the result of any event referred to in the preceding
clause (i) or (ii) shall be to increase the cost to the Issuing Lender of
issuing or maintaining any Letter of Credit (which increase in cost shall be
determined by the Issuing Lender’s reasonable allocation of the aggregate of
such cost increases resulting from such event), then, upon demand by the Issuing
Lender, the Borrower shall pay to the Issuing Lender, from time to time as
specified by the Issuing Lender, additional amounts which shall be sufficient to
compensate the Issuing Lender for such increased cost.  A certificate as to such
increased cost incurred by the Issuing Lender, as a result of any event
mentioned in clause (i) or (ii) above, and detailing the calculation of such
increased costs submitted by the Issuing Lender to the Borrower, shall be
conclusive and binding for all purposes, absent manifest error.

 

34

--------------------------------------------------------------------------------


 

(d)                                 Mitigation.  Each Lender claiming
compensation pursuant to this Section 2.13 shall designate a different Lending
Office if such designation will avoid the need for, or reduce the amount of,
such compensation and will not, in the sole discretion of such Lender, be
otherwise disadvantageous to such Lender.

 

Section 2.14                                Taxes.

 

(a)                                  No Deduction for Certain Taxes.  Any and
all payments by the Borrower shall be made, in accordance with Section 2.10,
free and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges or withholdings, and all liabilities with
respect thereto, excluding, in the case of each Lender, the Issuing Lender, and
the Administrative Agent, taxes imposed on its income, and franchise taxes
imposed on it, by the jurisdiction under the laws of which such Lender, the
Issuing Lender, or the Administrative Agent (as the case may be) is organized or
any political subdivision of the jurisdiction (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”) and, in the case of each Lender and the
Issuing Lender, Taxes by the jurisdiction of such Lender’s Lending Office or any
political subdivision of such jurisdiction.  If the Borrower shall be required
by law to deduct any Taxes from or in respect of any sum payable to any Lender,
the Issuing Lender, or the Administrative Agent, (i) the sum payable shall be
increased as may be necessary so that, after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.14), such Lender, the Issuing Lender, or the Administrative Agent (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made; provided, however, that if the Borrower’s
obligation to deduct or withhold Taxes is caused solely by such Lender’s, the
Issuing Lender’s, or the Administrative Agent’s failure to provide the forms
described in paragraph (d) of this Section 2.14 and such Lender, the Issuing
Lender, or the Administrative Agent could have provided such forms, no such
increase shall be required; (ii) the Borrower shall make such deductions; and
(iii) the Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.

 

(b)                                 Other Taxes.  In addition, the Borrower
agrees to pay any present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies which arise from any payment
made or from the execution, delivery or registration of, or otherwise with
respect to, this Agreement, the Notes, or the other Loan Documents (hereinafter
referred to as “Other Taxes”).

 

(c)                                  Indemnification.  THE BORROWER INDEMNIFIES
EACH LENDER, THE ISSUING LENDER, AND THE ADMINISTRATIVE AGENT FOR THE FULL
AMOUNT OF TAXES OR OTHER TAXES (INCLUDING, WITHOUT LIMITATION, ANY TAXES OR
OTHER TAXES IMPOSED BY ANY JURISDICTION ON AMOUNTS PAYABLE UNDER THIS
SECTION 2.14) PAID BY SUCH LENDER, THE ISSUING LENDER, OR THE ADMINISTRATIVE
AGENT (AS THE CASE MAY BE) AND ANY LIABILITY (INCLUDING INTEREST AND EXPENSES)
ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH TAXES OR OTHER
TAXES WERE CORRECTLY OR LEGALLY ASSERTED.  EACH PAYMENT REQUIRED TO BE MADE BY
THE BORROWER IN RESPECT OF THIS INDEMNIFICATION SHALL BE MADE TO THE
ADMINISTRATIVE AGENT FOR THE BENEFIT OF ANY PARTY

 

35

--------------------------------------------------------------------------------


 

CLAIMING SUCH INDEMNIFICATION WITHIN 30 DAYS FROM THE DATE THE BORROWER RECEIVES
WRITTEN DEMAND THEREFOR FROM THE ADMINISTRATIVE AGENT ON BEHALF OF ITSELF AS
ADMINISTRATIVE AGENT, THE ISSUING LENDER, OR ANY SUCH LENDER.  IF ANY LENDER,
THE ADMINISTRATIVE AGENT, OR THE ISSUING LENDER RECEIVES A REFUND IN RESPECT OF
ANY TAXES PAID BY THE BORROWER UNDER THIS PARAGRAPH (C), SUCH LENDER, THE
ADMINISTRATIVE AGENT, OR THE ISSUING LENDER, AS THE CASE MAY BE, SHALL PROMPTLY
PAY TO THE BORROWER THE BORROWER’S SHARE OF SUCH REFUND.

 

(d)                                 Foreign Lender Withholding Exemption.  Each
Lender and Issuing Lender that is not incorporated under the laws of the United
States of America or a state thereof agrees that it shall deliver to the
Borrower and the Administrative Agent (i) two duly completed copies of United
States Internal Revenue Service Form W8-ECI or W8-BEN or successor applicable
form, as the case may be, certifying in each case that such Lender is entitled
to receive payments under this Agreement and the Notes payable to it, without
deduction or withholding of any United States federal income taxes, (ii) if
applicable, an Internal Revenue Service Form W-8 or W-9 or successor applicable
form, as the case may be, to establish an exemption from United States backup
withholding tax, and (iii) any other governmental forms which are necessary or
required under an applicable tax treaty or otherwise by law to reduce or
eliminate any withholding tax, which have been reasonably requested by the
Borrower.  Each Lender which delivers to the Borrower and the Administrative
Agent a Form W8-ECI or W8-BEN and Form W-8 or W-9 pursuant to the next preceding
sentence further undertakes to deliver to the Borrower and the Administrative
Agent two further copies of the said letter and Form W8-ECI or W8-BEN and
Form W-8 or W-9 , or successor applicable forms, or other manner of
certification, as the case may be, on or before the date that any such letter or
form expires or becomes obsolete or after the occurrence of any event requiring
a change in the most recent letter and form previously delivered by it to the
Borrower and the Administrative Agent, and such extensions or renewals thereof
as may reasonably be requested by the Borrower and the Administrative Agent
certifying in the case of a Form W8-ECI or W8-BEN that such Lender is entitled
to receive payments under this Agreement without deduction or withholding of any
United States federal income taxes.  If an event (including without limitation
any change in treaty, law or regulation) has occurred prior to the date on which
any delivery required by the preceding sentence would otherwise be required
which renders all such forms inapplicable or which would prevent any Lender from
duly completing and delivering any such letter or form with respect to it and
such Lender advises the Borrower and the Administrative Agent that it is not
capable of receiving payments without any deduction or withholding of United
States federal income tax, and in the case of a Form W-8 or W-9, establishing an
exemption from United States backup withholding tax, such Lender shall not be
required to deliver such letter or forms.  The Borrower shall withhold tax at
the rate and in the manner required by the laws of the United States with
respect to payments made to a Lender failing to timely provide the requisite
Internal Revenue Service forms.

 

36

--------------------------------------------------------------------------------


 

ARTICLE III

CONDITIONS OF LENDING

 

Section 3.01                                Conditions Precedent to Initial
Credit Extension.  The obligation of the Issuing Lender and each Lender to make
its initial Credit Extension hereunder is subject to satisfaction of the
following conditions precedent:

 

(a)                                  Documentation.  The Administrative Agent
shall have received the following duly executed by all the parties thereto, in
form and substance satisfactory to the Administrative Agent, the Issuing Lender
and the Lenders, and, where applicable, in sufficient copies for each Lender:

 

(i)                                     this Agreement, a Note payable to the
order of each Lender in the amount of its Commitment, the Guaranties, the Pledge
Agreement, the Security Agreements, and Mortgages encumbering substantially all
of the Borrower’s and its Subsidiaries’ Proven Reserves and Oil and Gas
Properties (other than the Barnett Shale Properties but including the Oil and
Gas Properties to be acquired under the WO Energy Acquisition) in connection
therewith, and each of the other Loan Documents,  and all attached exhibits and
schedules;

 

(ii)                                  a favorable opinion of the Borrower’s, its
Subsidiaries’ and the Guarantors’ counsel dated as of the date of this Agreement
and substantially in the form of the attached Exhibit K covering the matters
discussed in such Exhibit and such other matters as any Lender through the
Administrative Agent may reasonably request;

 

(iii)                               copies, certified as of the date of this
Agreement by a Responsible Officer of the Borrower of (A) the resolutions of the
Board of Directors of the Borrower approving the Loan Documents to which the
Borrower is a party, (B) the certificate of incorporation of the Borrower,
(C) the bylaws of the Borrower and (D) all other documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
this Agreement, the Note, and the other Loan Documents;

 

(iv)                              certificates of a Responsible Officer of the
Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign this Agreement, the Notes, Notices of Borrowing,
Notices of Conversion or Continuation, and the other Loan Documents to which the
Borrower is a party;

 

(v)                                 copies, certified as of the date of this
Agreement by a Responsible Officer or the secretary or an assistant secretary of
each Guarantor of (A) the resolutions of the Board of Directors (or other
applicable governing body) of such Guarantor approving the Loan Documents to
which it is a party, (B) the articles or certificate (as applicable) of
incorporation (or organization) and bylaws of such Guarantor, and (C) all other
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to the Guaranty, the Security Instruments, and
the other Loan Documents to which such Guarantor is a party;

 

(vi)                              a certificate of the secretary or an assistant
secretary of each Guarantor certifying the names and true signatures of officers
of such Guarantor authorized to sign the Guaranty, Security Instruments and the
other Loan Documents to which such Guarantor is a party;

 

(vii)                           a certificate dated as of the date of this
Agreement from the Responsible Officer of the Borrower stating that the
conditions in this Section 3.01 have been met;

 

37

--------------------------------------------------------------------------------


 

(viii)                        delivery by Borrower of evidence satisfactory to
the Administrative Agent that, on or prior to the date hereof, a cash infusion
of not less than $25,000,000 in the aggregate has been made to the Borrower in
the form of common equity, subordinated debt (including the funds made available
under the Subordinated Credit Agreement) or other types of capital acceptable to
the Administrative Agent;

 

(ix)                                appropriate UCC-1 and UCC-3, as applicable,
Financing Statements covering the Collateral for filing with the appropriate
authorities and any other documents, agreements or instruments necessary to
create an Acceptable Security Interest in such Collateral;

 

(x)                                   stock certificates required in connection
with the Pledge Agreements and stock powers executed in blank for each such
stock certificate;

 

(xi)                                insurance certificates naming the Collateral
Trustee loss payee or additional insured, as applicable, and evidencing
insurance which meets the requirements of this Agreement and the Security
Instruments, and which is otherwise satisfactory to the Administrative Agent;

 

(xii)                             the initial Independent Engineer’s Report
dated effective as of a date acceptable to the Administrative Agent;

 

(xiii)                          the Collateral Trust and Intercreditor
Agreement;

 

(xiv)                         copies, certified by a Responsible Officer of the
Borrower, of all of the WO Energy Acquisition Instruments, together with all
amendments, modifications or waivers thereto in effect on the effective date of
this Agreement;

 

(xv)                            such other documents, governmental certificates,
agreements and lien searches as the Administrative Agent or any Lender may
reasonably request.

 

(b)                                 Payment of Fees.  On the date of this
Agreement, the Borrower shall have paid the fees required by Section 2.08(c) and
all costs and expenses that have been invoiced and are payable pursuant to
Section 9.04.

 

(c)                                  Delivery of Financial Statements.  The
Administrative Agent and the Lenders shall have received true and correct copies
of (i) the Financial Statements, (ii) the Interim Financial Statements and
(iii) such other financial information as the Lenders may reasonably request.

 

(d)                                 Security Instruments.  The Administrative
Agent shall have received all appropriate evidence required by the
Administrative Agent and the Lenders in their sole discretion necessary to
determine that the Collateral Trustee (for its benefit and the benefit of the
Secured Parties) shall have an Acceptable Security Interest in the Collateral
(which shall include all of the Oil and Gas Properties of the Borrowers and the
Guarantors, including the Oil and Gas Properties to be acquired under the WO
Energy Acquisition, but excluding the Barnett Shale Properties) and that all
actions or filings necessary to protect, preserve and validly perfect such Liens
have been made, taken or obtained, as the case may be, and are in full force and
effect.

 

38

--------------------------------------------------------------------------------


 

(e)                                  Title.  The Administrative Agent shall be
satisfied in its sole discretion with the title to the Oil and Gas Properties
included in the Borrowing Base and that such Oil and Gas Properties constitute a
percentage of such Collateral reasonably satisfactory to the Administrative
Agent.

 

(f)                                    Environmental.  The Administrative Agent
shall have received such Phase I environmental assessments or other reports as
it may reasonably require and shall be satisfied with the condition of the Oil
and Gas Properties with respect to the Borrower’s and its Subsidiaries’
compliance with Environmental Laws.

 

(g)                                 No Default.  No Default shall have occurred
and be continuing.

 

(h)                                 Representations and Warranties.  The
representations and warranties contained in Article IV hereof and in each other
Loan Document shall be true and correct in all material respects.

 

(i)                                     Material Adverse Change.  No event or
circumstance that could cause a Material Adverse Change shall have occurred.

 

(j)                                     No Proceeding or Litigation; No
Injunctive Relief.  No action, suit, investigation or other proceeding
(including, without limitation, the enactment or promulgation of a statute or
rule) by or before any arbitrator or any Governmental Authority shall be
threatened or pending and no preliminary or permanent injunction or order by a
state or federal court shall have been entered (i) in connection with this
Agreement or any transaction contemplated hereby or (ii) which, in any case, in
the judgment of the Administrative Agent, could reasonably be expected to result
in a Material Adverse Change.

 

(k)                                  Consents, Licenses, Approvals, etc.  The
Administrative Agent shall have received true copies (certified to be such by
the Borrower or other appropriate party) of all consents, licenses and approvals
required in accordance with applicable law, or in accordance with any document,
agreement, instrument or arrangement to which the Borrower, the Guarantors and
their respective Subsidiaries is a party, in connection with the execution,
delivery, performance, validity and enforceability of this Agreement, the other
Loan Documents and the WO Energy Acquisition Instruments.  In addition, the
Borrower, the Guarantors and their respective Subsidiaries shall have all such
material consents, licenses and approvals required in connection with the
continued operation of the Borrower, the Guarantors and respective Subsidiaries,
and such approvals shall be in full force and effect, and all applicable waiting
periods shall have expired without any action being taken or threatened by any
competent authority which would restrain, prevent or otherwise impose adverse
conditions on this Agreement and the actions contemplated hereby.  The
Administrative Agent shall be satisfied that the consummation of the WO Energy
Acquisition does not contravene any law or any contractual restriction binding
on or affecting the Borrower or any Subsidiary, WO Energy or any other party to
the WO Energy Acquisition Instruments.

 

(l)                                     Hedging Arrangements.  The Borrower
shall have entered into the Hydrocarbon Hedge Agreements and the Interest Hedge
Agreements required by Section 5.12.

 

39

--------------------------------------------------------------------------------


 

(m)                               Material Contracts.  The Borrower shall have
delivered to the Administrative Agent copies of all material contracts,
agreements or instruments listed on the attached Schedule 4.21.

 

(n)                                 Subordinated Debt.  The Borrower shall have
entered into the Subordinated Credit Agreement, the terms and conditions thereof
shall be reasonably satisfactory to the Administrative Agent and the Lenders and
the conditions precedent set forth in Section 3.01 of the Subordinated Credit
Agreement shall contemporaneously herewith have been satisfied or waived in
writing as of the date hereof.  The Borrower shall have delivered copies of the
Subordinated Credit Agreement and each other agreement, instrument, or document
executed by the Borrower or any of its Subsidiaries or any of their Responsible
Officers at any time in connection with the Subordinated Credit Agreement on or
before the date hereof.

 

(o)                                 Notice of Borrowing.  The Administrative
Agent shall have received a Notice of Borrowing from the Borrower in the form of
Exhibit F, with appropriate insertions and executed by a duly authorized
Responsible Officer of the Borrower.

 

(p)                                 WO Energy Acquisition.  All conditions to
the consummation and effectiveness of the WO Energy Acquisition (other than the
payment of the purchase price) shall have been met.  Furthermore, the
Administrative Agent shall have received payoff letters in form and substance
reasonably satisfactory to the Administrative Agent covering all Debt of WO
Energy or any of its subsidiaries and outstanding on the date hereof other than
the Debt permitted under Section 6.02(h) below.

 

Section 3.02                                Conditions Precedent to All
Borrowings.  The obligation of each Lender to make an Advance on the occasion of
each Borrowing and of the Issuing Lender to issue, increase, or extend any
Letter of Credit shall be subject to the further conditions precedent that on
the date of such Borrowing or the date of the issuance, increase, or extension
of such Letter of Credit:

 

(a)                                  the following statements shall be true (and
each of the giving of the applicable Notice of Borrowing, Notice of Conversion
or Continuation, or Letter of Credit Application and the acceptance by the
Borrower of the proceeds of such Borrowing or the issuance, increase, or
extension of such Letter of Credit shall constitute a representation and
warranty by the Borrower that on the date of such Borrowing or on the date of
such issuance, increase, or extension of such Letter of Credit, as applicable,
such statements are true):

 

(i)                                     the representations and warranties
contained in Article IV of this Agreement and the representations and warranties
contained in the Security Instruments, the Guaranties, and each of the other
Loan Documents are true and correct in all material respects on and as of the
date of such Borrowing or the date of the issuance, increase, or extension of
such Letter of Credit, before and after giving effect to such Borrowing or to
the issuance, increase, or extension of such Letter of Credit and to the
application of the proceeds from such Borrowing, as though made on and as of
such date except to the extent that any such representation or warranty
expressly relates solely to an earlier date, in which case it shall have been
true and correct in all material respects as of such earlier date; and

 

40

--------------------------------------------------------------------------------


 

(ii)                                  no Default has occurred and is continuing
or would result from such Borrowing or from the application of the proceeds
therefrom, or would result from the issuance, increase, or extension of such
Letter of Credit; and

 

(b)                                 the Administrative Agent shall have received
such other approvals, opinions, or documents reasonably deemed necessary or
desirable by any Lender as a result of circumstances occurring after the date of
this Agreement, as any Lender through the Administrative Agent may reasonably
request.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants as follows:

 

Section 4.01                                Existence; Subsidiaries.  The
Borrower is a corporation duly organized, validly existing and in good standing
under the laws of Delaware and in good standing and qualified to do business in
each other jurisdiction where its ownership or lease of Property or conduct of
its business requires such qualification except where the failure to be so
qualified could not, individually or in the aggregate, reasonably be expected to
cause a Material Adverse Change.  Each Subsidiary of the Borrower is duly
organized, validly existing, and in good standing under the laws of its
jurisdiction of formation and in good standing and qualified to do business in
each jurisdiction where its ownership or lease of Property or conduct of its
business requires such qualification except where the failure to be so qualified
could not, individually or in the aggregate, reasonably be expected to cause a
Material Adverse Change.  As of the date hereof, the Borrower has no
Subsidiaries other than those listed identified in Schedule 4.01.

 

Section 4.02                                Power.  The execution, delivery, and
performance by the Borrower of this Agreement, the Notes, and the other Loan
Documents to which it is a party and by the Guarantors of the Guaranties and the
other Loan Documents to which they are a party and the consummation of the
transactions contemplated hereby and thereby (a) are within the Borrower’s and
such Guarantors’ governing powers, (b) have been duly authorized by all
necessary governing action, (c) do not contravene (i) the Borrower’s or any
Guarantor’s certificate or articles of incorporation, bylaws, limited liability
company agreement, or other similar governance documents or (ii) any law or any
contractual restriction binding on or affecting the Borrower or any Guarantor,
and (d) will not result in or require the creation or imposition of any Lien
prohibited by this Agreement.  At the time of each Advance and the issuance,
extension or increase of a Letter of Credit, such Advance and such Letter of
Credit, and the use of the proceeds of such Advance and such Letter of Credit,
will be within the Borrower’s governing powers, will have been duly authorized
by all necessary corporate action, will not contravene (i) the Borrower’s
certificate of incorporation and bylaws or other organizational documents or
(ii) any law or any contractual restriction binding on or affecting the Borrower
and will not result in or require the creation or imposition of any Lien
prohibited by this Agreement.

 

Section 4.03                                Authorization and Approvals.  No
consent, order, authorization, or approval or other action by, and no notice to
or filing with, any Governmental Authority or any other Person is required for
the due execution, delivery, and performance by the Borrower of this

 

41

--------------------------------------------------------------------------------


 

Agreement, the Notes, or the other Loan Documents to which the Borrower is a
party or by each Guarantor of its Guaranty or the other Loan Documents to which
it is a party or the consummation of the transactions contemplated thereby.  At
the time of each Borrowing and each issuance, increase or extension of a Letter
of Credit, no authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority will be required for such Borrowing or
such issuance, increase or extension of such Letter of Credit or the use of the
proceeds of such Borrowing or such Letter of Credit.

 

Section 4.04                                Enforceable Obligations.  This
Agreement, the Notes, and the other Loan Documents to which the Borrower is a
party have been duly executed and delivered by the Borrower and the Guaranties
and the other Loan Documents to which each Guarantor is a party have been duly
executed and delivered by the Guarantors.  Each Loan Document is the legal,
valid, and binding obligation of the Borrower and each Guarantor which is a
party to it enforceable against the Borrower and each such Guarantor in
accordance with its terms, except as such enforceability may be limited by any
applicable bankruptcy, insolvency, reorganization, moratorium, or similar law
affecting creditors’ rights generally and by general principles of equity.

 

Section 4.05                                Financial Statements.

 

(a)                                  The Borrower has delivered to the
Administrative Agent and the Lenders copies of the Financial Statements and the
Interim Financial Statements, and the Financial Statements and the Interim
Financial Statements are accurate and complete in all material respects and
present fairly the financial condition of Borrower and its consolidated
Subsidiaries for their respective period in accordance with GAAP.  As of the
date of the Financial Statements, there were no material contingent obligations,
liabilities for taxes, unusual forward or long-term commitments, or unrealized
or anticipated losses of the Borrower or any Subsidiary, except as disclosed
therein and adequate reserves for such items have been made in accordance with
GAAP.

 

(b)                                 Since the date of the Financial Statements,
no event or circumstance that could cause a Material Adverse Change has
occurred.

 

(c)                                  As of the date hereof, the Borrower, the
Guarantors and their respective Subsidiaries have no Debt other than the Debt
listed on Schedule 4.05.

 

Section 4.06                                True and Complete Disclosure.  All
factual information (excluding estimates) heretofore or contemporaneously
furnished by or on behalf of the Borrower or any of the Guarantors in writing to
any Lender or the Administrative Agent for purposes of or in connection with
this Agreement, any other Loan Document or any transaction contemplated hereby
or thereby is, and all other such factual information hereafter furnished by or
on behalf of the Borrower and the Guarantors in writing to the Administrative
Agent or any of the Lenders was or shall be, true and accurate in all material
respects on the date as of which such information was or is dated or certified
and did not or does not contain any untrue statement of a material fact or omit
to state any material fact necessary to make the statements contained therein
not misleading at such time.  All projections, estimates, and pro forma
financial information furnished by the Borrower were prepared on the basis of
assumptions, data, information, tests, or

 

42

--------------------------------------------------------------------------------


 

conditions believed to be reasonable at the time such projections, estimates,
and pro forma financial information were furnished.

 

Section 4.07                                Litigation; Compliance with Laws.

 

(a)                                  There is no pending or, to the best
knowledge of the Borrower, threatened action or proceeding affecting the
Borrower or any of the Guarantors before any court, Governmental Authority or
arbitrator which could reasonably be expected to cause a Material Adverse Change
or which purports to affect the legality, validity, binding effect or
enforceability of this Agreement, any Note, or any other Loan Document. 
Additionally, there is no pending or, to the best of the knowledge of the
Borrower, threatened action or proceeding instituted against the Borrower or any
of the Guarantors which seeks to adjudicate the Borrower or any of the
Guarantors as bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee or other similar official for it or
for any substantial part of its Property.

 

(b)                                 The Borrower and its Subsidiaries have
complied in all material respects with all material statutes, rules,
regulations, orders and restrictions of any Governmental Authority having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property

 

Section 4.08                                Use of Proceeds.  The proceeds of
the Advances will be used by the Borrower for the purposes described in
Section 5.09.  The Borrower is not engaged in the business of extending credit
for the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U).  No proceeds of any Advance will be used to purchase or carry any
margin stock in violation of Regulation T, U or X.

 

Section 4.09                                Investment Company Act.  Neither the
Borrower nor any of the Guarantors is an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

Section 4.10                                Public Utility Holding Company Act. 
Neither the Borrower nor any of the Guarantors is a “holding company,” or a
“subsidiary company” of a “holding company,” or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company,” within the meaning
of the Public Utility Holding Company Act of 1935, as amended.  Neither the
Administrative Agent nor any of the Lenders, solely by virtue of the execution,
delivery and performance of, and the consummation of the transactions
contemplated by, the Loan Documents shall be or become subject to regulation
(a) as a “holding company”, or an “affiliate” of a “holding company,” within the
meaning of the Public Utility Holding Company Act of 1935, as amended, (b) under
the Federal Power Act, as amended, (c) as a “public utility” or “public service
corporation” or the equivalent under the applicable law of any state, or
(d) under the applicable laws of any state relating to public utilities or
public service corporations.

 

43

--------------------------------------------------------------------------------


 

Section 4.11                                Taxes.

 

(a)                                  Reports and Payments.  All Returns (as
defined below in clause (c) of this Section) required to be filed by or on
behalf of the Borrower, the Guarantors, or any member of the Controlled Group
(hereafter collectively called the “Tax Group”) have been duly filed on a timely
basis or appropriate extensions have been obtained and such Returns are and will
be true, complete and correct, except where the failure to so file would not be
reasonably expected to cause a Material Adverse Change; and all Taxes shown to
be payable on the Returns or on subsequent assessments with respect thereto will
have been paid in full on a timely basis, and no other Taxes will be payable by
the Tax Group with respect to items or periods covered by such Returns, except
in each case to the extent of (i) reserves reflected in the Financial Statements
and the Interim Financial Statements, or (ii) taxes that are being contested in
good faith.  The reserves for accrued Taxes reflected in the financial
statements delivered to the Lenders under this Agreement are adequate in the
aggregate for the payment of all unpaid Taxes, whether or not disputed, for the
period ended as of the date thereof and for any period prior thereto, and for
which the Tax Group may be liable in its own right, as withholding agent or as a
transferee of the assets of, or successor to, any Person.

 

(b)                                 Taxes Definition.  “Taxes” in this
Section 4.11 shall mean all taxes, charges, fees, levies, or other assessments
imposed by any federal, state, local, or foreign taxing authority, including
without limitation, income, gross receipts, excise, real or personal property,
sales, occupation, use, service, leasing, environmental, value added, transfer,
payroll, and franchise taxes (and including any interest, penalties, or
additions to tax attributable to or imposed on with respect to any such
assessment).

 

(c)                                  Returns Definition.  “Returns” in this
Section 4.11 shall mean any federal, state, local, or foreign report, estimate,
declaration of estimated Tax, information statement or return relating to, or
required to be filed in connection with, any Taxes, including any information
return or report with respect to backup withholding or other payments of third
parties.

 

Section 4.12                                Pension Plans.  All Plans are in
compliance in all material respects with all applicable provisions of ERISA.  No
Termination Event has occurred with respect to any Plan, and each Plan has
complied with and been administered in all material respects in accordance with
applicable provisions of ERISA and the Code.  No “accumulated funding
deficiency” (as defined in Section 302 of ERISA) has occurred and there has been
no excise tax imposed under Section 4971 of the Code.  No Reportable Event under
Section 4043 of ERISA and the regulations issued thereunder has occurred with
respect to any Multiemployer Plan, and each Multiemployer Plan has complied with
and been administered in all material respects with applicable provisions of
ERISA and the Code.  The present value of all benefits vested under each Plan
(based on the assumptions used to fund such Plan) did not, as of the last annual
valuation date applicable thereto, exceed the value of the assets of such Plan
allocable to such vested benefits.  Neither the Borrower nor any member of the
Controlled Group has had a complete or partial withdrawal from any Multiemployer
Plan for which there is any withdrawal liability.  As of the most recent
valuation date applicable thereto, neither the Borrower nor any member of the
Controlled Group would become subject to any liability under ERISA if the
Borrower or any member of the Controlled Group has received notice that any
Multiemployer Plan is insolvent or in reorganization.  Based upon GAAP existing
as of the date of this Agreement and current factual circumstances, the Borrower
has no reason to believe that the annual cost during the term of this Agreement
to the Borrower or any member of the Controlled

 

44

--------------------------------------------------------------------------------


 

Group for post-retirement benefits to be provided to the current and former
employees of the Borrower or any member of the Controlled Group under Plans that
are welfare benefit plans (as defined in Section 3(1) of ERISA) could, in the
aggregate, reasonably be expected to cause a Material Adverse Change.

 

Section 4.13                                Condition of Property; Casualties. 
Each of the Borrower and the Guarantors has good and marketable title to all of
its Oil and Gas Properties as is customary in the oil and gas industry in all
material respects, free and clear of all Liens except for Permitted Liens.  Each
Borrower and the Guarantors has good and indefeasible title to all of its other
Properties, free and clear of all Liens except for Permitted Liens.  The
material Properties used or to be used in the continuing operations of the
Borrower and each of the Guarantors are in good repair, working order and
condition.  Since the date of the Financial Statements, neither the business nor
the material Properties of the Borrower and each of the Guarantors, taken as a
whole, has been materially and adversely affected as a result of any fire,
explosion, earthquake, flood, drought, windstorm, accident, strike or other
labor disturbance, embargo, requisition or taking of Property or cancellation of
contracts, Permits, or concessions by a Governmental Authority, riot, activities
of armed forces, or acts of God or of any public enemy.

 

Section 4.14                                No Burdensome Restrictions; No
Defaults.

 

(a)                                  Neither the Borrower nor any Guarantor is a
party to any indenture, loan, or credit agreement or any lease or other
agreement or instrument or subject to any charter or corporate restriction or
provision of applicable law or governmental regulation that could reasonably be
expected to cause a Material Adverse Change.  Neither the Borrower nor any of
its Subsidiaries is in default under or with respect to any contract, agreement,
lease, or other instrument to which the Borrower or any Subsidiary is a party
and which could reasonably be expected to cause a Material Adverse Change or
under any agreement in connection with any Debt, including, without limitation,
the Subordinated Loan Documents.  Neither the Borrower nor any of its
Subsidiaries has received any notice of default under any material contract,
agreement, lease, or other instrument to which the Borrower or such Subsidiary
is a party a copy of which has not been delivered to the Administrative Agent.

 

(b)                                 No Default has occurred and is continuing.

 

Section 4.15                                Environmental Condition.

 

(a)                                  Permits, Etc.  The Borrower and the
Guarantors (i) have obtained all Environmental Permits necessary for the
ownership and operation of their respective Properties and the conduct of their
respective businesses; (ii) have at all times been and are in material
compliance with all terms and conditions of such Permits and with all other
material requirements of applicable Environmental Laws; (iii) have not received
notice of any material violation or alleged violation of any Environmental Law
or Permit; and (iv) are not subject to any actual or contingent Environmental
Claim, which could reasonably be expected to cause a Material Adverse Change.

 

(b)                                 Certain Liabilities.  To the Borrower’s
actual knowledge, none of the present or previously owned or operated Property
of the Borrower or any Guarantor or of any of their

 

45

--------------------------------------------------------------------------------


 

former Subsidiaries, wherever located, (i) has been placed on or proposed to be
placed on the National Priorities List, the Comprehensive Environmental Response
Compensation Liability Information System list, or their state or local analogs,
or have been otherwise investigated, designated, listed, or identified as a
potential site for removal, remediation, cleanup, closure, restoration,
reclamation, or other response activity under any Environmental Laws; (ii) is
subject to a Lien, arising under or in connection with any Environmental Laws,
that attaches to any revenues or to any Property owned or operated by the
Borrower or any of the Guarantors, wherever located, which could reasonably be
expected to cause a Material Adverse Change; or (iii) has been the site of any
Release of Hazardous Substances or Hazardous Wastes from present or past
operations which has caused at the site or at any third-party site any condition
that has resulted in or could reasonably be expected to result in the need for
Response that would cause a Material Adverse Change.

 

(c)                                  Certain Actions.  Without limiting the
foregoing, (i) all necessary notices have been properly filed, and no further
action is required under current Environmental Law as to each Response or other
restoration or remedial project undertaken by the Borrower or the Guarantors or
any of their former Subsidiaries on any of their presently or formerly owned or
operated Property and (ii) the present and, to the Borrower’s best knowledge,
future liability, if any, of the Borrower and the Guarantors which could
reasonably be expected to arise in connection with requirements under
Environmental Laws will not result in a Material Adverse Change.

 

Section 4.16                                Permits, Licenses, Etc.  The
Borrower and the Guarantors possess all authorizations, Permits, licenses,
patents, patent rights or licenses, trademarks, trademark rights, trade names
rights and copyrights which are material to the conduct of their business.  The
Borrower and the Guarantors manage and operate their business in all material
respects in accordance with all applicable Legal Requirements and good industry
practices.

 

Section 4.17                                Gas Contracts.  Neither the Borrower
nor any of the Guarantors, as of the date hereof, (a) is obligated in any
material respect by virtue of any prepayment made under any contract containing
a “take-or-pay” or “prepayment” provision or under any similar agreement to
deliver hydrocarbons produced from or allocated to any of the Borrower’s and its
Subsidiaries’ Oil and Gas Properties at some future date without receiving full
payment therefor at the time of delivery, or (b) except as has been disclosed to
the Administrative Agent, has produced gas, in any material amount, subject to,
and none of the Borrower’s and the Guarantors’ Oil and Gas Properties is subject
to, balancing rights of third parties or subject to balancing duties under
governmental requirements.

 

Section 4.18                                Liens; Titles, Leases, Etc.  None of
the Property of the Borrower or any of the Guarantors is subject to any Lien
other than Permitted Liens.  On the date of this Agreement, all governmental
actions and all other filings, recordings, registrations, third party consents
and other actions which are necessary to create and perfect the Liens provided
for in the Security Instruments will have been made, obtained and taken in all
relevant jurisdictions.  All leases and agreements for the conduct of business
of the Borrower and the Guarantors are valid and subsisting, in full force and
effect and there exists no default or event of default or circumstance which
with the giving of notice or lapse of time or both would give rise to a default
under any such leases or agreements which could reasonably be expected to cause
a Material Adverse Change.  Neither the Borrower nor any of the Guarantors is a
party to any agreement or

 

46

--------------------------------------------------------------------------------


 

arrangement (other than this Agreement and the Security Instruments), or subject
to any order, judgment, writ or decree, which either restricts or purports to
restrict its ability to grant Liens to secure the Obligations against their
respective assets or Properties.

 

Section 4.19                                Solvency and Insurance.  Before and
after giving effect to the making of the initial Advances and before and after
giving effect to the WO Energy Acquisition, each of the Borrower and its
Subsidiaries is Solvent.  Additionally, each of the Borrower and its
Subsidiaries carry insurance required under Section 5.02 of this Agreement.

 

Section 4.20                                Hedging Agreements.  Schedule 4.20
sets forth, as of the date hereof, a true and complete list of all Interest
Hedge Agreements, Hydrocarbon Hedge Agreements, and Hedge Contracts of the
Borrower and its Subsidiaries, the material terms thereof (including the type,
term, effective date, termination date and notional amounts or volumes), the net
mark to market value thereof, all credit support agreements relating thereto
(including any margin required or supplied), and the counterparty to each such
agreement.

 

Section 4.21                                Material Agreements.  Schedule 4.21
sets forth a complete and correct list of all material agreements, leases,
indentures, purchase agreements, obligations in respect of letters of credit,
guarantees, joint venture agreements, and other instruments in effect or to be
in effect as of the date hereof (other than the agreements set forth in
Schedule 4.20) providing for, evidencing, securing or otherwise relating to any
Debt of the Borrower or any of the Guarantors, and all obligations of the
Borrower or any of the Guarantors to issuers of surety or appeal bonds issued
for account of the Borrower or any such Guarantor, and such list correctly sets
forth the names of the debtor or lessee and creditor or lessor with respect to
the Debt or lease obligations outstanding or to be outstanding and the Property
subject to any Lien securing such Debt or lease obligation.  Also set forth on
Schedule 4.21 hereto is a complete and correct list of all material agreements
and other instruments of the Borrower and the Guarantors relating to the
purchase, transportation by pipeline, gas processing, marketing, sale and supply
of natural gas and other Hydrocarbons.  The Borrower has heretofore delivered to
the Administrative Agent and the Lenders a complete and correct copy of all such
material credit agreements, indentures, purchase agreements, contracts, letters
of credit, guarantees, joint venture agreements, or other instruments, including
any modifications or supplements thereto, as in effect on the date hereof.

 

ARTICLE V

AFFIRMATIVE COVENANTS

 

So long as any Note or any amount under any Loan Document shall remain unpaid,
any Letter of Credit shall remain outstanding, or any Lender shall have any
Commitment hereunder, the Borrower agrees, unless the Majority Lenders shall
otherwise consent in writing, to comply with the following covenants.

 

Section 5.01                                Compliance with Laws, Etc.  The
Borrower shall comply, and cause each of its Subsidiaries to comply, in all
material respects with all material Legal Requirements.  Without limiting the
generality and coverage of the foregoing, the Borrower shall comply, and shall
cause each of its Subsidiaries to comply, in all material respects, with all
material Environmental Laws and all laws, regulations, or directives with
respect to equal employment

 

47

--------------------------------------------------------------------------------


 

opportunity and employee safety in all jurisdictions in which the Borrower, or
any of its Subsidiaries do business; provided, however, that this Section 5.01
shall not prevent the Borrower or any of its Subsidiaries from, in good faith
and with reasonable diligence, contesting the validity or application of any
such laws or regulations by appropriate legal proceedings.  Without limitation
of the foregoing, the Borrower shall, and shall cause each of its Subsidiaries
to, (a) maintain and possess all authorizations, Permits, licenses, trademarks,
trade names, rights and copyrights which are necessary to the conduct of its
business and (b) obtain, as soon as practicable, all consents or approvals
required from any states of the United States (or other Governmental
Authorities) necessary to grant the Collateral Trustee an Acceptable Security
Interest in the Borrower’s and its Subsidiaries’ Oil and Gas Properties (other
than the Barnett Shale Properties).

 

Section 5.02                                Maintenance of Insurance.

 

(a)                                  The Borrower shall, and shall cause each of
its Subsidiaries to, procure and maintain or shall cause to be procured and
maintained continuously in effect policies of insurance in form and amounts and
issued by companies, associations or organizations reasonably satisfactory to
the Administrative Agent covering such casualties, risks, perils, liabilities
and other hazards reasonably required by the Administrative Agent.  In addition,
the Borrower shall, and shall cause each of its Subsidiaries to, comply with all
requirements regarding insurance contained in the Security Instruments.

 

(b)                                 All certified copies of policies or
certificates thereof, and endorsements and renewals thereof shall be delivered
to and retained by the Administrative Agent.  All policies of insurance shall
either have attached thereto a Lender’s loss payable endorsement for the benefit
of the Collateral Trustee, as loss payee in form reasonably satisfactory to the
Administrative Agent or shall name the Collateral Trustee as an additional
insured, as applicable.  The Borrower shall furnish the Administrative Agent
with a certificate of insurance or a certified copy of all policies of insurance
required.  All policies or certificates of insurance shall set forth the
coverage, the limits of liability, the name of the carrier, the policy number,
and the period of coverage.  In addition, all policies of insurance required
under the terms hereof shall contain an endorsement or agreement by the insurer
that any loss shall be payable in accordance with the terms of such policy
notwithstanding any act of negligence of the Borrower, or a Subsidiary or any
party holding under the Borrower or a Subsidiary which might otherwise result in
a forfeiture of the insurance and the further agreement of the insurer waiving
all rights of setoff, counterclaim or deductions against the Borrower and its
Subsidiaries.  All such policies shall contain a provision that notwithstanding
any contrary agreements between the Borrower, its Subsidiaries, and the
applicable insurance company, such policies will not be canceled, allowed to
lapse without renewal, surrendered or amended (which provision shall include any
reduction in the scope or limits of coverage) without at least 30 days’ prior
written notice to the Administrative Agent.  In the event that, notwithstanding
the “lender’s loss payable endorsement” requirement of this Section 5.02, the
proceeds of any insurance policy described above are paid to the Borrower or a
Subsidiary, the Borrower shall deliver such proceeds to the Collateral Trustee
immediately upon receipt.

 

Section 5.03                                Preservation of Corporate Existence,
Etc.  The Borrower shall preserve and maintain, and cause each of its
Subsidiaries to preserve and maintain, its corporate or limited

 

48

--------------------------------------------------------------------------------


 

liability company, as applicable, existence, rights, franchises, and privileges
in the jurisdiction of its incorporation or organization, as applicable, and
qualify and remain qualified, and cause each such Subsidiary to qualify and
remain qualified, as a foreign corporation in each jurisdiction in which
qualification is necessary or desirable in view of its business and operations
or the ownership of its Properties, and, in each case, where failure to qualify
or preserve and maintain its rights and franchises could reasonably be expected
to cause a Material Adverse Change.

 

Section 5.04                                Payment of Taxes, Etc.  The Borrower
shall pay and discharge, and cause each of its Subsidiaries to pay and
discharge, before the same shall become delinquent, (a) all taxes, assessments,
and governmental charges or levies imposed upon it or upon its income or profits
or Property that are material in amount, prior to the date on which penalties
attach thereto and (b) all lawful claims that are material in amount which, if
unpaid, might by law become a Lien upon its Property; provided, however, that
neither the Borrower nor any such Subsidiary shall be required to pay or
discharge any such tax, assessment, charge, levy, or claim which is being
contested in good faith and by appropriate proceedings, and with respect to
which reserves in conformity with GAAP have been provided.

 

Section 5.05                                Visitation Rights.  At any
reasonable time and from time to time, upon reasonable notice, the Borrower
shall, and shall cause its Subsidiaries to, permit the Administrative Agent and
any Lender or any of their respective agents or representatives thereof, to
(a) examine and make copies of and abstracts from the records and books of
account of, and visit and inspect at their reasonable discretion the Properties
of, the Borrower and any such Subsidiary, and (b) discuss the affairs, finances
and accounts of the Borrower and any such Subsidiary with any of their
respective officers or directors.

 

Section 5.06                                Reporting Requirements.  The
Borrower shall furnish to the Administrative Agent and each Lender:

 

(a)                                  Annual Financials.  As soon as available
and in any event not later than 90 days after the end of each fiscal year of the
Borrower and its consolidated Subsidiaries, commencing with fiscal year ending
June 30, 2006, (i) to the extent not otherwise provided in the Form 10-KSB filed
by the Borrower with the SEC for such fiscal year end, a copy of the annual
audit report for such year for the Borrower and its consolidated Subsidiaries,
including therein the Borrower’s and its consolidated Subsidiaries’ balance
sheets as of the end of such fiscal year and the Borrower’s and its consolidated
Subsidiaries’ statements of income, cash flows, and retained earnings, in each
case certified by an independent certified public accountants of national
standing reasonably acceptable to the Administrative Agent and including any
management letters delivered by such accountants to the Borrower or any
Subsidiary in connection with such audit, (ii) any management letters delivered
by such accountants to the Borrower, (iii) the Form 10-KSB filed with the SEC
for such fiscal year end, (iv) a Compliance Certificate executed by a
Responsible Officer of the Borrower and (v) a copy of the unaudited annual
consolidating financial statements of each of its Subsidiaries, including
therein such Subsidiary’s balance sheet and statements of income, cash flows,
and retained earnings for such fiscal year;

 

(b)                                 Quarterly Financials.  As soon as available
and in any event not later than 45 days after the end of each of the first three
fiscal quarters of each fiscal year of the Borrower and its consolidated
Subsidiaries, commencing with the fiscal quarter ending December 31, 2005,
(i) to

 

49

--------------------------------------------------------------------------------


 

the extent not otherwise provided in the Form 10-QSB for such fiscal quarter
end, the unaudited balance sheet and the statements of income, cash flows, and
retained earnings of each such Person for the period commencing at the end of
the previous year and ending with the end of such fiscal quarter, all in
reasonable detail and duly certified with respect to such consolidated
statements (subject to year-end audit adjustments) by a Responsible Officer of
the Borrower as having been prepared in accordance with GAAP, (ii) the
Form 10-QSB filed with the SEC for such fiscal quarter end, and (iii) a
Compliance Certificate executed by the Responsible Officer of the Borrower;

 

(c)                                  Oil and Gas Reserve Reports.

 

(i)                                     As soon as available but in any event on
or before each September 30 of each year, an Independent Engineering Report
dated effective as of July 1 for such year;

 

(ii)                                  As soon as available but in any event on
or before March 31 of each year an Internal Engineering Report dated effective
as of the immediately preceding January 1;

 

(iii)                               Such other information as may be reasonably
requested by the Administrative Agent or any Lender with respect to the Oil and
Gas Properties included or to be included in the Borrowing Base;

 

(iv)                              With the delivery of each Engineering Report,
a certificate from a Responsible Officer of the Borrower certifying that, to the
best of his knowledge and in all material respects: (A) the information
contained in the Engineering Report and any other information delivered in
connection therewith is true and correct, (B) the Borrower or its Subsidiary, as
applicable, owns good and marketable title to the Oil and Gas Properties
evaluated in such Engineering Report, as is customary in the oil and gas
industry, and such Oil and Gas Properties are subject to an Acceptable Security
Interest and free of all Liens except for Permitted Liens, (C) except as set
forth on an exhibit to the certificate, on a net basis there are no gas
imbalances, take or pay or other prepayments with respect to its Oil and Gas
Properties evaluated in such Engineering Report which would require the Borrower
or any of its Subsidiaries to deliver Hydrocarbons produced from such Oil and
Gas Properties at some future time without then or thereafter receiving full
payment therefor, (D) none of its Oil and Gas Properties have been sold since
the date of the last Borrowing Base determination except as set forth on an
exhibit to the certificate, which certificate shall list all of its Oil and Gas
Properties sold and in such detail as reasonably required by the Majority
Lenders, (E) attached to the certificate is a list of its Oil and Gas Properties
added to and deleted from the immediately prior Engineering Report and a list
showing any change in working interest or net revenue interest in its Oil and
Gas Properties occurring and the reason for such change, (F) attached to the
certificate is a list of all Persons disbursing proceeds to the Borrower or to
its Subsidiary, as applicable, from its Oil and Gas Properties, (G) except as
set forth on a schedule attached to the certificate, all of the Oil and Gas
Properties evaluated by such Engineering Report are pledged as Collateral for
the Obligations, and (H) attached to the certificate is a monthly cash flow
budget for the twelve months following the delivery of such certificate setting
forth the Borrower’s projections for production volumes, revenues, expenses,
taxes and budgeted capital expenditures during such period;

 

50

--------------------------------------------------------------------------------


 

provided that, notwithstanding anything herein to the contrary, this
Section 5.06(c) shall not apply to the Barnett Shale Properties.

 

(d)                                 Production Reports.  As soon as available
and in any event within 45 days after the end of each fiscal quarter, commencing
with the fiscal quarter ending December 31, 2005, a report certified by a
Responsible Officer of the Borrower in form and substance satisfactory to the
Administrative Agent prepared by the Borrower covering each of the Oil and Gas
Properties of the Borrower and its Subsidiaries (other than the Barnett Shale
Properties) and detailing on a quarterly basis (i) the production, revenue, and
price information and associated operating expenses for each such quarter,
(ii) any changes to any producing reservoir, production equipment, or producing
well during each such quarter, which changes could cause a Material Adverse
Change and (iii) any sales of the Borrower’s or any Subsidiaries’ Oil and Gas
Properties during each such quarter (other than the Barnett Shale Properties);

 

(e)                                  Defaults.  As soon as possible and in any
event within five days after (i) the occurrence of any Default or (ii) the
occurrence of any default under any instrument or document evidencing Debt of
the Borrower or any Subsidiary, in each case known to any officer of the
Borrower or any of its Subsidiaries which is continuing on the date of such
statement, a statement of a Responsible Officer of the Borrower setting forth
the details of such Default or default, as applicable, and the actions which the
Borrower or such Subsidiary has taken and proposes to take with respect thereto;

 

(f)                                    Termination Events.  As soon as possible
and in any event (i) within 30 days after the Borrower or any member of the
Controlled Group knows or has reason to know that any Termination Event
described in clause (a) of the definition of Termination Event with respect to
any Plan has occurred, and (ii) within 10 days after the Borrower or any of its
Affiliates knows or has reason to know that any other Termination Event with
respect to any Plan has occurred, a statement of a Responsible Officer of the
Borrower describing such Termination Event and the action, if any, which the
Borrower or such Affiliate proposes to take with respect thereto;

 

(g)                                 Termination of Plans.  Promptly and in any
event within two Business Days after receipt thereof by the Borrower or any
member of the Controlled Group from the PBGC, copies of each notice received by
the Borrower or any such member of the Controlled Group of the PBGC’s intention
to terminate any Plan or to have a trustee appointed to administer any Plan;

 

(h)                                 Other ERISA Notices.  Promptly and in any
event within five Business Days after receipt thereof by the Borrower or any
member of the Controlled Group from a Multiemployer Plan sponsor, a copy of each
notice received by the Borrower or any member of the Controlled Group concerning
the imposition or amount of withdrawal liability pursuant to Section 4202 of
ERISA;

 

(i)                                     Environmental Notices.  Promptly upon
the receipt thereof by the Borrower or any of its Subsidiaries, a copy of any
form of request, notice, summons or citation received from the Environmental
Protection Agency, or any other Governmental Authority, concerning
(i) violations or alleged violations of Environmental Laws, which seeks to
impose liability therefor and could cause a Material Adverse Change, (ii) any
action or omission on the part of the Borrower or any Subsidiary or any of their
former Subsidiaries in connection with Hazardous

 

51

--------------------------------------------------------------------------------


 

Waste or Hazardous Substances which could reasonably result in the imposition of
liability therefor that could cause a Material Adverse Change, including without
limitation any information request related to, or notice of, potential
responsibility under CERCLA, or (iii) concerning the filing of a Lien upon,
against or in connection with the Borrower or any Subsidiary or their former
Subsidiaries, or any of their leased or owned Property, wherever located;

 

(j)                                     Other Governmental Notices.  Promptly
and in any event within five Business Days after receipt thereof by the Borrower
or any Subsidiary, a copy of any notice, summons, citation, or proceeding
seeking to modify in any material respect, revoke, or suspend any material
contract, license, permit or agreement with any Governmental Authority;

 

(k)                                  Material Changes.  Prompt written notice of
any condition or event of which the Borrower has knowledge, which condition or
event has resulted or may reasonably be expected to result in (i) a Material
Adverse Change or (ii) a breach of or noncompliance with any material term,
condition, or covenant of any material contract to which the Borrower or any of
its Subsidiaries is a party or by which they or their Properties may be bound;

 

(l)                                     Disputes, Etc.  Prompt written notice of
(i) any claims, legal or arbitration proceedings, proceedings before any
Governmental Authority, or disputes pending, or to the knowledge of the Borrower
threatened, or affecting the Borrower, or any of its Subsidiaries which, if
adversely determined, could reasonably be expected to cause a Material Adverse
Change, or any material labor controversy of which the Borrower or any of its
Subsidiaries has knowledge resulting in or reasonably considered to be likely to
result in a strike against the Borrower or any of its Subsidiaries and (ii) any
claim, judgment, Lien or other encumbrance (other than a Permitted Lien)
affecting any Property of the Borrower or any Subsidiary if the value of the
claim, judgment, Lien, or other encumbrance affecting such Property shall exceed
$500,000.

 

(m)                               Other Accounting Reports.  Promptly upon
receipt thereof, a copy of each other report or letter submitted to the Borrower
or any Subsidiary by independent accountants in connection with any annual,
interim or special audit made by them of the books of the Borrower and its
Subsidiaries, and a copy of any response by the Borrower or any Subsidiary of
the Borrower, or the Board of Directors (or other applicable governing body) of
the Borrower or any Subsidiary of the Borrower, to such letter or report;

 

(n)                                 Notices Under Other Loan Agreements. 
Promptly after the furnishing thereof, copies of any statement, report or notice
furnished to any Person pursuant to the terms of any indenture, loan or credit
or other similar agreement, other than this Agreement and not otherwise required
to be furnished to the Lenders pursuant to any other provision of this
Section 5.06;

 

(o)                                 SEC Filings.  Promptly after the sending or
filing thereof, copies of all proxy material, reports and other information
which the Borrower or any of its Subsidiaries sends to or files with the SEC or
sends to any shareholder of the Borrower or of any of its Subsidiaries; and

 

(p)                                 Other Information.  Such other information
respecting the business or Properties, or the condition or operations, financial
or otherwise, of the Borrower or any of its Subsidiaries,

 

52

--------------------------------------------------------------------------------


 

as any Lender through the Administrative Agent may from time to time reasonably
request.  The Administrative Agent agrees to provide the Lenders with copies of
any material notices and information delivered solely to the Administrative
Agent pursuant to the terms of this Agreement.

 

Section 5.07                                Maintenance of Property.  The
Borrower shall, and shall cause each of its Subsidiaries to, maintain their
owned, leased, or operated Property in good condition and repair; and shall
abstain, and cause each of its Subsidiaries to abstain from, knowingly or
willfully permitting the commission of waste or other injury, destruction, or
loss of natural resources, or the occurrence of pollution, contamination, or any
other condition in, on or about the owned or operated Property involving the
Environment that could reasonably be expected to result in Response activities
and that could reasonably be expected to cause a Material Adverse Change.

 

Section 5.08                                Agreement to Pledge.  The Borrower
shall, and shall cause each Subsidiary to, grant to the Collateral Trustee an
Acceptable Security Interest in any Property of the Borrower or any Subsidiary
now owned or hereafter acquired (other than the Barnett Shale Properties)
promptly after receipt of a written request from the Administrative Agent.

 

Section 5.09                                Use of Proceeds.  The Borrower shall
use the proceeds of the Advances and Letters of Credit to fund (a) a portion of
the purchase price for the WO Energy Acquisition in accordance with the WO
Energy Acquisition Instruments, (b) acquisitions of Oil and Gas Properties,
(c) for working capital purposes and (d) for general corporate purposes.

 

Section 5.10                                Title Evidence and Opinions.  The
Borrower shall from time to time upon the reasonable request of the
Administrative Agent, take such actions and execute and deliver such documents
and instruments as the Administrative Agent shall require to ensure that the
Administrative Agent shall, at all times, have received satisfactory title
evidence, which title evidence shall be in form and substance acceptable to the
Administrative Agent in its sole discretion and shall include information
regarding the before payout and after payout ownership interests held by the
Borrower and the Borrower’s Subsidiaries, for all wells located on the Oil and
Gas Properties (other than the Barnett Shale Properties), covering at least 80%
of the present value of the Proven Reserves of the Borrower and its Subsidiaries
and at least 80% of the present value of the proved developed producing reserves
of the Borrower and its Subsidiaries as determined by the Administrative Agent. 
Within 90 days after the date hereof, the Borrower shall deliver to the
Administrative Agent title opinions in favor of the Administrative Agent and the
Lenders in form and substance satisfactory to the Administrative Agent and
issued by title counsel satisfactory to the Administrative Agent covering the
Oil and Gas Properties of the Borrower and its Subsidiaries located in the
fields identified on Schedule 5.10.  Upon satisfaction of the requirements in
the immediately preceding sentence, the Borrower shall have complied with this
Section 5.10 with respect to the Oil and Gas Properties of the Borrower and its
Subsidiaries existing on the date hereof.

 

 

Section 5.11                                Further Assurances; Cure of Title
Defects.  The Borrower shall, and shall cause each Subsidiary to, cure promptly
any defects in the creation and issuance of the Notes and the execution and
delivery of the Security Instruments and this Agreement.  The Borrower hereby
authorizes the Administrative Agent and the Collateral Trustee to file any
financing statements without the signature of the Borrower to the extent
permitted by applicable law in

 

53

--------------------------------------------------------------------------------


 

order to perfect or maintain the perfection of any security interest granted
under any of the Loan Documents.  The Borrower at

its expense will, and will cause each Subsidiary to, promptly execute and
deliver to the Administrative Agent upon request all such other documents,
agreements and instruments to comply with or accomplish the covenants and
agreements of the Borrower or any Subsidiary, as the case may be, in the
Security Instruments and this Agreement, or to further evidence and more fully
describe the collateral intended as security for the Notes, or to correct any
omissions in the Security Instruments, or to state more fully the security
obligations set out herein or in any of the Security Instruments, or to perfect,
protect or preserve any Liens created pursuant to any of the Security
Instruments, or to make any recordings, to file any notices or obtain any
consents, all as may be necessary or appropriate in connection therewith or to
enable the Administrative Agent to exercise and enforce its rights and remedies
with respect to any Collateral.  Within 30 days after (a) a request by the
Administrative Agent or the Lenders to cure any title defects or exceptions
which are not Permitted Liens raised by such information or (b) a notice by the
Administrative Agent that the Borrower has failed to comply with Section 5.10
above, the Borrower shall (i) cure such title defects or exceptions which are
not Permitted Liens or substitute acceptable Oil and Gas Properties with no
title defects or exceptions except for Permitted Liens covering Collateral of an
equivalent value and (ii) deliver to the Administrative Agent satisfactory title
evidence (including supplemental or new title opinions meeting the foregoing
requirements) in form and substance acceptable to the Administrative Agent in
its reasonable business judgment as to the Borrower’s and its Subsidiaries’
ownership of such Oil and Gas Properties and the Administrative Agent’s Liens
and security interests therein as are required to maintain compliance with
Section 5.10.

 

Section 5.12                                Hedging Arrangements.  The Borrower
shall, on or before the date of this Agreement, enter into, and from and after
the date hereof, maintain the Hydrocarbon Hedge Agreements as described in
Schedule 5.12 for a minimum period of at least three years as of the end of
December 31, 2006 and for each fiscal quarter ending thereafter, but not
required to extend beyond the Maturity Date.

 

Section 5.13                                Bank Accounts.  The Borrower shall,
and shall cause each of its Subsidiaries to, (a) maintain their principal
operating accounts and other deposit accounts with the Administrative Agent or
any Lender or any other bank that has executed an account control agreement
reasonably acceptable in form and substance to the Administrative Agent, or
(b) within 30 days from the date hereof, provide an account control agreement
reasonably acceptable in form and substance to the Administrative Agent and
executed by each depository bank that holds any operating accounts or deposit
accounts of the Borrower or any Guarantor and in existence on the date hereof.

 

54

--------------------------------------------------------------------------------


 

ARTICLE VI

NEGATIVE COVENANTS

 

So long as any Note or any amount under any Loan Document shall remain unpaid,
any Letter of Credit shall remain outstanding, or any Lender shall have any
Commitment, the Borrower agrees, unless the Majority Lenders otherwise consent
in writing, to comply with the following covenants.

 

Section 6.01                                Liens, Etc.  The Borrower shall not
create, assume, incur, or suffer to exist, or permit any of its Subsidiaries to
create, assume, incur, or suffer to exist, any Lien on or in respect of any of
its Property whether now owned or hereafter acquired, or assign any right to
receive income, except that the Borrower and its Subsidiaries may create, incur,
assume, or suffer to exist:

 

(a)                                  Liens created by the Security Instruments;

 

(b)                                 purchase money Liens or purchase money
security interests upon or in any equipment acquired or held by the Borrower or
any of its Subsidiaries in the ordinary course of business prior to or at the
time of the Borrower’s or such Subsidiary’s acquisition of such equipment;
provided that, the Debt secured by such Liens (i) was incurred solely for the
purpose of financing the acquisition of such equipment, and does not exceed the
aggregate purchase price of such equipment, (ii) is secured only by such
equipment and not by any other assets of the Borrower and its Subsidiaries, and
(iii) is not increased in amount;

 

(c)                                  Liens for taxes, assessments, or other
governmental charges or levies not yet due or that (provided foreclosure, sale,
or other similar proceedings shall not have been initiated) are being contested
in good faith by appropriate proceedings, and such reserve as may be required by
GAAP shall have been made therefor;

 

(d)                                 Liens in favor of vendors, carriers,
warehousemen, repairmen, mechanics, workmen, materialmen, construction, or
similar Liens arising by operation of law in the ordinary course of business in
respect of obligations that are not yet due or that are being contested in good
faith by appropriate proceedings, provided such reserve as may be required by
GAAP shall have been made therefor;

 

(e)                                  Liens to operators and non-operators under
joint operating agreements arising in the ordinary course of the business of the
Borrower or the relevant Subsidiary to secure amounts owing, which amounts are
not yet due or are being contested in good faith by appropriate proceedings, if
such reserve as may be required by GAAP shall have been made therefor;

 

(f)                                    royalties, overriding royalties, net
profits interests, production payments, reversionary interests, calls on
production, preferential purchase rights and other burdens on or deductions from
the proceeds of production, that do not secure Debt for borrowed money and that
are taken into account in computing the net revenue interests and working
interests of the Borrower or any of its Subsidiaries warranted in the Security
Instruments;

 

55

--------------------------------------------------------------------------------


 

(g)                                 Liens arising in the ordinary course of
business out of pledges or deposits under workers’ compensation laws,
unemployment insurance, old age pensions or other social security or retirement
benefits, or similar legislation or to secure public or statutory obligations of
the Borrower;

 

(h)                                 operating agreements, unitization and
pooling agreements and orders, farmout agreements, gas balancing agreements and
other agreements, in each case that are customary in the oil, gas and mineral
production business and that are entered into in the ordinary course of business
that are taken into account in computing the net revenue interests and working
interests of the Borrower or any of its Subsidiaries warranted in the Security
Instruments, to the extent that any such Lien referred to in this clause does
not materially impair the use of the Property covered by such Lien for the
purposes for which such Property is held by the Borrower or any Subsidiary or
materially impair the value of such Property subject thereto; and

 

(i)                                     easements, rights-of-way, restrictions,
and other similar encumbrances, and minor defects in the chain of title that are
customarily accepted in the oil and gas financing industry, none of which
interfere with the ordinary conduct of the business of Borrower or any
Subsidiary or materially detract from the value or use of the Property to which
they apply.

 

Section 6.02                                Debts, Guaranties, and Other
Obligations.  The Borrower shall not, and shall not permit any of its
Subsidiaries to, create, assume, suffer to exist, or in any manner become or be
liable in respect of, any Debt except:

 

(a)                                  Debt of the Borrower and its Subsidiaries
under the Loan Documents;

 

(b)                                 Debt of the Borrower and its Subsidiaries
under the Subordinated Loan Documents;

 

(c)                                  Debt in the form of obligations for the
deferred purchase price of Property or services incurred in the ordinary course
of business which are not yet due and payable or are being contested in good
faith by appropriate proceedings and for which adequate reserves in accordance
with GAAP have been established;

 

(d)                                 Debt secured by the Liens permitted under
paragraph (b) of Section 6.01 in an aggregate amount not to exceed $3,000,000 at
any time;

 

(e)                                  Debt under Hydrocarbon Hedge Agreements
which are not prohibited by the terms of Section 6.14;

 

(f)                                    Debt consisting of sureties or bonds
provided to any Governmental Authority or other Person and assuring payment of
contingent liabilities of the Borrower in connection with the operation of the
Oil and Gas Properties, including with respect to plugging, facility removal and
abandonment of its Oil and Gas Properties;

 

(g)                                 Debt of the Borrower or any Subsidiary owing
to the Borrower or to any other Subsidiary; provided that such Debt is
subordinated to the Obligations on terms acceptable to the Administrative Agent
in its sole discretion;

 

56

--------------------------------------------------------------------------------


 

(h)                                 Debt of WO Energy and W.O. Operating
Company, Ltd owing to First National Bank of Arizona-New Mexico Division under
the $250,000 promissory note dated November 1, 2004 and related to a letter of
credit facility; provided that, such Debt is unsecured and the amount of such
Debt is not increased in amount; and

 

(i)                                     Debt that constitutes a renewal,
refinancing or extension of any Debt referred to clause (d) of this
Section 6.02; provided that (i) no Lien existing at the time of such renewal,
refinancing or extension shall be extended to cover any property not already
subject to such Lien, and (ii) the principal amount of any Debt renewed,
refinanced or extended shall not exceed the amount of such Debt outstanding
immediately prior to such renewal, refinancing or extension.

 

Section 6.03                                Agreements Restricting Liens and
Distributions.  The Borrower shall not, nor shall it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any contract,
agreement or understanding (other than this Agreement, the Security Instruments
and the Subordinated Loan Documents) which in any way prohibits or restricts the
granting, conveying, creation or imposition of any Lien on any of its Property,
whether now owned or hereafter acquired, to secure the Obligations or restricts
any Subsidiary from paying dividends to the Borrower, or which requires the
consent of or notice to other Persons in connection therewith.

 

Section 6.04                                Merger or Consolidation; Asset
Sales.  The Borrower shall not, nor shall it permit any of its Subsidiaries to
(a) merge or consolidate with or into any other Person without the prior consent
of all of the Lenders; provided that the Borrower or any Subsidiary may merge or
consolidated into the Borrower or any Guarantor if the Borrower or such
Guarantor is the surviving entity; or (b) sell, lease, transfer, assign,
farm-out, convey, or otherwise dispose of any of its Property (including,
without limitation, any working interest, overriding royalty interest,
production payments, net profits interest, royalty interest, or mineral fee
interest) other than: (i) the sale of Hydrocarbons in the ordinary course of
business, (ii) the sale of the Barnett Shale Properties and (iii) the sale or
transfer of equipment that is (A) obsolete, worn out, depleted or uneconomic and
disposed of in the ordinary course of business, (B) no longer necessary for the
business of such Person or (C) contemporaneously replaced by equipment of at
least comparable value and use.

 

Section 6.05                                Restricted Payments.  The Borrower
shall not, nor shall it permit any of its Subsidiaries to, make any Restricted
Payments except that if no Default has occurred both before and after giving
effect to the making of such Restricted Payment, (a) the Subsidiaries may make
Restricted Payments to the Borrower, (b) the Borrower may make Restricted
Payments to officers, directors, consultants and employees of the Borrower or
any Guarantor in any form other than cash or other assets of the Borrower, and
(c) the Borrower may make Restricted Payments to officers, directors,
consultants and employees of the Borrower or any Guarantor in the form of cash
in an aggregate amount not to exceed $1,000,000 per fiscal year.

 

Section 6.06                                Investments.  The Borrower shall
not, nor shall it permit any of its Subsidiaries to, make or permit to exist any
loans, advances, or capital contributions to, or make any investment in
(including, without limitation, the making of any Acquisition), or purchase or
commit to purchase any stock or other securities or evidences of indebtedness of
or interests in any

Person or any Oil and Gas Properties or activities related to Oil and Gas
Properties, except:

 

57

--------------------------------------------------------------------------------


 

(a)                                  Liquid Investments;

 

(b)                                 trade and customer accounts receivable which
are for goods furnished or services rendered in the ordinary course of business
and are payable in accordance with customary trade terms;

 

(c)                                  creation of any additional Subsidiaries or
acquisition of Oil and Gas Properties in compliance with Section 6.15;

 

(d)                                 the loans, advances, capital contributions,
investments, and commitments made prior to the date hereof and identified in the
Interim Financial Statements; provided that, the respective amounts of such
loans, advances, capital contributions, investments, and commitments shall not
be increased (other than by appreciation);

 

(e)                                  investments received in connection with the
bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with, customers and suppliers, in each case in the ordinary course of
business; provided that, the aggregate amount of such investment shall not
exceed $1,000,000 (other than by appreciation);

 

(f)                                    investments consisting of any deferred
portion of the sales price received by the Borrower or any Subsidiary in
connection with any sale of assets permitted hereunder;

 

(g)                                 the WO Energy Acquisition pursuant to the
terms of the WO Energy Acquisition Instruments; and

 

(h)                                 loans, advances, capital contributions, and
investments in the Sabine Entities in an aggregate amount not to exceed
$500,000.

 

Section 6.07                                Affiliate Transactions.  The
Borrower shall not, nor shall it permit any of its Subsidiaries to, directly or
indirectly, enter into or permit to exist any transaction or series of
transactions (including, but not limited to, the purchase, sale, lease or
exchange of Property, the making of any investment, the giving of any guaranty,
the assumption of any obligation or the rendering of any service) with any of
their Affiliates unless such transaction or series of transactions is on terms
no less favorable to the Borrower or the Subsidiary, as applicable, than those
that could be obtained in a comparable arm’s length transaction with a Person
that is not such an Affiliate; provided that, so long as no Default would occur
as a result thereof, the restriction set forth in this Section 6.07 shall not
apply to transactions contemplated and permitted by the Sabine Documents.

 

Section 6.08                                Compliance with ERISA.  The Borrower
shall not, nor shall it permit any of its Subsidiaries to, directly or
indirectly, (a) engage in, or permit any Subsidiary or ERISA Affiliate to engage
in, any transaction in connection with which the Borrower, any Subsidiary or any
ERISA Affiliate could be subjected to either a civil penalty assessed pursuant
to section 502(c), (i) or (l) of ERISA or a tax imposed by Chapter 43 of
Subtitle D of the Code; (b) terminate, or permit any Subsidiary or ERISA
Affiliate to terminate, any Plan in a manner, or take any other action with
respect to any Plan, which could result in any liability to the Borrower, any
Subsidiary or any ERISA Affiliate to the PBGC; (c) fail to make, or permit any
Subsidiary or ERISA Affiliate to fail to make, full payment when due of all
amounts which,

 

58

--------------------------------------------------------------------------------


 

under the provisions of any Plan, agreement relating thereto or applicable law,
the Borrower, a Subsidiary or any ERISA Affiliate is required to pay as
contributions thereto; (d) permit to exist, or allow any Subsidiary or ERISA
Affiliate to permit to exist, any accumulated funding deficiency within the
meaning of Section 302 of ERISA or section 412 of the Code, whether or not
waived, with respect to any Plan; (e) permit, or allow any Subsidiary or ERISA
Affiliate to permit, the actuarial present value of the benefit liabilities (as
“actuarial present value of the benefit liabilities” shall have the meaning
specified in section 4041 of ERISA) under any Plan maintained by the Borrower,
any Subsidiary or any ERISA Affiliate which is regulated under Title IV of ERISA
to exceed the current value of the assets (computed on a plan termination basis
in accordance with Title IV of ERISA) of such Plan allocable to such benefit
liabilities; (f) contribute to or assume an obligation to contribute to, or
permit any Subsidiary or ERISA Affiliate to contribute to or assume an
obligation to contribute to, any Multiemployer Plan; (g) acquire, or permit any
Subsidiary or ERISA Affiliate to acquire, an interest in any Person that causes
such Person to become an ERISA Affiliate with respect to the Borrower, any
Subsidiary or any ERISA Affiliate if such Person sponsors, maintains or
contributes to, or at any time in the six-year period preceding such acquisition
has sponsored, maintained, or contributed to, (1) any Multiemployer Plan, or
(2) any other Plan that is subject to Title IV of ERISA under which the
actuarial present value of the benefit liabilities under such Plan exceeds the
current value of the assets (computed on a plan termination basis in accordance
with Title IV of ERISA) of such Plan allocable to such benefit liabilities;
(h) incur, or permit any Subsidiary or ERISA Affiliate to incur, a liability to
or on account of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of
ERISA; (i) contribute to or assume an obligation to contribute to, or permit any
Subsidiary or ERISA Affiliate to contribute to or assume an obligation to
contribute to, any employee welfare benefit plan, as defined in section 3(1) of
ERISA, including, without limitation, any such plan maintained to provide
benefits to former employees of such entities, that may not be terminated by
such entities in their sole discretion at any time without any material
liability; (j) amend or permit any Subsidiary or ERISA Affiliate to amend, a
Plan resulting in an increase in current liability such that the Borrower, any
Subsidiary or any ERISA Affiliate is required to provide security to such Plan
under section 401(a)(29) of the Code; or (k) permit to exist any occurrence of
any Reportable Event (as defined in Title IV of ERISA), or any other event or
condition, which presents a material (in the opinion of the Majority Lenders)
risk of such a termination by the PBGC of any Plan.

 

Section 6.09                                Sale-and-Leaseback.  The Borrower
shall not, nor shall it permit any of its Subsidiaries to, sell or transfer to a
Person any Property, whether now owned or hereafter acquired, if at the time or
thereafter the Borrower or a Subsidiary shall lease as lessee such Property or
any part thereof or other Property which the Borrower or a Subsidiary intends to
use for substantially the same purpose as the Property sold or transferred.

 

Section 6.10                                Change of Business.  The Borrower
shall not, nor shall it permit any of its Subsidiaries to, make any material
change in the character of its business as an independent oil and gas
exploration and production company, nor will the Borrower or any Subsidiary
operate any business in any jurisdiction other than the United States, including
the Gulf of Mexico.

 

Section 6.11                                Organizational Documents, Name
Change.  The Borrower shall not, nor shall it permit any of its Subsidiaries to,
amend, supplement, modify or restate their articles or certificate of
incorporation, bylaws, limited liability company agreements, or other equivalent

 

59

--------------------------------------------------------------------------------


 

organizational documents where such amendment, supplement, modification or
restatement could have an adverse effect on the Lenders as determined by the
Administrative Agent in its sole reasonable discretion, or amend its name or
change its jurisdiction of incorporation, organization or formation without
prior written notice to, and prior consent of, the Administrative Agent.

 

Section 6.12                                Use of Proceeds; Letters of Credit. 
The Borrower will not permit the proceeds of any Advance or Letters of Credit to
be used for any purpose other than those permitted by Section 5.09.  The
Borrower will not engage in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U). 
Neither the Borrower nor any Person acting on behalf of the Borrower has taken
or shall take, nor permit any of the Borrower’s Subsidiaries to take any action
which might cause any of the Loan Documents to violate Regulation T, U or X or
any other regulation of the Board of Governors of the Federal Reserve System or
to violate Section 7 of the Securities Exchange Act of 1934 or any rule or
regulation thereunder, in each case as now in effect or as the same may
hereinafter be in effect, including without limitation, the use of the proceeds
of any Advance or Letters of Credit to purchase or carry any margin stock in
violation of Regulation T, U or X.

 

Section 6.13                                Gas Imbalances, Take-or-Pay or Other
Prepayments.  The Borrower shall not, nor shall it permit any of its
Subsidiaries to, allow gas imbalances, take-or-pay or other prepayments with
respect to the Oil and Gas Properties of the Borrower or any Subsidiary which
would require the Borrower or any Subsidiary to deliver their respective
Hydrocarbons produced on a monthly basis from such Oil and Gas Properties at
some future time without then or thereafter receiving full payment therefor.

 

Section 6.14                                Limitation on Speculative Hedging. 
Other than the Hedge Contracts required to be entered into and maintained
pursuant to Section 5.12 hereof, the Borrower shall not, nor shall it permit any
of its Subsidiaries to, (a) purchase, assume, or hold a speculative position in
any commodities market or futures market or enter into any Hydrocarbon Hedge
Agreement, Interest Hedge Agreement or similar hedge arrangement for speculative
purposes, or (b) be party to or otherwise enter into any Hedge Contract which
(i) is entered into for reasons other than as a part of its normal business
operations as a risk management strategy and/or hedge against changes resulting
from market conditions related to the Borrower’s operations, (ii) covers
notional volumes in excess of 80% of the anticipated production volumes
attributable to Proven Reserves of the Borrower and its Subsidiaries during the
period such hedge arrangement is in effect, or (iii) is longer than two years in
duration.

 

Section 6.15                                Additional Subsidiaries; Additional
Oil and Gas Properties.  The Borrower shall not, nor shall it permit any of its
Subsidiaries to, create or acquire any additional Subsidiaries or acquire any
additional Oil and Gas Properties without (a) such new Subsidiary executing and
delivering to the Administrative Agent, at its request, a Guaranty, a Pledge
Agreement, a Security Agreement and a Mortgage, and such other Security
Instruments as the Administrative Agent or the Majority Lenders may reasonably
request, (b) the delivery by the Borrower of any certificates, opinions of
counsel, title opinions or other documents as the Administrative Agent may
reasonably request, and (c) the Borrower or such Subsidiary acquiring such Oil
and Gas Properties executing and delivering to the Administrative Agent a new
Mortgage or a supplement to an existing Mortgage encumbering such Oil and Gas
Properties;

 

60

--------------------------------------------------------------------------------


 

provided that, in any event, no Subsidiary may be created or acquired and no Oil
and Gas Properties may be acquired if a Default has occurred before or after
giving effect to such creation or acquisition of the new Subsidiary or the
acquisition of the additional Oil and Gas Properties.

 

Section 6.16                                Account Payables.  The Borrower
shall not, nor shall it permit any of its Subsidiaries to, allow (a) any of its
trade payables or other accounts payable to be outstanding for more than 90 days
(except in cases where any such trade payable is being disputed in good faith
and adequate reserves under GAAP have been established) and (b) the weighted
average maturity of all such trade payables to exceed 120 days.

 

Section 6.17                                Current Ratio.  The Borrower shall
not permit the ratio of, as of the end of each fiscal quarter of the Borrower,
beginning with the fiscal quarter ending December 31, 2005, (a) its current
assets to (b) its current liabilities, to be less 1.00 to 1.00.  For purposes of
this calculation (i) “current assets” shall include, as of the date of
calculation, the aggregate Unused Commitment Amounts of the Lenders but shall
exclude (A) any cash deposited with or at the request of a counterparty to any
Hedge Contract  or any other similar hedge arrangement and (B) any assets
representing a valuation account arising from the application of SFAS 133 and
143, and (ii) “current liabilities” shall exclude, as of the date of
calculation, the current portion of long-term Debt existing under this Agreement
and any liabilities representing a valuation account arising from the
application of SFAS 133 and 143.

 

Section 6.18                                Debt Coverage Ratio.  The Borrower
(a) shall not permit the ratio of, as of the fiscal quarter ending March 31,
2006, (i) the consolidated Debt of the Borrower as of such fiscal quarter end to
(ii) the consolidated EBITDA of the Borrower for the fiscal quarter period then
ended multiplied by four, to be greater than 5.00 to 1.00; (b) shall not permit
the ratio of, as of the fiscal quarter ending June 30, 2006, (i) the
consolidated Debt of the Borrower as of such fiscal quarter end to (ii) the
consolidated EBITDA of the Borrower for the two fiscal quarter period then ended
multiplied by two, to be greater than 4.50 to 1.00; (c) shall not permit the
ratio of, as of the fiscal quarter ending September 30, 2006, (i) the
consolidated Debt of the Borrower as of such fiscal quarter end to (ii) the
consolidated EBITDA of the Borrower for the three fiscal quarter period then
ended multiplied by 4/3, to be greater than 4.00 to 1.00; and (d) shall not
permit the ratio of, as of each fiscal quarter ending on or after December 31,
2006, (i) the consolidated Debt of the Borrower as of such fiscal quarter end to
(ii) the consolidated EBITDA of the Borrower for the four fiscal quarter period
then ended, to be greater than 3.50 to 1.00.

 

Section 6.19                                Interest Coverage Ratio.  The
Borrower (a) shall not permit the ratio of, as of the fiscal quarter ending
March 31, 2006, (i) the consolidated EBITDA of the Borrower for the fiscal
quarter period then ended multiplied by four, to (ii) the consolidated Interest
Expense of the Borrower for the fiscal quarter period then ended multiplied by
four, to be less than 2.00 to 1.00; (b) shall not permit the ratio of, as of the
fiscal quarter ending June 30, 2006, (i) the consolidated EBITDA of the Borrower
for the two fiscal quarter period then ended multiplied by two, to (ii) the
consolidated Interest Expense of the Borrower for the two fiscal quarter period
then ended multiplied by two, to be less than 2.00 to 1.00; (c) shall not permit
the ratio of, as of the fiscal quarter ending September 30, 2006, (i) the
consolidated EBITDA of the Borrower for the three fiscal quarter period then
ended multiplied by 4/3, to (ii) the consolidated Interest Expense of the
Borrower for the three fiscal quarter period then ended multiplied by 4/3, to be
less than 2.00 to 1.00; and (d) shall not permit the ratio of, as of the end of
any fiscal quarter

 

61

--------------------------------------------------------------------------------


 

ending on or after December 31, 2006, (i) the consolidated EBITDA of the
Borrower calculated for the four fiscal quarters then ended, to (ii) the
consolidated Interest Expense of the Borrower for the four fiscal quarters then
ended, to be less than 2.00 to 1.00.

 

Section 6.20                                Subordinated Debt.  Except as
otherwise permitted by the terms of the Collateral Trust and Intercreditor
Agreement none of the Borrower or any of its Subsidiaries shall (b) make any
optional, mandatory or scheduled payments on account of principal (whether by
redemption, purchase, retirement, defeasance, set-off or otherwise), interest,
premiums and fees in respect of the Subordinated Debt, or (b) amend, supplement
or otherwise modify the terms of the Subordinated Debt.

 

Section 6.21                                Non-Guarantor Subsidiary. 
Notwithstanding anything to the contrary contained herein, including any
provision of this Article VI, the Borrower shall not, nor shall it permit any of
its Subsidiaries to, (a) create, assume, incur or suffer to exist any Lien on or
in respect of any of its Property for the benefit of Tri-Flow, (b) sell, assign,
pledge, or otherwise transfer any of its Properties to Tri-Flow, or (c) make or
permit to exist any loans, advances, or capital contributions to, or make any
investment in, or purchase or commit to purchase any stock or other securities
or evidences of indebtedness of or interests in, Tri-Flow or in any Properties
of Tri-Flow other than the loans, advances, capital contributions, investments,
and commitments made prior to the date hereof in Tri-Flow; provided that, the
respective amounts of such loans, advances, capital contributions, investments,
and commitments shall not be increased (other than by appreciation).

 

ARTICLE VII

EVENTS OF DEFAULT; REMEDIES

 

Section 7.01                                Events of Default.  The occurrence
of any of the following events shall constitute an “Event of Default” under any
Loan Document:

 

(a)                                  Payment.  The Borrower shall (i) fail to
pay when due any principal or interest payable hereunder or under the Notes or
(ii) fail to pay, within 3 Business Days of when due, any other amounts
(including fees, reimbursements, and indemnifications) payable hereunder, under
the Notes, or under any other Loan Document;

 

(b)                                 Representation and Warranties.  Any
representation or warranty made or deemed to be made (i) by the Borrower, any
Guarantor or any of their respective Subsidiaries (or any of their respective
officers) in this Agreement or in any other Loan Document, or (ii) by the
Borrower, any Guarantor or any of their respective Subsidiaries (or any of their
respective officers) in connection with this Agreement or any other Loan
Document, shall prove to have been incorrect in any material respect when made
or deemed to be made;

 

(c)                                  Covenant Breaches.  The Borrower, any
Guarantor or any of their respective Subsidiaries shall fail to (i) perform or
observe any covenant contained in Section 5.02(a), Section 5.03,
Section 5.06(e), Section 5.12, or Article VI of this Agreement or (ii) fail to
perform or observe any other term or covenant set forth in this Agreement or in
any other Loan

 

62

--------------------------------------------------------------------------------


 

Document which is not covered by clause (i) above or any other provision of this
Section 7.01 if such failure shall remain unremedied for 30 days after the
occurrence of such breach or failure;

 

(d)                                 Cross-Defaults.  (i) The Borrower, any
Guarantor or any of their respective Subsidiaries shall fail to pay any
principal of or premium or interest on its Debt which is outstanding in a
principal amount of at least $1,000,000 individually or when aggregated with all
such Debt of the Borrower, any Guarantor or any of their respective Subsidiaries
so in default (but excluding Debt evidenced by the Notes) when the same becomes
due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Debt; (ii) any other event shall occur or condition shall exist
under any agreement or instrument relating to Debt (including, without
limitation, the Subordinated Credit Agreement) which is outstanding in a
principal amount of at least $1,000,000 individually or when aggregated with all
such Debt of the Borrower, such Subsidiary, or such Guarantor so in default, and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt; or
(iii) any such Debt shall be declared to be due and payable, or required to be
prepaid (other than by a regularly scheduled required prepayment), prior to the
stated maturity thereof; provided that, for purposes of this subsection 7.01(d),
the “principal amount” of the obligations in respect of any Hedging Contracts at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that would be required to be paid if such Hedging Contracts were
terminated at such time.

 

(e)                                  Insolvency.  The Borrower, any Guarantor or
any of their respective Subsidiaries shall generally not pay its debts as such
debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against the Borrower, any of its
Subsidiaries, or any Guarantor seeking to adjudicate it as bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or for any substantial part of its
Property and, in the case of any such proceeding instituted against the
Borrower, any such Subsidiary or any such Guarantor either such proceeding shall
remain undismissed for a period of 60 days or any of the actions sought in such
proceeding shall occur; or the Borrower, any of its Subsidiaries, or any
Guarantor shall take any corporate action to authorize any of the actions set
forth above in this paragraph (e);

 

(f)                                    Judgments.  Any judgment or order for the
payment of money in excess of $1,000,000 shall be rendered against the Borrower,
any Guarantor or any of their respective Subsidiaries and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) there shall be any period of 30 consecutive days during which a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect;

 

(g)                                 Termination Events.  Any Termination Event
with respect to a Plan shall have occurred, and, 30 days after notice thereof
shall have been given to the Borrower by the Administrative Agent, (i) such
Termination Event shall not have been corrected and (ii) the then

 

63

--------------------------------------------------------------------------------


 

present value of such Plan’s vested benefits exceeds the then current value of
assets accumulated in such Plan by more than the amount of $1,000,000 (or in the
case of a Termination Event involving the withdrawal of a “substantial employer”
(as defined in Section 4001(a)(2) of ERISA), the withdrawing employer’s
proportionate share of such excess shall exceed such amount);

 

(h)                                 Plan Withdrawals.  The Borrower or any
member of the Controlled Group as employer under a Multiemployer Plan shall have
made a complete or partial withdrawal from such Multiemployer Plan and the plan
sponsor of such Multiemployer Plan shall have notified such withdrawing employer
that such employer has incurred a withdrawal liability in an annual amount
exceeding $1,000,000.

 

(i)                                     Change in Control.  The Borrower shall
have discontinued its usual business or a Change in Control shall have occurred;

 

(j)                                     Borrowing Base.  Any failure to cure any
Borrowing Base deficiency in accordance with Section 2.05;

 

(k)                                  Loan Documents.  Any material provision of
any Loan Document shall for any reason cease to be valid and binding on the
Borrower or a Guarantor or any of their respective Subsidiaries or any such
Person shall so state in writing;

 

(l)                                     Security Instruments.  (i) The
Collateral Trustee shall fail to have an Acceptable Security Interest in any
material portion of the Collateral as determined in the sole discretion of the
Collateral Trustee, (ii) the Collateral Trustee shall fail to have an Acceptable
Security Interest in any immaterial portion of the Collateral as determined in
the sole discretion of the Collateral Trustee and such failure continues for
more than 30 days after the Administrative Agent shall have given notice
thereof, and a request to cure such failure, to the Borrower, or (iii) any
Security Instrument shall at any time and for any reason cease to create the
Lien on the Property purported to be subject to such agreement in accordance
with the terms of such agreement, or cease to be in full force and effect, or
shall be contested by the Borrower, any Guarantor or any of their respective
Subsidiaries;

 

(m)                               Potential Failure of Title.  The title of the
Borrower, any Guarantor or any of their respective Subsidiaries to any of the
Oil and Gas Properties subject to the Mortgages, or any material part thereof,
shall become the subject matter of litigation before any Governmental Authority
or arbitrator which could reasonably be expected to result in a Material Adverse
Change with respect to the Borrower’s, such Guarantor’s or such Subsidiary’s
title to such Oil and Gas Properties;

 

(n)                                 Material Adverse Change.  An event resulting
in a Material Adverse Change shall have occurred;

 

(o)                                 Casualty.  Loss, theft, substantial damage
or destruction of a material portion of the Collateral the subject of any
Security Instrument and not fully covered by insurance (except for deductibles
and allowing for the depreciated value of such Collateral) shall have occurred;

 

64

--------------------------------------------------------------------------------


 

(p)                                 Subordinated Credit Agreement.  An “Event of
Default” under the Subordinated Credit Agreement shall have occurred.

 

(q)                                 Collateral Trust and Intercreditor
Agreement.  The subordination provisions of the Collateral Trust and
Intercreditor Agreement shall be invalidated or otherwise cease to be in full
force and effect.

 

Section 7.02                                Optional Acceleration of Maturity. 
If any Event of Default (other than an Event of Default pursuant to
paragraph (e) of Section 7.01) shall have occurred and be continuing, then, and
in any such event,

 

(a)                                  the Administrative Agent (i) shall at the
request, or may with the consent, of the Majority Lenders, by notice to the
Borrower, declare the obligation of each Lender and the Issuing Lender to make
extensions of credit hereunder, including making Advances and issuing,
increasing or extending Letters of Credit, to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Majority Lenders, by notice to the Borrower, declare all
principal, interest, fees, reimbursements, indemnifications, and all other
amounts payable under this Agreement, the Notes, and the other Loan Documents to
be forthwith due and payable, whereupon all such amounts shall become and be
forthwith due and payable in full, without notice of intent to demand, demand,
presentment for payment, notice of nonpayment, protest, notice of protest,
grace, notice of dishonor, notice of intent to accelerate, notice of
acceleration, and all other notices, all of which are hereby expressly waived by
the Borrower;

 

(b)                                 the Borrower shall, on demand of the
Administrative Agent at the request or with the consent of the Majority Lenders,
deposit with the Administrative Agent into the Cash Collateral Account an amount
of cash equal to the Letter of Credit Exposure as security for the Obligations;
and

 

(c)                                  the Collateral Trustee shall at the request
of, or may with the consent of, the Required Plurality (as defined in the
Collateral Trust and Intercreditor Agreement) proceed to enforce its rights and
remedies under the Security Instruments, the Guaranties, and any other Loan
Document for the ratable benefit of the Secured Parties by appropriate
proceedings.

 

Section 7.03                                Automatic Acceleration of Maturity. 
If any Event of Default pursuant to paragraph (e) of Section 7.01 shall occur,

 

(a)                                  (i) the obligation of each Lender and the
Issuing Lender to make extensions of credit hereunder, including making Advances
and issuing, increasing or extending Letters of Credit, shall terminate, and
(ii) all principal, interest, fees, reimbursements, indemnifications, and all
other amounts payable under this Agreement, the Notes, and the other Loan
Documents shall become and be forthwith due and payable in full, without notice
of intent to demand, demand, presentment for payment, notice of nonpayment,
protest, notice of protest, grace, notice of dishonor, notice of intent to
accelerate, notice of acceleration, and all other notices, all of which are
hereby expressly waived by the Borrower;

 

65

--------------------------------------------------------------------------------


 

(b)                                 the Borrower shall deposit with the
Administrative Agent into the Cash Collateral Account an amount of cash equal to
the outstanding Letter of Credit Exposure as security for the Obligations; and

 

(c)                                  the Collateral Trustee shall at the request
of, or may with the consent of, the Required Plurality proceed to enforce its
rights and remedies under the Security Instruments, the Guaranties, and any
other Loan Document for the ratable benefit of the Secured Parties by
appropriate proceedings.

 

Section 7.04                                Right of Set-off.  Upon the
occurrence and during the continuance of any Event of Default, the
Administrative Agent, the Issuing Lender and each Lender is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by the Administrative Agent, the Issuing Lender or such Lender to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement, the Notes held by
the Administrative Agent, the Issuing Lender or such Lender, and the other Loan
Documents, irrespective of whether or not the Administrative Agent, the Issuing
Lender or such Lender shall have made any demand under this Agreement, such
Notes, or such other Loan Documents, and although such obligations may be
unmatured.  The Administrative Agent, the Issuing Lender and each Lender agrees
to promptly notify the Borrower after any such set-off and application made by
the Administrative Agent, the Issuing Lender or such Lender, provided that the
failure to give such notice shall not affect the validity of such set-off and
application.  The rights of the Administrative Agent, the Issuing Lender and
each Lender under this Section 7.04 are in addition to any other rights and
remedies (including, without limitation, other rights of set-off) that the
Administrative Agent, the Issuing Lender or such Lender may have.

 

Section 7.05                                Non-exclusivity of Remedies.  No
remedy conferred upon the Administrative Agent, the Issuing Lender and the
Lenders is intended to be exclusive of any other remedy, and each remedy shall
be cumulative of all other remedies existing by contract, at law, in equity, by
statute or otherwise.

 

Section 7.06                                Application of Proceeds.  From and
during the continuance of any Event of Default, any monies or Property actually
received by the Collateral Trustee pursuant to this Agreement or any other Loan
Document, the exercise of any rights or remedies under any Security Instrument
or any other agreement with the Borrower, any Guarantor or any of their
respective Subsidiaries which secures any of the Obligations, shall be applied
in the order set forth in the Collateral Trust and Intercreditor Agreement.

 

ARTICLE VIII

THE ADMINISTRATIVE AGENT AND THE ISSUING LENDER

 

Section 8.01                                Authorization and Action.  Each
Lender hereby appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to the Administrative Agent by the terms hereof and of the
other Loan Documents, together with such powers as are reasonably incidental
thereto.  As to

 

66

--------------------------------------------------------------------------------


 

any matters not expressly provided for by this Agreement or any other Loan
Document (including, without limitation, enforcement or collection of the
Notes), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Majority Lenders, and such instructions shall be
binding upon all Lenders and all holders of Notes; provided, however, that the
Administrative Agent shall not be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement, any other Loan Document, or applicable law.

 

Section 8.02                                Administrative Agent’s Reliance,
Etc.  Neither the Administrative Agent nor any of its directors, officers,
agents, or employees shall be liable for any action taken or omitted to be taken
(INCLUDING THE ADMINISTRATIVE AGENT’S OWN NEGLIGENCE) by it or them under or in
connection with this Agreement or the other Loan Documents, except for its or
their own gross negligence or willful misconduct.  Without limitation of the
generality of the foregoing, the Administrative Agent:  (a) may treat the payee
of any Note as the holder thereof until the Administrative Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form satisfactory to the Administrative Agent; (b) may consult with legal
counsel (including counsel for the Borrower), independent public accountants,
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants, or experts; (c) makes no warranty or representation to any
Lender and shall not be responsible to any Lender for any statements,
warranties, or representations made in or in connection with this Agreement or
the other Loan Documents; (d) shall not have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of this Agreement or any other Loan Document on the part of the Borrower or its
Subsidiaries or to inspect the Property (including the books and records) of the
Borrower or its Subsidiaries; (e) shall not be responsible to any Lender for the
due execution, legality, validity, enforceability, genuineness, sufficiency, or
value of this Agreement or any other Loan Document; and (f) shall incur no
liability under or in respect of this Agreement or any other Loan Document by
acting upon any notice, consent, certificate, or other instrument or writing
(which may be by telecopier or telex) believed by it to be genuine and signed or
sent by the proper party or parties.

 

Section 8.03                                The Administrative Agent and Its
Affiliates.  With respect to its Commitment, the Advances made by it and the
Notes issued to it, the Administrative Agent shall have the same rights and
powers under this Agreement as any other Lender and may exercise the same as
though it were not the Administrative Agent.  The term “Lender” or “Lenders”
shall, unless otherwise expressly indicated, include the Administrative Agent in
its individual capacity.  The Administrative Agent and its Affiliates may accept
deposits from, lend money to, act as trustee under indentures of, and generally
engage in any kind of business with, the Borrower or any of its Subsidiaries,
and any Person who may do business with or own securities of the Borrower or any
such Subsidiary, all as if the Administrative Agent were not an agent hereunder
and without any duty to account therefor to the Lenders.

 

Section 8.04                                Lender Credit Decision.  Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on the Financial Statements
and the Interim Financial Statements and such other

 

67

--------------------------------------------------------------------------------


 

documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it shall, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.

 

Section 8.05                                Indemnification.  THE LENDERS
SEVERALLY AGREE TO INDEMNIFY THE ADMINISTRATIVE AGENT AND THE ISSUING LENDER AND
EACH AFFILIATE THEREOF AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AND
AGENTS (TO THE EXTENT NOT REIMBURSED BY THE BORROWER), ACCORDING TO THEIR
RESPECTIVE PRO RATA SHARES FROM AND AGAINST ANY AND ALL LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES, OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED
ON, INCURRED BY, OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT AND THE ISSUING
LENDER IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY ACTION
TAKEN OR OMITTED BY THE ADMINISTRATIVE AGENT OR THE ISSUING LENDER UNDER THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (INCLUDING THE ADMINISTRATIVE AGENT’S AND
THE ISSUING LENDER’S OWN NEGLIGENCE), AND INCLUDING, WITHOUT LIMITATION,
ENVIRONMENTAL LIABILITIES, PROVIDED THAT NO LENDER SHALL BE LIABLE FOR ANY
PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS RESULTING FROM THE
ADMINISTRATIVE AGENT’S OR THE ISSUING LENDER’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.  WITHOUT LIMITATION OF THE FOREGOING, EACH LENDER AGREES TO
REIMBURSE THE ADMINISTRATIVE AGENT AND THE ISSUING LENDER PROMPTLY UPON DEMAND
FOR ITS RATABLE SHARE OF ANY OUT-OF-POCKET EXPENSES (INCLUDING COUNSEL FEES)
INCURRED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE PREPARATION,
EXECUTION, DELIVERY, ADMINISTRATION, MODIFICATION, AMENDMENT, OR ENFORCEMENT
(WHETHER THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS, OR OTHERWISE) OF, OR LEGAL
ADVICE IN RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER, THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, TO THE EXTENT THAT THE ADMINISTRATIVE AGENT OR THE ISSUING
LENDER IS NOT REIMBURSED FOR SUCH BY THE BORROWER.

 

Section 8.06                                Successor Administrative Agent and
Issuing Lender.  The Administrative Agent or the Issuing Lender may resign at
any time by giving written notice thereof to the Lenders and the Borrower and
may be removed at any time with or without cause by the Majority Lenders upon
receipt of written notice from the Majority Lenders to such effect.  Upon
receipt of notice of any such resignation or removal, the Majority Lenders shall
have the right to appoint a successor Administrative Agent or Issuing Lender
with, if any Event of Default has not occurred and is not continuing, the
consent of the Borrower, which consent shall not be unreasonably withheld.  If
no successor Administrative Agent or Issuing Lender shall have been so appointed
by the Majority Lenders with the consent of the Borrower, and shall have
accepted such appointment, within 30 days after the retiring Administrative
Agent’s or Issuing Lender’s

 

68

--------------------------------------------------------------------------------


 

giving of notice of resignation or the Majority Lenders’ removal of the retiring
Administrative Agent or Issuing Lender, then the retiring Administrative Agent
or Issuing Lender may, on behalf of the Lenders and the Borrower, appoint a
successor Administrative Agent or Issuing Lender, which shall be, in the case of
a successor agent, a commercial bank organized under the laws of the United
States of America or of any State thereof and having a combined capital and
surplus of at least $500,000,000.00 and, in the case of the Issuing Lender, a
Lender.  Upon the acceptance of any appointment as Administrative Agent or
Issuing Lender by a successor Administrative Agent or Issuing Lender, such
successor Administrative Agent or Issuing Lender shall thereupon succeed to and
become vested with all the rights, powers, privileges, and duties of the
retiring Administrative Agent or Issuing Lender, and the retiring Administrative
Agent or Issuing Lender shall be discharged from its duties and obligations
under this Agreement and the other Loan Documents, except that the retiring
Issuing Lender shall remain the Issuing Lender with respect to any Letters of
Credit outstanding on the effective date of its resignation or removal and the
provisions affecting the Issuing Lender with respect to such Letters of Credit
shall inure to the benefit of the retiring Issuing Lender until the termination
of all such Letters of Credit.  After any retiring Administrative Agent’s or
Issuing Lender’s resignation or removal hereunder as Administrative Agent or
Issuing Lender, the provisions of this Article VIII shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Administrative
Agent or Issuing Lender under this Agreement and the other Loan Documents.

 

ARTICLE IX

MISCELLANEOUS

 

Section 9.01                                Amendments, Etc.  No amendment or
waiver of any provision of this Agreement, the Notes, or any other Loan
Document, nor consent to any departure by the Borrower or any Subsidiary
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Majority Lenders and the Borrower, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver, or
consent shall, unless in writing and signed by all the Lenders, do any of the
following:  (a) waive any of the conditions specified in Section 3.01,
(b) increase the Borrowing Base or the Commitments of the Lenders, (c) reduce
the principal of, or interest on, the Notes or any fees or other amounts payable
hereunder or under any other Loan Document, (d) postpone any date fixed for any
payment of principal of, or interest on, the Notes or any fees or other amounts
payable hereunder or extend the Maturity Date or the Commitment Termination
Date, (e) change the percentage of Lenders which shall be required for the
Lenders or any of them to take any action hereunder or under any other Loan
Document, (f) amend Section 2.11 or this Section 9.01, (g) amend the definition
of “Majority Lenders,” (h) release any Guarantor from its obligations under any
Guaranty, (i) permit the Borrower or any Subsidiary to enter into any merger or
consolidation with or into any other Person or amend Section 6.04(a), (j)
release any Collateral securing the Obligations, except for releases of
Collateral sold as permitted by this Agreement or (k) amend or waive any
provision of, nor consent to any departure by any party thereto from, the
Collateral Trust and Intercreditor Agreement; and provided, further, that no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent or the Issuing Lender in addition to the Lenders required
above to take such action, affect the rights or duties of the Administrative
Agent or the Issuing Lender, as the case may be, under this Agreement or any
other Loan Document.

 

69

--------------------------------------------------------------------------------


 

Section 9.02                                Notices, Etc.  All notices and other
communications shall be in writing (including, without limitation, telecopy or
telex) and mailed by certified mail, return receipt requested, telecopied,
telexed, hand delivered, or delivered by a nationally recognized overnight
courier, at the address for the appropriate party specified in Schedule 1 or at
such other address as shall be designated by such party in a written notice to
the other parties.  All such notices and communications shall, when so mailed,
telecopied, telexed, or hand delivered or delivered by a nationally recognized
overnight courier, be effective when received if mailed, when telecopy
transmission is completed, when confirmed by telex answer-back, or when
delivered by such messenger or courier, respectively, except that notices and
communications to the Administrative Agent pursuant to Article II or VIII shall
not be effective until received by the Administrative Agent.

 

Section 9.03                                No Waiver; Remedies.  No failure on
the part of any Lender, the Administrative Agent, or the Issuing Lender to
exercise, and no delay in exercising, any right hereunder or under any Note
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right.  The remedies herein provided are cumulative and not exclusive
of any remedies provided by law.

 

Section 9.04                                Costs and Expenses.  The Borrower
agrees to pay on demand (a) all reasonable out-of-pocket costs and expenses of
the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, and amendment of this Agreement, the
Notes, the Guaranties, and the other Loan Documents including the reasonable
fees and out-of-pocket expenses of counsel for the Administrative Agent with
respect to advising the Administrative Agent as to its rights and
responsibilities under this Agreement and (b) all out-of-pocket costs and
expenses, if any, of the Administrative Agent, the Issuing Lender, and each
Lender (including, without limitation, reasonable counsel fees and expenses of
the Administrative Agent, the Issuing Lender, and each Lender) in connection
with the enforcement (whether through negotiations, legal proceedings, or
otherwise) of this Agreement, the Notes, the Guaranties, and the other Loan
Documents.

 

Section 9.05                                Binding Effect.  This Agreement
shall become effective when it shall have been executed by the Borrower and the
Administrative Agent, and when the Administrative Agent shall have, as to each
Lender, either received a counterpart hereof executed by such Lender or been
notified by such Lender that such Lender has executed it and thereafter shall be
binding upon and inure to the benefit of the Borrower, the Administrative Agent,
the Issuing Lender, and each Lender and their respective successors and assigns,
except that the Borrower shall not have the right to assign its rights or
delegate its duties under this Agreement or any interest in this Agreement
without the prior written consent of each Lender.

 

Section 9.06                                Lender Assignments and
Participations.

 

(a)                                  Assignments.  Any Lender may assign to one
or more Eligible Assignees all or any portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitments, the Advances owing to it, the Notes held by it, and the
participation interest in the Letter of Credit Obligations held by it);
provided, however, that (i) each such assignment shall be of a constant, and not
a varying, percentage of such Lender’s

 

70

--------------------------------------------------------------------------------


 

rights and obligations assigned under this Agreement and shall be an equal
percentage with respect to both its obligations owing in respect of the
Commitments and the related Advances and Letters of Credit, (ii) the amount of
the Commitments and Advances of such Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall be, if to an entity other than a Lender, not
less than $5,000,000 and shall be an integral multiple of $1,000,000 in excess
thereof, (iii) each such assignment shall be to an Eligible Assignee, (iv) the
parties to each such assignment shall execute and deliver to the Administrative
Agent, for its acceptance and recording in the Register, an Assignment and
Acceptance, together with the Notes subject to such assignment, and (v) each
Eligible Assignee (other than the Eligible Assignee of the Administrative Agent
or an Affiliate of a Lender) shall pay to the Administrative Agent a $3,500
administrative fee.  Upon such execution, delivery, acceptance and recording,
from and after the effective date specified in each Assignment and Acceptance,
which effective date shall be at least three Business Days after the execution
thereof, (A) the assignee thereunder shall be a party hereto for all purposes
and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such Assignment and Acceptance, have the rights and obligations
of a Lender hereunder and (B) such Lender thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of such Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto).

 

(b)                                 Term of Assignments.  By executing and
delivering an Assignment and Acceptance, the Lender thereunder and the assignee
thereunder confirm to and agree with each other and the other parties hereto as
follows:  (i) other than as provided in such Assignment and Acceptance, such
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency of value of this Agreement or any other
instrument or document furnished pursuant hereto; (ii) such Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or its Subsidiaries or the performance or
observance by the Borrower or its Subsidiaries of any of their obligations under
this Agreement or any other instrument or document furnished pursuant hereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the Financial Statements and Interim Financial
Statements referred to in Section 4.05 and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Administrative Agent, such Lender or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vi) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.

 

71

--------------------------------------------------------------------------------


 

(c)                                  The Register.  The Administrative Agent
shall maintain at its address referred to in Section 9.02 a copy of each
Assignment and Acceptance delivered to and accepted by it and a register for the
recordation of the names and addresses of the Lenders and the Commitments of,
and principal amount of the Advances owing to, each Lender from time to time
(the “Register”).  The entries in the Register shall be conclusive and binding
for all purposes, absent manifest error, and the Borrower, the Administrative
Agent, the Issuing Lender, and the Lenders may treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrower or
any Lender at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)                                 Procedures.  Upon its receipt of an
Assignment and Acceptance executed by a Lender and an Eligible Assignee,
together with the Notes subject to such assignment, the Administrative Agent
shall, if such Assignment and Acceptance has been completed and is in
substantially the form of the attached Exhibit A, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register, and
(iii) give prompt notice thereof to the Borrower.  Within five Business Days
after its receipt of such notice, the Borrower shall execute and deliver to the
Administrative Agent in exchange for the surrendered Notes (A) if such Eligible
Assignee has acquired a Commitment, a new Note to the order of such Eligible
Assignee in an amount equal to the Commitment assumed by it pursuant to such
Assignment and Acceptance and (B) if such Lender has retained any Commitment
hereunder, a new Note to the order of such Lender in an amount equal to the
Commitment retained by it hereunder.  Such new Notes shall be dated the
effective date of such Assignment and Acceptance and shall otherwise be in
substantially the form of the attached Exhibit E.

 

(e)                                  Participations.  Each Lender may sell
participations to one or more banks or other entities in or to all or a portion
of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitments, the Advances owing to it, its
participation interest in the Letter of Credit Obligations, and the Notes held
by it); provided, however, that (i) such Lender’s obligations under this
Agreement (including, without limitation, its Commitments to the Borrower
hereunder) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Notes for all purposes of
this Agreement, (iv) the Borrower, the Administrative Agent, and the Issuing
Lender and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement, and (v) such Lender shall not require the participant’s consent to
any matter under this Agreement, except for change in the principal amount of
the Notes, reductions in fees or interest, releasing all or substantially all of
any Collateral, permitting the Borrower or any Subsidiary to enter into any
merger or consolidation with or into any other,  postponement of any date fixed
for any payment of principal of, or interest on, the Notes or any fees or other
amounts payable hereunder, or extensions of the Maturity Date or the Commitment
Termination Date.  The Borrower hereby agrees that participants shall have the
same rights under Sections 2.12, 2.13, 2.14(c), and 9.07 as a Lender to the
extent of their respective participations.

 

72

--------------------------------------------------------------------------------


 

Section 9.07                                Indemnification; Waiver.

 

(a)                                  Indemnification.  THE BORROWER SHALL, AND
DOES HEREBY INDEMNIFY, THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF),
EACH LENDER AND THE ISSUING LENDER, AND EACH OFFICER, DIRECTOR, EMPLOYEE, AGENT,
ATTORNEY-IN-FACT AND AFFILIATE OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON
BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM,
ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES (INCLUDING
THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE), INCURRED
BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY ANY THIRD PARTY OR BY
THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER ARISING OUT OF, IN CONNECTION
WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY
OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR
THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS
HEREUNDER OR THEREUNDER, THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY, OR, IN THE CASE OF THE ADMINISTRATIVE AGENT (AND ANY
SUB-AGENT, OFFICER, DIRECTOR, EMPLOYEE, AGENT, ATTORNEY-IN-FACT AND AFFILIATE
THEREOF) THE ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
(II) ANY ADVANCE OR LETTER OF CREDIT OR THE USE OR PROPOSED USE OF THE PROCEEDS
THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING LENDER TO HONOR A DEMAND FOR
PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH
SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT),
(III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR
FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES,
OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS
SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION
OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY THE BORROWER OR ANY
GUARANTOR, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; PROVIDED THAT
SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT
SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY
A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE
RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.

 

(b)                                 Waiver of Damages.  To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Advance or Letter of Credit

 

73

--------------------------------------------------------------------------------


 

or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

Section 9.08                                Execution in Counterparts.  This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.  Delivery of an executed counterpart signature page of this
Agreement by facsimile is as effective as executing and delivering this
Agreement in the presence of the other parties to this Agreement.

 

Section 9.09                                Survival of Representations, Etc. 
All representations and warranties contained in this Agreement or made in
writing by or on behalf of the Borrower in connection herewith shall survive the
execution and delivery of this Agreement and the Loan Documents, the making of
the Advances and any investigation made by or on behalf of the Lenders, none of
which investigations shall diminish any Lender’s right to rely on such
representations and warranties.  All obligations of the Borrower provided for in
Sections 2.12, 2.13, 2.14(c), 9.04, and 9.07 and all of the obligations of the
Lenders in Section 8.05 shall survive any termination of this Agreement and
repayment in full of the Obligations.

 

Section 9.10                                Severability.  In case one or more
provisions of this Agreement or the other Loan Documents shall be invalid,
illegal or unenforceable in any respect under any applicable law, the validity,
legality, and enforceability of the remaining provisions contained herein or
therein shall not be affected or impaired thereby.

 

Section 9.11                                Business Loans.  The Borrower
warrants and represents that the Loans evidenced by the Notes are and shall be
for business, commercial, investment, or other similar purposes and not
primarily for personal, family, household, or agricultural use, as such terms
are used in Chapter One (“Chapter One”) of the Texas Credit Code.  At all such
times, if any, as Chapter One shall establish a Maximum Rate, the Maximum Rate
shall be the “indicated rate ceiling” (as such term is defined in Chapter One)
from time to time in effect.

 

Section 9.12                                Governing Law; Submission to
Jurisdiction.  This Agreement, the Notes and the other Loan Documents shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Texas.  Without limiting the intent of the parties set forth above,
(a) Chapter 346 of the Texas Finance Code, as amended (relating to revolving
loans and revolving tri-party accounts (formerly Tex.  Rev. Civ.  Stat.  Ann. 
Art.  5069, Ch.  15)), shall not apply to this Agreement, the Notes, or the
transactions contemplated hereby and (b) to the extent that any Lender may be
subject to Texas law limiting the amount of interest payable for its account,
such Lender shall utilize the indicated (weekly) rate ceiling from time to time
in effect.  Each Letter of Credit shall be governed by the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce Publication
No.  500 (1993 version).  The Borrower hereby irrevocably submits to the
jurisdiction of any Texas state or federal court sitting in Dallas, Texas in any
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents, and the Borrower hereby irrevocably agrees that all claims in
respect of such action

 

74

--------------------------------------------------------------------------------


 

or proceeding may be heard and determined in such court.  The Borrower hereby
unconditionally and irrevocably waives, to the fullest extent it may effectively
do so, any right it may have to the defense of an inconvenient forum to the
maintenance of such action or proceeding.  The Borrower hereby agrees that
service of copies of the summons and complaint and any other process which may
be served in any such action or proceeding may be made by mailing or delivering
a copy of such process to such Borrower at its address set forth in this
Agreement.  The Borrower agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Section shall affect the rights of any Lender to serve legal process in any
other manner permitted by the law or affect the right of any Lender to bring any
action or proceeding against the Borrower or its Property in the courts of any
other jurisdiction.

 

Section 9.13                                WAIVER OF JURY TRIAL.  THE BORROWER,
THE LENDERS, THE ISSUING LENDER AND THE ADMINISTRATIVE AGENT HEREBY ACKNOWLEDGE
THAT THEY HAVE BEEN REPRESENTED BY AND HAVE CONSULTED WITH COUNSEL OF THEIR
CHOICE, AND HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVE
ANY AND ALL RIGHT TO TRIAL BY JURY IN RESPECT OF ANY LEGAL PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

Section 9.14                                ORAL AGREEMENTS.  THIS WRITTEN
AGREEMENT AND THE LOAN DOCUMENTS, AS DEFINED IN THIS AGREEMENT, REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[Remainder of this page intentionally left blank.  Signature page follows.]

 

75

--------------------------------------------------------------------------------


 

EXECUTED as of the date first above written.

 

 

BORROWER:

 

 

 

CANO PETROLEUM, INC. a Delaware corporation

 

 

 

 

 

 

 

By:

 

/s/ S. Jeffrey Johnson

 

Name:

    S. Jeffrey Johnson

 

Title:

      Chief Executive Officer

 

 

 

 

 

 

ADMINISTRATIVE AGENT/LENDERS:

 

 

 

UNION BANK OF CALIFORNIA, N.A.,

 

as Administrative Agent, Issuing Lender and
Lender

 

 

 

 

 

By:

 

/s/ Ali Ahmed

 

 

Ali Ahmed

 

 

Vice President

 

 

 

 

 

By:

 

/s/ Alison Fugua

 

Name:

Alison Fugua

 

Title:

IBO

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

PRICING GRID

 

Applicable Margins

 

Utilization
Level*

 

Base Rate
Advances

 

Eurodollar
Rate Advances

 

Commitment Fee

 

Level I

 

0.00

%

1.50

%

0.50

%

Level II

 

0.25

%

1.75

%

0.375

%

Level III

 

0.50

%

2.00

%

0.375

%

Level IV

 

0.75

%

2.25

%

0.375

%

 

--------------------------------------------------------------------------------

* Utilization Levels are described below and are determined in accordance with
the definition of “Utilization Level”.

 

1.  Level I: If the Utilization Level is less than 50%.

2.  Level II: If the Utilization Level is greater than or equal to 50% but less
than 75%.

3.  Level III: If the Utilization Level is greater than or equal to 75% but less
than 90%.

4.  Level IV: If the Utilization Level is greater than or equal to 90%.

 

--------------------------------------------------------------------------------


 

SCHEDULE II

NOTICE INFORMATION AND COMMITMENTS

 

Each of the commitments to lend set forth herein is governed by the terms of the
Credit Agreement which provides for, among other things, borrowing base
limitations which may restrict the Borrower’s ability to request (and the
Lenders’ obligation to provide) Credit Extensions to a maximum amount which is
less than the commitments set forth in this Schedule II.

 

Administrative Agent/Issuing Lender:

 

Union Bank of California, N.A.

Lincoln Plaza

500 N. Akard Street, Suite 4200

Dallas, Texas  75201

Attention: Ali Ahmed

Facsimile: (214) 922-4209

 

Borrower:

 

Cano Petroleum, Inc.

309 West 7th Street, Suite 1600

Forth Worth, Texas 76102

Attention: Mike Ricketts, CFO

Facsimile: (817) 334-0222

 

Lenders:

 

Commitments

 

Union Bank of California, N.A.

 

$

100,000,000.00

 

Total:

 

$

100,000,000.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.01

 

SUBSIDIARIES OF BORROWER

 

Ladder Companies, Inc.

 

Sole Jurisdiction of Formation / Filing:

Delaware

 

Type of Organization: Corporation

 

Square One Energy, Inc.

 

Sole Jurisdiction of Formation / Filing:

Texas

 

Type of Organization: Corporation

 

W.O. Energy of Nevada, Inc.

 

Sole Jurisdiction of Formation / Filing:

Nevada

 

Type of Organization: Corporation

 

WO Energy, Inc.

 

Sole Jurisdiction of Formation / Filing:

Texas

 

Type of Organization: Corporation

 

W.O. Operating Company, Ltd.

 

Sole Jurisdiction of Formation / Filing:

Texas

 

Type of Organization: Limited Partnership

 

W.O. Production Company, Ltd.

 

Sole Jurisdiction of Formation / Filing:

Texas

 

Type of Organization: Limited Partnership

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.05

 

EXISTING DEBT

 

Cano Petroleum, Inc.

 

None

 

Ladder Companies, Inc. (d/b/a Ladder Energy Company)

 

None

 

Square One Energy, Inc.

 

None

 

W.O. Energy of Nevada, Inc.

 

None

 

WO Energy, Inc.

 

None

 

W.O. Operating Company, Ltd.

 

$250,000 Promissory Note and Letter of Credit Facility between W.O. Operating
Company, Ltd. and First National Bank of Arizona.

 

W.O. Production Company, Ltd.

 

None

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 4.20

 

HEDGING AGREEMENTS

 

Cano Petroleum, Inc.

 

None

 

Ladder Companies, Inc. (d/b/a Ladder Energy Company)

 

None

 

Square One Energy, Inc.

 

None

 

W.O. Energy of Nevada, Inc.

 

None

 

WO Energy, Inc.

 

None

 

W.O. Operating Company, Ltd.

 

None

 

W.O. Production Company, Ltd.

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.21

 

MATERIAL AGREEMENTS

 

Engagement for Professional Services by and between Cano Petroleum, Inc. and
Bainbridge Capital dated April 14, 2005.

 

Gas Purchase and Processing Agreement by and between Ladder Energy Company and
ScissorTail Energy, LLC dated September 1, 2004.

 

Agreement by and between Square One Energy, Inc. and KenMor Properties, LLC
dated October 7, 2005 in which KenMor Properties, LCC assigns, transfers and
conveys to Square One Energy, Inc. all of its right, title and interest in and
to the Gas Sales and Purchase Agreement by and between Alliant Energy Desdemona,
LP and KenMor Properties, LLC dated March 1, 2005.

 

Gas Purchase Contract by and between Ladder Energy Company and Western Gas
Resources, Inc. dated January 7, 1998.

 

Gas Purchase Contract by and between Square One Energy, Inc. and Newpoint Gas
Services, Inc. dated April 21, 2004.

 

Crude Oil Purchase Agreement by and between Square One Energy and Sunoco
Partners Marketing & Terminals L.P. dated September 13, 2005.

 

Crude Oil Purchase Agreement by and between Ladder Energy and Coffeyville
Resources Crude Transportation dated October 4, 2005.

 

Natural Gas Liquid Mix Agreement by and between Square One Energy, Inc. and
Dufour Petroleum, L.P. dated August July 1, 2004, as amended by Amendment Letter
dated October 1, 2005 and as amended by Amendment Letter dated November 1, 2005.

 

Office Lease Agreement by and between Ft. Worth Plaza Limited Partnership, a
Texas limited partnership, as Landlord and Cano Petroleum, Inc. (assignee of
Cano Energy Corporation), as Tenant, purportedly dated April 10, 2001, as
amended by the First Amendment to Lease Agreement dated September 19, 2001.

 

Consulting Agreement by and between Cano Petroleum, Inc. and Reservoir
Solutions, Inc. dated August 15, 2005.

 

Lignin Surfactant System Development Agreement by and between Cano
Petroleum, Inc. and Reservoir Solutions, Inc. dated July 20, 2005.

 

Stock Purchase Agreement by and between Cano Petroleum, Inc., W. O. Energy of
Nevada, Inc., Miles O’Loughlin and Scott White dated November 29, 2005.

 

--------------------------------------------------------------------------------


 

Executive Employment Agreement by and between Huron Ventures, Inc. and S.
Jeffrey Johnson dated May 28, 2004.

 

Employment Agreement by and between Huron Ventures, Inc. and Michael J. Ricketts
dated May 28, 2004.

 

Employment Agreement by and between Huron Ventures, Inc. and Thomas Cochrane
dated May 28, 2004.

 

Employment Agreement by and between Cano Petroleum, Inc. and James K.
Teringo, Jr. dated July 11, 2005.

 

Compensation Reimbursement Agreement by and between Cano Petroleum, Inc. and
Sabine Production Operating, LLC dated October 31, 2005.

 

Omnibus Agreement by and between Cano Petroleum, Inc., Carlile Management, LLC,
Haddock Enterprises, LLC and Sabine Production Partners, LP dated October 31,
2005.

 

Amended and Restated Regulations of Sabine Production Operating, LLC executed by
Cano Petroleum, Inc., Haddock Enterprises, LLC and Carlile Management, LLC,
effective as of August 3, 2005.

 

2005 Directors’ Stock Option Plan of Cano Petroleum, Inc.

 

Gas Purchase and Sales Contract by and between Arrow Oil and Gas, Inc. and
STP, Inc. dated August 15, 2002.

 

Management Stock Pool Agreement dated May 28, 2004 among Huron Ventures Inc. and
The Shareholders of Davenport Field Unit Inc.

 

Management Stock Pool Escrow Agreement dated May 28, 2004 by and among Huron
Ventures Inc. and S. Jeffrey Johnson, et al.

 

Purchase and Sale Agreement dated August 16, 2004, by and between Cano Energy
Corporation and Cano Petroleum, Inc.

 

Purchase and Sale Agreement dated September 2, 2004, by and between Nowata Oil
Properties LLC and Cano Petroleum, Inc.

 

Purchase and Sale Agreement dated February 6, 2005, by and between Square One
Energy, Inc. and Cano Petroleum, Inc.

 

Subscription Agreement dated October 8, 2004 by and between Cano Petroleum, Inc.
and Randall Boyd.

 

2

--------------------------------------------------------------------------------


 

Stock Option Agreement dated December 16, 2004, between Cano Petroleum, Inc. and
Gerald W. Haddock.

 

Form of Subscription Agreement dated March 18, 2005.

 

Letter Agreement dated March 29, 2005 among the Haddock Enterprises, LLC, Cano
Petroleum, Inc. and Kenneth Carlile.

 

Sabine Production Partners, LP Transaction Summary dated August 4, 2005.

 

Subscription Agreement dated September 16, 2005 by and between Cano
Petroleum, Inc. and Howard Hughes Medical Institute.

 

Subscription Agreement dated September 16, 2005 by and between Cano
Petroleum, Inc. and The Robert Wood Johnson Foundation.

 

Subscription Agreement dated September 16, 2005 by and between Cano
Petroleum, Inc. and Laborers’ District Council and Contractors’ of Ohio Pension
Fund.

 

Subscription Agreement dated September 16, 2005 by and between Cano
Petroleum, Inc. and Ohio Carpenters’ Pension Fund.

 

Subscription Agreement dated September 16, 2005 by and between Cano
Petroleum, Inc. and New York Nurses Association Pension Plan.

 

Subscription Agreement dated September 16, 2005 by and between Cano
Petroleum, Inc. and Public Sector Pension Investment Board.

 

Subscription Agreement dated September 16, 2005 by and between Cano
Petroleum, Inc. and Spindrift Investors (Bermuda) L.P.

 

Subscription Agreement dated September 16, 2005 by and between Cano
Petroleum, Inc. and Spindrift Partners, L.P.

 

Non-Qualified Stock Option Agreement dated September 16, 2005 by and between
Cano Petroleum, Inc. and James K. Teringo, Jr.

 

Subscription Agreement dated September 14, 2005 by and between Cano
Petroleum, Inc. and Touradji Global Resources Master Fund, Ltd.

 

Subscription Agreement dated September 14, 2005 by and between Cano
Petroleum, Inc. and Renaissance US Growth Investment Trust PLC.

 

Subscription Agreement dated September 14, 2005 by and between Cano
Petroleum, Inc. and BFS US Special Opportunities Trust PLC.

 

3

--------------------------------------------------------------------------------


 

Subscription Agreement dated September 14, 2005 by and between Cano
Petroleum, Inc. and Crestview Capital Master, LLC.

 

Summary Sheet: Vice President, General Counsel and Secretary of Cano
Petroleum, Inc. Annual Base Salary.

 

Gas Purchase Contract between W.O. Operating Company, Ltd. and Duke Field
Services LP dated November 1, 2003.

 

Gas Purchase and Sales Agreement dated September 1, 1975, between Skelly Oil
Company, as Seller, and Phillips Petroleum Company, as Buyer.

 

Gas Purchase Contract between W.O. Operating Company, as Seller, and GPM Gas
Corporation, as Buyer, dated March 15, 1994.

 

Gas Purchase Contract between Hugoton Energy Corporation, as Seller, and GPM Gas
Corporation, as Buyer, dated August 3, 1995, covering Sections 3 and 4, Block Y,
M&C Survey, Hutchinson County, Texas.

 

Crude Oil Purchase Contract between W.O. Operating Company, as Seller, and
Diamond Shamrock Refining Company LP, dated August 6, 2001 (Valero is successor
to Diamond Shamrock on this contract).

 

Gas Purchase Contract by and between W.O. Operating Company Limited, as Seller,
and OneOK Texas Field Services LP, as Buyer, dated January 1, 2005.

 

Gas Purchase Contract between W.O. Operating Company, as Seller, and GPM Gas
Corporation, as Buyer, dated March 15, 1995.

 

Gas Purchase Contract dated August 3, 1995 by and between W.O. Operating Company
and Duke Energy Field Services, as amended on August 1, 2005 and September 1,
2005.

 

Oil Marketing Agreement dated January 13, 1994 by and between W.O. Operating
Company and Pan Mark, Inc.

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 5.10

 

POST CLOSING TITLE OPINION REQUIREMENTS

 

1.                                       All Oil and Gas Properties of the
Borrower and its Affiliates located in the Desdemona, Davenport, Nowata, and
Rich Valley Fields; and

 

2.                                       All Oil and Gas Properties of the
Borrower and its Affiliates covered by the 27 title opinions issued by Gassaway,
Gurley and Mitchell, each dated November 22, 1993, covering land in Carson and
Hutchinson Counties, Texas and the title opinion dated November 11, 1993 issued
by Gene Martindale covering the Fee 244 property in Carson County, Texas.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.12

 

Required Hedging Contracts

 

Calendar
Year

 

BOE Price

 

Oil Bbl Yr

 

Gas Mcf
Yr

 

Boe/ day

 

2006

 

$

60

 

195,000

 

651,000

 

832

 

2007

 

$

55

 

185,000

 

600,000

 

781

 

2008

 

$

50

 

175,000

 

560,000

 

735

 

 

Indications based on settles 11/22/05

 

*********************************** Crude Oil Alternatives
************************************

 

PUTS

 

Calendar

 

 

 

Offer

 

Year

 

Floor

 

Per Bbl

 

2006

 

$

60.00

 

$

5.65

 

 

 

 

 

 

 

2007

 

55.00

 

6.50

 

 

 

 

 

 

 

2008

 

55.00

 

8.15

 

 

******************************** Natural Gas Alternatives
************************************

 

PUTS

 

Calendar

 

 

 

Offer

 

Year

 

Floor

 

Per Bbl

 

 

 

 

 

 

 

2006

 

$

8.50

 

$

0.465

 

 

 

 

 

 

 

2007

 

8.00

 

0.85

 

 

 

 

 

 

 

2008

 

7.50

 

1.03

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not joint.](4)
 Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1.

Assignor[s]:

 

 

 

--------------------------------------------------------------------------------

 

(1) For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single

Assignor, choose the first bracketed language.  If the assignment is from
multiple Assignors, choose the second bracketed language.

 

 

(2) For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single

Assignee, choose the first bracketed language.  If the assignment is to multiple
Assignees, choose the second bracketed language.

 

 

(3) Select as appropriate.

 

 

 

(4) Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

2.

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

 

3.

Borrower:

CANO PETROLEUM, INC., a Delaware corporation

 

 

 

4.

Administrative Agent:

UNION BANK OF CALIFORNIA. N.A., as the administrative agent under the Credit
Agreement

 

 

 

5.

Credit Agreement:

The Credit Agreement dated as of November 29, 2005 among Borrower, the Lenders
party thereto from time to time, and Union Bank of California, N.A. as
Administrative Agent and as Issuing Lender.

 

 

 

6.

Assigned Interest[s]:

 

 

Assignor[s]

 

Assignee[s]

 

Facility
Assigned

 

Aggregate Amount
of Commitment
/Advance for all
Lenders

 

Amount of
Commitment /
Advances
Assigned(5)

 

Percentage Assigned
of Commitment /
Advances(6)

 

CUSIP
Number

 

 

 

 

 

 

 

$

 

$

 

 

%

 

 

 

 

 

 

 

 

$

 

$

 

 

%

 

 

 

 

 

 

 

 

$

 

$

 

 

%

 

 

 

7.

Trade Date:

 

(7)

 

Effective Date:                    , 20    [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR[S](8)

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

(5) Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade

Date and the Effective Date.

 

 

(6) Set forth, to at least 9 decimals, as a percentage of the Commitment /
Advances of all Lenders thereunder.

 

 

 

(7) To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined

as of the Trade Date.

 

 

(8) Add additional signature blocks as needed.

 

2

--------------------------------------------------------------------------------


 

 

Name:

 

 

 

Title:

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

ASSIGNEE[S]

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[Consented to and](9) Accepted:

 

UNION BANK OF CALIFORNIA. N.A., as
Administrative Agent

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

[Consented to:]  (10)

 

CANO PETROLEUM, INC., a Delaware corporation

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

(9) To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

 

(10) To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

Annex 1

To Exhibit A – Assignment and Assumption

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1 Assignor[s].  [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2. Assignee[s].  [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.05 of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 9.05 of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 3.01(c) thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the][such] Assignee; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the

 

4

--------------------------------------------------------------------------------


 

obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date.  The Assignor[s] and the Assignee[s] shall make all appropriate
adjustments in payments by the Administrative Agent for periods prior to the
Effective Date or with respect to the making of this assignment directly between
themselves.

 

3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of Texas.

 

5

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF COMPLIANCE CERTIFICATE

 

FOR THE PERIOD FROM        , 200   TO         , 200

 

This certificate dated as of                ,       is prepared pursuant to the
Credit Agreement dated as of November 29, 2005 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among CANO
PETROLEUM, INC., a Delaware corporation (“Borrower”), the lenders party thereto
(the “Lenders”), and UNION BANK OF CALIFORNIA, N.A., as administrative agent for
such Lenders (in such capacity, the “Administrative Agent”) and as issuing
lender.  Unless otherwise defined in this certificate, capitalized terms that
are defined in the Credit Agreement shall have the meanings assigned to them by
the Credit Agreement.

 

The undersigned hereby certifies that:

 

(a)                                  all of the representations and warranties
made by the Borrower in the Credit Agreement and the other Loan Documents are
true and correct in all material respects as if made on this date, except to the
extent that any such representation or warranty expressly relates solely to an
earlier date, in which case it shall have been true and correct in all material
respects as of such earlier date;

 

[(b)                             that no Default or Event of Default has
occurred or is continuing; and]

 

[(b)                             the following Default[s] or Event[s] of Default
exist as of the date hereof or have occurred since the date of the Borrower’s
previous certification to the Administrative Agent, if any, and the actions set
forth below are being taken to remedy such circumstances:

 

                                                         ; and]

 

(c) that as of the last day of the previous quarter the following statements,
amounts, and calculations were true and correct:

 

I.                                         Current Ratio—Section 6.17.

 

(a)

consolidated current assets(1)

 

$

 

 

 

 

 

(b)

consolidated current liabilities(2)

 

$

 

 

 

 

 

Current Ratio = (a) to (b) =

 

 

 

 

 

 

 

Minimum Current Ratio not less than:

 

1.00 to 1.00

 

 

--------------------------------------------------------------------------------

(1) “current assets” shall include the aggregate Unused Commitment Amounts of
the Lenders, but shall exclude (A) any cash deposited with or at the request of
a counterparty to any Hedge Contract or any other similar hedge arrangement and
(B) any assets representing a valuation account arising from the application of
SFAS 133 and 143. 

 

(2) “current liabilities” shall exclude, as of the date of calculation, the
current portion of long-term Debt existing under the Credit Agreement and any
liabilities representing a valuation account arising from the application of
SFAS 133 and 143. 

 

1

--------------------------------------------------------------------------------


 

COMPLIANCE?

 

YES                         NO

 

 

II.                                     Debt Coverage Ratio—Section 6.18.

 

(a)

consolidated Debt

 

 

 

 

 

 

 

 

(b)

consolidated EBITDA(3)=

 

 

 

 

 

 

 

 

(i) + [(ii) + (iii) + (iv)](4) — (v) =

 

$

 

 

 

 

 

 

 

(i)

Consolidated Net Income

 

$

 

 

 

 

 

 

 

 

(ii)

consolidated Interest Expense

 

$

 

 

 

 

 

 

 

 

(iii)

taxes

 

$

 

 

 

 

 

 

 

 

(iv)

depreciation, amortization, depletion & other non-cash items(5)

 

$

 

 

 

 

 

 

 

 

(v)

all non-cash items of income included in determining Consolidated Net Income(6)

 

$

 

 

 

 

 

 

 

Debt Coverage Ratio = (a) to (b) =

 

 

 

 

 

 

 

Maximum Debt Coverage Ratio:

 

[5.00 to 1.00] [4.50 to 1.00]

 

 

 

[4.00 to 1.00] [3.50 to 1.00](7)

 

 

 

 

 

COMPLIANCE?

 

YES                         NO

 

 

--------------------------------------------------------------------------------

(3) EBITDA shall be measured by the four fiscal quarter period then ended. 
Furthermore, (a) for the fiscal quarter ending March 31, 2006, EBITDA shall be
calculated using EBITDA for the fiscal quarter period then ended multiplied by
4;  (b) for the fiscal quarter ending June 30, 2006, EBITDA shall be calculated
using EBITDA for the two fiscal quarter period then ended multiplied by 2; (c)
for the fiscal quarter ending September 30, 2006, EBITDA shall be calculated
using EBITDA for the three fiscal quarter period then ended multiplied by 4/3
and (d) for fiscal quarters ending on or after December 31, 2006, EBITDA shall
be calculated using EBITDA for the four fiscal quarters then ended. 

 

(4) Items (ii) – (iv) shall be included to the extent deducted in determining
Consolidated Net Income. 

 

(5) Other non-cash items should include any provisions for the reduction in the
carrying value of assets recorded in accordance with GAAP and including non-cash
charges resulting from the requirements of SFAS 133 or 143. 

 

(6) Non-cash items of income should include any items resulting from the
requirements of SFAS 133 or 143.

 

(7) (a) For the fiscal quarter ending March 31, 2006, use 5.00 to 1.00; (b) for
the fiscal quarter ending June 30, 2006, use 4.50 to 1.00; (c) for the fiscal
quarter ending September 30, 2006, use 4.00 to 1.00 and (d) for fiscal quarters
ending on or after December 31, 2006, use 3.50 to 1.00.

 

2

--------------------------------------------------------------------------------


 

III.                                 Interest Coverage Ratio—Section 6.19.

 

(a)

consolidated EBITDA = See II(b) above =

 

$

 

 

 

 

 

(b)

consolidated Interest Expense(8) =

 

$

 

 

 

 

 

 

Interest Coverage Ratio = (a) to (b) =

 

 

 

 

 

 

 

Minimum Interest Coverage Ratio =

 

2.00 to 1.00

 

 

 

 

 

COMPLIANCE?

 

YES                         NO

 

 

 

IN WITNESS THEREOF, I have hereto signed my name to this Compliance Certificate
as of                  , 20    .

 

 

 

CANO PETROLEUM, INC., a Delaware
corporation

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(8)(a) for the fiscal quarter ending March 31, 2006, Interest Expense shall be
calculated using Interest Expense for the fiscal quarter period then ended
multiplied by 4;  (b) for the fiscal quarter ending June 30, 2006, Interest
Expense shall be calculated using Interest Expense for the two fiscal quarter
period then ended multiplied by 2; (c) for the fiscal quarter ending September
30, 2006, Interest Expense shall be calculated using Interest Expense for the
three fiscal quarter period then ended multiplied by 4/3 and (d) for fiscal
quarters ending on or after December 31, 2006, Interest Expense shall be
calculated using Interest Expense for the four fiscal quarters then ended.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF GUARANTY AGREEMENT

 

This Guaranty Agreement dated as of November 29, 2005 (this “Guaranty”) is
executed by each of the undersigned (individually a “Guarantor” and
collectively, the “Guarantors”), in favor of Union Bank of California, N.A, as
Administrative Agent for the ratable benefit of itself, the Lenders (as defined
below) and as Issuing Lender (as defined below), and the Swap Counterparties (as
defined below) (together with the Administrative Agent, the Issuing Lender, and
the Lenders, individually a “Beneficiary”, and collectively, the
“Beneficiaries”).

 

INTRODUCTION

 

A.                                   This Guaranty is given in connection with
that certain Credit Agreement dated as of November 29, 2005 (as it has been or
may be amended, supplemented, restated or otherwise modified from time to time,
the “Credit Agreement”), among Cano Petroleum, Inc., a Delaware corporation (the
“Borrower”), the lenders party thereto from time to time (individually a
“Lender” and collectively, the “Lenders”), and Union Bank of California, N.A. as
administrative agent (“Administrative Agent”) and as issuing lender (“Issuing
Lender”) for such Lenders.

 

B.                                     Each Guarantor is a Subsidiary of the
Borrower and will derive substantial direct and indirect benefit from (i) the
transactions contemplated by the Credit Agreement and the other Loan Documents
(as defined in the Credit Agreement) and (ii) the Hedge Contracts (as defined in
the Credit Agreement) entered into by the Borrower or any of its other
Subsidiaries with a Lender or an Affiliate of a Lender (such counterparty being
referred to as a “Swap Counterparty”).

 

C.                                     Each Guarantor is executing and
delivering this Guaranty (i) to induce the Lenders to provide and to continue to
provide Advances under the Credit Agreement, (ii) to induce the Issuing Lender
to provide and continue to provide Letters of Credit under the Credit Agreement,
and (iii) intending it to be a legal, valid, binding, enforceable and continuing
obligation of such Guarantor, whether or not such Guarantor derives any benefit
from the Credit Agreement or from any other Loan Document.

 

NOW, THEREFORE, in consideration of the premises, each Guarantor hereby agrees
as follows:

 

Section 1.                                            Definitions.  All
capitalized terms not otherwise defined in this Guaranty that are defined in the
Credit Agreement shall have the meanings assigned to such terms by the Credit
Agreement.

 

Section 2.                                            Guaranty.

 

(a)                                  Each Guarantor hereby absolutely,
unconditionally and irrevocably guarantees the punctual payment and performance,
when due, whether at stated maturity, by acceleration or otherwise, of all
Obligations, whether absolute or contingent and whether for principal, interest
(including, without limitation, interest that but for the existence of a
bankruptcy, reorganization or similar proceeding would accrue), fees, amounts
owing in respect

 

1

--------------------------------------------------------------------------------


 

of Letter of Credit Obligations, amounts required to be provided as collateral,
indemnities, expenses or otherwise (collectively, the “Guaranteed Obligations”).
Without limiting the generality of the foregoing, each Guarantor’s liability
shall extend to all amounts that constitute part of the Guaranteed Obligations
and would be owed by the Borrower to the Administrative Agent, the Issuing
Lender or any Lender under the Loan Documents and by the Borrower or any of its
Subsidiaries to the Swap Counterparty but for the fact that they are
unenforceable or not allowable due to insolvency or the existence of a
bankruptcy, reorganization or similar proceeding involving the Borrower or such
other Subsidiary.

 

(b)                                 It is the intention of the Guarantors and
each Beneficiary that the amount of the Guaranteed Obligations guaranteed by
each Guarantor shall be in, but not in excess of, the maximum amount permitted
by fraudulent conveyance, fraudulent transfer or similar Legal Requirements
applicable to such Guarantor. Accordingly, notwithstanding anything to the
contrary contained in this Guaranty or in any other agreement or instrument
executed in connection with the payment of any of the Guaranteed Obligations,
the amount of the Guaranteed Obligations guaranteed by a Guarantor under this
Guaranty shall be limited to an aggregate amount equal to the largest amount
that would not render such Guarantor’s obligations hereunder subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provision of any other applicable law.

 

Section 3.                                            Guaranty Absolute.  Each
Guarantor guarantees that the Guaranteed Obligations will be paid strictly in
accordance with the terms of the Loan Documents, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of the Administrative Agent, the Issuing Lender, any
Lender or any Swap Counterparty with respect thereto but subject to
Section 2(b) above.  The obligations of each Guarantor under this Guaranty are
independent of the Guaranteed Obligations or any other obligations of any other
Person under the Loan Documents or in connection with any Hedge Contract, and a
separate action or actions may be brought and prosecuted against any Guarantor
to enforce this Guaranty, irrespective of whether any action is brought against
the Borrower, any other Guarantor or any other Person or whether the Borrower,
any other Guarantor or any other Person is joined in any such action or actions.
The liability of each Guarantor under this Guaranty shall be irrevocable,
absolute and unconditional irrespective of, and each Guarantor hereby
irrevocably waives any defenses it may now or hereafter have in any way relating
to, any or all of the following:

 

(a)                                  any lack of validity or enforceability of
any Loan Document or any agreement or instrument relating thereto or any part of
the Guaranteed Obligations being irrecoverable;

 

(b)                                 any change in the time, manner or place of
payment of, or in any other term of, all or any of the Guaranteed Obligations or
any other obligations of any Person under the Loan Documents or any agreement or
instrument relating to any Hedge Contract with a Swap Counterparty, or any other
amendment or waiver of or any consent to departure from any Loan Document or any
agreement or instrument relating to any Hedge Contract with a Swap Counterparty,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to the Borrower or otherwise;

 

2

--------------------------------------------------------------------------------


 

(c)                                  any taking, exchange, release or
non-perfection of any collateral, or any taking, release or amendment or waiver
of or consent to departure from any other guaranty, for all or any of the
Guaranteed Obligations;

 

(d)                                 any manner of application of collateral, or
proceeds thereof, to all or any of the Guaranteed Obligations, or any manner of
sale or other disposition of any collateral for all or any of the Guaranteed
Obligations or any other obligations of any other Person under the Loan
Documents or any other assets of the Borrower or any of its Subsidiaries;

 

(e)                                  any change, restructuring or termination of
the corporate structure or existence of the Borrower or any of its Subsidiaries;

 

(f)                                    any failure of any Lender, the
Administrative Agent, the Issuing Lender or any other Beneficiary to disclose to
the Borrower or any Guarantor any information relating to the business,
condition (financial or otherwise), operations, properties or prospects of any
Person now or in the future known to the Administrative Agent, the Issuing
Lender, any Lender or any other Beneficiary (and each Guarantor hereby
irrevocably waives any duty on the part of any Beneficiary to disclose such
information);

 

(g)                                 any signature of any officer of the Borrower
or any other Person being mechanically reproduced in facsimile or otherwise; or

 

(h)                                 any other circumstance or any existence of
or reliance on any representation by any Beneficiary that might otherwise
constitute a defense available to, or a discharge of, the Borrower, any
Guarantor or any other guarantor, surety or other Person.

 

Section 4.                                            Continuation and
Reinstatement, Etc.  Each Guarantor agrees that, to the extent that payments of
any of the Guaranteed Obligations are made, or any Lender, the Administrative
Agent, the Issuing Lender or any Swap Counterparty receives any proceeds of
collateral, and such payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, or otherwise
required to be repaid, then to the extent of such repayment the Guaranteed
Obligations shall be reinstated and continued in full force and effect as of the
date such initial payment or collection of proceeds occurred.  EACH GUARANTOR
SHALL DEFEND AND INDEMNIFY EACH BENEFICIARY FROM AND AGAINST ANY CLAIM, DAMAGE,
LOSS, LIABILITY, COST OR EXPENSE UNDER THIS SECTION 4 (INCLUDING REASONABLE
ATTORNEYS’ FEES AND EXPENSES) IN THE DEFENSE OF ANY SUCH ACTION OR SUIT
INCLUDING SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE ARISING AS A
RESULT OF THE INDEMNIFIED BENEFICIARY’S OWN NEGLIGENCE BUT EXCLUDING SUCH CLAIM,
DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE THAT IS FOUND IN A FINAL,
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM SUCH INDEMNIFIED BENEFICIARY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

Section 5.                                            Waivers and
Acknowledgments.

 

(a)                                  Each Guarantor hereby waives promptness,
diligence, presentment, notice of acceptance and any other notice with respect
to any of the Guaranteed Obligations and this

 

3

--------------------------------------------------------------------------------


 

Guaranty and any requirement that any Beneficiary protect, secure, perfect or
insure any Lien or any Property or exhaust any right or take any action against
the Borrower or any other Person or any collateral.

 

(b)                                 Each Guarantor hereby irrevocably waives any
right to revoke this Guaranty, and acknowledges that this Guaranty is continuing
in nature and applies to all Guaranteed Obligations, whether existing now or in
the future.

 

(c)                                  Each Guarantor acknowledges that it will
receive substantial direct and indirect benefits from the financing arrangements
involving the Borrower and its Subsidiaries contemplated by the Loan Documents
and the Hedge Contracts with a Swap Counterparty and that the waivers set forth
in this Guaranty are knowingly made in contemplation of such benefits.

 

Section 6.                                            Subrogation. No Guarantor
will exercise any rights that it may now have or hereafter acquire against the
Borrower or any other Person to the extent that such rights arise from the
existence, payment, performance or enforcement of such Guarantor’s obligations
under this Guaranty or any other Loan Document, including, without limitation,
any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of any
Beneficiary against the Borrower or any other Person, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including, without limitation, the right to take or receive from the Borrower or
any other Person, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security on account of such claim,
remedy or right, unless and until all of the Guaranteed Obligations and any and
all other amounts payable by the Guarantors under this Guaranty shall have been
paid in full in cash, all Letters of Credit have terminated or expired and no
Letter of Credit Obligations shall remain outstanding, and all Commitments shall
have expired or terminated.  If any amount shall be paid to a Guarantor in
violation of the preceding sentence at any time prior to (a) the payment in full
in cash of the Guaranteed Obligations and any and all other amounts payable by
the Guarantors under this Guaranty, (b) the satisfaction of all Letter of Credit
Obligations and the termination of all obligations of the Issuing Lender and the
Lenders in respect of Letters of Credit, (c)  the termination of the Hedge
Contracts with the Beneficiaries, and (d) the termination of the Commitments,
such amount shall be held in trust for the benefit of the Beneficiaries and
shall forthwith be paid to the Administrative Agent to be credited and applied
to the Guaranteed Obligations and any and all other amounts payable by the
Guarantors under this Guaranty, whether matured or unmatured, in accordance with
the terms of the Loan Documents.

 

Section 7.                                            Representations and
Warranties.  Each Guarantor hereby represents and warrants as follows:

 

(a)                                  There are no conditions precedent to the
effectiveness of this Guaranty.  Such Guarantor benefits from executing this
Guaranty.

 

(b)                                 Such Guarantor has, independently and
without reliance upon the Administrative Agent, the Issuing Lender or any Lender
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Guaranty, and such
Guarantor has established adequate means of obtaining from the

 

4

--------------------------------------------------------------------------------


 

Borrower and each other relevant Person on a continuing basis information
pertaining to, and is now and on a continuing basis will be completely familiar
with, the business, condition (financial and otherwise), operations, properties
and prospects of the Borrower and each other relevant Person.

 

(c)                                  The obligations of such Guarantor under
this Guaranty are the valid, binding and legally enforceable obligations of such
Guarantor, and the execution and delivery of this Guaranty by such Guarantor has
been duly and validly authorized in all respects by such Guarantor, and the
Person who is executing and delivering this Guaranty on behalf of such Guarantor
has full power, authority and legal right to so do, and to observe and perform
all of the terms and conditions of this Guaranty on such Guarantor’s part to be
observed or performed.

 

Section 8.                                            Right of Set-Off.  Upon
the occurrence and during the continuance of any Event of Default, any Lender or
the Administrative Agent, the Issuing Lender and any other Beneficiary is hereby
authorized at any time, to the fullest extent permitted by law, to set off and
apply any deposits (general or special, time or demand, provisional or final)
and other indebtedness owing by such Beneficiary to the account of each
Guarantor against any and all of the obligations of the Guarantors under this
Guaranty, irrespective of whether or not such Beneficiary shall have made any
demand under this Guaranty and although such obligations may be contingent and
unmatured.  Such Beneficiary shall promptly notify the affected Guarantor after
any such set-off and application is made, provided that the failure to give such
notice shall not affect the validity of such set-off and application.  The
rights of the Beneficiaries under this Section 8 are in addition to other rights
and remedies (including, without limitation, other rights of set-off) which any
Beneficiary may have.

 

Section 9.                                            Amendments, Etc.  No
amendment or waiver of any provision of this Guaranty and no consent to any
departure by any Guarantor therefrom shall in any event be effective unless the
same shall be in writing and signed by the affected Guarantor, the
Administrative Agent and the Required Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided that no amendment, waiver or consent shall, unless in
writing and signed by all of the Lenders, (a) other than to the extent expressly
provided in such amendment, waiver or consent, limit the liability of any
Guarantor hereunder (it being understood that waivers and amendments permitted
to be made under the Credit Agreement by the Required Lenders with respect to
any of the underlying obligations guaranteed hereunder shall not be deemed to
limit the liability of any Guarantor within the meaning of this clause (a)),
(b) postpone any date fixed for payment hereunder in respect of any of the
Guaranteed Obligations that is principal of, or interest on, the Notes or any
fees, or Letter of Credit Obligations, or (c) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Notes required to
take any action hereunder.

 

Section 10.                                      Notices, Etc.  All notices and
other communications provided for hereunder shall be sent in the manner provided
for in Section 9.02 of the Credit Agreement and if to a Guarantor, at its
address specified on the signature page hereto and if to the Administrative
Agent, the Issuing Lender or any Lender, at its address specified in or pursuant
to the Credit Agreement, and if to a Swap Counterparty, at its address specified
in the applicable Hedge Contract.  All such notices and communications shall be
effective when delivered, except that

 

5

--------------------------------------------------------------------------------


 

notices and communications to the Administrative Agent shall not be effective
until received by the Administrative Agent.

 

Section 11.                                      No Waiver: Remedies.  No
failure on the part of the Administrative Agent or any other Beneficiary to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

Section 12.                                      Continuing Guaranty:
Assignments under the Credit Agreement.  This Guaranty is a continuing guaranty
and shall (a) remain in full force and effect until the payment in full of all
Guaranteed Obligations and all other amounts payable under the Loan Documents,
the termination of all Letter of Credit Obligations, the termination of the
Hedge Contracts with the Beneficiaries, and the termination of all the
Commitments, (b) be binding upon each Guarantor and its successors and assigns,
(c) inure to the benefit of and be enforceable by the Administrative Agent, each
Lender, and the Issuing Lender, and their respective successors, and, in the
case of transfers and assignments made in accordance with the Credit Agreement,
transferees and assigns, and (d) inure to the benefit of and be enforceable by a
Swap Counterparty and each of its successors, transferees and assigns to the
extent such successor, transferee or assign is a Lender or an Affiliate of a
Lender.  Without limiting the generality of the foregoing clause (c), subject to
Section 9.05 of the Credit Agreement, any Lender may assign or otherwise
transfer all or any portion of its rights and obligations under the Credit
Agreement (including, without limitation, all or any portion of its Commitment,
the Advances owing to it and the Note or Notes held by it) to any other Person,
and such other Person shall thereupon become vested with all the benefits in
respect thereof granted to such Lender herein or otherwise, subject, however, in
all respects to the provisions of the Credit Agreement.  Each Guarantor
acknowledges that upon any Person becoming a Lender, the Administrative Agent,
or the Issuing Lender in accordance with the Credit Agreement, such Person shall
be entitled to the benefits hereof.

 

Section 13.                                      Governing Law.  This Guaranty
shall be governed by, and construed and enforced in accordance with, the laws of
the State of Texas.  Each Guarantor hereby irrevocably submits to the
jurisdiction of any Texas state or federal court sitting in Dallas, Texas in any
action or proceeding arising out of or relating to this Guaranty and the other
Loan Documents, and each Guarantor hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in such court. 
Each Guarantor hereby irrevocably waives, to the fullest extent it may
effectively do so, any right it may have to the defense of an inconvenient forum
to the maintenance of such action or proceeding.  Each Guarantor hereby agrees
that service of copies of the summons and complaint and any other process which
may be served in any such action or proceeding may be made by mailing or
delivering a copy of such process to such Guarantor at its address set forth in
the Credit Agreement or set forth on the signature page of this Guaranty.  Each
Guarantor agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Section shall affect the
rights of any Beneficiary to serve legal process in any other manner permitted
by the law or affect the right of any Beneficiary to bring any action or
proceeding against any Guarantor or its Property in the courts of any other
jurisdiction.

 

6

--------------------------------------------------------------------------------


 

Section 14.                                      INDEMNIFICATION.  EACH
GUARANTOR SHALL INDEMNIFY EACH OF THE BENEFICIARIES, AND THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS FROM, AND DISCHARGE, RELEASE, AND HOLD
EACH OF THEM HARMLESS AGAINST, ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
CLAIMS, EXPENSES, OR DAMAGES OF ANY KIND OR NATURE WHATSOEVER TO WHICH ANY OF
THEM MAY BECOME SUBJECT RELATING TO OR ARISING OUT OF THIS GUARANTY, INCLUDING
ANY LIABILITIES, OBLIGATIONS, LOSSES, CLAIMS, EXPENSES, OR DAMAGES WHICH ARISE
OUT OF OR RESULT FROM (A) ANY ACTUAL OR PROPOSED USE BY THE BORROWER, ANY
GUARANTOR OR ANY AFFILIATE OF THE BORROWER OR ANY GUARANTOR OF THE PROCEEDS OF
THE ADVANCES, (B) ANY BREACH BY THE BORROWER OR ANY GUARANTOR OF ANY PROVISION
OF THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT, (C) ANY INVESTIGATION,
LITIGATION OR OTHER PROCEEDING (INCLUDING ANY THREATENED INVESTIGATION OR
PROCEEDING) RELATING TO THE FOREGOING, (D) ANY ENVIRONMENTAL CLAIM OR
REQUIREMENT OF ENVIRONMENTAL LAWS CONCERNING OR RELATING TO THE PRESENT OR
PREVIOUSLY-OWNED OR OPERATED PROPERTIES OF THE BORROWER, ANY GUARANTOR OR THE
OPERATIONS OR BUSINESS, OF THE BORROWER OR ANY GUARANTOR INCLUDING ANY MATTERS
DISCLOSED WITHIN THE CREDIT AGREEMENT, OR (E) ANY ENVIRONMENTAL CLAIM OR
REQUIREMENT OF ENVIRONMENTAL LAWS CONCERNING OR RELATED TO THE BORROWER’S OR ANY
GUARANTOR’S PROPERTIES AND EACH GUARANTOR SHALL REIMBURSE THE BENEFICIARIES AND
THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS, UPON DEMAND FOR ANY
REASONABLE OUT-OF-POCKET EXPENSES (INCLUDING REASONABLE OUTSIDE LEGAL FEES)
INCURRED IN CONNECTION WITH ANY SUCH INVESTIGATION, LITIGATION OR OTHER
PROCEEDING; AND EXPRESSLY INCLUDING ANY SUCH LOSSES, LIABILITIES, CLAIMS,
DAMAGES, OR EXPENSE INCURRED BY REASON OF THE PERSON BEING INDEMNIFIED’S OWN
NEGLIGENCE, BUT EXCLUDING ANY SUCH LOSSES, LIABILITIES, CLAIMS, DAMAGES OR
EXPENSES THAT IS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNIFIED PERSON’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.

 

Section 15.                                      WAIVER OF JURY TRIAL.  EACH
GUARANTOR HEREBY ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED BY AND HAS CONSULTED
WITH COUNSEL OF ITS CHOICE, AND HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY,
AND IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN RESPECT OF ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY, ANY OTHER LOAN
DOCUMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

Section 16.                                      Additional Guarantors. 
Pursuant to Section 6.15 of the Credit Agreement, each Subsidiary of the
Borrower that was not in existence on the date of the Credit Agreement is
required to enter into this Guaranty as a Guarantor upon becoming a Subsidiary. 
After the date

 

7

--------------------------------------------------------------------------------


 

hereof, upon execution and delivery after the date hereof by the Administrative
Agent and such Subsidiary of an instrument in the form of Annex 1, such
Subsidiary shall become a Guarantor hereunder with the same force and effect as
if originally named as a Guarantor herein.  The execution and delivery of any
instrument adding an additional Guarantor as a party to this Guaranty shall not
require the consent of any other Guarantor hereunder.  The rights and
obligations of each Guarantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor as a party to this Guaranty.

 

Section 17.                                      NOTICE OF FINAL AGREEMENTS. 
PURSUANT TO SECTION 26.02 OF THE TEXAS BUSINESS AND COMMERCE CODE, AN AGREEMENT
IN WHICH THE AMOUNT INVOLVED IN AGREEMENT EXCEEDS $50,000 IN VALUE IS NOT
ENFORCEABLE UNLESS THE AGREEMENT IS IN WRITING AND SIGNED BY THE PARTY TO BE
BOUND OR THAT PARTY’S AUTHORIZED REPRESENTATIVE.

 

THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO AN AGREEMENT SUBJECT TO THE
PRECEDING PARAGRAPH SHALL BE DETERMINED SOLELY FROM THE WRITTEN AGREEMENT, AND
ANY PRIOR ORAL AGREEMENTS BETWEEN THE PARTIES ARE SUPERSEDED BY AND MERGED INTO
THIS GURANTY.  THIS GUARANTY AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[Remainder of this page intentionally left blank.]

 

8

--------------------------------------------------------------------------------


 

Each Guarantor has caused this Guaranty to be duly executed as of the date first
above written.

 

 

 

GUARANTOR:

 

 

 

[SUBSIDIARY OF BORROWER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address of Guarantor:

 

 

 

 

 

 

 

 

 

 

 

 

[SUBSIDIARY OF BORROWER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address of Guarantor:

 

 

 

 

 

 

 

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

UNION BANK OF CALIFORNIA, N.A., as
Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

9

--------------------------------------------------------------------------------


 

Annex 1 to the

Guaranty Agreement

 

SUPPLEMENT NO.      dated as of               (the “Supplement”), to the
Guaranty Agreement dated as of November 29, 2005 (as amended, supplemented or
otherwise modified from time to time, the “Guaranty Agreement”), among each of
the subsidiaries party thereto (each such subsidiary individually, a “Guarantor”
and collectively, the “Guarantors”) of CANO PETROLEUM, INC., a Delaware
corporation (the “Borrower”) in favor of UNION BANK OF CALIFORNIA, N.A., as
Administrative Agent (the “Administrative Agent”) for the benefit of the
Beneficiaries (as defined in the Guaranty Agreement).

 

A.                                   Reference is made to the Credit Agreement
dated as of November 29, 2005 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, the lenders from
time to time party thereto (the “Lenders”), and the Administrative Agent.

 

B.                                     Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Guaranty Agreement and the Credit Agreement.

 

C.                                     The Guarantors have entered into the
Guaranty Agreement in order to induce the Lenders to make Advances and the
Issuing Lender to issue Letters of Credit.  Pursuant to Section 6.15 of the
Credit Agreement, the Subsidiaries of the Borrower are required to enter into
the Guaranty Agreement as Guarantors.  Section 16 of the Guaranty Agreement
provides that additional Subsidiaries of the Borrower may become Guarantors
under the Guaranty Agreement by execution and delivery of an instrument in the
form of this Supplement.  The undersigned Subsidiary of the Borrower (the “New
Guarantor”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Guarantor under the Guaranty Agreement in order
to induce the Lenders to make additional Advances and the Issuing Lender to
issue additional Letters of Credit and as consideration for Advances previously
made and Letters of Credit previously issued.

 

Accordingly, the Administrative Agent and the New Guarantor agree as follows:

 

SECTION 1.                                In accordance with Section 16 of the
Guaranty Agreement, the New Guarantor by its signature below becomes a Guarantor
under the Guaranty Agreement with the same force and effect as if originally
named therein as a Guarantor and the New Guarantor hereby (a) agrees to all the
terms and provisions of the Guaranty Agreement applicable to it as a Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct in all
material respects on and as of the date hereof.  Each reference to a “Guarantor”
in the Guaranty Agreement shall be deemed to include the New Guarantor.  The
Guaranty Agreement is hereby incorporated herein by reference.

 

SECTION 2.                                The New Guarantor represents and
warrants to the Administrative Agent and the other Beneficiaries that this
Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in

 

10

--------------------------------------------------------------------------------


 

accordance with its terms (subject to applicable bankruptcy, reorganization,
insolvency, moratorium or similar laws affecting creditors’ rights generally and
subject, as to enforceability, to equitable principles of general application
(regardless of whether enforcement is sought in a proceeding in equity or at
law)).

 

SECTION 3.                                This Supplement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Supplement shall become
effective when the Administrative Agent shall have received counterparts of this
Supplement that, when taken together, bear the signatures of the New Guarantor
and the Administrative Agent. Delivery of an executed signature page to this
Supplement by fax transmission shall be as effective as delivery of a manually
executed counterpart of this Supplement.

 

SECTION 4.                                Except as expressly supplemented
hereby, the Guaranty Agreement shall remain in full force and effect.

 

SECTION 5.                                THIS SUPPLEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS. 
The New Guarantor hereby irrevocably submits to the jurisdiction of any Texas
state or federal court sitting in Dallas, Texas in any action or proceeding
arising out of or relating to this Supplement or the Guaranty Agreement and the
other Loan Documents, and the New Guarantor hereby irrevocably agrees that all
claims in respect of such action or proceeding may be heard and determined in
such court.  The New Guarantor hereby irrevocably waives, to the fullest extent
it may effectively do so, any right it may have to the defense of an
inconvenient forum to the maintenance of such action or proceeding.  The New
Guarantor hereby agrees that service of copies of the summons and complaint and
any other process which may be served in any such action or proceeding may be
made by mailing or delivering a copy of such process to such Guarantor at its
address set forth on the signature page hereof.  The New Guarantor agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Section shall affect the rights of any
Beneficiary to serve legal process in any other manner permitted by the law or
affect the right of any Beneficiary to bring any action or proceeding against
the New Guarantor or its Property in the courts of any other jurisdiction.

 

SECTION 6.                                In case any one or more of the
provisions contained in this Supplement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and in the Guaranty Agreement shall not in
any way be affected or impaired thereby (it being understood that the invalidity
of a particular provision hereof in a particular jurisdiction shall not in and
of itself affect the validity of such provision in any other jurisdiction).  The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 7.                                All communications and notices
hereunder shall be in writing and given as provided in Section 10 of the
Guaranty Agreement.  All communications and notices hereunder to the New
Guarantor shall be given to it at the address set forth under its signature
below.

 

11

--------------------------------------------------------------------------------


 

SECTION 8.                                The New Guarantor agrees to reimburse
the Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Supplement, including the fees, disbursements and other charges of
counsel for the Administrative Agent.

 

SECTION 9.                                PURSUANT TO SECTION 26.02 OF THE TEXAS
BUSINESS AND COMMERCE CODE, AN AGREEMENT IN WHICH THE AMOUNT INVOLVED IN
AGREEMENT EXCEEDS $50,000 IN VALUE IS NOT ENFORCEABLE UNLESS THE AGREEMENT IS IN
WRITING AND SIGNED BY THE PARTY TO BE BOUND OR THAT PARTY’S AUTHORIZED
REPRESENTATIVE.

 

THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO AN AGREEMENT SUBJECT TO THE
PRECEDING PARAGRAPH SHALL BE DETERMINED SOLELY FROM THE WRITTEN AGREEMENT, AND
ANY PRIOR ORAL AGREEMENTS BETWEEN THE PARTIES ARE SUPERSEDED BY AND MERGED INTO
THIS GURANTY.  THIS SUPPLEMENT, THE GUARANTY AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement to the Guaranty Agreement as of the day and year first
above written.

 

 

[Name of New Guarantor]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address of Guarantor:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

UNION BANK OF CALIFORNIA, N.A., as
Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

12

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF MORTGAGE

 

MORTGAGE, LINE OF CREDIT MORTGAGE, ASSIGNMENT, SECURITY AGREEMENT, FIXTURE
FILING, AND FINANCING STATEMENT

 

THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY AND FUTURE ADVANCE PROVISIONS.

 

THIS INSTRUMENT COVERS THE INTEREST OF MORTGAGOR IN MINERALS OR THE LIKE
(INCLUDING OIL AND GAS) BEFORE EXTRACTION AND THE SECURITY INTEREST CREATED BY
THIS INSTRUMENT ATTACHES TO SUCH MINERALS AS EXTRACTED AND TO THE ACCOUNTS
RESULTING FROM THE SALE THEREOF AT THE WELLHEAD.  THIS INSTRUMENT COVERS THE
INTEREST OF MORTGAGOR IN FIXTURES.  THIS FINANCING STATEMENT IS TO BE FILED FOR
RECORD, AMONG OTHER PLACES, IN THE REAL ESTATE RECORDS.  PRODUCTS OF THE
COLLATERAL ARE ALSO COVERED.

 

NOTICE TO MORTGAGOR:

 

A POWER OF SALE HAS BEEN GRANTED IN THIS MORTGAGE.  A POWER OF SALE MAY ALLOW
THE MORTGAGEE TO TAKE THE MORTGAGED PROPERTY AND SELL IT WITHOUT GOING TO COURT
IN A FORECLOSURE ACTION UPON DEFAULT BY THE MORTGAGOR UNDER THIS MORTGAGE.

 

FROM

 

CANO PETROLEUM, INC.

(Mortgagor, Debtor and Grantor)

 

TO

 

UNION BANK OF CALIFORNIA, N.A., as Collateral Trustee

(Mortgagee, Secured Party and Grantee)

 

November 29, 2005

 

For purposes of filing this Mortgage as a financing statement, the mailing
address of Mortgagor is 309 West 7th Street, Suite 1600, Fort Worth, Texas
76102.  Mortgagor is a corporation organized under the laws of the State of
Delaware and the Mortgagor’s organizational number is

 

--------------------------------------------------------------------------------


 

              the mailing address of Mortgagee is Lincoln Plaza, 500 N. Akard
Street, Suite 4200, Dallas, Texas 75201.

 

***********************************

 

This instrument, prepared by Harris Junell, Bracewell & Giuliani LLP, 711
Louisiana, South Tower Pennzoil Place, Suite 2300, Houston, Texas 77002, (713)
221-1557, contains after-acquired property provisions and covers future advances
and proceeds to the fullest extent allowed by applicable law.

 

ATTENTION RECORDING OFFICER: This instrument is a mortgage of both real and
personal property insofar as the same covers or relates to the Oil and Gas
Properties and is, among other things, a Security Agreement and Financing
Statement under the Uniform Commercial Code in effect in Oklahoma.  This
instrument creates a lien on rights in or relating to lands of Mortgagor which
are described in Exhibit A hereto or in documents described in such Exhibit A.

 

RECORDED DOCUMENT SHOULD BE RETURNED TO:

 

Bracewell & Giuliani LLP

711 Louisiana, South Tower Pennzoil Place, Suite 2300

Houston, Texas 77002

Attn: Angela Smitherman

 

--------------------------------------------------------------------------------


 

MORTGAGE, LINE OF CREDIT MORTGAGE, ASSIGNMENT, SECURITY AGREEMENT, FIXTURE
FILING, AND FINANCING STATEMENT

 

WHEREAS, this instrument (the “Mortgage”) is made as of November 29, 2005 (the
“Effective Date”) and executed and delivered by CANO PETROLEUM, INC., a Delaware
corporation (“Mortgagor”), to and in favor of Union Bank of California, N.A.
(the “Mortgagee”) in its capacity as the collateral trustee under the Collateral
Trust Agreement (as hereinafter defined) and on behalf of the Credit Parties (as
hereinafter defined).  The addresses of Mortgagor and the Mortgagee appear in
Section 7.12 of this Mortgage.

 

WHEREAS, this Mortgage is executed in connection with, and pursuant to the terms
of, (i) that certain Credit Agreement dated as of November 29, 2005 (as the same
may be renewed, extended, amended, supplemented and/or restated from
time-to-time, the “Senior Credit Agreement”) among the Mortgagor, the lenders
party thereto from time to time (the “Senior Lenders”), and Mortgagee as
administrative agent for the Lenders (the “Senior Agent”) and as issuing lender
(the “Issuing Lender”), and (ii) that certain Subordinated Credit Agreement
dated as of November 29, 2005 (as the same may be renewed, extended, amended,
supplemented and/or restated from time-to-time (the “Subordinated Credit
Agreement”, and together with the Senior Credit Agreement, the “Master Debt
Agreements”), among Mortgagor, the lenders party thereto from time to time (the
“Subordinated Lenders”) and Energy Components SPC EEP Energy Exploration and
Production Segregated Portfolio as administrative agent for the Subordinated
Lenders (in such capacity, the “Subordinated Agent”).

 

WHEREAS, in connection with the Master Debt Agreements, the Mortgagor or any of
its Subsidiaries may from time to time enter into one or more Hedge Contracts
(as defined in the Senior Credit Agreement) with a Senior Lender or any of its
Affiliates (such counterparty being referred to herein as “Swap Counterparty”,
and together with the Mortgagee, the Senior Agent, the Issuing Lender, the
Senior Lenders, Subordinated Agent, and the Subordinated Lenders, collectively
referred to herein as the “Credit Parties”).

 

WHEREAS, in order to, among other things, appoint the Collateral Trustee as
collateral trustee for all of the Credit Parties under the security documents
executed in connection with the Master Debt Agreements, including this Mortgage,
and to set forth the rights and remedies of the Credit Parties with respect
thereto, the Senior Agent, the Senior Lenders, the Subordinated Agent, the
Subordinated Lenders, the Mortgagee, the Mortgagor and the other parties
thereto, have entered into that certain Collateral Trust and Intercreditor
Agreement dated as of November 29, 2005 (as it may be amended, restated, or
otherwise modified from time to time, the “Collateral Trust Agreement”).

 

WHEREAS, it is a condition precedent to the extension of credit to Mortgagor
under the Master Debt Agreements that the Mortgagor and the Mortgagee on behalf
of the Credit Parties execute and deliver this Mortgage.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Mortgagor (a)

 

--------------------------------------------------------------------------------


 

wishes to make this Mortgage in favor of Mortgagee to secure the Obligations (as
defined herein), including the obligations arising under Hedge Contract with a
Swap Counterparty, and (b) hereby agrees as follows:

 

ARTICLE I

Definitions

 

1.1                                 “Advances” means, collectively, the
“Advances” as defined in the Senior Credit Agreement and the “Advances” as
defined in the Subordinated Credit Agreement.

 

1.2                                 “Collateral” means the Realty Collateral,
Personalty Collateral and Fixture Collateral.

 

1.3                                 “Commitments” means, collectively, the
“Commitments” as defined in the Senior Credit Agreement and the “ Commitments”
as defined in the Subordinated Credit Agreement.

 

1.4                                 “Contracts” means all contracts, agreements,
operating agreements, farm-out or farm-in agreements, sharing agreements,
mineral purchase agreements, contracts for the purchase, exchange,
transportation, processing or sale of Hydrocarbons, rights-of-way, easements,
surface leases, equipment leases, permits, franchises, licenses, pooling or
unitization agreements, and unit or pooling designations and orders now or
hereafter affecting any of the Oil and Gas Properties, Operating Equipment,
Fixture Operating Equipment, or Hydrocarbons now or hereafter covered hereby, or
which are useful or appropriate in drilling for, producing, treating, handling,
storing, transporting or marketing oil, gas or other minerals produced from any
of the Oil and Gas Properties, and all as such contracts and agreements as they
may be amended, restated, modified, substituted or supplemented from
time-to-time.

 

1.5                                 “Event of Default” shall have the meaning
set forth in Article V hereof.

 

1.6                                 “Fixture Collateral” means all of
Mortgagor’s interest now owned or hereafter acquired in and to all Fixture
Operating Equipment and all proceeds, products, renewals, increases, profits,
substitutions, replacements, additions, amendments and accessions thereof,
thereto or therefor.

 

1.7                                 “Fixture Operating Equipment” means any of
the items described in the first sentence of Section 1.17 which as a result of
being incorporated into realty or structures or improvements located therein or
thereon, with the intent that they remain there permanently, constitute fixtures
under the laws of the state in which such equipment is located.

 

1.8                                 “Governmental Authority” shall have the
meaning assigned to such term in the Senior Credit Agreement.

 

1.9                                 “Hedge Contract” shall have the meaning
assigned to such term in the Senior Credit Agreement.

 

2

--------------------------------------------------------------------------------


 

1.10                           “Hydrocarbons” means oil, gas, coal seam gas,
casinghead gas, drip gasoline, natural gasoline, condensate, distillate, and all
other liquid and gaseous hydrocarbons produced or to be produced in conjunction
therewith from a well bore and all products, by-products, and other substances
derived therefrom or the processing thereof, and all other minerals and
substances produced in conjunction with such substances, including sulfur,
geothermal steam, water, carbon dioxide, helium, and any and all minerals, ores,
or substances of value and the products and proceeds therefrom.

 

1.11                           “Legal Requirement” shall have the meaning
assigned to such term in the Senior Credit Agreement.

 

1.12                           “Letters of Credit” shall have the meaning
assigned to such term in the Senior Credit Agreement.

 

1.13                           “Master Debt Documents” means, collectively the
Senior Loan Documents and the Subordinated Loan Documents.

 

1.14                           “Notes” means, collectively, the “Notes” as that
term is defined in the Senior Credit Agreement and the “Notes” as that term is
defined in the Subordinated Credit Agreement.

 

1.15                           “Obligations” means

 

(a)                                  The “Obligations”, as that term is defined
in the Senior Credit Agreement, including all indebtedness evidenced by the
Notes;

 

(b)                                 All other indebtedness, obligations, and
liabilities of Mortgagor or any of its Subsidiaries arising under the Master
Debt Agreements, the Security Documents, this Mortgage, any Hedge Contract with
a Swap Counterparty, or any of the other Master Debt Documents;

 

(c)                                  All other indebtedness, obligations and
liabilities of any kind of Mortgagor owing to any of the Credit Parties now
existing or hereafter arising under or pursuant to any Master Debt Document,
whether fixed or contingent, joint or several, direct or indirect, primary or
secondary, and regardless of how created or evidenced;

 

(d)                                 All sums advanced or costs or expenses
incurred by Mortgagee or any of the other Credit Parties, which are made or
incurred pursuant to, or allowed by, the terms of this Mortgage plus interest
thereon from the date of the advance or incurrence until reimbursement of
Mortgagee or such Credit Party charged at the Reimbursement Rate;

 

(e)                                  All future advances or other value, of
whatever class or for whatever purpose, at any time hereafter made or given by
Mortgagee or any of the other Credit Parties to Mortgagor under or pursuant to
any Master Debt Document, whether or not the advances or value are given
pursuant to a commitment, whether or not the advances or value are presently
contemplated by the parties hereto, and whether or not Mortgagor is indebted to
Mortgagee or any Credit Party at the time of such events; and

 

3

--------------------------------------------------------------------------------


 

(f)                                    All renewals, extensions, modifications,
amendments, rearrangements and substitutions of all or any part of the above
whether or not Mortgagor executes any agreement or instrument.

 

1.16                           “Oil and Gas Property” or “Oil and Gas
Properties” means (a) the oil and gas and/or oil, gas and mineral leases and
leasehold interests, fee mineral interests, term mineral interests,
participation interests, back-in or carried working interests, rights of first
refusal, options, subleases, farmouts, royalties, overriding royalties, net
profits interests, production payments and similar interests or estates
described in Exhibit A attached hereto and made a part hereof for all purposes
including the net revenue interests warranted in Exhibit A and any reversionary
or carried interests relating to any of the foregoing, (b) all production units,
and drilling and spacing units (and the Properties covered thereby) which may
affect all or any portion of such interests including those units which may be
described or referred to on Exhibit A and any units created by agreement or
designation or under orders, regulations, rules or other official acts of any
Federal, state or other governmental body or agency having jurisdiction, (c) the
surface leases described in Exhibit A, (d) any and all non-consent interests
owned or held by, or otherwise benefiting, Mortgagor and arising out of, or
pursuant to, any of the Contracts, (e) any other interest in, to or relating to
(i) all or any part of the land described in Exhibit A, the land relating to the
leases set forth in Exhibit A or in the documents described in Exhibit A, or
(ii) any of the estates, property rights or other interests referred to above,
(f) any instrument executed in amendment, correction, modification,
confirmation, renewal or extension of the same, (g) any and all rights, titles
and interests of Mortgagor (which are similar in nature to any of the rights,
titles and interests described in (a) through (f) above) which are located on or
under or which concern any Property or Properties located in counties referenced
in Exhibit A hereto or counties in which a counterpart of this Mortgage  is
filed of record in the real property records of such county, and (h) all
tenements, hereditaments and appurtenances now existing or hereafter obtained in
connection with any of the aforesaid, including any rights arising under
unitization agreements, orders or other arrangements, communitization
agreements, orders or other arrangements or pooling orders, agreements or other
arrangements, including without limitation pooling orders of the Oklahoma
Corporation Commission.

 

1.17                           “Operating Equipment” means all surface or
subsurface machinery, equipment, facilities, supplies or other Property of
whatsoever kind or nature now or hereafter located on any of the Property
affected by the Oil and Gas Properties which are useful for the production,
treatment, storage or transportation of Hydrocarbons, including all oil wells,
gas wells, water wells, injection wells, casing, tubing, rods, pumping units and
engines, christmas trees, derricks, separators, gun barrels, flow lines,
pipelines, tanks, gas systems (for gathering, treating and compression), water
systems (for treating, disposal and injection), supplies, derricks, wells, power
plants, poles, cables, wires, meters, processing plants, compressors,
dehydration units, lines, transformers, starters and controllers, machine shops,
tools, storage yards and equipment stored therein, buildings and camps,
telegraph, telephone and other communication systems, roads, loading racks,
shipping facilities and all additions, substitutes and replacements for, and
accessories and attachments to, any of the foregoing.  Operating Equipment shall
not include any items incorporated into realty or structures or improvements
located therein or thereon in such a

 

4

--------------------------------------------------------------------------------


 

manner that they no longer remain personalty under the laws of the state in
which such equipment is located.

 

1.18                           “Permitted Liens” means, collectively, those
liens permitted under the Senior Credit Agreement and the Subordinated Credit
Agreement.

 

1.19                           “Permitted Prior Liens” shall have the meaning
assigned to such term in the Senior Credit Agreement.

 

1.20                           “Personalty Collateral” means all of Mortgagor’s
interest now owned or hereafter acquired in and to (a) all Operating Equipment,
(b) all Hydrocarbons severed and extracted from or attributable to the Oil and
Gas Properties, including oil in tanks and all other “as-extracted” collateral
from or attributable to the Oil and Gas Properties, (c) all accounts (including
accounts resulting from the sale of Hydrocarbons at the wellhead), contract
rights and general intangibles, including all accounts, contract rights and
general intangibles now or hereafter arising regardless of whether any of the
foregoing is in connection with the sale or other disposition of any
Hydrocarbons or otherwise, including all liens securing the same, (d) all
accounts, contract rights and general intangibles now or hereafter arising
regardless of whether any of the foregoing is in connection with or resulting
from any of the Contracts, including all liens security the same, (e) all
proceeds and products of the Realty Collateral and any other contracts or
agreements, (f) all information concerning the Oil and Gas Properties and all
wells located thereon, including abstracts of title, title opinions, geological
and geophysical information and logs, lease files, well files, and other books
and records (including computerized records and data), (g) any deposit or time
accounts with Mortgagee, the Senior Loan Agent, the Issuing Lender, the
Subordinated Loan Agent, any Senior Lender or any Subordinated Lender, including
Mortgagor’s operating bank account and all funds and investments therein,
(h) any options or rights of first refusal to acquire any Realty Collateral, and
(i) all proceeds, products, renewals, increases, profits, substitutions,
replacements, additions, amendments and accessions of, to or for any of the
foregoing.

 

1.21                           “Property” means any property of any kind,
whether real, personal, or mixed and whether tangible or intangible.

 

1.22                           “Realty Collateral” means all of Mortgagor’s
interest now owned or hereafter acquired in and to the Oil and Gas Properties,
including any access rights, water and water rights, and all unsevered and
unextracted Hydrocarbons (even though Mortgagor’s interest therein may be
incorrectly described in, or a description of a part or all of such interest may
be omitted from, Exhibit A).

 

1.23                           “Reimbursement Rate” means a per annum rate equal
to the lesser of (a) the Maximum Rate (as defined in the Senior Credit
Agreement) and (b) the Adjusted Reference Rate (as defined in the Senior Credit
Agreement) in effect from time to time plus the Applicable Margin for Reference
Rate Advances (as such terms are defined in the Senior Credit Agreement) in
effect during an Event of Default.

 

1.24                           All other capitalized terms defined in the
Collateral Trust Agreement which are used in this Mortgage and which are not
otherwise defined herein shall have the meanings

 

5

--------------------------------------------------------------------------------


 

assigned to such terms in the Collateral Trust Agreement.  All meanings to
defined terms, unless otherwise indicated, are to be equally applicable to both
the singular and plural forms of the terms defined.  Article, Section, Schedule,
and Exhibit references are to Articles and Sections of and Schedules and
Exhibits to this Mortgage, unless otherwise specified.  All references to
instruments, documents, contracts, and agreements are references to such
instruments, documents, contracts, and agreements as the same may be amended,
supplemented, and otherwise modified from time to time, unless otherwise
specified.  The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Mortgage shall refer to this Mortgage as a whole and
not to any particular provision of this Mortgage.  As used herein, the term
“including” means “including , without limitation,”.

 

ARTICLE II

Creation of Security

 

2.1                                 Conveyance and Grant of Lien.  In
consideration of the advances or extensions by the Credit Parties to Mortgagor
of the funds or credit constituting the Obligations (including the making of the
Advances and the issuing of the Letters of Credit), and in further consideration
of the mutual covenants contained herein, Mortgagor, by this Mortgage does
hereby GRANT, MORTGAGE, WARRANT, CONVEY, SELL, TRANSFER, AND ASSIGN with a
general warranty of title, for the uses, purposes and conditions hereinafter set
forth all of its right, title and interest in and to the Realty Collateral, the
Personalty Collateral and the Fixture Collateral unto Mortgagee, its successors
and assigns, with power of sale, to secure the payment and performance of the
Obligations for the benefit of Mortgagee and the ratable benefit of the Credit
Parties.

 

Mortgagor further grants to Mortgagee, its successors and assigns, the right and
power to foreclose this Mortgage under the Oklahoma Power of Sale Mortgage
Foreclosure Act, 46. O.S. § 40 et seq.

 

TO HAVE AND TO HOLD the Realty Collateral, the Personalty Collateral and Fixture
Collateral unto the Mortgagee and its successors and assigns forever for the
benefit of the Credit Parties, together with all and singular the rights,
hereditaments and appurtenances thereto in anywise appertaining or belonging, to
secure payment of the Obligations and the performance of the covenants of
Mortgagor contained in this Mortgage.  Mortgagor does hereby bind itself, its
successors and permitted assigns, to warrant and forever defend all and singular
the Realty Collateral, the Personalty Collateral and the Fixture Collateral unto
the Mortgagee and its successors and assigns, against every Person whomsoever
lawfully claiming or to claim the same, or any part thereof.

 

Subject, however, to the condition that none of the Mortgagee or the Credit
Parties shall be liable in any respect for the performance of any covenant or
obligation of the Mortgagor in respect of the Collateral.  Any reference in
Exhibit A to the name of a well shall not be construed to limit the Collateral
to the well bore of such well or in the pro rata units.  It is Mortgagor’s
intention that this instrument cover Mortgagor’s entire interest in the lands,
leases, units and other interests set forth in Exhibit A.

 

6

--------------------------------------------------------------------------------


 

2.2                                 Security Interest.  For the same
consideration and to further secure the Obligations, Mortgagor hereby grants to
Mortgagee for its benefit and the ratable benefit of the other Credit Parties a
security interest in and to the Collateral.

 

2.3                                 Assignment of Liens and Security Interests. 
For the same consideration and to further secure the Obligations, Mortgagor
hereby assigns and conveys to Mortgagee for its benefit and the benefit of the
other Credit Parties any security interests held by Mortgagor arising under, and
any liens granted to the Mortgagor pursuant to, Title 12A of the Oklahoma
Statutes (as amended from time to time).

 

ARTICLE III

Proceeds from Production

 

3.1                                 Assignment of Production.

 

(a)                                  In order to further secure the Obligations,
Mortgagor has assigned, transferred, conveyed and delivered and does hereby
assign, transfer, convey and deliver unto Mortgagee, subject to Permitted Prior
Liens, effective as of the Effective Date at 7:00 a.m. Dallas, Texas time, all
Hydrocarbons produced from, and which are attributable to, Mortgagor’s interest,
now owned or hereafter acquired, in and to the Oil and Gas Properties, or are
allocated thereto pursuant to pooling or unitization  orders, agreements or
designations, and all proceeds therefrom.

 

(b)                                 Subject to the provisions of
subsection (f) below, all parties producing, purchasing, taking, possessing,
processing or receiving any production from the Oil and Gas Properties, or
having in their possession any such production, or the proceeds therefrom, for
which they or others are accountable to Mortgagee by virtue of the provisions of
this Section 3.1, are authorized and directed by Mortgagor to treat and regard
Mortgagee as the assignee and transferee of Mortgagor and entitled in its place
and stead to receive such Hydrocarbons and the proceeds therefrom.

 

(c)                                  Mortgagor directs and instructs each of
such parties to pay to Mortgagee, for its benefit and the ratable benefit of the
other Credit Parties, all of the proceeds of such Hydrocarbons until such time
as such party has been furnished evidence that all of the Obligations have been
paid and that the Lien evidenced hereby has been released; provided, however,
that until Mortgagee shall have exercised the rights as herein to instruct such
parties to deliver such Hydrocarbons and all proceeds therefrom directly to
Mortgagee, such parties shall be entitled to deliver such Hydrocarbons and all
proceeds therefrom to Mortgagor for Mortgagor’s use and enjoyment, and Mortgagor
shall be entitled to execute division orders, transfer orders and other
instruments as may be required to direct all proceeds to Mortgagor without the
necessity of joinder by Mortgagee in such division orders, transfer orders or
other instruments. Mortgagor agrees to perform all such acts, and to execute all
such further assignments, transfers and division orders, and other instruments
as may be reasonably required or desired by Mortgagee or any party in order to
have said revenues and proceeds so paid to Mortgagee.  None of such parties
shall have any responsibility for the application of any such

 

7

--------------------------------------------------------------------------------


 

proceeds received by Mortgagee.  Subject to the provisions of
subsection (f) below, Mortgagor authorizes Mortgagee to receive and collect all
proceeds of such Hydrocarbons.

 

(d)                                 Subject to the provisions of
subsection (f) below, Mortgagor will execute and deliver to Mortgagee any
instruments Mortgagee may from time to time reasonably request for the purpose
of effectuating this assignment and the payment to Mortgagee of the proceeds
assigned.

 

(e)                                  Neither the foregoing assignment nor the
exercise by Mortgagee of any of its rights herein shall be deemed to make
Mortgagee a “mortgagee-in-possession” or otherwise responsible or liable in any
manner with respect to the Oil and Gas Properties or the use, occupancy,
enjoyment or operation of all or any portion thereof, unless and until
Mortgagee, in person or by agent, assumes actual possession thereof, nor shall
appointment of a receiver for the Oil and Gas Properties by any court at the
request of Mortgagee or by agreement with Mortgagor or the entering into
possession of the Oil and Gas Properties or any part thereof by such receiver be
deemed to make Mortgagee a “mortgagee-in-possession” or otherwise responsible or
liable in any manner with respect to the Oil and Gas Properties or the use,
occupancy, enjoyment or operation of all or any portion thereof.

 

(f)                                    Notwithstanding anything to the contrary
contained herein, so long as no Default or an Event of Default shall have
occurred and is continuing, Mortgagor shall have the right to collect all
revenues and proceeds attributable to the Hydrocarbons that accrue to the Oil
and Gas Properties or the products obtained or processed therefrom, as well as
any Liens and security interests securing any sales of said Hydrocarbons and to
retain, use and enjoy same.

 

(g)                                 Mortgagee may endorse and cash any and all
checks and drafts payable to the order of Mortgagor or Mortgagee for the account
of Mortgagor, received from or in connection with the proceeds of the
Hydrocarbons affected hereby, and the same may be applied as provided herein. 
Mortgagee may execute any transfer or division orders in the name of Mortgagor
or otherwise, with warranties and indemnities binding on Mortgagor; provided
that Mortgagee shall not be held liable to Mortgagor for, nor be required to
verify the accuracy of, Mortgagor’s interests as represented therein.

 

(h)                                 Mortgagee shall have the right at
Mortgagee’s election and in the name of Mortgagor, or otherwise, to prosecute
and defend any and all actions or legal proceedings deemed advisable by
Mortgagee in order to collect such proceeds and to protect the interests of
Mortgagee or Mortgagor, with all costs, expenses and attorneys fees incurred in
connection therewith being paid by Mortgagor.  In addition, should any purchaser
taking production from the Oil and Gas Properties fail to pay promptly to
Mortgagee in accordance with this Article, Mortgagee shall have the right to
demand a change of connection and to designate another purchaser with whom a new
connection may be made without any liability on the part of Mortgagee in making
such election, so long as ordinary care is used in the making thereof, and upon
failure of Mortgagor to consent to such change of connection, the entire amount
of all the Obligations may, at the option of Mortgagee, be immediately declared
to be due and payable and subject to foreclosure hereunder.

 

8

--------------------------------------------------------------------------------


 

(i)                                     Without in any way limiting the
effectiveness of the foregoing provisions, if Mortgagor receives any proceeds
which under this Section 3.1 are payable to Mortgagee, Mortgagor shall hold the
same in trust and remit such proceeds, or cause them to be remitted,
immediately, to Mortgagee.

 

3.2                                 Application of Proceeds.  All payments
received by Mortgagee pursuant to this Article III attributable to the interest
of Mortgagor in and to the Hydrocarbons shall be applied in the order set forth
in Section 4.4 of the Collateral Trust Agreement.

 

3.3                                 Mortgagor’s Payment Duties.  Except as
provided in Section 7.16 hereof, nothing contained herein will limit Mortgagor’s
absolute duty to make payment of the Obligations regardless of whether the
proceeds assigned by this Article III are sufficient to pay the same, and the
receipt by Mortgagee of proceeds from Hydrocarbons under this  Mortgage will be
in addition to all other security now or hereafter existing to secure payment of
the Obligations.

 

3.4                                 Liability of Mortgagee.  Mortgagee is hereby
absolved from all liability for failure to enforce collection of any of such
proceeds, and from all other responsibility in connection therewith except the
responsibility to account to Mortgagor for proceeds actually received by
Mortgagee.

 

3.5                                 Actions to Effect Assignment.  Subject to
the provisions of Section 3.1(f), Mortgagor covenants to cause all operators,
pipeline companies, production purchasers and other remitters of said proceeds
to pay promptly to Mortgagee the proceeds from such Hydrocarbons in accordance
with the terms of this Mortgage, and to execute, acknowledge and deliver to said
remitters such division orders, transfer orders, certificates and other
documents as may be necessary, requested or proper to effect the intent of this
assignment; and Mortgagee shall not be required at any time, as a condition to
its right to obtain the proceeds of such Hydrocarbons, to warrant its title
thereto or to make any guaranty whatsoever.  In addition, Mortgagor covenants to
provide to Mortgagee the name and address of every such remitter of proceeds
from such Hydrocarbons, together with a copy of the applicable division orders,
transfer orders, sales contracts and governing instruments.  All expenses
incurred by the Mortgagee in the collection of said proceeds shall be repaid
promptly by Mortgagor; and prior to such repayment, such expenses shall be a
part of the Obligations secured hereby.  If under any existing Contracts for the
sale of Hydrocarbons, other than division orders or transfer orders, any
proceeds of Hydrocarbons are required to be paid by the remitter direct to
Mortgagor so that under such existing agreements payment cannot be made of such
proceeds to Mortgagee in the absence of foreclosure, Mortgagor’s interest in all
proceeds of Hydrocarbons under such existing Contracts shall, when received by
Mortgagor, constitute trust funds in Mortgagor’s hands and shall be immediately
paid over to Mortgagee.

 

3.6                                 Power of Attorney.  Without limitation upon
any of the foregoing, Mortgagor hereby designates and appoints Mortgagee as true
and lawful agent and attorney-in-fact (with full power of substitution, either
generally or for such periods or purposes as Mortgagee may from time to time
prescribe), with full power and authority, for and on behalf of and in the name
of Mortgagor, to execute, acknowledge and deliver all such division orders,
transfer orders,

 

9

--------------------------------------------------------------------------------


 

certificates and other documents of every nature, with such provisions as may
from time to time, in the opinion of Mortgagee, be necessary or proper to effect
the intent and purpose of the assignment contained in this Article III; and
Mortgagor shall be bound thereby as fully and effectively as if Mortgagor had
personally executed, acknowledged and delivered any of the foregoing orders,
certificates or documents.  The powers and authorities herein conferred on
Mortgagee may be exercised by Mortgagee through any person who, at the time of
exercise, is the president, a senior vice president or a vice president of
Mortgagee.  The power of attorney conferred by this Section 3.6 is granted for
valuable consideration and coupled with an interest and is irrevocable until all
of the Obligations have been fully and finally paid and discharged in full, all
Hedge Contracts with Credit Parties have been terminated or unwound, all
Commitments have been terminated or expired, all Letters of Credit have
terminated or expired, and all obligations of the Issuing Lender and the Senior
Lenders in respect of Letters of Credit have been terminated.  All persons
dealing with Mortgagee, or any substitute, shall be fully protected in treating
the powers and authorities conferred by this Section 3.6 as continuing in full
force and effect until advised by Mortgagee that the Obligations are fully and
finally paid and the Liens granted hereunder have been released.

 

3.7                               INDEMNIFICATION.  MORTGAGOR AGREES TO
INDEMNIFY MORTGAGEE AND THE OTHER CREDIT PARTIES, AND EACH OF THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES, AND AGENTS (COLLECTIVELY, THE “INDEMNIFIED
PARTIES”) FROM, AND DISCHARGE, RELEASE AND HOLD EACH OF THEM HARMLESS AGAINST
ALL LOSSES, DAMAGES, CLAIMS, ACTIONS, LIABILITIES, JUDGMENTS, COSTS, ATTORNEYS
FEES OR OTHER CHARGES OF WHATSOEVER KIND OR NATURE (HEREAFTER REFERRED TO AS
“CLAIMS”) MADE AGAINST, IMPOSED ON, INCURRED BY OR ASSERTED AGAINST ANY OF THEM
IN ANY AS A CONSEQUENCE OF THE ASSERTION EITHER BEFORE OR AFTER THE PAYMENT IN
FULL OF THE OBLIGATIONS THAT ANY OF THE INDEMNIFIED PARTIES RECEIVED
HYDROCARBONS OR PROCEEDS PURSUANT TO THIS MORTGAGE OR PURSUANT TO ANY RIGHT TO
COLLECT PROCEEDS DIRECTLY FROM ACCOUNT DEBTORS WHICH ARE CLAIMED BY THIRD
PERSONS.  THE INDEMNIFIED PARTIES WILL HAVE THE RIGHT TO EMPLOY ATTORNEYS AND TO
DEFEND AGAINST ANY SUCH CLAIMS AND UNLESS FURNISHED WITH REASONABLE INDEMNITY,
THE INDEMNIFIED PARTIES WILL HAVE THE RIGHT TO PAY OR COMPROMISE AND ADJUST ALL
SUCH CLAIMS.  MORTGAGOR WILL INDEMNIFY AND PAY TO THE INDEMNIFIED PARTIES ALL
SUCH AMOUNTS AS MAY BE PAID IN RESPECT THEREOF, OR AS MAY BE SUCCESSFULLY
ADJUDICATED AGAINST ANY OF THE INDEMNIFIED PARTIES.  THE INDEMNITY UNDER THIS
SECTION SHALL APPLY TO CLAIMS ARISING OR INCURRED BY REASON OF THE PERSON BEING
INDEMNIFIED’S OWN NEGLIGENCE BUT SHALL NOT APPLY TO CLAIMS ARISING OR INCURRED
BY REASON OF THE PERSON BEING INDEMNIFIED’S OWN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.  THE LIABILITIES OF MORTGAGOR AS SET FORTH IN THIS SECTION 3.7 SHALL
SURVIVE THE TERMINATION OF THIS MORTGAGE.

 

ARTICLE IV

Mortgagor’s Warranties and Covenants

 

4.1                                 Payment of Obligations.  Mortgagor covenants
that Mortgagor shall timely pay and perform the Obligations secured by this
Mortgage.

 

10

--------------------------------------------------------------------------------


 

4.2                                 Representations and Warranties.  Mortgagor
represents and warrants as follows:

 

(a)                                  Incorporation of Representations and
Warranties from the Master Debt Agreements.  The representations and warranties
applicable to the Mortgagor and to its Properties contained in Article IV of the
Senior Credit Agreement and Article IV of the Subordinated Credit Agreement are
hereby confirmed and restated, each such representation and warranty, together
with all related definitions and ancillary provisions, being hereby incorporated
into this Mortgage by reference as though specifically set forth in this
Section.

 

(b)                                 Title to Collateral.  Mortgagor has good and
marketable title to the Collateral as is customary in the oil and gas industry
in all material respects and free from all Liens, security interests or other
encumbrances except as permitted by the provisions of Section 4.4(i) below.  The
descriptions set forth in Exhibit A of the quantum and nature of the interests
of Mortgagor in and to the Oil and Gas Properties include the entire interests
of Mortgagor in the Oil and Gas Properties and are complete and accurate in all
material respects.  There are no “back-in” or “reversionary” interests held by
third parties which could reduce the interests of Mortgagor in the Oil and Gas
Properties except as set forth on Exhibit A.  No operating or other agreement to
which Mortgagor is a party or by which Mortgagor is bound affecting any part of
the Collateral requires Mortgagor to bear any of the costs relating to the
Collateral greater than the leasehold interest of Mortgagor in such portion of
the Collateral, except in the event Mortgagor is obligated under an operating
agreement to assume a portion of a defaulting party’s share of costs.

 

(c)                                  Status of Leases, Term Mineral Interests
and Contracts.  All of the leases and term mineral interests in the Oil and Gas
Properties are valid, subsisting and in full force and effect, and Mortgagor has
no knowledge that a default exists under any of the terms or provisions, express
or implied, of any of such leases or interests or under any agreement to which
the same are subject.  All of the Contracts and obligations of Mortgagor that
relate to the Oil and Gas Properties are in full force and effect and constitute
legal, valid and binding obligations of Mortgagor.  Neither Mortgagor nor, to
the knowledge of Mortgagor, any other party to any leases or term mineral
interests in the Oil and Gas Properties or any Contract (A) is in breach of or
default, or with the lapse of time or the giving of notice, or both, would be in
breach or default, with respect to any obligations thereunder, whether express
or implied, or (B) has given or threatened to give notice of any default under
or inquiry into any possible default under, or action to alter, terminate,
rescind or procure a judicial reformation of, any lease in the Oil and Gas
Properties or any Contract.

 

(d)                                 Production Burdens, Taxes, Expenses and
Revenues.  All rentals, royalties, overriding royalties, shut-in royalties and
other payments due under or with respect to the Oil and Gas Properties have been
properly and timely paid, except for payments held in suspense in the ordinary
course of business or remitted to state agencies responsible for handling
unclaimed property.  All taxes have been properly and timely paid except to the
extent such taxes are being contested in good

 

11

--------------------------------------------------------------------------------


 

faith and for which reserves in accordance with GAAP have been made as reflected
in the Financial Statements.  All expenses payable under the terms of the
Contracts have been properly and timely paid except for such expenses being
contested in good faith by appropriate proceedings, and for which reserves shall
have been made therefore and except for such expenses as are being currently
paid prior to delinquency in the ordinary course of business.  Except for
Mortgagor’s interests in certain Oil and Gas Properties, which Mortgagor
represents do not constitute a material portion (with 2% being deemed material)
of the value of the Collateral and all other Properties of Mortgagor securing
the Obligations, all of the proceeds from the sale of Hydrocarbons produced from
the Realty Collateral are being properly and timely paid to Mortgagor by the
purchasers or other remitters of production proceeds without suspense. 
Mortgagor’s ownership of the Hydrocarbons and the undivided interests therein as
specified on attached Exhibit A will, after giving full effect to all Liens
permitted hereby and after giving full effect to the agreements or instruments
set forth on Exhibit A and any other instruments or agreements affecting
Mortgagor’s ownership of the Hydrocarbons, afford Mortgagor not less than those
net interests (expressed as a fraction, percentage or decimal) in the production
from or which is allocated to such Hydrocarbons specified as net revenue
interest on attached Exhibit A and will cause Mortgagor to bear not more than
that portion (expressed as a fraction, percentage or decimal), specified as
working interest on attached Exhibit A, of the costs of drilling, developing and
operating the wells identified on Exhibit A.

 

(e)                                  Pricing.  The prices being received for the
production of Hydrocarbons do not violate any Contract or any law or
regulation.  Where applicable, all of the wells located on the Oil and Gas
Properties and production of Hydrocarbons therefrom have been properly
classified under appropriate governmental regulations.

 

(f)                                    Gas Regulatory Matters.  Mortgagor has
filed with the appropriate state and federal agencies all necessary rate and
collection filings and all necessary applications for well determinations under
the Natural Gas Act of 1938, as amended, the Natural Gas Policy Act of 1978, as
amended, and the rules and regulations of the Federal Energy Regulatory
Commission (the “FERC”) thereunder, and each such application has been approved
by or is pending before the appropriate state or federal agency.

 

(g)                                 Production Balances.  Except as set forth
below or permitted by the Master Debt Agreements, none of the purchasers under
any production sales contracts are entitled to “make-up” or otherwise receive
deliveries of Hydrocarbons at any time after the date hereof without paying at
such time the full contract price therefor.  Except as set forth below, no
person is entitled to receive any portion of the interest of Mortgagor in any
Hydrocarbons or to receive cash or other payments to “balance” any
disproportionate allocation of Hydrocarbons under any operating agreement, gas
balancing and storage agreement, gas processing or dehydration agreement, or
other similar agreements.  Mortgagor believes that certain third parties may be
entitled to receive “make-up” deliveries of Hydrocarbons or cash or other
payments to “balance” a disproportionate allocation of Hydrocarbons produced
from certain Oil and Gas Properties; provided, however, Mortgagor represents and
warrants that such deliveries or payments are not material (with 2% being deemed
material) in aggregate amount when compared to the value of the Collateral and
all other Properties of Mortgagor securing the Obligations.

 

(h)                                 Drilling Obligations.  There are no
obligations under any Oil and Gas Property or Contract which require the
drilling of additional wells or operations to earn or to

 

12

--------------------------------------------------------------------------------


 

continue to hold any of the Oil and Gas Properties in force and effect, except
for oil and gas leases that are still within their primary term (each of which
will require drilling operations to perpetuate it beyond its primary term) and
the standard provision in certain oil and gas leases that requires either
production or operations to perpetuate each respective lease after the
expiration of its primary term.

 

(i)                                     Compliance With Laws.  All wells on or
attributable to the Oil and Gas Properties have been drilled, completed and
operated, and all production therefrom has been accounted for and paid to the
persons entitled thereto, in compliance in all material respects with all
applicable federal, state and local laws and applicable rules and regulations of
the federal, state and local regulatory authorities having jurisdiction thereof.

 

(j)                                     Regulatory Filings and Compliance.  All
necessary regulatory filings have been properly made, and all regulatory
(including Environmental) processes have been complied with, in connection with
the drilling, completion and operation of the wells on or attributable to the
Oil and Gas Properties, and the issuance of all rights of way and other surface
uses necessary for the exploration, development and transportation to and from
such wells, and all other operations related thereto.

 

(k)                                  Allowables.  All production and sales of
Hydrocarbons produced or sold from the Oil and Gas Properties have been made in
accordance with any applicable allowables (plus permitted tolerances) imposed by
any Governmental Authorities.

 

(l)                                     Refund Obligations.  Mortgagor has not
collected any proceeds from the sale of Hydrocarbons produced from the Oil and
Gas Properties which are subject to any refund obligation.

 

(m)                               The address of Mortgagor’s place of business,
residence, chief executive office and office where Mortgagor keeps its records
concerning accounts, contract rights and general intangibles is as set forth in
Section 7.12, and there has been no change in the location of Mortgagor’s place
of business, residence, chief executive office and office where it keeps such
records and no change of Mortgagor’s name during the four months immediately
preceding the Effective Date.  Mortgagor hereby represents and warrants that its
organizational number is             , the state of its formation is Delaware
and the correct spelling of Mortgagor’s name is as set forth in its signature
block below.

 

4.3                                 Further Assurances.

 

(a)                                  Mortgagor covenants that Mortgagor shall
execute and deliver such other and further instruments, and shall do such other
and further acts as in the opinion of Mortgagee may be necessary or desirable to
carry out more effectively the purposes of this Mortgage, including without
limiting the generality of the foregoing, (i) prompt correction of any defect in
the execution or acknowledgment of this Mortgage, any written instrument
comprising part or all of the Obligations, or any other document used in
connection herewith; (ii) prompt correction of any defect which may hereafter be
discovered in the title to the Collateral; (iii) prompt execution and delivery
of all division or transfer orders or other instruments which in Mortgagee’s
opinion

 

13

--------------------------------------------------------------------------------


 

are required to transfer to Mortgagee, for its benefit and the ratable benefit
of the other Credit Parties, the assigned proceeds from the sale of Hydrocarbons
from the Oil and Gas Properties; and (iv) prompt payment when due and owing of
all taxes, assessments and governmental charges imposed on this Mortgage, upon
the interest of Mortgagee or upon the income and profits from any of the above.

 

(b)                                 Mortgagor covenants that Mortgagor shall
maintain and preserve the Lien and security interest herein created as an
Acceptable Security Interest until all of the Obligations have been fully and
finally paid and discharged in full, all Hedge Contracts with Credit Parties
have been terminated or unwound, all Commitments have been terminated or
expired, all Letters of Credit have terminated or expired, and all obligations
of the Issuing Lender and the Senior Lenders in respect of Letters of Credit
have been terminated.

 

(c)                                  Mortgagor shall immediately notify
Mortgagee of any discontinuance of or change in the address of Mortgagor’s place
of business, residence, chief executive office or office where it keeps records
concerning accounts, contract rights and general intangibles.

 

4.4                                 Operation of Oil and Gas Properties.  Until
all of the Obligations have been fully and finally paid and discharged in full,
all Hedge Contracts with Credit Parties have been terminated or unwound, all
Commitments have been terminated or expired, all Letters of Credit have
terminated or expired, and all obligations of the Issuing Lender and the Senior
Lenders in respect of Letters of Credit have been terminated, Mortgagor shall
(at Mortgagor’s own expense):

 

(a)                                  not enter into any operating agreement,
contract or agreement which materially adversely affects the Collateral;

 

(b)                                 do all things necessary and within the
reasonable control of Mortgagor to keep, or cause to be kept, in full force and
effect the Oil and Gas Properties and Mortgagor’s interests therein;

 

(c)                                  neither abandon, forfeit, surrender,
release, sell, assign, sublease, farmout or convey, nor agree to sell, assign,
sublease, farmout or convey, nor mortgage or grant security interests in, nor
otherwise dispose of or encumber any of the Collateral or any interest therein,
except as permitted by the Master Debt Agreements;

 

(d)                                 operate the Oil and Gas Properties or, to
the extent that the right of operation is vested in others, will exercise its
best efforts to cause the operator to operate the Oil and Gas Properties, in
each case in such a manner as to cause the Collateral to be maintained,
developed and protected against drainage and continuously operated for the
production and marketing of Hydrocarbons in a good and workmanlike manner as a
prudent operator would in accordance with (i) generally accepted practices,
(ii) applicable oil and gas leases and Contracts, and (iii) all applicable
Federal, state and local laws, rules and regulations;

 

(e)                                  promptly pay or cause to be paid when due
and owing  (i) all rentals and royalties payable in respect of the Collateral;
(ii) all expenses incurred in or arising from the operation or development of
the Collateral; (iii) all taxes, assessments and governmental charges

 

14

--------------------------------------------------------------------------------


 

imposed upon the Collateral, upon the income and profits from any of the
Collateral, or upon Mortgagee because of its interest therein; and (iv) all
local, state and federal taxes, payments and contributions for which Mortgagor
may be liable except to the extent disputed as permitted under the Master Debt
Agreements; and indemnify Mortgagee from all liability in connection with any of
the foregoing;

 

(f)                                    promptly take all action necessary to
enforce or secure the observance or performance of any term, covenant, agreement
or condition to be observed or performed by third parties under any Contract, or
any part thereof, or to exercise any of its rights, remedies, powers and
privileges under any Contract, all in accordance with the respective terms
thereof;

 

(g)                                 other than as otherwise permitted under the
terms of the Master Debt Agreements, cause the Operating Equipment and the
Fixture Operating Equipment to be kept in good and effective operating
condition, ordinary wear and tear excepted, and cause to be made all repairs,
renewals, replacements, additions and improvements thereof or thereto, necessary
or appropriate in connection with the production of Hydrocarbons from the Oil
and Gas Properties;

 

(h)                                 permit and do all things necessary or proper
to enable the Mortgagee (through any of their respective agents and employees)
to enter upon the Oil and Gas Properties for the purpose of investigating and
inspecting the condition and operations of the Collateral in accordance with the
terms of the Master Debt Agreements;

 

(i)                                     cause the Collateral to be kept free and
clear of Liens, charges, security interests and encumbrances of every character
other than (i) the Liens and security interests created and assigned by this
Mortgage and (ii) the Permitted Liens;

 

(j)                                     carry and maintain the insurance
required by the Master Debt Agreements;

 

(k)                                  furnish to Mortgagee, upon request, copies
of any Contracts; and

 

(l)                                     promptly perform all covenants express
or implied in any Contract.

 

4.5                                 Recording.  Mortgagor shall promptly (at
Mortgagor’s own expense) record, register, deposit and file this Mortgage and
every other instrument in addition or supplement hereto, including applicable
financing statements, in such offices and places within the state where the
Collateral is located and in the state where the Mortgagor is registered as a
limited liability company and at such times and as often as may be necessary to
preserve, protect and renew the Lien and security interest herein created as an
Acceptable Security Interest on real or personal property as the case may be,
and otherwise shall do and perform all matters or things necessary or expedient
to be done or observed by reason of any Legal Requirement for the purpose of
effectively creating, perfecting, maintaining and preserving the Lien and
security interest created hereby in and on the Collateral.

 

4.6                                 Records, Statements and Reports. Mortgagor
shall keep proper books of record and account in which complete and correct
entries shall be made of Mortgagor’s transactions in accordance with the method
of accounting required in the Master Debt Agreements and shall

 

15

--------------------------------------------------------------------------------


 

furnish or cause to be furnished to Mortgagee the reports required to be
delivered pursuant to the terms of the Master Debt Agreements.

 

4.7                                 Insurance.  To the extent that insurance is
carried by a third-party operator on behalf of Mortgagor, upon request by
Mortgagee, Mortgagor shall obtain and provide Mortgagee with copies of
certificates of insurance showing Mortgagor as a named insured.  Mortgagor
hereby assigns to Mortgagee for its benefit and the benefit of the other Credit
Parties any and all monies that may become payable under any such policies of
insurance by reason of damage, loss or destruction of any of the Collateral and
Mortgagee may receive such monies and apply all or any part of the sums so
collected, at its election, toward payment of the Obligations, whether or not
such Obligations are then due and payable, in such manner as Mortgagee may
elect. Any insurance proceeds received by Mortgagor shall be held in trust for
the benefit of Mortgagee, shall be segregated from other funds of Mortgagor and
shall be forthwith paid over to Mortgagee.

 

ARTICLE V

Default

 

5.1                                 Events of Default.  An Event of Default
under the terms of the Collateral Trust Agreement shall constitute an “Event of
Default” under this Mortgage.

 

5.2                                 Acceleration Upon Default.  Upon the
occurrence and during the continuance of any Event of Default, Mortgagee may (or
shall at the request of the Required Percentage of each Class of Master Debt
given in accordance with the Collateral Trust Agreement), declare the entire
unpaid principal of, and the interest accrued on, and all other amounts owed in
connection with, the Obligations to be forthwith due and payable, whereupon the
same shall become immediately due and payable without any protest, presentment,
demand, notice of intent to accelerate, notice of acceleration or further notice
of any kind, all of which are hereby expressly waived by Mortgagor.  Whether or
not Mortgagee or the Required Percentage of the applicable Class of Master Debt
elect to accelerate as herein provided, Mortgagee may simultaneously, or
thereafter, without any further notice to Mortgagor, exercise any other right or
remedy provided in this Mortgage or otherwise existing under the Master Debt
Agreements or any other Master Debt Documents or any other agreement, document,
or instrument evidencing obligations owing from the Mortgagor to any of the
Credit Parties.

 

ARTICLE VI

Mortgagee’s Rights

 

6.1                                 Rights to Realty Collateral Upon Default.

 

(a)                                  Operation of Property by Mortgagee.  Upon
the occurrence and during the continuance of an Event of Default, and in
addition to all other rights of Mortgagee, Mortgagee shall have the following
rights and powers (but no obligation):

 

(i)   To enter upon and take possession of any of the Realty Collateral and
exclude Mortgagor therefrom;

 

16

--------------------------------------------------------------------------------


 

(ii)  To hold, use, administer, manage and operate the Realty Collateral to the
extent that Mortgagor could do so, and without any liability to Mortgagor in
connection with such operations; and

 

(iii) To the extent that Mortgagor could do so, to collect, receive and receipt
for all Hydrocarbons produced and sold from the Realty Collateral, to make
repairs, to purchase machinery and equipment, to conduct workover operations, to
drill additional wells, and to exercise every power, right and privilege of
Mortgagor with respect to the Realty Collateral.

 

Mortgagee may designate any person, firm, corporation or other entity to act on
its behalf in exercising the foregoing rights and powers.  When and if the
expenses of such operation and development (including costs of unsuccessful
workover operations or additional wells) have been paid, all of the Obligations
have been fully and finally paid and discharged in full, all Hedge Contracts
with Credit Parties have been terminated or unwound, all Commitments have been
terminated or expired, all Letters of Credit have terminated or expired, and all
obligations of the Issuing Lender and the Senior Lenders in respect of Letters
of Credit have been terminated, the Realty Collateral shall be returned to
Mortgagor (providing there has been no foreclosure sale).

 

(b)                                 Judicial Proceedings.  Upon the occurrence
and during the continuance of an Event of Default, the Mortgagee, in lieu of or
in addition to exercising the power of sale hereafter given, may proceed by a
suit or suits, in equity or at law (i) for the specific performance of any
covenant or agreement herein contained or in aid of the execution of any power
herein granted, (ii) for the appointment of a receiver whether there is then
pending any foreclosure hereunder or the sale of the Realty Collateral, or
(iii) for the enforcement of any other appropriate legal or equitable remedy. 
Furthermore, if an action is filed to foreclose this Mortgage, or if Mortgagee
seeks to foreclose this Mortgage by power of sale under the Oklahoma Power of
Sale Mortgage Foreclosure Act, Mortgagee shall be entitled to the immediate
appointment of a receiver pursuant to 12 O.S. §1551(2)(c) without the necessity
of further proof.

 

(c)                                  Intentionally omitted.

 

(d)                                 Certain Aspects of Sale.  Mortgagee will
have the right to become the purchaser at any foreclosure sale and to credit the
then outstanding balance of the Obligations against the amount payable by
Mortgagee as purchaser at such sale.  Statements of fact or other recitals
contained in any conveyance to any purchaser or purchasers at any sale made
hereunder will conclusively establish the occurrence of an Event of Default, any
acceleration of the maturity of the Obligations, the advertisement and conduct
of such sale in the manner provided herein and the truth and accuracy of all
other matters stated therein.  Mortgagor does hereby ratify and confirm all
legal acts that the Mortgagee may do in carrying out the Mortgagee’s duties and
obligations under this Mortgage, and Mortgagor hereby irrevocably appoints
Mortgagee to be the attorney-in-fact of Mortgagor and in the name and on behalf
of Mortgagor to execute and deliver any deeds, transfers, conveyances,
assignments, assurances and notices which Mortgagor

 

17

--------------------------------------------------------------------------------


 

ought to execute and deliver and do and perform any and all such acts and things
which Mortgagor ought to do and perform under the covenants herein contained and
generally to use the name of Mortgagor in the exercise of all or any of the
powers hereby conferred on Mortgagee.  Upon any sale, whether under the power of
sale hereby given or by virtue of judicial proceedings, it shall not be
necessary for Mortgagee or any public officer acting under execution or by order
of court, to have physically present or constructively in his possession any of
the Collateral, and Mortgagor hereby agrees to deliver to the purchaser or
purchasers at such sale on the date of sale the Collateral purchased by such
purchasers at such sale and if it should be impossible or impracticable to make
actual delivery of such Collateral, then the title and right of possession to
such Collateral shall pass to the purchaser or purchasers at such sale as
completely as if the same had been actually present and delivered.

 

(e)           Effect of Sale.  Any sale or sales of the Realty Collateral will
operate to divest all right, title, interest, claim and demand whatsoever,
either at law or in equity, of Mortgagor in and to the premises and the Realty
Collateral sold, and will be a perpetual bar, both at law and in equity, against
Mortgagor, Mortgagor’s successors or assigns, and against any and all persons
claiming or who shall thereafter claim all or any of the Realty Collateral sold
by, through or under Mortgagor, or Mortgagor’s successors or assigns. 
Nevertheless, if requested by the Mortgagee so to do, Mortgagor shall join in
the execution and delivery of all proper conveyances, assignments and transfers
of the Property so sold.  The purchaser or purchasers at the foreclosure sale
will receive as incident to his, her, its or their own ownership, immediate
possession of the Realty Collateral purchased and Mortgagor agrees that if
Mortgagor retains possession of the Realty Collateral or any part thereof
subsequent to such sale, Mortgagor will be considered a tenant at sufferance of
the purchaser or purchasers and will be subject to eviction and removal by any
lawful means, with or without judicial intervention, and all damages by reason
thereof are hereby expressly waived by Mortgagor.

 

(f)            Provisions with Respect to the Power of Sale.  Notwithstanding
any other provisions in this Mortgage, if Mortgagee sells the Collateral under
the power of sale granted by this Mortgage, the following provisions shall
apply:

 

(i)            The notices described in Title 46 Okla. Stat. Sec. 40 and
following, as amended (the “Act”), shall be given as and when required therein;

 

(ii)           All notices which are required to be given Mortgagor under the
Act may be given to Mortgagor at the address which is set forth in the first
paragraph of this Mortgage, or if such address has been changed pursuant to this
Mortgage, to that changed address;

 

(iii)          Mortgagee may purchase part or all of the Collateral at any such
sale;

 

(iv)          Mortgagor stipulates the total amounts owing under this Mortgage
will have benefited Mortgagor substantially and are not unconscionable in
amount, and therefore the total amount of the Obligations, less the fair market
value of the Collateral sold under such Act, and any prior indebtedness, shall
be available as a deficiency judgment against Mortgagor;

 

18

--------------------------------------------------------------------------------


 

(v)           The purchaser under such sale may seek and obtain a writ of
assistance by application to the District Court in the county in Oklahoma in
which any part of the Realty Collateral is located, or the United States
District Court having venue for actions arising in such county;

 

(vi)          Mortgagee may, at its option, proceed with foreclosure under
judicial proceedings instead of exercising the rights of this Power of Sale;

 

(vii)         All other procedures and requirements of such Act shall be
followed;

 

(viii)        After the completion of the sale as contemplated by such Act, the
purchaser shall have all of Mortgagor’s right, title and interest in and to the
Collateral, free and clear of all rights of Mortgagor, and free and clear of all
rights of any person with a priority which is subordinate to the lien of this
Mortgage, except any right which may be reserved under such Act;

 

(ix)           Any recitation in any notice, publication thereof, recordation
thereof, or deed, of the existence of an event of default, giving, publication,
service and recordation of notice, occurrence of the sale at the time and place
set forth in such notice or any postponement authorized and effective under such
Act, circumstances of sale and bidding, and compliance with the terms of such
Act, shall be presumed to be statements of fact and no person shall be required
to investigate the truthfulness or accuracy of any such recitation; and

 

(x)            The proceeds of any such sale shall be applied first to the
costs, attorney fees, and expenses of sale, next to the Obligations; except that
if such application of proceeds conflicts with the requirements of such Act, the
proceeds shall be applied as provided under such Act only to the extent of any
such conflict.

 

(g)           Application of Proceeds.  The proceeds of any sale of the Realty
Collateral or any part thereof, whether under the power of sale herein granted
and conferred or by virtue of judicial proceedings, shall either be, at the
option of Mortgagee, applied at the time of receipt, or held by Mortgagee in the
Collateral Account as additional Collateral, and in either case, applied in the
order set forth in Section 4.4 of the Collateral Trust Agreement.

 

(h)           Appraisement and Marshalling.  Mortgagor agrees, to the full
extent that Mortgagor may lawfully so agree, that Mortgagor will not at any time
insist upon or plead or in any manner whatever claim the benefit of any
appraisement, valuation, stay, extension or redemption law, now or hereafter in
force, in order to prevent or hinder the enforcement or foreclosure of this
Mortgage, the absolute sale of the Collateral, including the Realty Collateral,
or the possession thereof by any purchaser at any sale made pursuant to this
Mortgage or pursuant to the decree of any court of competent jurisdiction. 
Mortgagee hereby waives or does not waive appraisement, such election to be made
at or before entry of judgment in any action to foreclose this Mortgage, and
Mortgagor, for Mortgagor and all who may claim through or under Mortgagor,
hereby waives, to the extent that Mortgagor may lawfully do so under any
applicable

 

19

--------------------------------------------------------------------------------


 

law, any and all rights to have the Collateral, including the Realty Collateral,
marshaled upon any foreclosure of the Lien hereof or sold in inverse order of
alienation.  Mortgagor agrees that, in the event of a judicial foreclosure or a
sale under the power of sale provisions of this Mortgage, the Collateral,
including the Realty Collateral, may be sold in part, in parcels or as an
entirety as directed by Mortgagee.

 

6.2           Rights to Personalty Collateral Upon Default.  Upon the occurrence
of an Event of Default, or at any time thereafter, Mortgagee may proceed against
the Personalty Collateral in accordance with the rights and remedies granted
herein with respect to the Realty Collateral, or will have all rights and
remedies granted by the Uniform Commercial Code as in effect in Oklahoma and
this Mortgage.  Mortgagee shall have the right to take possession of the
Personalty Collateral, and for this purpose Mortgagee may enter upon any
premises on which any or all of the Personalty Collateral is situated and, to
the extent that Mortgagor could do so, take possession of and operate the
Personalty Collateral or remove it therefrom.  Mortgagee may require Mortgagor
to assemble the Personalty Collateral and make it available to Mortgagee at a
place to be designated by Mortgagee which is reasonably convenient to both
parties.  Unless the Personalty Collateral is perishable or threatens to decline
speedily in value or is of a type customarily sold on a recognized market,
Mortgagee will send Mortgagor reasonable notice of the time and place of any
public sale or of the time after which any private sale or other disposition of
the Personalty Collateral is to be made.  This requirement of sending reasonable
notice will be met if such notice is mailed, postage prepaid, to Mortgagor at
the address designated in Section 7.12 hereof (or such other address as has been
designated as provided herein) at least ten days before the time of the sale or
disposition.  In addition to the expenses of retaking, holding, preparing for
sale, selling and the like, Mortgagee will be entitled to recover attorney’s
fees and legal expenses as provided for in this Mortgage and in the writings
evidencing the Obligations before applying the balance of the proceeds from the
sale or other disposition toward satisfaction of the Obligations.  Mortgagor
will remain liable for any deficiency remaining after the sale or other
disposition.

 

6.3           Rights to Fixture Collateral Upon Default.  Upon the occurrence of
an Event of Default, or at any time thereafter, Mortgagee may elect to treat the
Fixture Collateral as either Realty Collateral or as Personalty Collateral (but
not both) and proceed to exercise such rights as apply to the type of Collateral
selected.

 

6.4           Account Debtors.  Mortgagee may, in its discretion, after the
occurrence and during the continuance of an Event of Default, notify any account
debtor to make payments directly to Mortgagee and contact account debtors
directly to verify information furnished by Mortgagor.  Mortgagee shall not have
any obligation to preserve any rights against prior parties.

 

6.5           Costs and Expenses.  All sums advanced or costs or expenses
incurred by Mortgagee (either by it directly or on its behalf by any receiver
appointed hereunder) in protecting and enforcing its rights hereunder shall
constitute a demand obligation owing by Mortgagor to Mortgagee as part of the
Obligations.  Mortgagor hereby agrees to repay such sums on demand plus interest
thereon from the date of the advance or incurrence until reimbursement of
Mortgagee at the Reimbursement Rate.

 

20

--------------------------------------------------------------------------------


 

6.6           Set-Off.  Upon the occurrence and during the continuance of any
Event of Default, Mortgagee shall have the right to set-off any funds of
Mortgagor in the possession of Mortgagee against any amounts then due by
Mortgagor to Mortgagee pursuant to this Mortgage.

 

ARTICLE VII

Miscellaneous

 

7.1           Advances by Mortgagee.  Each and every covenant of Mortgagor
herein contained shall be performed and kept by Mortgagor solely at Mortgagor’s
expense.  If Mortgagor fails to perform or keep any of the covenants of
whatsoever kind or nature contained in this Mortgage, Mortgagee (either by it
directly or on its behalf by any receiver appointed hereunder) may, but will not
be obligated to, make advances to perform the same on Mortgagor’s behalf, and
Mortgagor hereby agrees to repay such sums and any attorneys’ fees incurred in
connection therewith on demand plus interest thereon from the date of the
advance until reimbursement of Mortgagee at the Reimbursement Rate.  In
addition, Mortgagor hereby agrees to repay on demand any costs, expenses and
attorney’s fees incurred by Mortgagee which are to be obligations of Mortgagor
pursuant to, or allowed by, the terms of this Mortgage, including such costs,
expenses and attorney’s fees incurred pursuant to Section 3.1(h), Section 6.5 or
Section 7.2 hereof, plus interest thereon from the date of the advance by
Mortgagee until reimbursement of Mortgagee at the Reimbursement Rate.  Such
amounts will be in addition to any sum of money which may, pursuant to the terms
and conditions of the written instruments comprising part of the Obligations, be
due and owing.  No such advance will be deemed to relieve Mortgagor from any
default hereunder.

 

7.2           Defense of Claims.  Mortgagor shall promptly notify Mortgagee in
writing of the commencement of any legal proceedings affecting Mortgagor’s title
to the Collateral or Mortgagee’s Lien or security interest in the Collateral, or
any part thereof, and shall take such action, employing attorneys agreeable to
Mortgagee, as may be necessary to preserve Mortgagor’s and Mortgagee’s rights
affected thereby.  If Mortgagor fails or refuses to adequately or vigorously, in
the sole judgment of Mortgagee, defend Mortgagor’s or Mortgagee’s rights to the
Collateral, the Mortgagee may take such action on behalf of and in the name of
Mortgagor and at Mortgagor’s expense.  Moreover, Mortgagee may take such
independent action in connection therewith as it may in its discretion deem
proper, including the right to employ independent counsel and to intervene in
any suit affecting the Collateral.  All costs, expenses and attorneys’ fees
incurred by Mortgagee pursuant to this Section 7.2 or in connection with the
defense by Mortgagee of any claims, demands or litigation relating to Mortgagor,
the Collateral or the transactions contemplated in this Mortgage shall be paid
by Mortgagor on demand plus interest thereon from the date of such demand by
Mortgagee until reimbursement of Mortgagee at the Reimbursement Rate.

 

7.3           Termination.  If all of the Obligations have been fully and
finally paid and discharged in full, all Hedge Contracts with Credit Parties
have been terminated or unwound, all Commitments have been terminated or
expired, all Letters of Credit have terminated or expired, and all obligations
of the Issuing Lender and the Senior Lenders in respect of Letters of Credit
have been terminated, then all of the Collateral (to the extent not sold,
assigned or otherwise

 

21

--------------------------------------------------------------------------------


 

transferred as permitted herein or under applicable law) will revert to
Mortgagor and the entire estate, right, title and interest of the Mortgagee will
thereupon cease; and Mortgagee in such case shall, upon the request of Mortgagor
and the payment by Mortgagor of all attorneys’ fees and other expenses, deliver
to Mortgagor proper instruments acknowledging satisfaction of this Mortgage.

 

7.4           Renewals, Amendments and Other Security.  Without notice or
consent of Mortgagor, renewals and extensions of the written instruments
constituting part or all of the Obligations may be given at any time and
amendments may be made to agreements relating to any part of such written
instruments or the Collateral.  Mortgagee may take or hold other security for
the Obligations without notice to or consent of Mortgagor.  The acceptance of
this Mortgage by Mortgagee shall not waive or impair any other security
Mortgagee may have or hereafter acquire to secure the payment of the Obligations
nor shall the taking of any such additional security waive or impair the Lien
and security interests herein granted.  The Mortgagee may resort first to such
other security or any part thereof, or first to the security herein given or any
part thereof, or from time to time to either or both, even to the partial or
complete abandonment of either security, and such action will not be a waiver of
any rights conferred by this Mortgage.  This Mortgage may not be amended, waived
or modified except in a written instrument executed by both Mortgagor and
Mortgagee (acting upon the written direction of the Required Percentage of each
Class of Master Debt given in accordance with the Collateral Trust Agreement).

 

7.5           Security Agreement, Financing Statement and Fixture Filing.  This
Mortgage will be deemed to be and may be enforced from time to time as an
assignment, chattel mortgage, contract, deed of trust, financing statement, real
estate mortgage, or security agreement, and from time to time as any one or more
thereof if appropriate under applicable state law.  As a financing statement,
this Mortgage is intended to cover all Personalty Collateral including
Mortgagor’s interest in all Hydrocarbons as and after they are extracted and all
accounts arising from the sale thereof at the wellhead.  THIS MORTGAGE SHALL BE
EFFECTIVE AS A FINANCING STATEMENT FILED AS A FIXTURE FILING WITH RESPECT TO
FIXTURE COLLATERAL INCLUDED WITHIN THE COLLATERAL.   This Mortgage shall be
filed in the real estate records or other appropriate records of the county or
counties in the state in which any part of the Realty Collateral and Fixture
Collateral is located as well as the Uniform Commercial Code records of the
Secretary of State or other appropriate office of the state in which any
Collateral or Mortgagor is located.  At Mortgagee’s request Mortgagor shall
deliver financing statements covering the Personalty Collateral, including all
Hydrocarbons sold at the wellhead, and Fixture Collateral, which financing
statements may be filed in the Uniform Commercial Code records of the Secretary
of State or other appropriate office of the state in which any of the Collateral
or Mortgagor is located or in the county where any of the Collateral is
located.  Furthermore, Mortgagor hereby irrevocably authorizes Mortgagee and any
affiliate, employee or agent thereof, at any time and from time to time, to file
in any Uniform Commercial Code jurisdiction any financing statement or document
and amendments thereto, without the signature of Mortgagor where permitted by
law, in order to perfect or maintain the perfection of any security interest
granted under this Mortgage.  A photographic or other reproduction of this
Mortgage shall be sufficient as a financing statement.

 

22

--------------------------------------------------------------------------------


 

7.6           Unenforceable or Inapplicable Provisions.  If any term, covenant,
condition or provision hereof is invalid, illegal or unenforceable in any
respect, the other provisions hereof will remain in full force and effect and
will be liberally construed in favor of the Mortgagee in order to carry out the
provisions hereof.

 

7.7           Rights Cumulative.  Each and every right, power and remedy herein
given to the Mortgagee will be cumulative and not exclusive, and each and every
right, power and remedy whether specifically herein given or otherwise existing
may be exercised from time to time and as often and in such order as may be
deemed expedient by the Mortgagee, as the case may be, and the exercise, or the
beginning of the exercise, of any such right, power or remedy will not be deemed
a waiver of the right to exercise, at the same time or thereafter, any other
right, power or remedy.  No delay or omission by Mortgagee in the exercise of
any right, power or remedy will impair any such right, power or remedy or
operate as a waiver thereof or of any other right, power or remedy then or
thereafter existing.

 

7.8           Waiver by Mortgagee.  Any and all covenants in this Mortgage may
from time to time by instrument in writing by Mortgagee (acting upon the written
direction of the Required Percentage of each Class of Master Debt given in
accordance with the Collateral Trust Agreement), be waived to such extent and in
such manner as the Mortgagee may desire, but no such waiver will ever affect or
impair the Mortgagee’s rights hereunder, except to the extent specifically
stated in such written instrument.

 

7.9           Terms.  The term “Mortgagor” as used in this Mortgage will be
construed as singular or plural to correspond with the number of persons
executing this Mortgage as Mortgagor.  If more than one person executes this
Mortgage as Mortgagor, his, her, its, or their duties and liabilities under this
Mortgage will be joint and several.  The terms “Mortgagee” and  “Mortgagor” as
used in this Mortgage include the heirs, executors or administrators,
successors, representatives, receiver, trustees and assigns of those parties. 
Unless the context otherwise requires, terms used in this Mortgage which are
defined in the Uniform Commercial Code of Oklahoma are used with the meanings
therein defined.

 

7.10         Counterparts.  This Mortgage may be executed in any number of
counterparts, each of which will for all purposes be deemed to be an original,
and all of which are identical except that, to facilitate recordation, in any
particular counties counterpart portions of Exhibit A hereto which describe
Properties situated in counties other than the counties in which such
counterpart is to be recorded may have been omitted.

 

7.11         Governing Law.  This Mortgage shall be governed by and construed in
accordance with the laws of the State of Oklahoma.

 

7.12         Notice.  All notices required or permitted to be given by Mortgagor
or Mortgagee shall be made in the manner set forth in the Collateral Trust
Agreement and shall be addressed as follows:

 

23

--------------------------------------------------------------------------------


 

Mortgagor:

Cano Petroleum, Inc.

 

309 West 7th Street, Suite 1600

 

Fort Worth, Texas 76102

 

Attention: [                                    ]

 

Facsimile: [                                    ]

 

 

Mortgagee:

Union Bank of California, N.A.

 

Lincoln Plaza

 

500 N. Akard Street, Suite 4200

 

Dallas, Texas 75201

 

Attention: Mr. Ali Ahmed

 

Facsimile: 214-922-4209

 

7.13         Condemnation.  All awards and payments heretofore and hereafter
made for the taking of or injury to the Collateral or any portion thereof
whether such taking or injury be done under the power of eminent domain or
otherwise, are hereby assigned, and shall be paid to Mortgagee.  Mortgagee is
hereby authorized to collect and receive the proceeds of such awards and
payments and to give proper receipts and acquittances therefor.  Mortgagor
hereby agrees to make, execute and deliver, upon request, any and all
assignments and other instruments sufficient for the purpose of confirming this
assignment of the awards and payments to Mortgagee free and clear of any
encumbrances of any kind or nature whatsoever.  Any such award or payment may,
at the option of Mortgagee, be retained and applied by Mortgagee after payment
of attorneys’ fees, costs and expenses incurred in connection with the
collection of such award or payment toward payment of all or a portion of the
Obligations, whether or not the Obligations are then due and payable, or be paid
over wholly or in part to Mortgagor for the purpose of altering, restoring or
rebuilding any part of the Collateral which may have been altered, damaged or
destroyed as a result of any such taking, or other injury to the Collateral.

 

7.14         Successors and Assigns.

 

(a)           This Mortgage is binding upon Mortgagor, Mortgagor’s successors
and assigns, and shall inure to the benefit of each Credit Party (other than
Swap Counterparties), and each of its successors and assigns, and to the benefit
of the Swap Counterparties, and each of their respective successors and assigns
if such Swap Counterparty or an Affiliate of such Swap Counterparty is a Senior
Lender, and the provisions hereof shall likewise be covenants running with the
land.

 

(b)           Subject to clause (d) below, this Mortgage shall be transferable
and negotiable, with the same force and effect and to the same extent as the
Obligations may be transferable, it being understood that, upon the transfer or
assignment by the Credit Parties (or any of them) of any of the Obligations, the
legal transfer or assignment by the Credit Parties (or any of them) of any of
the Obligations, the legal holder of such Obligations shall have all of the
rights granted to the Mortgagee for the benefit of the Credit Parties under this
Mortgage.  The Mortgagor specifically agrees that upon any transfer of all or
any portion of the Obligations, this Mortgage shall secure with retroactive rank
the existing Obligations of the Mortgagor to the transferee and any and all
Obligations to such transferee thereafter arising.

 

24

--------------------------------------------------------------------------------


 

(c)           The Mortgagor hereby recognizes and agrees that the Credit Parties
(or any of them) may, from time to time, one or more times, transfer all or any
portion of the Obligations to one or more third parties.  Such transfers may
include, but are not limited to, sales of participation interests in such
Obligations in favor of one or more third parties.  Upon any transfer of all or
any portion of the Obligations and subject to clause (d) below, the Mortgagee
may transfer and deliver any and/or all of the Collateral to the transferee of
such Obligations and such Collateral shall secure any and all of the Obligations
in favor of such a transferee then existing and thereafter arising, and after
any such transfer has taken place, the Mortgagee shall be fully discharged from
any and all future liability and responsibility to the Mortgagor with respect to
such Collateral, and transferee thereafter shall be vested with all the powers,
rights and duties with respect such Collateral.

 

(d)           Notwithstanding anything to the contrary contained herein,
including the provisions of clauses (b) and (c) above, when any Swap
Counterparty assigns or otherwise transfers any interest held by it under any
Hedge Contract to any other Person pursuant to the terms of such agreement, that
other Person shall thereupon become vested with all the benefits held by such
Secured Party under this Mortgage only if such Person is also then a Senior
Lender or an Affiliate of a Senior Lender.

 

7.15         Article and Section Headings.  The article and section headings in
this Mortgage are inserted for convenience of reference and shall not be
considered a part of this Mortgage or used in its interpretation.

 

7.16         Usury Not Intended.  It is the intent of Mortgagor and Mortgagee in
the execution and performance of this Mortgage, the Master Debt Agreements and
the other Master Debt Documents to contract in strict compliance with applicable
usury laws governing the Obligations including such applicable usury laws of the
State of Texas  and the United States of America as are from time-to-time in
effect.  In furtherance thereof, Mortgagee and Mortgagor stipulate and agree
that none of the terms and provisions contained in this Mortgage or the other
Master Debt Documents shall ever be construed to create a contract to pay, as
consideration for the use, forbearance or detention of money, interest at a rate
in excess of the maximum non-usurious rate permitted by applicable law and that
for purposes hereof “interest” shall include the aggregate of all charges which
constitute interest under such laws that are contracted for, charged or received
under this Mortgage, the Master Debt Agreements and the other Master Debt
Documents; and in the event that, notwithstanding the foregoing, under any
circumstances the aggregate amounts taken, reserved, charged, received or paid
on the Obligations, include amounts which by applicable law are deemed interest
which would exceed the maximum non-usurious rate permitted by applicable law,
then such excess shall be deemed to be a mistake and Mortgagee shall credit the
same on the principal of the Obligations (or if the Obligations shall have been
paid in full, refund said excess to Mortgagor).  In the event that the maturity
of the Obligations is accelerated by reason of any election of Mortgagee
resulting from any Event of Default, or in the event of any required or
permitted prepayment, then such consideration that constitutes interest may
never include more than the maximum non-usurious rate permitted by applicable
law and excess interest, if any, provided for in this Mortgage or other Master
Debt Documents shall be canceled automatically as of the date of such
acceleration and prepayment

 

25

--------------------------------------------------------------------------------


 

and, if theretofore paid, shall be credited on the Obligations or, if the
Obligations shall have been paid in full, refunded to Mortgagor.  In determining
whether or not the interest paid or payable under any specific contingencies
exceeds the maximum non-usurious rate permitted by applicable law, Mortgagor and
Mortgagee shall to the maximum extent permitted under applicable law amortize,
prorate, allocate and spread in equal part during the period of the full stated
term of the Obligations, all amounts considered to be interest under applicable
law of any kind contracted for, charged, received or reserved in connection with
the Obligation.

 

7.17         Collateral Trust Agreement.  To the fullest extent possible, the
terms and provisions of the Collateral Trust Agreement shall be read together
with the terms and provisions of this Mortgage so that the terms and provisions
of this Mortgage do not conflict with the terms and provisions of the Collateral
Trust Agreement; provided, however, notwithstanding the foregoing, in the event
that any of the terms or provisions of this Mortgage conflict with any terms or
provisions of the Collateral Trust Agreement, the terms or provisions of the
Collateral Trust Agreement shall govern and control for all purposes; provided
that the inclusion in this Mortgage of terms and provisions, supplemental rights
or remedies in favor of the Secured Party not addressed in the Collateral Trust
Agreement shall not be deemed to be a conflict with the Collateral Trust
Agreement and all such additional terms, provisions, supplemental rights or
remedies contained herein shall be given full force and effect.

 

7.18        Due Authorization.  Mortgagor hereby represents, warrants and
covenants to Mortgagee that the obligations of Mortgagor under this Mortgage are
the valid, binding and legally enforceable obligations of Mortgagor, that the
execution, ensealing and delivery of this Mortgage by Mortgagor has been duly
and validly authorized in all respects by Mortgagor, and that the persons who
are executing and delivering this Mortgage on behalf of Mortgagor have full
power, authority and legal right to so do, and to observe and perform all of the
terms and conditions of this Mortgage on Mortgagor’s part to be observed or
performed.

 

7.19        No Offsets, Etc.  Mortgagor hereby represents, warrants and
covenants to Mortgagee that there are no offsets, counterclaims or defenses at
law or in equity against this Mortgage or the indebtedness secured hereby.

 

7.20        Bankruptcy Limitation.  Notwithstanding anything contained herein to
the contrary, it is the intention of the Mortgagor, the Mortgagee and the other
Credit Parties that the amount of the Obligation secured by the Mortgagor’s
interests in any of its Property shall be in, but not in excess of, the maximum
amount permitted by fraudulent conveyance, fraudulent transfer and other similar
law, rule or regulation of any Governmental Authority applicable to the
Mortgagor.  Accordingly, notwithstanding anything to the contrary contained in
this Mortgage in any other agreement or instrument executed in connection with
the payment of any of the Obligations, the amount of the Obligations secured by
the Mortgagor’s interests in any of its Property pursuant to this Mortgage shall
be limited to an aggregate amount equal to the largest amount that would not
render the Mortgagor’s obligations hereunder or the Liens and security interest
granted to the Mortgagee hereunder subject to avoidance under Section 548 of the
United States Bankruptcy Code or any comparable provision of any other
applicable law.

 

26

--------------------------------------------------------------------------------


 

THIS WRITTEN AGREEMENT AND THE MASTER DEBT DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[Remainder of this page intentionally left blank.]

 

27

--------------------------------------------------------------------------------


 

NOTICE TO MORTGAGOR:

 

A POWER OF SALE HAS BEEN GRANTED IN THIS MORTGAGE.  A POWER OF SALE MAY ALLOW
THE MORTGAGEE TO TAKE THE MORTGAGED PROPERTY AND SELL IT WITHOUT GOING TO COURT
IN A FORECLOSURE ACTION UPON DEFAULT BY THE MORTGAGOR UNDER THIS MORTGAGE.

 

EXECUTED AND DELIVERED effective as of the date first written above.

 

 

MORTGAGOR:

 

 

 

CANO PETROLEUM, INC., a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

MORTGAGEE:

 

 

 

UNION BANK OF CALIFORNIA, N.A.,

 

as Collateral Trustee

 

 

 

By:

 

 

 

Ali Ahmed

 

Vice President

 

Signature page of Mortgage

(Oklahoma)

 

--------------------------------------------------------------------------------


 

THE STATE OF TEXAS

§

 

 

§

 

COUNTY OF [                  ]

§

 

 

This instrument was acknowledged before me on this            day of November,
2005, by                                                 , as
                                       of Cano Petroleum, Inc., on behalf of
said limited liability company.

 

 

 

 

 

 

Notary Public in and for

 

the State of Texas

 

Acknowledgment page of Mortgage

(Oklahoma)

 

--------------------------------------------------------------------------------


 

THE STATE OF TEXAS

§

 

 

§

 

COUNTY OF DALLAS

§

 

 

This instrument was acknowledged before me on this         day of November,
2005, by Ali Ahmed, as Vice President of Union Bank of California, N.A, a
national banking association, on behalf of said banking association.

 

 

 

 

 

 

Notary Public in and for

 

the State of Texas

 

Acknowledgment page of Mortgage

(Oklahoma)

 

--------------------------------------------------------------------------------


 

EXHIBIT A

TO

MORTGAGE, LINE OF CREDIT MORTGAGE, ASSIGNMENT, SECURITY AGREEMENT, FIXTURE
FILING, AND FINANCING STATEMENT

 

The designation “Working Interest” or “WI” or “GWI” when used in this
Exhibit means an interest owned in an oil, gas, and mineral lease that
determines the cost-bearing percentage of the owner of such interest.  The
designation “Net Revenue Interest” or “NRI” or “NRIO” or “NRIG” means that
portion of the production attributable to the owner of a working interest after
deduction for all royalty burdens, overriding royalty burdens or other burdens
on production, except severance, production, and other similar taxes.  The
designation “Overriding Royalty Interest” “ORRI” means an interest in production
which is free of any obligation for the expense of exploration, development, and
production, bearing only its pro rata share of severance, production, and other
similar taxes and, in instances where the document creating the overriding
royalty interest so provides, costs associated with compression, dehydration,
other treating or processing, or transportation of production of oil, gas, or
other minerals relating to the marketing of such production.  The designation
“Royalty Interest” or “RI” means an interest in production which results from an
ownership in the  mineral fee estate or royalty estate in the relevant land and
which is free of any obligation for the expense of exploration, development, and
production, bearing only its pro rata share of severance,  production, and other
similar taxes and, in instances where the document creating the royalty interest
so provides, costs associated with compression, dehydration, other treating or
processing or transportation of production of oil, gas, or other minerals
relating to the marketing of such production.  Each amount set forth as “Working
Interest” or “WI” or “GWI” or “Net Revenue Interest” or “NRI” or “NRIO” or
“NRIG” is the Mortgagor’s interest after giving full effect to, among other
things, all Liens permitted by the Master Debt Agreements and after giving full
effect to the agreements or instruments set forth in this Exhibit A and any
other instruments or agreements affecting Mortgagor’s ownership of the
Hydrocarbons.

 

Any reference in this Exhibit A to wells or units is for warranty of interest,
administrative convenience, and identification and shall not limit or restrict
the right, title, interest, or Properties covered by this Mortgage.  All right,
title, and interest of Mortgagor in the Properties described herein and in
Exhibit A are and shall be subject to this Mortgage, regardless of the presence
of any units or wells not described herein.

 

The reference to book or volume and page herein and in Exhibit A refer to the
recording location of each respective Realty Collateral described herein and in
Exhibit A in the county where the land covered by the Realty Collateral is
located.

 

--------------------------------------------------------------------------------


 

 

EXHIBIT E

 

FORM OF NOTE

 

$                          

                       , 2005

 

For value received, the undersigned Cano Petroleum, Inc., a Delaware corporation
(“Borrower”), hereby promises to pay to the order of
                                               (“Bank”), the principal amount of
                                                                                      
Dollars ($                            ) or, if less, the aggregate outstanding
principal amount of the Advances (as defined in the Credit Agreement referred to
below) made by the Bank to the Borrower, together with interest on the unpaid
principal amount of the Advances from the date of such Advances until such
principal amount is paid in full, at such interest rates, and at such times, as
are specified in the Credit Agreement.

 

This Note is one of the Notes referred to in, and is entitled to the benefits
of, and is subject to the terms of, the Credit Agreement dated as of
November 29, 2005 (as the same may be amended, restated or modified from time to
time, the “Credit Agreement”), among the Borrower, the lenders party thereto
(the “Lenders”), and Union Bank of California, N.A., as administrative agent for
the Lenders (the “Administrative Agent”) and as issuing lender (“Issuing
Lender”).  Capitalized terms used in this Note that are defined in the Credit
Agreement and not otherwise defined in this Note have the meanings assigned to
such terms in the Credit Agreement.  The Credit Agreement, among other things,
(a) provides for the making of the Advances by the Bank to the Borrower in an
aggregate amount not to exceed at any time outstanding the Dollar amount first
above mentioned, the indebtedness of the Borrower resulting from each such
Advance being evidenced by this Note and (b) contains provisions for
acceleration of the maturity of this Note upon the happening of certain events
stated in the Credit Agreement and for optional and mandatory prepayments of
principal prior to the maturity of this Note upon the terms and conditions
specified in the Credit Agreement.

 

Both principal and interest are payable in lawful money of the United States of
America to the Administrative Agent at the place and in the manner specified in
the Credit Agreement.  The Bank shall record payments of principal made under
this Note, but no failure of the Bank to make such recordings shall affect the
Borrower’s repayment obligations under this Note.

 

Without being limited thereto or thereby, this Note is secured by the Security
Instruments and guaranteed under the Guaranties.

 

Except as specifically provided in the Credit Agreement, the Borrower hereby
waives presentment, demand, protest, notice of intent to accelerate, notice of
acceleration, and any other notice of any kind.  No failure to exercise, and no
delay in exercising, any rights hereunder on the part of the holder of this Note
shall operate as a waiver of such rights.

 

1

--------------------------------------------------------------------------------


 

This Note shall be governed by, and construed and enforced in accordance with,
the laws of the state of Texas (except that Chapter 346 of the Texas Finance
Code Chapter, which regulates certain revolving credit loan accounts shall not
apply to this Note).

 

THIS NOTE AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

 

CANO PETROLEUM, INC., a Delaware
corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF NOTICE OF BORROWING

 

[Date]

 

Union Bank of California, N.A., as Administrative Agent

445 South Figueroa Street, 15th Floor

Los Angeles, California 90071

 

Attention:              [LOAN PROCESSOR]

 

Ladies and Gentlemen:

 

The undersigned, Cano Petroleum, Inc., a Delaware corporation (the “Borrower”),
refers to the Credit Agreement dated as of November 29, 2005 (as the same may be
amended, restated or modified from time-to-time, the “Credit Agreement,” the
defined terms of which are used in this Notice of Borrowing unless otherwise
defined in this Notice of Borrowing) among the Borrower, the lenders party
thereto (the “Lenders”), and Union Bank of California, N.A., as administrative
agent for the Lenders (the “Administrative Agent”) and as issuing lender for the
Lenders (the “Issuing Lender”), and hereby gives you irrevocable notice pursuant
to Section 2.03(a) of the Credit Agreement that the undersigned hereby requests
a Borrowing, and in connection with that request sets forth below the
information relating to such Borrowing (the “Proposed Borrowing”) as required by
Section 2.03(a) of the Credit Agreement:

 

(a)                                  The Business Day of the Proposed Borrowing
is                           ,           .

 

(b)                                 The Proposed Borrowing will be composed of
[Reference Rate Advances] [Eurodollar Rate Advances].

 

(c)                                  The aggregate amount of the Proposed
Borrowing is $                        .

 

(d)                                 [The Interest Period for each Eurodollar
Rate Advance made as part of the Proposed Borrowing is [           month[s]].]

 

The Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the Proposed Borrowing:

 

(1)                                  the representations and warranties
contained in Article IV of the Credit Agreement and the representations and
warranties contained in the Security Instruments, the Guaranties, and each of
the other Loan Documents are true and correct in all material respects on and as
of the date of the Proposed Borrowing, before and after giving effect to the
Proposed Borrowing and to the application of the proceeds from the Proposed
Borrowing, as though made on and as of such date, except to the extent that any
such representation or warranty expressly relates solely to an earlier date, in
which case it shall have been true and correct in all material respects as of
such earlier date; and

 

1

--------------------------------------------------------------------------------


 

(2)                                  no Default has occurred and is continuing
or would result from the Proposed Borrowing or from the application of the
proceeds therefrom.

 

 

Very truly yours,

 

 

 

CANO PETROLEUM, INC., a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF NOTICE OF CONVERSION OR CONTINUATION

 

[Date]

 

Union Bank of California, as Administrative Agent
445 South Figueroa Street, 15th Floor
Los Angeles, California 90071

 

Attention:              [LOAN PROCESSOR]

 

Ladies and Gentlemen:

 

The undersigned, Cano Petroleum, Inc., a Delaware corporation (the “Borrower”),
refers to the Credit Agreement dated as of November 29, 2005 (as the same may be
amended, restated or modified from time-to-time, the “Credit Agreement,” the
defined terms of which are used in this Notice of Conversion or Continuation
unless otherwise defined in this Notice of Conversion or Continuation) among the
Borrower, the lenders party thereto (the “Lenders”), and Union Bank of
California, N.A., as administrative agent for the Lenders (the “Administrative
Agent”) and as issuing lender for the Lenders (the “Issuing Lender”), and hereby
gives you irrevocable notice pursuant to Section 2.03(b) of the Credit Agreement
that the undersigned hereby requests a Conversion or continuation of an
outstanding Borrowing, and in connection with that request sets forth below the
information relating to such Conversion or continuation (the “Proposed
Borrowing”) as required by Section 2.03(b) of the Credit Agreement:

 

(a)                                  The Business Day of the Proposed Borrowing
is                               , 20    .

 

(b)                                 The Proposed Borrowing consists of [a
Conversion to [Reference Rate Advances] [Eurodollar Rate Advances]] [a
continuation of Eurodollar Rate Advances].

 

(c)                                  The aggregate amount of the Borrowing to be
[Converted] [continued] is $             and consists of [Reference Rate
Advances] [Eurodollar Rate Advances].

 

(d)                                 [The Interest Period for each Eurodollar
Rate Advance made as part of the Proposed Borrowing is [         month[s]].]

 

The Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the Proposed Borrowing:

 

(e)                                  the representations and warranties
contained in Article IV of the Credit Agreement and the representations and
warranties contained in the Security Instruments, the Guaranties, and each of
the other Loan Documents are true and correct in all material respects on and as
of the date of the Proposed Borrowing, before and after giving effect to the
Proposed Borrowing and to the application of the proceeds from the Proposed
Borrowing, as though made on and as of such date, except to the extent that any
such representation or warranty

 

 

 

1

--------------------------------------------------------------------------------


 

expressly relates solely to an earlier date, in which case it shall have been
true and correct in all material respects as of such earlier date; and

 

(f)                                    no Default has occurred and is continuing
or would result from the Proposed Borrowing or from the application of the
proceeds therefrom.

 

 

Very truly yours,

 

 

 

 

 

CANO PETROLEUM, INC., a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT dated as of November 29, 2005 (this “Pledge Agreement”) is
by and among CANO PETROLEUM, INC., a Delaware corporation (“Borrower”), each
subsidiary of the Borrower signatory hereto (together with the Borrower, the
“Pledgors” and individually, each a “Pledgor”) and Union Bank of California,
N.A. as collateral trustee (in such capacity the “Collateral Trustee”) under the
Collateral Trust Agreement (as hereinafter defined), for its benefit and the
benefit of the Secured Parties (as hereinafter defined).

 

RECITALS

 

A.            The Borrower, the lenders party thereto from time to time (the
“Senior Lenders”), Union Bank of California, N.A., as issuing lender (in such
capacity, the “Issuing Lender”) and as administrative agent for such Senior
Lenders (in such capacity, the “Senior Agent”), have entered into that certain
Credit Agreement dated of even date herewith (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Senior Credit
Agreement”).

 

B.            The Borrower, the lenders party thereto from time to time (the
“Subordinated Lenders”), and Energy Components SPC EEP Energy Exploration and
Production Segregated Portfolio, as administrative agent for such Subordinated
Lenders (in such capacity, the “Subordinated Agent”) have entered into that
certain Subordinated Credit Agreement dated of even date herewith (as it may be
amended, restated, supplemented or otherwise modified from time to time, the
“Subordinated Credit Agreement”), and together with the Senior Credit Agreement,
the “Master Debt Agreements”).

 

C.            In connection with the Master Debt Agreements, the Borrower or any
of its subsidiaries may from time to time enter into one or more Hedge Contracts
(as defined in the Senior Credit Agreement) with a Senior Lender or any of its
affiliates (each such counterparty, a “Swap Counterparty”, and together with the
Collateral Trustee, the Senior Agent, the Issuing Lender, the Senior Lenders,
the Subordinated Agent and the Subordinated Lenders, the “Secured Parties”).

 

D.            In order to, among other things, appoint the Collateral Trustee as
collateral trustee for all of the Secured Parties under the security documents
executed in connection with the Master Debt Agreements, including this Pledge
Agreement, and to set forth the rights and remedies of the Secured Parties with
respect thereto, the Senior Agent, the Senior Lenders, the Subordinated Agent,
the Subordinated Lenders, the Collateral Trustee, the Borrower, and the other
parties thereto, have entered into that certain Collateral Trust and
Intercreditor Agreement dated of even date herewith (as it may be amended,
restated, supplemented or otherwise modified from time to time, the “Collateral
Trust Agreement”).

 

E.             It is a condition precedent to the extension of credit to the
Borrower under the Master Debt Agreements that the Pledgors and the Collateral
Trustee, on behalf of the Secured Parties, execute and deliver this Pledge
Agreement.

 

1

--------------------------------------------------------------------------------


 

F.             Each Pledgor (other than the Borrower) is a subsidiary of the
Borrower, and therefore shall derive direct and indirect benefits from the
transactions contemplated by the Master Debt Agreements.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
confessed, each Pledgor hereby agrees with the Collateral Trustee for the
benefit of the Secured Parties as follows:

 

Section 1.  Definitions.  All capitalized terms not otherwise defined in this
Pledge Agreement that are defined in the Collateral Trust Agreement shall have
the meanings assigned to such terms by the Collateral Trust Agreement.  Any
terms used in this Pledge Agreement that are defined in the Uniform Commercial
Code in effect in the State of Texas from time to time (the “UCC”) and not
otherwise defined herein or in the Collateral Trust Agreement, shall have the
meanings assigned to those terms by the UCC.  Any terms used in this Pledge
Agreement that are not otherwise defined herein, in the UCC or in the Collateral
Trust Agreement shall have the meanings assigned to those terms by in the Senior
Credit Agreement.  All meanings to defined terms, unless otherwise indicated,
are to be equally applicable to both the singular and plural forms of the terms
defined.  Article, Section, Schedule, and Exhibit references are to Articles and
Sections of and Schedules and Exhibits to this Pledge Agreement, unless
otherwise specified.  All references to instruments, documents, contracts, and
agreements are references to such instruments, documents, contracts, and
agreements as the same may be amended, supplemented, and otherwise modified from
time to time, unless otherwise specified.  The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Pledge Agreement shall
refer to this Pledge Agreement as a whole and not to any particular provision of
this Pledge Agreement.  As used herein, the term “including” means “including,
without limitation,”. Paragraph headings have been inserted in this Pledge
Agreement as a matter of convenience for reference only and it is agreed that
such paragraph headings are not a part of this Pledge Agreement and shall not be
used in the interpretation of any provision of this Pledge Agreement.

 

Section 2.  Pledge.

 

2.01.        Grant of Pledge.

 

(a)           Each Pledgor hereby pledges to the Collateral Trustee, and grants
to the Collateral Trustee, for the benefit of the Secured Parties, a continuing
security interest in, the Pledged Collateral, as defined in Section 2.02 below. 
This Pledge Agreement shall secure (i) all Obligations (as defined in the Senior
Credit Agreement) now or hereafter existing. (ii) all Obligations (as defined in
the Subordinated Credit Agreement) now or hereafter existing, (iii) all other
amounts now or hereafter owed by the Borrower, any Pledgor, or any of their
respective Subsidiaries under this Pledge Agreement or the other Master Loan
Documents to the Collateral Trustee or any other Secured Party, and (iv) any
increases, extensions, modifications, substitutions, amendments, restatements
and renewals of any of the foregoing obligations, whether for principal,
interest, fees,

 

2

--------------------------------------------------------------------------------


 

expenses, indemnification or otherwise.  All such obligations shall be referred
to in this Pledge Agreement as the “Secured Obligations”.

 

(b)           Notwithstanding anything contained herein to the contrary, it is
the intention of each Pledgor, the Collateral Trustee and the Secured Parties
that the amount of the Secured Obligation secured by each Pledgor’s interests in
any of its property or assets (whether real or personal, or mixed, tangible or
intangible) (“Property”) shall be in, but not in excess of, the maximum amount
permitted by fraudulent conveyance, fraudulent transfer and other similar law,
rule or regulation of any Governmental Authority (as defined in the Senior
Credit Agreement) applicable to such Pledgor. Accordingly, notwithstanding
anything to the contrary contained in this Pledge Agreement or in any other
agreement or instrument executed in connection with the payment of any of the
Secured Obligations, the amount of the Secured Obligations secured by each
Pledgor’s interests in any of its Property pursuant to this Pledge Agreement
shall be limited to an aggregate amount equal to the largest amount that would
not render such Pledgor’s obligations hereunder or the liens and security
interest granted to the Collateral Trustee hereunder subject to avoidance under
Section 548 of the United States Bankruptcy Code or any comparable provision of
any other applicable law.

 

2.02.        Pledged Collateral.  “Pledged Collateral” shall mean all of each
Pledgor’s right, title, and interest in the following, whether now owned or
hereafter acquired:

 

(a)           (i) all of the membership interests listed in the attached
Schedule 2.02(a) issued to such Pledgor and all such additional membership
interests of any issuer of such interests hereafter acquired by such Pledgor
(the “Membership Interests”), (ii) the certificates representing the Membership
Interests, if any, and (iii) all rights to money or Property which such Pledgor
now has or hereafter acquires in respect of the Membership Interests, 
including, without limitation, (A) any proceeds from a sale by or on behalf of
such Pledgor of any of the Membership Interests, and (B) any distributions,
dividends, cash, instruments and other property from time-to-time received or
otherwise distributed in respect of the Membership Interests, whether regular,
special or made in connection with the partial or total liquidation of the
issuer and whether attributable to profits, the return of any contribution or
investment or otherwise attributable to the Membership Interests or the
ownership thereof  (collectively, the “Membership Interests Distributions”);

 

(b)           (i) all of the general and limited partnership interests listed in
the attached Schedule 2.02(b) issued to such Pledgor and all such additional
limited or general partnership interests of any issuer of such interests
hereafter acquired by such Pledgor (the “Partnership Interests”), and (ii) all
rights to money or Property which such Pledgor now has or hereafter acquires in
respect of the Partnership Interests,  including, without limitation, (A) any
proceeds from a sale by or on behalf of such Pledgor of any of the Partnership
Interests, and (B) any distributions, dividends, cash, instruments and other
property from time-to-time received or otherwise distributed in respect of the
Partnership Interests, whether regular, special or made in connection with the
partial or total liquidation of the issuer and whether attributable to profits,
the return of any contribution

 

3

--------------------------------------------------------------------------------


 

or investment or otherwise attributable to the Partnership Interests or the
ownership thereof  (collectively, the “Partnership Interests Distributions”);

 

(c)           (i) all of the shares of stock listed in the attached
Schedule 2.02(c) issued to such Pledgor and all such additional shares of stock
of any issuer of such shares of stock hereafter issued to such Pledgor (the
“Pledged Shares”), (ii) the certificates representing the Pledged Shares, and
(iii) all rights to money or Property which such Pledgor now has or hereafter
acquires in respect of the Pledged Shares, including, without limitation,
(A) any proceeds from a sale by or on behalf of such Pledgor of any of the
Pledged Shares, and (B) any distributions, dividends, cash, instruments and
other property from time-to-time received or otherwise distributed in respect of
the Pledged Shares, whether regular, special or made in connection with the
partial or total liquidation of the issuer and whether attributable to profits,
the return of any contribution or investment or otherwise attributable to the
Pledged Shares or the ownership thereof (collectively, the “Pledged Shares
Distributions”; together with the Membership Interests Distributions and the
Partnership Interest Distributions, the “Distributions”); and

 

(d)           all proceeds from the Pledged Collateral described in paragraphs
(a), (b) and (c) of this Section 2.02.

 

2.03.        Delivery of Pledged Collateral.  All certificates or instruments,
if any, representing the Pledged Collateral shall be delivered to the Collateral
Trustee and shall be in suitable form for transfer by delivery, or shall be
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance reasonably satisfactory to the Collateral Trustee.  After
the occurrence and during the continuance of an Event of Default, the Collateral
Trustee shall have the right, upon prior written notice to the applicable
Pledgor, to transfer to or to register in the name of the Collateral Trustee or
any of its nominees any of the Pledged Collateral, subject to the rights
specified in Section 2.04.  In addition, after the occurrence and during the
continuance of an Event of Default, the Collateral Trustee shall have the right
at any time to exchange the certificates or instruments representing the Pledged
Collateral for certificates or instruments of smaller or larger denominations.

 

2.04.        Rights Retained by Pledgor.  Notwithstanding the pledge in
Section 2.01,

 

(a)           so long as no Event of Default shall have occurred and remain
uncured or unwaived and except as otherwise provided in the Master Debt
Agreements, (i) each Pledgor shall be entitled to receive and retain any
dividends and other Distributions paid on or in respect of the Pledged
Collateral and the proceeds of any sale of the Pledged Collateral; and (ii) each
Pledgor shall be entitled to exercise any voting and other consensual rights
pertaining to its Pledged Collateral for any purpose not inconsistent with the
terms of this Pledge Agreement or the Master Debt Agreements; provided, however,
that no Pledgor shall exercise nor shall it refrain from exercising any such
right if such action or inaction, as applicable, would have a materially adverse
effect on the value of the Pledged Collateral; and

 

(b)           if an Event of Default shall have occurred and remain uncured or
unwaived,

 

4

--------------------------------------------------------------------------------


 

(i)            until such time thereafter as the Collateral Trustee gives
written notice of its election to exercise such voting and other consensual
rights pursuant to Section 5.02 hereof, each Pledgor shall be entitled to
exercise any voting and other consensual rights pertaining to its Pledged
Collateral for any purpose not inconsistent with the terms of this Pledge
Agreement or the Master Debt Agreements; provided, however, that no Pledgor
shall exercise nor shall it refrain from exercising any such right if such
action or inaction, as applicable, would have a materially adverse effect on the
value of the Pledged Collateral; and

 

(ii)           at and after such time as the Collateral Trustee gives written
notice of its election to exercise such voting and other consensual rights
pursuant to Section 5.02 hereof, each Pledgor shall execute and deliver (or
cause to be executed and delivered) to the Collateral Trustee all proxies and
other instruments as the Collateral Trustee may reasonably request to enable the
Collateral Trustee to (A) exercise the voting and other rights which such
Pledgor is entitled to exercise pursuant to paragraph (a) or paragraph (b)(i) of
this Section 2.04, and (B) receive any Distributions and proceeds of sale of the
Pledged Collateral which such Pledgor is authorized to receive and retain
pursuant to paragraph (a)(i) of this Section 2.04.

 

Section 3.  Pledgor’s Representations and Warranties.  Each Pledgor represents
and warrants to the Collateral Trustee and the Secured Parties as follows:

 

(a)           The Pledged Collateral applicable to such Pledgor listed on the
attached Schedules 2.02(a), 2.02(b) and 2.02(c) have been duly authorized and
validly issued to such Pledgor and are fully paid and nonassessable.

 

(b)           Such Pledgor is the legal and beneficial owner of the Pledged
Collateral free and clear of any Lien or option, except for (i) the security
interest created by this Pledge Agreement and (ii) other Liens permitted under
the Master Debt Agreements ( the “Permitted Liens”).

 

(c)           No authorization, authentication, approval, or other action by,
and no notice to or filing with, any Governmental Authority or regulatory body
is required either (a) for the pledge by such Pledgor of the Pledged Collateral
pursuant to this Pledge Agreement or for the execution, delivery, or performance
of this Pledge Agreement by such Pledgor or (b) for the exercise by the
Collateral Trustee or any Secured Party of the voting or other rights provided
for in this Pledge Agreement or the remedies in respect of the Pledged
Collateral pursuant to this Pledge Agreement (except as may be required in
connection with such disposition by laws affecting the offering and sale of
securities generally).

 

(d)           Such Pledgor has the full right, power and authority to deliver,
pledge, assign and transfer the Pledged Collateral to the Collateral Trustee.

 

(e)           The Membership Interests listed on the attached
Schedule 2.02(a) constitute the percentage of the issued and outstanding
membership interests of the

 

5

--------------------------------------------------------------------------------


 

respective issuer thereof set forth on Schedule 2.02(a) and all of the Equity
Interest in such issuer in which the Pledgor has any ownership interest.

 

(f)            The Partnership Interests listed on the attached
Schedule 2.02(b) constitute the percentage of the issued and outstanding general
and limited partnership interests of the respective issuer thereof set forth on
Schedule 2.02(b) and all of the Equity Interest in such issuer in which the
Pledgor has any ownership interest.

 

(g)           The Pledged Shares list on the attached
Schedule 2.02(c) constitute the percentage of the issued and outstanding shares
of capital stock of the respective issuer thereof set forth on
Schedule 2.02(c) and all of the Equity Interest in such issuer in which the
Pledgor has any ownership interest.

 

(h)           Schedule 3 sets forth its sole jurisdiction of formation, type of
organization, federal tax identification number, the organizational number, and
all names used by it during the last five years prior to the date of this Pledge
Agreement.

 

Section 4.  Pledgor’s Covenants.  During the term of this Pledge Agreement and
until all of the Secured Obligations (including all Letter of Credit
Obligations) have been fully and finally paid and discharged in full, the
termination of the Hedge Contracts with the Secured Parties, the Commitments (as
defined in the applicable Master Debt Agreement) under each Master Debt
Agreement have been terminated or expired, all Letters of Credit have terminated
or expired, and all obligations of the Issuing Lender and the Senior Lenders in
respect of Letters of Credit have been terminated, each Pledgor covenants and
agrees with the Collateral Trustee that:

 

4.01.        Protect Collateral; Further Assurances.  Each Pledgor will warrant
and defend the rights and title herein granted unto the Collateral Trustee in
and to the Pledged Collateral (and all right, title, and interest represented by
the Pledged Collateral) against the claims and demands of all Persons
whomsoever.  Each Pledgor agrees that, at the expense of such Pledgor, such
Pledgor will promptly execute and deliver all further instruments and documents,
and take all further action, that may be reasonably necessary and that the
Collateral Trustee or any Secured Party may reasonably request, in order to
perfect and protect any security interest granted or purported to be granted
hereby or to enable the Collateral Trustee or any Secured Party to exercise and
enforce its rights and remedies hereunder with respect to any Pledged
Collateral.  Each Pledgor hereby authorizes the Collateral Trustee to file any
financing statements, amendments or continuations without the signature of such
Pledgor to the extent permitted by applicable law in order to perfect or
maintain the perfection of any security interest granted under this Pledge
Agreement.

 

4.02.        Transfer, Other Liens, and Additional Shares.  Each Pledgor agrees
that it will not (a) except as otherwise permitted by the Master Debt
Agreements, sell or otherwise dispose of, or grant any option with respect to,
any of the Pledged Collateral or (b) create or permit to exist any Lien upon or
with respect to any of the Pledged Collateral, except for Permitted Liens.  Each
Pledgor agrees that it will (i) cause each issuer of the Pledged Collateral that
is a Subsidiary of such Pledgor not to issue any other Equity Interests in
addition to or in substitution for the Pledged Collateral issued by such issuer,
except to such Pledgor or any other Pledgor and (ii) pledge hereunder,
immediately upon its acquisition (directly or indirectly) thereof, any

 

6

--------------------------------------------------------------------------------


 

additional Equity Interests of an issuer acquired by such Pledgor.  No Pledgor
shall approve any amendment or modification of any of the Pledged Collateral
without the Collateral Trustee’s prior written consent.

 

4.03.        Jurisdiction of Formation; Name Change.  Each Pledgor shall give
the Collateral Trustee at least 30 days’ prior written notice before it (i) in
the case of a Pledgor that is not a “registered organization” (as defined in
Section 9-102 of the UCC) changes the location of its principal place of
business and chief executive office, or (ii) uses a trade name other than its
current name used on the date hereof.  Other than as permitted by Section 6.11
of the respective Master Debt Agreements, no Pledgor shall amend, supplement,
modify or restate its articles or certificate of incorporation, bylaws, limited
liability company agreements, or other equivalent organizational documents, nor
amend its name or change its jurisdiction of incorporation, organization or
formation.

 

Section 5.  Remedies upon Default.  If any Event of Default shall have occurred
and be continuing:

 

5.01.        UCC Remedies.  To the extent permitted by law, the Collateral
Trustee may exercise in respect of the Pledged Collateral, in addition to other
rights and remedies provided for in this Pledge Agreement or otherwise available
to it, all the rights and remedies of a Collateral Trustee under the UCC
(whether or not the UCC applies to the affected Pledged Collateral).

 

5.02.        Dividends and Other Rights.

 

(a)           All rights of the Pledgors to exercise the voting and other
consensual rights which it would otherwise be entitled to exercise pursuant to
Section 2.04(a) may be exercised by the Collateral Trustee if the Collateral
Trustee so elects and gives written notice of such election to the affected
Pledgor and all rights of the Pledgors to receive any Distributions on or in
respect of the Pledged Collateral and the proceeds of sale of the Pledged
Collateral which it would otherwise be authorized to receive and retain pursuant
to Section 2.04(b) shall cease.

 

(b)           All Distributions on or in respect of the Pledged Collateral and
the proceeds of sale of the Pledged Collateral which are received by any Pledgor
shall be received in trust for the benefit of the Collateral Trustee, shall be
segregated from other funds of such Pledgor, and shall be promptly paid over to
the Collateral Trustee as Pledged Collateral in the same form as so received
(with any necessary indorsement).

 

5.03.        Sale of Pledged Collateral. The Collateral Trustee may sell all or
part of the Pledged Collateral at public or private sale, at any of the
Collateral Trustee’s offices or elsewhere, for cash, on credit, or for future
delivery, and upon such other terms as the Collateral Trustee may deem
commercially reasonable in accordance with applicable laws.  Each Pledgor agrees
that to the extent permitted by law such sales may be made without notice.  If
notice is required by law, each Pledgor hereby deems 10 days’ advance notice of
the time and place of any public sale or the time after which any private sale
is to be made reasonable notification, recognizing that if the Pledged
Collateral threatens to decline speedily in value or is of a type

 

7

--------------------------------------------------------------------------------


 

customarily sold on a recognized market shorter notice may be reasonable.  The
Collateral Trustee shall not be obligated to make any sale of the Pledged
Collateral regardless of notice of sale having been given.  The Collateral
Trustee may adjourn any public or private sale from time-to-time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned.  Each Pledgor shall
fully cooperate with Collateral Trustee in selling or realizing upon all or any
part of the Pledged Collateral.  In addition, each Pledgor shall fully comply
with the securities laws of the United States, the State of Texas, and other
states and take such actions as may be necessary to permit Collateral Trustee to
sell or otherwise dispose of any securities representing the Pledged Collateral
in compliance with such laws.

 

5.04.        Exempt Sale.  If, in the opinion of the Collateral Trustee, there
is any question that a public or semipublic sale or distribution of any Pledged
Collateral will violate any state or federal securities law, the Collateral
Trustee in its reasonable discretion (a) may offer and sell securities privately
to purchasers who will agree to take them for investment purposes and not with a
view to distribution and who will agree to imposition of restrictive legends on
the certificates representing the security, or (b) may sell such securities in
an intrastate offering under Section 3(a)(11) of the Securities Act of 1933, as
amended, and no sale so made in good faith by the Collateral Trustee shall be
deemed to be not “commercially reasonable” solely because so made.  Each Pledgor
shall cooperate fully with the Collateral Trustee in selling or realizing upon
all or any part of the Pledged Collateral.

 

5.05.        Application of Collateral. The proceeds of any sale, or other
realization (other than that received from a sale or other realization permitted
by the Master Debt Agreements) upon all or any part of the Pledged Collateral
pledged by the Pledgors shall be applied by the Collateral Trustee as set forth
in Section 4.4 of the Collateral Trust Agreement.

 

5.06.        Cumulative Remedies.  Each right, power and remedy herein
specifically granted to the Collateral Trustee or otherwise available to it
shall be cumulative, and shall be in addition to every other right, power and
remedy herein specifically given or now or hereafter existing at law, in equity,
or otherwise, and each such right, power and remedy, whether specifically
granted herein or otherwise existing, may be exercised at any time and from
time-to-time as often and in such order as may be deemed expedient by the
Collateral Trustee in its sole discretion.  No failure on the part of the
Collateral Trustee to exercise, and no delay in exercising, and no course of
dealing with respect to, any such right, power or remedy, shall operate as a
waiver thereof, nor shall any single or partial exercise of any such rights,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right.

 

Section 6.  Collateral Trustee as Attorney-in-Fact for Pledgor.

 

6.01.        Collateral Trustee Appointed Attorney-in-Fact.  Each Pledgor hereby
irrevocably appoints the Collateral Trustee as such Pledgor’s attorney-in-fact,
with full authority after the occurrence and during the continuance of an Event
of Default to act for such Pledgor and in the name of such Pledgor, and, in the
Collateral Trustee’s discretion, to take any action and to execute any
instrument which the Collateral Trustee may deem reasonably necessary or
advisable to accomplish the purposes of this Pledge Agreement, including,
without limitation, to receive, indorse, and collect all instruments made
payable to such Pledgor representing any

 

8

--------------------------------------------------------------------------------


 

dividend, or the proceeds of the sale of the Pledged Collateral, or other
distribution in respect of the Pledged Collateral and to give full discharge for
the same.  Each Pledgor hereby acknowledges, consents and agrees that the power
of attorney granted pursuant to this Section is irrevocable and coupled with an
interest.

 

6.02.        Collateral Trustee May Perform. The Collateral Trustee may from
time-to-time, at its option but at the Pledgors’ expense, perform any act which
any Pledgor agrees hereunder to perform and which such Pledgor shall fail to
perform after being requested in writing so to perform (it being understood that
no such request need be given after the occurrence and during the continuance of
any Event of Default and after notice thereof by the Collateral Trustee to the
affected Pledgor) and the Collateral Trustee may from time-to-time take any
other action which the Collateral Trustee reasonably deems necessary for the
maintenance, preservation or protection of any of the Pledged Collateral or of
its security interest therein.  The Collateral Trustee shall provide notice to
the affected Pledgor of any action taken hereunder; provided however, the
failure to provide such notice shall not be construed as a waiver of any rights
of the Collateral Trustee provided under this Pledge Agreement or under
applicable law.

 

6.03.        Collateral Trustee Has No Duty.  The powers conferred on the
Collateral Trustee hereunder are solely to protect its interest in the Pledged
Collateral and shall not impose any duty on it to exercise any such powers. 
Except for reasonable care of any Pledged Collateral in its possession and the
accounting for moneys actually received by it hereunder, the Collateral Trustee
shall have no duty as to any Pledged Collateral or responsibility for taking any
necessary steps to preserve rights against prior parties or any other rights
pertaining to any Pledged Collateral.

 

6.04.        Reasonable Care.  The Collateral Trustee shall be deemed to have
exercised reasonable care in the custody and preservation of the Pledged
Collateral in its possession if the Pledged Collateral is accorded treatment
substantially equal to that which the Collateral Trustee accords its own
property, it being understood that the Collateral Trustee shall have no
responsibility for (a) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders, or other matters relative to any
Pledged Collateral, whether or not the Collateral Trustee has or is deemed to
have knowledge of such matters, or (b) taking any necessary steps to preserve
rights against any parties with respect to any Pledged Collateral.

 

Section 7.  Miscellaneous.

 

7.01.        Expenses.  The Pledgors will upon demand pay to the Collateral
Trustee for its benefit and the benefit of the other Secured Parties the amount
of any reasonable out-of-pocket expenses, including the reasonable fees and
disbursements of its counsel and of any experts, which the Collateral Trustee
and the other Secured Parties may incur in connection with (a) the custody,
preservation, use, or operation of, or the sale, collection, or other
realization of, any of the Pledged Collateral, (b) the exercise or enforcement
of any of the rights of the Collateral Trustee or any Lender or any other
Secured Parties hereunder, and (c) the failure by any Pledgor to perform or
observe any of the provisions hereof.

 

7.02.        Amendments, Etc.  No amendment or waiver of any provision of this
Pledge Agreement nor consent to any departure by any Pledgor herefrom shall be
effective unless made

 

9

--------------------------------------------------------------------------------


 

in writing and executed by the affected Pledgor and the Collateral Trustee
(acting upon the written direction of the Required Percentage of each Class of
Master Debt and given in accordance with the Collateral Trust Agreement), and
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.

 

7.03.        Addresses for Notices.  All notices and other communications
provided for hereunder shall be in the manner and to the addresses set forth in
the Collateral Trust Agreement.

 

7.04.        Continuing Security Interest; Transfer of Interest.

 

(a)           This Pledge Agreement shall create a continuing security interest
in the Pledged Collateral and, unless expressly released by the Collateral
Trustee, shall (i) remain in full force and effect until the indefeasible
payment in full in cash of, and termination of, the Secured Obligations and the
termination of the Commitments under each Master Debt Agreement, (ii) be binding
upon the Pledgors, the Collateral Trustee, the Secured Parties and their
successors, and assigns, and (iii) inure, together with the rights and remedies
of the Collateral Trustee hereunder, to the benefit of and be binding upon, the
Collateral Trustee, and the Secured Parties and their respective successors,
transferees, and assigns, and to the benefit of and be binding upon, the Swap
Counterparties, and each of their respective successors and assigns only to the
extent such successors, transferees, and assigns of a Swap Counterparty is a
Senior Lender or an Affiliate of a Senior Lender.  Without limiting the
generality of the foregoing clause, when any Secured Party assigns or otherwise
transfers any interest held by it under either Master Debt Agreement or other
Master Debt Document (other than an Interest Hedge Agreement or a Hydrocarbon
Hedge Agreement) to any other Person pursuant to the terms of the applicable
Master Debt Agreement or such other Master Debt Document, that other Person
shall thereupon become vested with all the benefits held by such Secured Party
under this Pledge Agreement.  Furthermore, when any Swap Counterparty assigns or
otherwise transfers any interest held by it under an Interest Hedge Agreement or
a Hydrocarbon Hedge Agreement to any other Person pursuant to the terms of such
agreement, that other Person shall thereupon become vested with all the benefits
held by such Secured Party under this Pledge Agreement only if such Person is
also then a Senior Lender or an Affiliate of a Senior Lender.

 

(b)           Upon the indefeasible payment in full and termination of the
Secured Obligations and the termination of all Commitments under each Master
Debt Agreement, the security interest granted hereby shall terminate and all
rights to the Pledged Collateral shall revert to the applicable Pledgor to the
extent such Pledged Collateral shall not have been sold or otherwise applied
pursuant to the terms hereof.  Upon any such termination, the Collateral Trustee
will, at the Pledgors’ expense, deliver all Pledged Collateral to the applicable
Pledgor, execute and deliver to the applicable Pledgor such documents as such
Pledgor shall reasonably request and take any other actions reasonably requested
to evidence or effect such termination.

 

10

--------------------------------------------------------------------------------


 

7.05.        Waivers.  Each Pledgor hereby waives:

 

(a)           promptness, diligence, notice of acceptance, and any other notice
with respect to any of the Secured Obligations and this Pledge Agreement;

 

(b)           any requirement that the Collateral Trustee or any Secured Party
protect, secure, perfect, or insure any Lien or any Property subject thereto or
exhaust any right or take any action against any Pledgor, any Guarantor, or any
other Person or any collateral; and

 

(c)           any duty on the part of the Collateral Trustee to disclose to any
Pledgor any matter, fact, or thing relating to the business, operation, or
condition of any Pledgor, any Guarantor, or any other Person and their
respective assets now known or hereafter known by such Person.

 

7.06.        Severability.  Wherever possible each provision of this Pledge
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Pledge Agreement shall be
prohibited by or invalid under such law, such provision shall be ineffective to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Pledge Agreement.

 

7.07.        Choice of Law.  This Pledge Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Texas, except
to the extent that the validity or perfection of the security interests
hereunder, or remedies hereunder, in respect of any particular Pledged
Collateral are governed by the laws of a jurisdiction other than the State of
Texas.

 

7.08.        Counterparts.  The parties may execute this Pledge Agreement in
counterparts, each of which constitutes an original, and all of which,
collectively, constitute only one agreement.  Delivery of an executed
counterpart signature page by facsimile is as effective as executing and
delivering this Pledge Agreement in the presence of the other parties to this
Pledge Agreement.  In proving this Pledge Agreement, a party must produce or
account only for the executed counterpart of the party to be charged.

 

7.09.        Headings.  Paragraph headings have been inserted in this Pledge
Agreement as a matter of convenience for reference only and it is agreed that
such paragraph headings are not a part of this Pledge Agreement and shall not be
used in the interpretation of any provision of this Pledge Agreement.

 

7.10.        Reinstatement.  If, at any time after payment in full of all
Secured Obligations and termination of the Collateral Trustee’s security
interest, any payments on the Secured Obligations previously made must be
disgorged by any Secured Party for any reason whatsoever, including, without
limitation, the insolvency, bankruptcy or reorganization of any Pledgor or any
other Person, this Pledge Agreement and the Collateral Trustee’s security
interests herein shall be reinstated as to all disgorged payments as though such
payments had not been made, and each Pledgor shall sign and deliver to the
Collateral Trustee all documents, and shall do such other acts and things, as
may be necessary to reinstate and perfect the Collateral Trustee’s security
interest.  EACH PLEDGOR SHALL DEFEND AND INDEMNIFY THE COLLATERAL

 

11

--------------------------------------------------------------------------------


 

TRUSTEE AND EACH OTHER SECURED PARTY FROM AND AGAINST ANY CLAIM, DAMAGE, LOSS,
LIABILITY, COST OR EXPENSE UNDER THIS SECTION 7.10 (INCLUDING REASONABLE
ATTORNEYS’ FEES AND EXPENSES) IN THE DEFENSE OF ANY SUCH ACTION OR SUIT
INCLUDING SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE ARISING AS A
RESULT OF THE INDEMNIFIED SECURED PARTY’S OWN NEGLIGENCE BUT EXCLUDING SUCH
CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE THAT IS FOUND IN A FINAL,
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM SUCH INDEMNIFIED SECURED PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

7.11.        Conflicts.  In the event of any explicit or implicit conflict
between any provisions of this Pledge Agreement and any provision of the Senior
Credit Agreement, the terms of the Senior Credit Agreement shall be controlling.

 

7.12.        Additional Pledgors.  Pursuant to Section 6.15 of each Master Debt
Agreement, certain Subsidiaries of the Borrower that were not in existence on
the date of the such Master Debt Agreements are required to enter into this
Pledge Agreement as Pledgors.  Upon execution and delivery after the date hereof
by the Collateral Trustee and such Subsidiary of an instrument in the form of
Annex 1, such Subsidiary shall become a Pledgor hereunder with the same force
and effect as if originally named as a Pledgor herein.  The execution and
delivery of any instrument adding an additional Pledgor as a party to this
Pledge Agreement shall not require the consent of any other Pledgor hereunder. 
The rights and obligations of each Pledgor hereunder shall remain in full force
and effect notwithstanding the addition of any new Pledgor as a party to this
Pledge Agreement.

 

7.13.        Entire Agreement.  THIS PLEDGE AGREEMENT, THE COLLATERAL TRUST
AGREEMENT AND THE OTHER MASTER DEBT DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.

 

[SIGNATURE PAGES FOLLOW]

 

12

--------------------------------------------------------------------------------


 

The parties hereto have caused this Pledge Agreement to be duly executed as of
the date first above written.

 

 

PLEDGOR:

 

 

 

CANO PETROLEUM, INC., a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

COLLATERAL TRUSTEE:

 

 

 

UNION BANK OF CALIFORNIA, N.A.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

13

--------------------------------------------------------------------------------


 

SCHEDULE 2.02(a)

 

Attached to and forming a part of that certain Pledge Agreement dated [DATE] by
[PLEDGOR] as Pledgor, to the Collateral Trustee.

 

Issuer

 

Type of Membership
Interest

 

% of Membership Interest
Owned

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 2.02(b)

 

Attached to and forming a part of that certain Pledge Agreement dated [DATE] by
[PLEDGOR], as Pledgor, to the Collateral Trustee.

 

Issue

 

Type of Partnership Interest

 

% of Partnership Interest
Owned

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 2.02(c)

 

Attached to and forming a part of that certain Pledge Agreement [DATE] by
[PLEDGOR] as Pledgor, to the Collateral Trustee.

 

Issuer

 

Type of Shares

 

Number of
Shares

 

% of Shares
Owned

 

Certificate No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 3

 

Pledgor:

 

 

 

 

 

 

 

Sole Jurisdiction of Formation / Filing:

 

 

 

 

 

 

 

Type of Organization:

 

 

 

 

 

 

 

Organizational Number:

 

 

 

 

 

 

 

Federal Tax Identification Number:

 

 

 

 

 

 

 

Prior Names:

 

 

 

 

14

--------------------------------------------------------------------------------


 

Annex 1 to the

Pledge Agreement

 

SUPPLEMENT NO.  [            ]  dated as of [               ] (the
“Supplement”), to the Pledge Agreement dated as of November      , 2005 (as
amended, supplemented or otherwise modified from time to time, the “Pledge
Agreement”) by and among CANO PETROLEUM, INC., a Delaware corporation
(“Borrower”), each other party signatory hereto (together with the Borrower, the
“Pledgors” and individually, each a “Pledgor”) and Union Bank of California,
N.A. as collateral trustee (in such capacity, the “Collateral Trustee”) under
the Collateral Trust Agreement (as hereinafter defined) for the benefit of the
Secured Parties (as hereinafter defined).

 

RECITALS

 

A.            Reference is made to the following documents related to extension
of credit to the Borrower:

 

(i)            that certain Credit Agreement dated as of November       , 2005
(as it may be amended, restated or otherwise modified from time to time, the
“Senior Credit Agreement”) by and among the Borrower, the lenders party thereto
from time to time (the “Senior Lenders”), and Union Bank of California, N.A., as
administrative agent for such Senior Lenders (the “Senior Agent”);

 

(ii)           that certain Subordinated Credit Agreement dated as of
November       , 2005 (as it may be amended, restated or otherwise modified from
time to time, the “Subordinated Credit Agreement”, and together with the Senior
Credit Agreement, the “Master Debt Agreements”), among the Borrower, the lenders
party thereto from time to time (the “Subordinated Lenders”), and Energy
Components SPC EEP Energy Exploration and Production Segregated Portfolio as
administrative agent for such Subordinated Lenders (in such capacity, the
“Subordinated Agent”); and

 

(iii)          those Hedge Contracts (as defined in the Senior Credit Agreement)
that the Borrower or any of its Subsidiaries may from time to time enter into
one or more with a Senior Lender or one of their Affiliates (a “Swap
Counterparty”, and together with the Collateral Trustee, the Senior Agent, the
Issuing Lender, the Senior Lenders, the Subordinated Agent, the Subordinated
Lenders, the “Secured Parties”).

 

B.            In connection with the Master Debt Agreements, the Senior Agent,
the Senior Lenders, the Subordinated Loan Agent, the Subordinated Lenders, the
Collateral Trustee, the Borrower, and other parties thereto, have entered into
that certain Collateral Trust and Intercreditor Agreement dated as of even date
herewith (as it may be amended, restated, or otherwise modified from time to
time, the “Collateral Trust Agreement”), to among other things, appoint the
Collateral Trustee as collateral trustee for all of the Secured Parties under
the security documents executed in connection with the Master Debt Agreements,
including the Pledge Agreement, and set forth the rights and remedies of the
Secured Parties with respect thereto.

 

15

--------------------------------------------------------------------------------


 

C.            The Pledgors have entered into the Pledge Agreement in order to
induce the Senior Lenders and the Subordinated Lenders to make loans and the
Issuing Lender to issue letters of credit under the Master Debt Agreements. 
Pursuant to Section 6.15 of the respective Master Debt Agreements, each
Subsidiary of the Borrower that was not in existence on the date of the
respective Master Debt Agreement is required to enter into the Pledge Agreement
as a Pledgor upon becoming a Subsidiary.  Section 7.12 of the Pledge Agreement
provides that additional Subsidiaries of the Borrower may become Pledgors under
the Pledge Agreement by execution and delivery of an instrument in the form of
this Supplement.  The undersigned Subsidiary of the Borrower (the “New Pledgor”)
is executing this Supplement in accordance with the requirements of the Senior
Credit Agreement to become a Pledgor under the Pledge Agreement in order to
induce the Senior Lenders to make additional loans and the Issuing Lender to
issue additional letters of credit and as consideration for loans previously
made and letters of credit previously issued.

 

D.            Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Pledge Agreement and the
Collateral Trust Agreement.

 

Accordingly, the Collateral Trustee and the New Pledgor agree as follows:

 

SECTION 1.           In accordance with Section 7.12 of the Pledge Agreement,
the New Pledgor by its signature below becomes a Pledgor under the Pledge
Agreement with the same force and effect as if originally named therein as a
Pledgor and the New Pledgor hereby agrees (a) to all the terms and provisions of
the Pledge Agreement applicable to it as a Pledgor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Pledgor
thereunder are true and correct on and as of the date hereof in all material
respects.  In furtherance of the foregoing, the New Pledgor, as security for the
payment and performance in full of the Secured Obligations, does hereby create
and grant to the Collateral Trustee, its successors and assigns, for the benefit
of the Secured Parties, their successors and assigns, a continuing security
interest in and lien on all of the New Pledgor’s right, title and interest in
and to the Pledged Collateral of the New Pledgor.  Each reference to a “Pledgor”
in the Pledge Agreement shall be deemed to include the New Pledgor.  The Pledge
Agreement is hereby incorporated herein by reference.

 

SECTION 2.           The New Pledgor represents and warrants to the Collateral
Trustee and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms (subject
to applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).

 

SECTION 3.           This Supplement may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract.  This Supplement shall become effective when the
Collateral Trustee shall have received counterparts of this Supplement that,
when taken together, bear the signatures of the New Pledgor and the Collateral
Trustee.  Delivery of an executed signature page to this Supplement

 

16

--------------------------------------------------------------------------------


 

by facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Supplement.

 

SECTION 4.           The New Pledgor hereby represents and warrants that (a) set
forth on Schedules 2.02(a), 2.02(b), and 2.02(c) attached hereto are true and
correct schedules of all its Membership Interests, Partnership Interests and
Pledged Shares, as each term is defined in the Pledge Agreement, and (b) set
forth on Schedule 3 attached hereto are its sole jurisdiction of formation, type
of organization, its federal tax identification number and the organizational
number, and all names used by it during the last five years prior to the date of
this Supplement.

 

SECTION 5.           Except as expressly supplemented hereby, the Pledge
Agreement shall remain in full force and effect.

 

SECTION 6.           THIS SUPPLEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, EXCEPT TO THE EXTENT
THAT THE VALIDITY OR PERFECTION OF THE SECURITY INTERESTS HEREUNDER, OR REMEDIES
HEREUNDER, IN RESPECT OF ANY PARTICULAR PLEDGED COLLATERAL ARE GOVERNED BY THE
LAWS OF A JURISDICTION OTHER THAN THE STATE OF TEXAS.

 

SECTION 7.           In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect,
neither party hereto shall be required to comply with such provision for so long
as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the Pledge Agreement shall not in any way be affected or
impaired.  The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

SECTION 8.           All communications and notices hereunder shall be in
writing and given as provided in the Pledge Agreement.  All communications and
notices hereunder to the New Pledgor shall be given to it at the address set
forth under its signature hereto.

 

SECTION 9.           The New Pledgor agrees to reimburse the Collateral Trustee
for its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Collateral Trustee.

 

THIS SUPPLEMENT, THE PLEDGE AGREEMENT, THE COLLATERAL TRUST AGREEMENT AND THE
OTHER MASTER DEBT DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.

 

[SIGNATURES PAGES FOLLOW]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Pledgor and the Collateral Trustee have duly
executed this Supplement to the Pledge Agreement as of the day and year first
above written.

 

 

NEW PLEDGOR:

 

 

 

[

 

]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

COLLATERAL TRUSTEE:

 

 

 

UNION BANK OF CALIFORNIA, N.A.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

18

--------------------------------------------------------------------------------


 

Schedules

Supplement No.         

to the Pledge Agreement

 

Pledged Collateral of the New Pledgor

 

SCHEDULE 2.02(a)

 

Issuer

 

Type of Membership
Interest

 

% of Membership Interest
Owned

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 2.02(b)

 

Issue

 

Type of Partnership Interest

 

% of Partnership Interest
Owned

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 2.02(c)

 

Issuer

 

Type of Shares

 

Number of
Shares

 

% of Shares
Owned

 

Certificate No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 3

 

New Pledgor:

 

 

 

 

 

 

 

Sole Jurisdiction of Formation / Filing:

 

 

 

 

 

 

 

Type of Organization:

 

 

 

 

 

 

 

Organizational Number:

 

 

 

 

 

 

 

Federal Tax Identification Number:

 

 

 

 

 

 

 

Prior Names:

 

 

 

 

19

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT dated as of November  29, 2005 (this “Security
Agreement”) is by and among CANO PETROLEUM, INC., a Delaware corporation
(“Borrower”), each subsidiary of the Borrower signatory hereto (together with
the Borrower, the “Grantors” and individually, each a “Grantor”) and Union Bank
of California, N.A. as collateral trustee (in such capacity the “Collateral
Trustee”) under the Collateral Trust Agreement (as hereinafter defined), for its
benefit and the benefit of the Secured Parties (as hereinafter defined).

 

RECITALS

 

A.            The Borrower, the lenders party thereto from time to time (the
“Senior Lenders”), Union Bank of California, N.A., as issuing lender (in such
capacity, the “Issuing Lender”) and as administrative agent for such Senior
Lenders (in such capacity, the “Senior Agent”), have entered into that certain
Credit Agreement dated of even date herewith (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Senior Credit
Agreement”).

 

B.            The Borrower, the lenders party thereto from time to time (the
“Subordinated Lenders”), and Energy Components SPC EEP Energy Exploration and
Production Segregated Portfolio, as administrative agent for such Subordinated
Lenders (in such capacity, the “Subordinated Agent”) have entered into that
certain Subordinated Credit Agreement dated of even date herewith (as it may be
amended, restated, supplemented or otherwise modified from time to time, the
“Subordinated Credit Agreement”) and together with the Senior Credit Agreement,
the “Master Debt Agreements”).

 

C.            In connection with the Master Debt Agreements, the Borrower or any
of its subsidiaries may from time to time enter into one or more Hedge Contracts
(as defined in the Senior Credit Agreement) with a Senior Lender or any of its
affiliates (each such counterparty, a “Swap Counterparty”, and together with the
Collateral Trustee, the Senior Agent, the Issuing Lender, the Senior Lenders,
the Subordinated Agent and the Subordinated Lenders, the “Secured Parties”).

 

D.            In order to, among other things, appoint the Collateral Trustee as
collateral trustee for all of the Secured Parties under the security documents
executed in connection with the Master Debt Agreements, including this Security
Agreement, and to set forth the rights and remedies of the Secured Parties with
respect thereto, the Senior Agent, the Senior Lenders, the Subordinated Agent,
the Subordinated Lenders, the Collateral Trustee, the Borrower, and the other
parties thereto, have entered into that certain Collateral Trust and
Intercreditor Agreement dated of even date herewith (as it may be amended,
restated, supplemented or otherwise modified from time to time, the “Collateral
Trust Agreement”).

 

E.             It is a condition precedent to the extension of credit to the
Borrower under the Master Debt Agreements that the Grantors and the Collateral
Trustee, on behalf of the Secured Parties, execute and deliver this Security
Agreement.

 

1

--------------------------------------------------------------------------------


 

F.             Each Grantor (other than the Borrower) is a subsidiary of the
Borrower, and therefore shall derive direct and indirect benefits from the
transactions contemplated by the Master Debt Agreements.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
confessed, each Grantor hereby agrees with the Collateral Trustee for its
benefit and the benefit of the Secured Parties as follows:

 

Section 1.               Definitions; Interpretation.  (a) All capitalized terms
not otherwise defined in this Security Agreement that are defined in the
Collateral Trust Agreement shall have the meanings assigned to such terms by the
Collateral Trust Agreement.  Any terms used in this Security Agreement that are
defined in the UCC (as defined below) and not otherwise defined herein or in the
Collateral Trust Agreement, shall have the meanings assigned to those terms by
the UCC.  Any terms used in this Security Agreement that are not otherwise
defined herein, in the UCC or in the Collateral Trust Agreement shall have the
meanings assigned to those terms by in the Senior Credit Agreement.  All
meanings to defined terms, unless otherwise indicated, are to be equally
applicable to both the singular and plural forms of the terms defined.  The
following terms shall have the meanings specified below:

 

“Accounts” means an “account” as defined in the UCC, including, without
limitation, all of any Grantor’s rights to payment for goods sold or leased,
services performed, or otherwise, whether now in existence or arising from time
to time hereafter, including, without limitation, rights arising under any of
the Contracts or evidenced by an account, note, contract, security agreement,
Chattel Paper (including, without limitation, tangible Chattel Paper and
electronic Chattel Paper), or other evidence of indebtedness or security,
together with all of the right, title and interest of any Grantor in and to
(i) all security pledged, assigned, hypothecated or granted to or held by any
Grantor to secure the foregoing, (ii) all of any Grantor’s right, title and
interest in and to any goods or services, the sale of which gave rise thereto,
(iii) all guarantees, endorsements and indemnifications on, or of, any of the
foregoing, (iv) all powers of attorney granted to any Grantor for the execution
of any evidence of indebtedness or security or other writing in connection
therewith, (v) all books, correspondence, credit files, records, ledger cards,
invoices, and other papers relating thereto, including without limitation all
similar information stored on a magnetic medium or other similar storage device
and other papers and documents in the possession or under the control of any
Grantor or any computer bureau from time to time acting for any Grantor,
(vi) all evidences of the filing of financing statements and other statements
granted to any Grantor and the registration of other instruments in connection
therewith and amendments thereto, notices to other creditors or secured parties,
and certificates from filing or other registration officers, (vii) all credit
information, reports and memoranda relating thereto, and (viii) all other
writings related in any way to the foregoing.

 

“Cash Collateral” means all amounts from time to time held in any checking,
savings, deposit or other account of such Grantor, including, if applicable, the
Cash Collateral

 

2

--------------------------------------------------------------------------------


 

Account, all monies, proceeds or sums due or to become due therefrom or thereon
and all documents (including, but not limited to passbooks, certificates and
receipts) evidencing all funds and investments held in such accounts.

 

“Chattel Paper” has the meaning set forth in the UCC.

 

“Collateral” has the meaning set forth in Section 2 of this Security Agreement.

 

“Commitments” means, collectively, “Commitments” as defined in the Senior Credit
Agreement and “Commitments” as defined in the Subordinated Credit Agreement.

 

“Contracts” means all contracts to which any Grantor now is, or hereafter will
be bound, or to which such Grantor is or hereafter will be a party, beneficiary
or assignee, all Insurance Contracts, and all exhibits, schedules and other
attachments to such contracts, as the same may be amended, supplemented or
otherwise modified or replaced from time to time.

 

“Contract Documents” means all Instruments, Chattel Paper, letters of credit,
bonds, guarantees or similar documents evidencing, representing, arising from or
existing in respect of, relating to, securing or otherwise supporting the
payment of, the Contract Rights.

 

“Contract Rights” means (i) all (A) of any Grantor’s rights to payment under any
Contract or Contract Document and (B) payments due and to become due to any
Grantor under any Contract or Contract Document, in each case whether as
contractual obligations, damages or otherwise; (ii) all of any Grantor’s claims,
rights, powers, or privileges and remedies under any Contract or Contract
Document; and (iii) all of any Grantor’s rights under any Contract or Contract
Document to make determinations, to exercise any election (including, but not
limited to, election of remedies) or option or to give or receive any notice,
consent, waiver or approval together with full power and authority with respect
to any Contract or Contract Document to demand, receive, enforce or collect any
of the foregoing rights or any property which is the subject of any Contract or
Contract Document, to enforce or execute any checks, or other instruments or
orders, to file any claims and to take any action which, in the opinion of the
Secured Parties, may be necessary or advisable in connection with any of the
foregoing.

 

“Document” means a bill of lading, dock warrant, dock receipt, warehouse receipt
or order for the delivery of goods, and also any other document which in the
regular course of business or financing is treated as adequately evidencing that
the person in possession of it is entitled to receive, hold and dispose of the
document and the goods it covers.

 

“Equipment” means any equipment now or hereafter owned or leased by any Grantor,
or in which any Grantor holds or acquires any other right, title or interest,
constituting “equipment” under the UCC, including, without limitation, all
surface or subsurface machinery, equipment, facilities, supplies, or other
tangible personal property, including tubing, rods, pumps, pumping units and
engines, pipe, pipelines, meters, apparatus, boilers, compressors, liquid
extractors, connectors, valves, fittings, power plants, poles, lines, cables,
wires, transformers, starters and controllers, machine shops, tools,

 

3

--------------------------------------------------------------------------------


 

machinery and parts, storage yards and equipment stored therein, buildings and
camps, telegraph, telephone, and other communication systems, loading docks,
loading racks, and shipping facilities, and any manuals, instructions,
blueprints, computer software (including software that is imbedded in and part
of the equipment), and similar items which relate to the above, and any and all
additions, substitutions and replacements of any of the foregoing, wherever
located together with all improvements thereon and all attachments, components,
parts, equipment and accessories installed thereon or affixed thereto.

 

“Fixtures” means any fixtures now or hereafter owned or leased by any Grantor,
or in which any Grantor holds or acquires any other right, title or interest,
constituting “fixtures” under the UCC, including without limitation any and all
additions, substitutions and replacements of any of the foregoing, wherever
located together with all improvements thereon and all attachments, components,
parts, equipment and accessories installed thereon or affixed thereto.

 

“General Intangibles” means all general intangibles now or hereafter owned by
any Grantor, or in which any Grantor holds or acquires any other right, title or
interest, constituting “general intangibles” or “payment intangibles” under the
UCC, including, but not limited to, all trademarks, trademark applications,
trademark registrations, tradenames, fictitious business names, business names,
company names, business identifiers, prints, labels, trade styles and service
marks (whether or not registered), trade dress, including logos and/or designs,
copyrights, patents, patent applications, goodwill of any Grantor’s business
symbolized by any of the foregoing, trade secrets, license rights, license
agreements, permits, franchises, and any rights to tax refunds to which any
Grantor is now or hereafter may be entitled.

 

“Hedge Contract” has the meaning set forth in the Senior Credit Agreement.

 

“Instrument” means an “instrument” as defined in the UCC, including, without
limitation, any Negotiable Instrument, or any other writing which evidences a
right to the payment of money and is not itself a security agreement or lease
and is of a type which is in the ordinary course of business transferred by
delivery with any necessary endorsement or assignment (other than Instruments
constituting Chattel Paper).

 

“Insurance Contracts” means all contracts and policies of insurance and
re-insurance maintained or required to be maintained by or on behalf of any
Grantor under the Loan Documents.

 

“Inventory” means all of the inventory of any Grantor, or in which any Grantor
holds or acquires any right, title or interest, of every type or description,
now owned or hereafter acquired and wherever located, whether raw, in process or
finished, and all materials usable in processing the same and all documents of
title covering any inventory, including, without limitation, work in process,
materials used or consumed in any Grantor’s business, now owned or hereafter
acquired or manufactured by any Grantor and held for sale in the ordinary course
of its business, all present and future substitutions therefor, parts and
accessories thereof and all additions thereto, all Proceeds thereof and

 

4

--------------------------------------------------------------------------------


 

products of such inventory in any form whatsoever, and any other item
constituting “inventory” under the UCC.

 

“Investment Property” means “investment property” as defined in the UCC,
including, without limitation, all securities (whether certificated or
uncertificated), security entitlements, securities accounts, commodity
contracts, and commodity accounts.

 

“Master Debt Documents” means, collectively, the Senior Loan Documents and the
Subordinated Loan Documents.

 

“Negotiable Instrument” means a “negotiable instrument” as defined in the UCC.

 

“Permitted Liens” means those Liens permitted under the Master Debt Agreements

 

“Proceeds” means all proceeds (as defined in the UCC) of any or all of the
Collateral, including without limitation (i) any and all proceeds of, all claims
for, and all rights of any Grantor to receive the return of any premiums for,
any insurance, indemnity, warranty or guaranty payable from time to time with
respect to any of the Collateral, (ii) any and all payments (in any form
whatsoever) made or due and payable from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any Governmental Authority (or any Person acting under
color of any Governmental Authority), (iii) all proceeds received or receivable
when any or all of the Collateral is sold, exchanged or otherwise disposed,
whether voluntarily, involuntarily, in foreclosure or otherwise, (iv) all claims
of any Grantor for damages arising out of, or for breach of or default under,
any Collateral, (v) all rights of any Grantor to terminate, amend, supplement,
modify or waive performance under any Contracts, to perform thereunder and to
compel performance and otherwise exercise all remedies thereunder, and (vi) any
and all other amounts from time to time paid or payable under or in connection
with any of the Collateral.

 

“Secured Obligations” means, collectively, all of the following: (i) all
Obligations (as defined in the Senior Credit Agreement) now or hereafter owed by
the Borrower, any Guarantor, or any of their respective Subsidiaries to the
Secured Parties, (ii) all Obligations (as defined in the Subordinated Credit
Agreement) now or hereafter owed by the Borrower, any Debtor, or any of their
respective Subsidiaries to the Secured Parties, (iii) all amounts now or
hereafter owed by the Borrower, any Debtor, or any of their respective
Subsidiaries under this Security Agreement or the other Master Debt Documents to
the Collateral Trustee, and (iv) any increases, extensions, modifications,
substitutions, amendments and renewals thereof, whether for principal, interest,
fees, expenses, indemnification, or otherwise, including any post-petition
interest in the event of a bankruptcy, to the extent such interest is
enforceable by law.  All such obligations shall be referred to in this Security
Agreement as the “Secured Obligations”.

 

“Security Agreement” means this Security Agreement, as the same may be modified,
supplemented or amended from time to time in accordance with its terms.

 

“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be in effect in the State of Texas; provided, however, in the event that, by
reason of

 

5

--------------------------------------------------------------------------------


 

mandatory provisions of law, any or all of the attachment, perfection or
priority of the security interest in any Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of Texas,
the term “UCC” shall mean the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such attachment,
perfection or priority and for purposes of definitions related to such
provisions.

 

(b)           All meanings to defined terms, unless otherwise indicated, are to
be equally applicable to both the singular and plural forms of the terms
defined.  Article, Section, Schedule, and Exhibit references are to Articles and
Sections of and Schedules and Exhibits to this Security Agreement, unless
otherwise specified.  All references to instruments, documents, contracts, and
agreements are references to such instruments, documents, contracts, and
agreements as the same may be amended, supplemented, and otherwise modified from
time to time, unless otherwise specified.  The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Security Agreement
shall refer to this Security Agreement as a whole and not to any particular
provision of this Security Agreement.  As used herein, the term “including”
means “including, without limitation,”. Paragraph headings have been inserted in
this Security Agreement as a matter of convenience for reference only and it is
agreed that such paragraph headings are not a part of this Security Agreement
and shall not be used in the interpretation of any provision of this Security
Agreement.

 

Section 2.               Assignment, Pledge and Grant of Security Interest.

 

(a)           As collateral security for the prompt and complete payment and
performance when due of all Secured Obligations, each Grantor hereby assigns,
pledges, and grants to the Collateral Trustee for the benefit of the Secured
Parties a lien on and continuing security interest in all of such Grantor’s
right, title and interest in, to and under, all items described in this
Section 2, whether now owned or hereafter acquired by such Grantor and wherever
located and whether now or hereafter existing or arising (collectively, the
“Collateral”):

 

(i)                                     all Contracts, all Contract Rights,
Contract Documents and Accounts associated with such Contracts and each and
every document granting security to such Grantor under any such Contract;

 

(ii)                                  all Accounts;

 

(iii)                               all Inventory;

 

(iv)                              all Equipment;

 

(v)                                 all General Intangibles;

 

(vi)                              all Investment Property;

 

(vii)                           all Fixtures;

 

(viii)                        all Cash Collateral;

 

6

--------------------------------------------------------------------------------


 

(ix)                                any Legal Requirements now or hereafter held
by such Grantor (except that any Legal Requirement which would by its terms or
under applicable law become void, voidable, terminable or revocable by being
subjected to the Lien of this Security Agreement or in which a Lien is not
permitted to be granted under applicable law, is hereby excluded from such Lien
to the extent necessary so as to avoid such voidness, voidability, terminability
or revocability);

 

(x)                                   any right to receive a payment under any
Hedge Contract in connection with a termination thereof;

 

(xi)                                (A) all policies of insurance and Insurance
Contracts, now or hereafter held by or on behalf of such Grantor, including
casualty and liability, business interruption, and any title insurance, (B) all
Proceeds of insurance, and (C) all rights, now or hereafter held by such Grantor
to any warranties of any manufacturer or contractor of any other Person;

 

(xii)                             any and all liens and security interests
(together with the documents evidencing such security interests) granted to such
Grantor by an obligor to secure such obligor’s obligations owing under any
Instrument, Chattel Paper, or Contract which is pledged hereunder or with
respect to which a security interest in such Grantor’s rights in such
Instrument, Chattel Paper, or Contract is granted hereunder;

 

(xiii)                          any and all guaranties given by any Person for
the benefit of such Grantor which guarantees the obligations of an obligor under
any Instrument, Chattel Paper or Contract, which are pledged hereunder;

 

(xiv)                         without limiting the generality of the foregoing,
all other personal property, goods, Instruments, Chattel Paper, Documents,
Fixtures, credits, claims, demands and assets of such Grantor whether now
existing or hereafter acquired from time to time; and

 

(xv)                            any and all additions, accessions and
improvements to, all substitutions and replacements for and all products and
Proceeds of or derived from all of the items described above in this Section 2.

 

(b)           Notwithstanding anything contained herein to the contrary, it is
the intention of each Grantor, the Collateral Trustee, and the Secured Parties
that the amount of the Secured Obligation secured by each Grantor’s interests in
any of its Property shall be in, but not in excess of, the maximum amount
permitted by fraudulent conveyance, fraudulent transfer and other similar law,
rule or regulation of any Governmental Authority applicable to such Grantor.
Accordingly, notwithstanding anything to the contrary contained in this Security
Agreement in any other agreement or instrument executed in connection with the
payment of any of the Secured Obligations, the amount of the Secured Obligations
secured by each Grantor’s interests in any of its Property pursuant to this
Security Agreement shall be limited to an aggregate amount equal to the largest
amount that would not render such Grantor’s obligations hereunder or

 

7

--------------------------------------------------------------------------------


 

the liens and security interest granted to the Collateral Trustee hereunder
subject to avoidance under Section 548 of the United States Bankruptcy Code or
any comparable provision of any other applicable law.

 

Section 3.               Representations and Warranties.  Each Grantor hereby
represents and warrants the following to the Collateral Trustee and the other
Secured Parties:

 

(a)           Records.  Such Grantor’s sole jurisdiction of formation and type
of organization are as set forth in Schedule 1 attached hereto.  All records
concerning the Accounts, General Intangibles, or any other Collateral applicable
to such Grantor are located at the address for such Grantor on such Schedule 1. 
None of the Accounts is evidenced by a promissory note or other instrument.

 

(b)           Other Liens.  Such Grantor is, and will be the record, legal, and
beneficial owner of all of the Collateral pledged by such Grantor free and clear
of any Lien, except for the Permitted Liens.  No effective financing statement
or other instrument similar in effect covering all or any part of the Collateral
is, or will be, on file in any recording office, except such as may be filed in
connection with this Security Agreement or in connection with other Permitted
Liens or for which satisfactory releases have been received by the Collateral
Trustee.

 

(c)           Lien Priority and Perfection.

 

(i)            Subject only to Permitted Liens, this Security Agreement creates
valid and continuing security interests in the Collateral, securing the payment
and performance of all the Secured Obligations.  Upon the filing of financing
statements with the jurisdiction listed in Schedule 1, the security interests
granted to the Secured Parties hereunder will constitute valid first-priority
perfected security interests in all Collateral with respect to which a security
interest can be perfected by the filing of a financing statement, subject only
to Permitted Liens.

 

(ii)           No consent of any other Person and no authorization, approval, or
other action by, and no notice to or filing with any Governmental Authority is
required (A) for the grant by such Grantor of the pledge, assignment, and
security interest granted hereby or for the execution, delivery, or performance
of this Security Agreement by such Grantor, (B) for the validity, perfection, or
maintenance of the pledge, assignment, lien, and security interest created
hereby (including the first-priority (subject to Permitted Liens) nature
thereof), except for security interests that cannot be perfected by filing under
the UCC, or (C) for the exercise by the Collateral Trustee of the rights
provided for in this Security Agreement or the remedies in respect of the
Collateral pursuant to this Security Agreement, except (1) those consents to
assignment of licenses, permits, approvals, and other rights that are as a
matter of law not assignable, (2) those consents, approvals, authorizations,
actions, notices or filings which have been duly obtained or made and, in the
case of the maintenance of perfection, the filing of continuation statements
under the UCC, and (3) those filings and actions described in Section 3(c)(i).

 

(d)           Tax Identification Number and Organizational Number.  The federal
tax identification number of such Grantor and the organizational number of such
Grantor are as set forth in Schedule 1.

 

8

--------------------------------------------------------------------------------


 

(e)           Tradenames; Prior Names.  Except as set forth on Schedule 1, such
Grantor has not conducted business under any name other than its current name
during the last five years prior to the date of this Security Agreement.

 

(f)            Exclusive Control.  Such Grantor has exclusive possession and
control of its respective Equipment and Inventory.

 

Section 4.               Covenants.

 

(a)           Further Assurances.

 

(i)            Each Grantor agrees that from time to time, at its expense, such
Grantor shall promptly execute and deliver all instruments and documents, and
take all action, that may be reasonably necessary or desirable, or that the
Collateral Trustee may reasonably request, in order to perfect and protect any
pledge, assignment, or security interest granted or intended to be granted
hereby or to enable the Collateral Trustee to exercise and enforce its rights
and remedies hereunder with respect to any Collateral.  Without limiting the
generality of the foregoing, each Grantor (A) at the request of the Collateral
Trustee, shall execute such instruments, endorsements or notices, as may be
reasonably necessary or desirable or as the Collateral Trustee may reasonably
request, in order to perfect and preserve the assignments and security interests
granted or purported to be granted hereby, (B) shall, at the reasonable request
of the Collateral Trustee, mark conspicuously each material document included in
the Collateral, each Chattel Paper included in the Accounts, and each of its
records pertaining to the Collateral with a legend, in form and substance
satisfactory to the Collateral Trustee, including that such document, Chattel
Paper, or record is subject to the pledge, assignment, and security interest
granted hereby, (C) shall, if any Collateral shall be evidenced by a promissory
note or other instrument or chattel paper, deliver and pledge to the Collateral
Trustee hereunder such note or instrument or chattel paper duly endorsed and
accompanied by duly executed instruments of transfer or assignment, all in form
and substance satisfactory to the Collateral Trustee, and (D) authorizes the
Collateral Trustee to file any financing statements, amendments or continuations
without the signature of such Grantor to the extent permitted by applicable law
in order to perfect or maintain the perfection of any security interest granted
under this Security Agreement (including, without limitation, financing
statements using an “all assets” or “all personal property” collateral
description).

 

(ii)           Each Grantor shall pay all filing, registration and recording
fees and all refiling, re-registration and re-recording fees, and all other
reasonable expenses incident to the execution and acknowledgment of this
Security Agreement, any assurance, and all federal, state, county and municipal
stamp taxes and other taxes, duties, imports, assessments and charges arising
out of or in connection with the execution and delivery of this Security
Agreement, any agreement supplemental hereto, any financing statements, and any
instruments of further assurance.

 

(iii)          Each Grantor shall promptly provide to the Collateral Trustee all
information and evidence the Collateral Trustee may reasonably request
concerning the Collateral to enable the Collateral Trustee to enforce the
provisions of this Security Agreement.

 

9

--------------------------------------------------------------------------------


 

(b)           Change of Name; State of Formation.  Each Grantor shall give the
Collateral Trustee at least 30 days’ prior written notice before it (i) in the
case of any Grantor that is not a “registered organization” (as such term is
defined in Section 9-102 of the UCC), changes the location of its principal
place of business and chief executive office, (ii) changes the location of its
jurisdiction of formation or organization, (iii) changes the location of the
Equipment, Inventory, or original copies of any Chattel Paper evidencing
Accounts, or (iv) uses a trade name other than its current name used on the date
hereof.  Other than as permitted by Section 6.11 of the Senior Credit Agreement
and Section 6.11 of the Subordinated Credit Agreement, no Grantor shall amend,
supplement, modify or restate its articles or certificate of incorporation,
bylaws, limited liability company agreements, or other equivalent organizational
documents, nor amend its name or change its jurisdiction of incorporation,
organization or formation.

 

(c)           Right of Inspection.  Each Grantor shall hold and preserve, at its
own cost and expense satisfactory and complete records of the Collateral,
including, but not limited to, Instruments, Chattel Paper, Contracts, and
records with respect to the Accounts, and will permit representatives of the
Collateral Trustee, upon reasonable advance notice, at any time during normal
business hours to inspect and copy them.  Upon the occurrence and during the
continuation of any Event of Default, at the Collateral Trustee’s request, each
Grantor shall promptly deliver copies of any and all such records to the
Collateral Trustee.

 

(d)           Liability Under Contracts and Accounts.  Notwithstanding anything
in this Security Agreement to the contrary, (i) the execution of this Security
Agreement shall not release any Grantor from its obligations and duties under
any of the Contract Documents, or any other contract or instrument which are
part of the Collateral and Accounts included in the Collateral, (ii) the
exercise by the Collateral Trustee of any of its rights hereunder shall not
release any Grantor from any of its duties or obligations under any Contract
Documents, or any other Contract or Instrument which are part of the Collateral
and Accounts included in the Collateral, and (iii) the Collateral Trustee shall
not have any obligation or liability under any Contract Documents, or any other
contract or instrument which are part of the Collateral and Accounts included in
the Collateral by reason of the execution and delivery of this Security
Agreement, nor shall the Collateral Trustee be obligated to perform any of the
obligations or duties of any Grantor thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder.

 

(e)           Transfer of Certain Collateral; Release of Certain Security
Interest.  Each Grantor agrees that it shall not sell, assign, or otherwise
dispose of any Collateral, except as otherwise permitted under the Master Debt
Agreements.  The Collateral Trustee shall promptly, at the Grantors’ expense,
execute and deliver all further instruments and documents, and take all further
action that a Grantor may reasonably request in order to release its security
interest in any Collateral which is disposed of in accordance with the terms of
the Master Debt Agreements.

 

(f)            Accounts.  Each Grantor agrees that it will use commercially
reasonable efforts to ensure that each Account (i) is and will be, in all
material respects, the genuine, legal, valid, and binding obligations of the
account debtor in respect thereof, representing an unsatisfied obligation of
such account debtor, (ii) is and will be, in all material respects, enforceable
in accordance with its terms, (iii) is not and will not be subject to any
setoffs, defenses, taxes, counterclaims, except in the ordinary course of
business, (iv) is and will be, in all material

 

10

--------------------------------------------------------------------------------


 

respects, in compliance with all applicable laws, whether federal, state, local
or foreign, and (v) which if evidenced by Chattel Paper, will not require the
consent of the account debtor in respect thereof in connection with its
assignment hereunder.

 

(g)           Negotiable Instrument.  If any Grantor shall at any time hold or
acquire any Negotiable Instruments, including promissory notes, such Grantor
shall forthwith endorse, assign and deliver the same to the Collateral Trustee,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Collateral Trustee may from time to time reasonably request.

 

(h)           Other Covenants of Grantor.  Each Grantor agrees that (i) any
action or proceeding to enforce this Security Agreement may be taken by the
Collateral Trustee either in such Grantor’s name or in the Collateral Trustee’s
name, as the Collateral Trustee may deem necessary, and  (ii) such Grantor will,
until the indefeasible payment in full in cash of the Secured Obligations
(including all Letter of Credit Obligations), the termination of all obligations
of the Issuing Lender and the Senior Lenders in respect of Letters of Credit,
the termination of the Hedge Contracts with the Secured Parties and the
termination or expiration of the Commitments, warrant and defend its title to
the Collateral and the interest of the Collateral Trustee in the Collateral
against any claim or demand of any Persons (other than Permitted Liens) which
could reasonably be expected to materially adversely affect such Grantor’s title
to, or the Collateral Trustee’s right or interest in, such Collateral.

 

Section 5.               Termination of Security Interest.  Upon the
indefeasible payment in full in cash of the Secured Obligations (including all
Letter of Credit Obligations), the termination or expiration of all Letters of
Credit and the termination of all obligations of the Issuing Lender and the
Senior Lenders in respect of Letters of Credit, the termination of the Hedge
Contracts with the Secured Parties and the termination or expiration of the
Commitments, the security interest granted hereby shall terminate and all rights
to the Collateral shall revert to the applicable Grantor to the extent such
Collateral shall not have been sold or otherwise applied pursuant to the terms
hereof.  Upon any such termination, the Collateral Trustee will, at the
Grantors’ expense, execute and deliver to the applicable Grantor such documents
(including, without limitation, UCC-3 termination statements) as such Grantor
shall reasonably request to evidence such termination.

 

Section 6.               Reinstatement. If, at any time after payment in full of
all Secured Obligations and termination of the Collateral Trustee’s security
interest, any payments on the Secured Obligations previously made must be
disgorged by any Secured Party for any reason whatsoever, including, without
limitation, the insolvency, bankruptcy or reorganization of any Grantor or any
other Person, this Security Agreement and the Collateral Trustee’s security
interests herein shall be reinstated as to all disgorged payments as though such
payments had not been made, and each Grantor shall sign and deliver to the
Collateral Trustee all documents, and shall do such other acts and things, as
may be necessary to reinstate and perfect the Collateral Trustee’s security
interest.  EACH GRANTOR SHALL DEFEND AND INDEMNIFY THE COLLATERAL TRUSTEE AND
EACH OTHER SECURED PARTY FROM AND AGAINST ANY CLAIM, DAMAGE, LOSS, LIABILITY,
COST OR EXPENSE UNDER THIS SECTION 6 (INCLUDING REASONABLE ATTORNEYS’ FEES AND
EXPENSES) IN THE DEFENSE OF ANY SUCH ACTION OR SUIT INCLUDING SUCH

 

11

--------------------------------------------------------------------------------


 

CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE ARISING AS A RESULT OF THE
INDEMNIFIED SECURED PARTY’S OWN NEGLIGENCE BUT EXCLUDING SUCH CLAIM, DAMAGE,
LOSS, LIABILITY, COST, OR EXPENSE THAT IS FOUND IN A FINAL, NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH
INDEMNIFIED SECURED PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

Section 7.               Remedies upon Event of Default.

 

(a)           If any Event of Default has occurred and is continuing, the
Collateral Trustee may (and shall at the written request of the Required
Percentage of the applicable Class of Master Debt given in accordance with the
Collateral Trust Agreement), (i) proceed to protect and enforce the rights
vested in it by this Security Agreement or otherwise available to it, including
but not limited to, the right to cause all revenues and other moneys pledged
hereby as Collateral to be paid directly to it, and to enforce its rights
hereunder to such payments and all other rights hereunder by such appropriate
judicial proceedings as it shall deem most effective to protect and enforce any
of such rights, either at law or in equity or otherwise, whether for specific
enforcement of any covenant or agreement contained in any of the Contract
Documents, or in aid of the exercise of any power therein or herein granted, or
for any foreclosure hereunder and sale under a judgment or decree in any
judicial proceeding, or to enforce any other legal or equitable right vested in
it by this Security Agreement or by law; (ii) cause any action at law or suit in
equity or other proceeding to be instituted and prosecuted and enforce any
rights hereunder or included in the Collateral, subject to the provisions and
requirements thereof; (iii) sell or otherwise dispose of any or all of the
Collateral or cause the Collateral to be sold or otherwise disposed of in one or
more sales or transactions, at such prices and in such manner as may be
commercially reasonable, and for cash or on credit or for future delivery,
without assumption of any credit risk, at public or private sale, without demand
of performance or notice of intention to sell or of time or place of sale
(except such notice as is required by applicable statute and cannot be waived),
it being agreed that the Collateral Trustee may be a purchaser on behalf of the
Secured Parties or on its own behalf at any such sale and that the Collateral
Trustee, any other Secured Party, or any other Person who may be a bona fide
purchaser for value and without notice of any claims of any or all of the
Collateral so sold shall thereafter hold the same absolutely free from any claim
or right of whatsoever kind, including any equity of redemption of any Grantor,
any such demand, notice or right and equity being hereby expressly waived and
released to the extent permitted by law; (iv) incur reasonable expenses,
including reasonable attorneys’ fees, reasonable consultants’ fees, and other
costs appropriate to the exercise of any right or power under this Security
Agreement; (v) perform any obligation of any Grantor hereunder and make
payments, purchase, contest or compromise any encumbrance, charge or lien, and
pay taxes and expenses, without, however, any obligation to do so; (vi) in
connection with any acceleration and foreclosure, take possession of the
Collateral and render it usable and repair and renovate the same, without,
however, any obligation to do so, and enter upon any location where the
Collateral may be located for that purpose, control, manage, operate, rent and
lease the Collateral, collect all rents and income from the Collateral and apply
the same to reimburse the Secured Parties for any cost or expenses incurred
hereunder or under any of the Master Debt Documents and to the payment or
performance of any Grantor’s obligations hereunder or under any of the Master
Debt Documents, and apply the balance to the other Secured Obligations and any
remaining excess balance to whomsoever is legally entitled thereto;

 

12

--------------------------------------------------------------------------------


 

(vii) secure the appointment of a receiver for the Collateral or any part
thereof; (viii) require any Grantor to, and each Grantor hereby agrees that it
will at its expense and upon request of the Collateral Trustee forthwith,
assemble all or part of the Collateral as directed by the Collateral Trustee and
make it available to the Collateral Trustee at a place to be designated by the
Collateral Trustee which is reasonably convenient to both parties; (ix) exercise
any other or additional rights or remedies granted to a secured party under the
UCC; or (x) occupy any premises owned or leased by any Grantor where the
Collateral or any part thereof is assembled for a reasonable period in order to
effectuate its rights and remedies hereunder or under law, without obligation to
any Grantor in respect of such occupation.  If, pursuant to applicable law,
prior notice of sale of the Collateral under this Section is required to be
given to any Grantor, each Grantor hereby acknowledges that the minimum time
required by such applicable law, or if no minimum time is specified, 10 days,
shall be deemed a reasonable notice period.   The Collateral Trustee shall not
be obligated to make any sale of Collateral regardless of notice of sale having
been given.  The Collateral Trustee may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned.

 

(b)           All reasonable costs and expenses (including reasonable attorneys’
fees and expenses) incurred by the Collateral Trustee in connection with any
suit or proceeding in connection with the performance by the Collateral Trustee
of any of the agreements contained in any of the Contract Documents, or in
connection with any exercise of its rights or remedies hereunder, pursuant to
the terms of this Security Agreement, shall constitute additional indebtedness
secured by this Security Agreement and shall be paid on demand by the Grantors
to the Collateral Trustee on behalf of the Secured Parties.

 

Section 8.               Remedies Cumulative; Delay Not Waiver.

 

(a)           No right, power or remedy herein conferred upon or reserved to the
Collateral Trustee is intended to be exclusive of any other right, power or
remedy and every such right, power and remedy shall, to the extent permitted by
law, be cumulative and in addition to every other right, power and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise.  The
assertion or employment of any right or remedy hereunder or otherwise shall not
prevent the concurrent assertion or employment of any other appropriate right or
remedy.  Resort to any or all security now or hereafter held by the Collateral
Trustee may be taken concurrently or successively and in one or several
consolidated or independent judicial actions or lawfully taken nonjudicial
proceedings, or both.

 

(b)           No delay or omission of the Collateral Trustee to exercise any
right or power accruing upon the occurrence and during the continuance of any
Event of Default as aforesaid shall impair any such right or power or shall be
construed to be a waiver of any such Event of Default or an acquiescence
therein; and every power and remedy given by this Security Agreement may be
exercised from time to time, and as often as shall be deemed expedient, by the
Collateral Trustee.

 

Section 9.               Contract Rights.  After the occurrence and during the
continuance of an Event of Default, the Collateral Trustee may exercise any of
the Contract Rights and remedies of any Grantor under or in connection with the
Instruments, Chattel Paper, or Contracts which represent

 

13

--------------------------------------------------------------------------------


 

Accounts, the General Intangibles, or which otherwise relate to the Collateral,
including, without limitation, any rights of any Grantor to demand or otherwise
require payment of any amount under, or performance of any provisions of, the
Instruments, Chattel Paper, or Contracts which represent Accounts, or the
General Intangibles.

 

Section 10.             Accounts.

 

(a)           After the occurrence and during the continuance of an Event of
Default, the Collateral Trustee may, or may direct any Grantor to, take any
action the Collateral Trustee deems necessary or advisable to enforce collection
of the Accounts, including, without limitation, notifying the account debtors or
obligors under any Accounts of the assignment of such Accounts to the Collateral
Trustee and directing such account debtors or obligors to make payment of all
amounts due or to become due directly to the Collateral Trustee.  Upon such
notification and direction, and at the expense of the Grantors, the Collateral
Trustee may enforce collection of any such Accounts, and adjust, settle, or
compromise the amount or payment thereof in the same manner and to the same
extent as any Grantor might have done.

 

(b)           After receipt by any Grantor of the notice referred to in
Section 10(a) above that an Event of Default has occurred and is continuing, all
amounts and Proceeds (including instruments) received by such Grantor in respect
of the Accounts shall be received in trust for the benefit of the Collateral
Trustee hereunder, shall be segregated from other funds of such Grantor, and
shall promptly be paid over to the Collateral Trustee in the same form as so
received (with any necessary indorsement) to be held as Collateral.  No Grantor
shall adjust, settle, or compromise the amount or payment of any Account, nor
release wholly or partly any account debtor or obligor thereof, nor allow any
credit or discount thereon other than in the ordinary course of business and
consistent with past practices.

 

Section 11.             Application of Collateral.  The proceeds of any sale, or
other realization (other than that received from a sale or other realization
permitted by the Senior Credit Agreement) upon all or any part of the Collateral
pledged by any Grantor shall be applied by the Collateral Trustee as set forth
in Section 4.4 of the Collateral Trust Agreement.

 

Section 12.             Collateral Trustee as Attorney-in-Fact for Grantor. 
Each Grantor hereby constitutes and irrevocably appoints the Collateral Trustee,
acting for and on behalf of itself and the Secured Parties and each successor or
assign of the Collateral Trustee and the Secured Parties, the true and lawful
attorney-in-fact of such Grantor, with full power and authority in the place and
stead of such Grantor and in the name of such Grantor, the Collateral Trustee or
otherwise to, following the occurrence and during the continuation of an Event
of Default, take any action and execute any instrument at the written direction
of the Secured Parties and enforce all rights, interests and remedies of such
Grantor with respect to the Collateral, including the right:

 

(a)           to ask, require, demand, receive and give acquittance for any and
all moneys and claims for moneys due and to become due under or arising out of
the any of the other Collateral, including without limitation, any Insurance
Contracts;

 

14

--------------------------------------------------------------------------------


 

(b)           to elect remedies thereunder and to endorse any checks or other
instruments or orders in connection therewith;

 

(c)           to file any claims or take any action or institute any proceedings
in connection therewith which the Collateral Trustee may deem to be necessary or
advisable;

 

(d)           to pay, settle or compromise all bills and claims which may be or
become liens or security interests against any or all of the Collateral, or any
part thereof, unless a bond or other security satisfactory to the Collateral
Trustee has been provided; and

 

(e)           upon foreclosure, to do any and every act which any Grantor may do
on its behalf with respect to the Collateral or any part thereof and to exercise
any or all of such Grantor’s rights and remedies under any or all of the
Collateral;

 

provided, however, that the Collateral Trustee shall not exercise any such
rights except upon the occurrence and continuation of an Event of Default.  This
power of attorney is a power coupled with an interest and shall be irrevocable.

 

Section 13.             Collateral Trustee May Perform.  The Collateral Trustee
may from time-to-time perform any act which any Grantor has agreed hereunder to
perform and which such Grantor shall fail to perform after being requested in
writing so to perform (it being understood that no such request need be given
after the occurrence and during the continuance of any Event of Default and
after notice thereof by the Collateral Trustee to any Grantor) and the
Collateral Trustee may from time-to-time take any other action which the
Collateral Trustee deems necessary for the maintenance, preservation or
protection of any of the Collateral or of its security interest therein, and the
reasonable expenses of the Collateral Trustee incurred in connection therewith
shall be part of the Secured Obligations and shall be secured hereby.

 

Section 14.             Collateral Trustee Has No Duty.  The powers conferred on
the Collateral Trustee hereunder are solely to protect its interest in the
Collateral and shall not impose any duty on it to exercise any such powers. 
Except for reasonable care of any Collateral in its possession and the
accounting for moneys actually received by it hereunder, the Collateral Trustee
shall have no duty as to any Collateral or responsibility for taking any
necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral.

 

Section 15.             Reasonable Care.  The Collateral Trustee shall be deemed
to have exercised reasonable care in the custody and preservation of the
Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which the Collateral Trustee accords its own
Property.

 

Section 16.             Payments Held in Trust.  During the continuance of an
Event of Default, all payments received by any Grantor under or in connection
with any Collateral shall be received in trust for the benefit of the Collateral
Trustee, and shall be segregated from other funds of such Grantor and shall be
forthwith paid over to the Collateral Trustee in the same form as received (with
any necessary endorsement).

 

15

--------------------------------------------------------------------------------


 

Section 17.             Miscellaneous.

 

(a)           Expenses.  Each Grantor will upon demand pay to the Collateral
Trustee for its benefit and the benefit of the Secured Parties the amount of any
reasonable out-of-pocket expenses, including the reasonable fees and
disbursements of its counsel and of any experts, which the Collateral Trustee
and the Secured Parties may incur in connection with (i) the custody,
preservation, use, or operation of, or the sale, collection, or other
realization of, any of the Collateral, (ii) the exercise or enforcement of any
of the rights of the Collateral Trustee or any Secured Party hereunder, and
(iii) the failure by any Grantor to perform or observe any of the provisions
hereof.

 

(b)           Amendments; Etc.  No amendment or waiver of any provision of this
Security Agreement nor consent to any departure by any Grantor herefrom shall be
effective unless the same shall be in writing and executed by the affected
Grantor and the Collateral Trustee (acting upon the written direction of the
Required Percentage of each Class of Master Debt and given in accordance with
the Collateral Trust Agreement), and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

(c)           Addresses for Notices.  All notices and other communications
provided for hereunder shall be made in the manner and to the addresses set
forth in the Collateral Trust Agreement.

 

(d)           Continuing Security Interest; Transfer of Interest.  This Security
Agreement shall create a continuing security interest in the Collateral and,
unless expressly released by the Collateral Trustee, shall (a)  remain in full
force and effect until the indefeasible payment in full in cash of the Secured
Obligations (including all Letter of Credit Obligations), the termination or
expiration of all Letters of Credit and the termination of all obligations of
the Issuing Lender and the Senior Lenders in respect of Letters of Credit, the
termination of the Hedge Contracts with the Secured Parties and the termination
or expiration of the Commitments, (b) be binding upon each Grantor and its
successors, tranferees and assigns, and (c) inure, together with the rights and
remedies of the Collateral Trustee hereunder, to the benefit of and be binding
upon, the Collateral Trustee, the Issuing Lender, the Senior Lenders, the
Subordinated Lenders, the Senior Administrative Agent and the Subordinated
Administrative Agent and their respective successors, transferees, and assigns,
and to the benefit of and be binding upon, the Swap Counterparties, and each of
their respective successors, transferees,  and assigns to the extent such
successors, transferees, and assigns of a Swap Counterparty is a Senior Lender
or an Affiliate of a Senior Lender.  Without limiting the generality of the
foregoing clause, when any Senior Lender or Subordinated Lender assigns or
otherwise transfers any interest held by it under the Master Debt Agreements or
other Master Debt Documents to any other Person pursuant to the terms of the
Master Debt Agreements or such other Master Debt Documents, that other Person
shall thereupon become vested with all the benefits held by such Senior Lender
or such Subordinated Lender under this Security Agreement.  Notwithstanding the
foregoing, when any Swap Counterparty assigns or otherwise transfers any
interest held by it under any Hedge Contract to any other Person pursuant to the
terms of such agreement, that other Person shall thereupon become vested with
all the benefits held by such Secured Party under this Security Agreement only
if such Person is also then a Senior Lender or an Affiliate of a Senior Lender.

 

(e)           Severability.  Wherever possible each provision of this Security
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any

 

16

--------------------------------------------------------------------------------


 

provision of this Security Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Security Agreement.

 

(f)            Choice of Law.  This Security Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Texas, except
to the extent that the validity or perfection of the security interests
hereunder, or remedies hereunder, in respect of any particular Collateral are
governed by the laws of a jurisdiction other than the state of Texas.

 

(g)           Counterparts.  The parties may execute this Security Agreement in
counterparts, each of which constitutes an original, and all of which,
collectively, constitute only one agreement.  Delivery of an executed
counterpart signature page by facsimile is as effective as executing and
delivering this Security Agreement in the presence of the other parties to this
Security Agreement.  In proving this Security Agreement, a party must produce or
account only for the executed counterpart of the party to be charged.

 

(h)           Headings.  Paragraph headings have been inserted in this Security
Agreement as a matter of convenience for reference only and it is agreed that
such paragraph headings are not a part of this Security Agreement and shall not
be used in the interpretation of any provision of this Security Agreement.

 

(i)            Conflicts.  In the event of any explicit or implicit conflict
between any provision of this Security Agreement and any provision of the Senior
Credit Agreement, the terms of the Senior Credit Agreement shall be controlling.

 

(j)            Additional Grantors.  Pursuant to Section 6.15 of each Master
Debt Agreement, each Subsidiary of the Borrower that was not in existence on the
date of such Master Debt Agreement is required to enter into this Security
Agreement as a Grantor upon becoming a Subsidiary of the Borrower.  Upon
execution and delivery after the date hereof by the Collateral Trustee and such
Subsidiary of an instrument in the form of Annex 1, such Subsidiary shall become
a Grantor hereunder with the same force and effect as if originally named as a
Grantor herein.  The execution and delivery of any instrument adding an
additional Grantor as a party to this Security Agreement shall not require the
consent of any other Grantor hereunder.  The rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Security Agreement.

 

(k)           Entire Agreement.  THIS SECURITY AGREEMENT, THE COLLATERAL TRUST
AGREEMENT, AND THE OTHER MASTER DEBT DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.

 

[SIGNATURE PAGES FOLLOW]

 

17

--------------------------------------------------------------------------------


 

The parties hereto have caused this Security Agreement to be duly executed as of
the date first above written.

 

 

GRANTORS:

 

 

 

CANO PETROLEUM, INC., a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

LADDER COMPANIES, INC., a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

SQUARE ONE ENERGY, INC., a Texas
corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

COLLATERAL TRUSTEE:

 

 

 

UNION BANK OF CALIFORNIA, N.A.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

18

--------------------------------------------------------------------------------


 

SCHEDULE 1

to Security Agreement

 

Grantor:

Cano Petroleum, Inc.

 

 

Jurisdiction of Formation / Filing:

Delaware

 

 

Type of Organization:

corporation

 

 

Address where records for

 

Collateral are kept:

[ADDRESS]

 

[CITY, STATE ZIP]

 

 

Organizational Number:

 

 

 

 

 

Federal Tax Identification Number:

 

 

 

 

 

Prior Names:

 

 

 

 

 

 

Grantor:

Ladder Companies, Inc.

 

 

Jurisdiction of Formation / Filing:

Delaware

 

 

Type of Organization:

corporation

 

 

Address where records for

 

Collateral are kept:

[ADDRESS]

 

[CITY, STATE ZIP]

 

 

Organizational Number:

 

 

 

 

 

Federal Tax Identification Number:

 

 

 

 

 

Prior Names:

 

 

 

 

 

 

Grantor:

Square One Energy, Inc.

 

 

Jurisdiction of Formation / Filing:

Texas

 

 

Type of Organization:

corporation

 

 

Address where records for

 

Collateral are kept:

[ADDRESS]

 

[CITY, STATE ZIP]

 

19

--------------------------------------------------------------------------------


 

Organizational Number:

 

 

 

 

 

Federal Tax Identification Number:

 

 

 

 

 

Prior Names:

 

 

 

20

--------------------------------------------------------------------------------


 

Annex 1 to the

Security Agreement

 

SUPPLEMENT NO.  [            ]  dated as of [               ] (the
“Supplement”), to the Security Agreement dated as of November 29, 2005 (as
amended, supplemented or otherwise modified from time to time, the “Security
Agreement”), by and among CANO PETROLEUM, INC., a Delaware corporation
(“Borrower”), each subsidiary of Borrower signatory thereto (together with the
Borrower, the “Grantors” and individually, a “Grantor”) and Union Bank of
California, N.A. as Collateral Trustee under the Collateral Trust Agreement (as
hereinafter defined) for the benefit of itself and the Secured Parties (as
hereinafter defined).

 

A.            Reference is made to the following documents related to extension
of credit to the Borrower:

 

(i)            that certain Credit Agreement dated as of November 29, 2005 (as
it may be amended, restated or otherwise modified from time to time, the “Senior
Credit Agreement”) by and among the Borrower, the lenders party thereto from
time to time (the “Senior Lenders”), and Union Bank of California, N.A., as
administrative agent for such Senior Lenders (the “Senior Agent”);

 

(ii)           that certain Subordinated Credit Agreement dates as of even date
herewith (as it may be amended, restated or otherwise modified from time to
time, the “Subordinated Credit Agreement”, and together with the Senior Credit
Agreement, the “Master Debt Agreements”), among the Borrower, the lenders party
thereto from time to time (the “Subordinated Lenders”), and Energy Components
SPC EEP Energy Exploration and Production Segregated Portfolio as administrative
agent for such Subordinated Lenders (in such capacity, the “Subordinated
Agent”); and

 

(iii)          those Hedge Contracts (as defined in the Senior Credit Agreement)
that the Borrower, the Guarantors (as defined in the Senior Credit Agreement),
or any of their Subsidiaries may from time to time enter into one or more with a
Senior Lender or one of their Affiliates (a “Swap Counterparty”, and together
with the Collateral Trustee, the Senior Agent, the Issuing Lender, the Senior
Lenders, the Subordinated Agent, the Subordinated Lenders, the “Secured
Parties”).

 

B.            In connection with the Master Debt Agreements, the Senior Agent,
the Senior Lenders, the Subordinated Agent, the Subordinated Lenders, the
Collateral Trustee, the Borrower, and other parties thereto, have entered into
that certain Collateral Trust and Intercreditor Agreement dated as of even date
herewith (as it may be amended, restated, or otherwise modified from time to
time, the “Collateral Trust Agreement”), to among other things, appoint the
Collateral Trustee as collateral trustee for all of the Secured Parties under
the security documents executed in connection with the Master Debt Agreements,
including the Security Agreement, and set forth the rights and remedies of the
Secured Parties with respect thereto.

 

C.            Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Security Agreement and the
Collateral Trust Agreement.

 

21

--------------------------------------------------------------------------------


 

D.            The Grantors have entered into the Security Agreement in order to
induce the Senior Lenders and the Subordinated Lenders to make loans and the
Issuing Lender to issue letters of credit under the Master Debt Agreements. 
Pursuant to Section 6.15 of the respective Master Debt Agreements, each
Subsidiary of the Borrower that was not in existence on the date of the Senior
Credit Agreement is required to enter into the Security Agreement as a Grantor
upon becoming a Subsidiary.  Section 17(j) of the Security Agreement provides
that additional Subsidiaries of the Borrower may become Grantors under the
Security Agreement by execution and delivery of an instrument in the form of
this Supplement.  The undersigned Subsidiary of the Borrower (the “New Grantor”)
is executing this Supplement in accordance with the requirements of the Master
Debt Agreements to become a Grantor under the Security Agreement in order to
induce the Senior Lenders to make additional loans and the Issuing Lender to
issue additional letters of credit and as consideration for loans previously
made and letters of credit previously issued.

 

Accordingly, the Collateral Trustee and the New Grantor agree as follows:

 

SECTION 1.           In accordance with Section 17(j) of the Security Agreement,
the New Grantor by its signature below becomes a Grantor under the Security
Agreement with the same force and effect as if originally named therein as a
Grantor and the New Grantor hereby agrees (a) to all the terms and provisions of
the Security Agreement applicable to it as a Grantor thereunder and
(b) represents and warrants that the representations and warranties made by it
as a Grantor thereunder are true and correct on and as of the date hereof in all
material respects.  In furtherance of the foregoing, the New Grantor, as
security for the payment and performance in full of the Secured Obligations (as
defined in the Security Agreement), does hereby create and grant to the
Collateral Trustee, its successors and assigns, for the benefit of the Secured
Parties, their successors and assigns, a continuing security interest in and
lien on all of the New Grantor’s right, title and interest in and to the
Collateral (as defined in the Security Agreement) of the New Grantor.  Each
reference to a “Grantor” in the Security Agreement shall be deemed to include
the New Grantor.  The Security Agreement is hereby incorporated herein by
reference.

 

SECTION 2.           The New Grantor represents and warrants to the Collateral
Trustee and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms (subject
to applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).

 

SECTION 3.           This Supplement may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract.  This Supplement shall become effective when the
Collateral Trustee shall have received counterparts of this Supplement that,
when taken together, bear the signatures of the New Grantor and the Collateral
Trustee.  Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

 

22

--------------------------------------------------------------------------------


 

SECTION 4.           The New Grantor hereby represents and warrants that set
forth on Schedule 1 attached hereto are (a) its sole jurisdiction of formation
and type of organization, (b) the location of all records concerning its
Accounts, General Intangibles, or any other Collateral, (c) its federal tax
identification number and the organizational number, and (d) all names used by
it during the last five years prior to the date of this Supplement.

 

SECTION 5.           Except as expressly supplemented hereby, the Security
Agreement shall remain in full force and effect.

 

SECTION 6.           THIS SUPPLEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, EXCEPT TO THE EXTENT
THAT THE VALIDITY OR PERFECTION OF THE SECURITY INTERESTS HEREUNDER, OR REMEDIES
HEREUNDER, IN RESPECT OF ANY PARTICULAR PLEDGED COLLATERAL ARE GOVERNED BY THE
LAWS OF A JURISDICTION OTHER THAN THE STATE OF TEXAS.

 

SECTION 7.           In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect,
neither party hereto shall be required to comply with such provision for so long
as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired.  The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

SECTION 8.           All communications and notices hereunder shall be in
writing and given as provided in the Security Agreement.  All communications and
notices hereunder to the New Grantor shall be given to it at the address set
forth under its signature hereto.

 

SECTION 9.           The New Grantor agrees to reimburse the Collateral Trustee
for its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Collateral Trustee.

 

THIS SUPPLEMENT, THE SECURITY AGREEMENT, THE COLLATERAL TRUST AGREEMENT AND THE
OTHER MASTER DEBT DOCUMENTS, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.

 

IN WITNESS WHEREOF, the New Grantor and the Collateral Trustee have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

 

 

[Name of New Grantor],

 

 

 

By:

 

 

 

23

--------------------------------------------------------------------------------


 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

[COLLATERAL TRUSTEE]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

24

--------------------------------------------------------------------------------


 

Schedule 1

Supplement No.        

to the Security Agreement

 

New Grantor:

[GRANTOR]

 

 

Jurisdiction of Formation / Filing:

[STATE]

 

 

Type of Organization:

[ENTITY TYPE]

 

 

Address where records for

 

Collateral are kept:

[ADDRESS]

 

[CITY, STATE ZIP]

 

 

Organizational Number:

 

 

 

 

 

Federal Tax Identification Number:

 

 

 

 

 

Prior Names:

 

 

 

25

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF TRANSFER LETTERS

 

, 20    

 

                                     

                                     

                                     

 

Re:                               Agreement dated
                              , by and
between                                    , as Seller, and
                                                      , as Buyer (the
“Contract”).

 

Ladies and Gentlemen:

 

Cano Petroleum, Inc., a Delaware corporation (“Mortgagor”), has executed a
mortgage or deed of trust dated effective as of                    , 2005
(“Mortgage”) for the benefit of Union Bank of California, N.A., as Collateral
Agent for the ratable benefit of itself and certain other credit parties as
described in the Mortgage (“Credit Parties”), which Mortgage has been recorded
in the Real Property Records of the Counties listed on the attached Exhibit A. 
A copy of the Mortgage is enclosed.  The properties covered by the Mortgage
include all of the oil, gas and other hydrocarbons and/or other minerals
attributable to the above-referenced Contract to which we understand you are
currently a party and includes the well or wells listed on the attached
Exhibit A with respect to which you are remitting proceeds of production to the
Mortgagor.  Your division order or lease numbers for such well or wells are set
forth on the attached Exhibit A.

 

Pursuant to Article III of the Mortgage, the Collateral Agent is entitled to
receive all of Mortgagor’s interest in all Hydrocarbons (as defined in the
Mortgage), which are covered by the above-referenced Contract, all products
obtained or processed therefrom, and the revenues and proceeds attributable
thereto.  The assignment of the Hydrocarbons, products and proceeds was
effective as of 7:00 A.M., (Dallas, Texas Time), on November     , 2005
(“Effective Date”).  The Credit Parties, however, as provided in Article III,
have permitted Mortgagor to collect the Hydrocarbons and the revenues and
proceeds attributable thereto until the Collateral Agent or the Mortgagor shall
have instructed the seller or purchaser of production to deliver such
Hydrocarbons and all proceeds therefrom directly to the Collateral Agent.  The
purpose of this letter is to notify you that, commencing immediately upon the
receipt hereof, and in accordance with the terms and conditions of the Mortgage,
you are to deliver all proceeds attributable to the sale of such Hydrocarbons
pursuant to the above-referenced Contract directly to the Collateral Agent at
its office at Lincoln Plaza, 500 N. Akard Street, Suite 4200, Dallas, Texas
75201, Telephone: (214) 922-4200, Facsimile: (214) 922-4209, Attention:  Ali
Ahmed, or to such other address of which we may subsequently notify you in
writing.  If you require the execution of transfer or division orders, please
forward the transfer or division orders to the Collateral Agent at its address
at indicated above, Attention:  Ali Ahmed.

 

1

--------------------------------------------------------------------------------


 

Should you have any questions in connection with any of the foregoing, please do
not hesitate to contact us.

 

 

 

Very truly yours,

 

 

 

UNION BANK OF CALIFORNIA, N.A., as Collateral Agent

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

CANO PETROLEUM, INC., a Delaware corporation

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Name and Location of Well

 

Division Order or Lease No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

Exhibit K

 

November 29, 2005

 

Union Bank of California, N.A., as Administrative

  Agent, Issuing Lender, and a Lender, and all the

  other Lenders party to the Credit Agreement

  described below

500 North Akard Street

Suite 4200

Dallas, TX 75201

 

Ladies and Gentlemen:

 

We have acted as Texas counsel to Cano Petroleum, Inc., a Delaware corporation
(“Borrower”), Ladder Companies, Inc., a Delaware corporation (“Ladder”), Square
One Energy, Inc., a Texas corporation (“Square One”), W.O. Energy of
Nevada, Inc., a Nevada corporation (“WOEN”), WO Energy, Inc., a Texas
corporation (“WOE”), W.O. Operating Company, Ltd., a Texas limited partnership
(“Operating”) and W.O. Production Company, Ltd., a Texas limited partnership
(“Production”, and together with Ladder, Square One, WOEN, WOE and Operating,
the “Guarantors”; Borrower and the Guarantors are each a “Loan Party” and
collectively, the “Loan Parties”; Borrower and Ladder are collectively, the
“Delaware Loan Parties”; Square One, WOE, Operating and Production are
collectively, the “Texas Loan Parties”) in connection with that certain Credit
Agreement (herein so called) dated as of even date herewith, executed by
Borrower, Union Bank of California, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”) and as Issuing Lender, and each financial
institution party thereto as a Lender (collectively, the “Lenders”). 
Capitalized terms used herein shall, unless otherwise provided herein, have the
respective meanings set forth in the Credit Agreement.

 

For the purpose of rendering the opinions set forth herein, we have been
furnished with and have reviewed the following documents each dated of even date
with the Credit Agreement unless otherwise indicated (collectively, the
“Transaction Documents”):

 

(a)           the Credit Agreement;

 

(b)           the Note, executed by Borrower and payable to the order of Lender
in the original principal amount of $100,000,000;

 

(c)           the Security Agreement, executed by the Loan Parties, in favor of
the Collateral Trustee;

 

(d)           the Guaranty, executed by the Guarantors, in favor of
Administrative Agent, for the benefit of the Beneficiaries (as defined therein);

 

--------------------------------------------------------------------------------


 

(e)           the Deed of Trust, Security Agreement, Financing Statement,
Fixture Filing and Assignment of Production dated November 29, 2005, executed by
Square One, WOEN, WOE, Operating and Production as Mortgagors made to Ali Ahmed
as the Trustee for the benefit of the Collateral Trustee as the Mortgagee (the
“Texas Mortgage”);

 

(f)            the Mortgage, Line of Credit Mortgage, Assignment, Security
Agreement, Fixture Filing and Financing Statement dated November 29, 2005,
executed by Borrower and Ladder as Mortgagors in favor of the Collateral Trustee
as the Mortgagee (the “Oklahoma Mortgage”);

 

(g)           the Pledge Agreement, executed by Borrower, WOEN, and WOE in favor
of the Collateral Trustee (the “Pledge Agreement”);

 

(h)           the Collateral Trust and Intercreditor Agreement;

 

(i)            the UCC-1 Financing Statement reflecting Borrower as debtor and
Collateral Trustee as secured party, to be filed in the Office of the Secretary
of State of Delaware (the “Borrower Financing Statement”);

 

(j)            the UCC-1 Financing Statement reflecting Ladder as debtor and
Collateral Trustee as secured party, to be filed in the Office of the Secretary
of State of Delaware (the “Ladder Financing Statement”, and together with the
Borrower Financing Statement, the “Delaware Financing Statements”);

 

(k)           the UCC-1 Financing Statement reflecting Square One as debtor and
Collateral Trustee as secured party, to be filed in the Office of the Secretary
of State of Texas (the “Square One Financing Statement”);

 

(l)            the UCC-1 Financing Statement reflecting WOE as debtor and
Collateral Trustee as secured party, to be filed in the Office of the Secretary
of State of Texas (the “WOE Financing Statement”);

 

(m)          the UCC-1 Financing Statement reflecting Operating as debtor and
Collateral Trustee as secured party, to be filed in the Office of the Secretary
of State of Texas (the “Operating Financing Statement”); and

 

(n)           the UCC-1 Financing Statement reflecting Production as debtor and
Collateral Trustee as secured party, to be filed in the Office of the Secretary
of State of Texas (the “Production Financing Statement”, and together with the
Square One Financing Statement, the WOE Financing Statement and the Operating
Financing Statement, the “Texas Financing Statements”; the Delaware Financing
Statements and the Texas Financing Statements are collectively, the “Financing
Statements”).

 

2

--------------------------------------------------------------------------------


 

(o)           the UCC-1 Financing Statement reflecting Borrower as debtor and
Collateral Trustee as secured party, to be filed in County Filing Offices, as
defined below (the “Borrower County Financing Statement”);

 

(p)           the UCC-1 Financing Statement reflecting Ladder as debtor and
Collateral Trustee as secured party, to be filed in the County Filing Offices
(the “Ladder County Financing Statement”);

 

(q)           the UCC-1 Financing Statement reflecting Square One as debtor and
Collateral Trustee as secured party, to be filed in the County Filing Offices
(the “Square One County Financing Statement”);

 

(r)            the UCC-1 Financing Statement reflecting WOE as debtor and
Collateral Trustee as secured party, to be filed in the County Filing Offices
(the “WOE County Financing Statement”);

 

(s)           the UCC-1 Financing Statement reflecting Operating as debtor and
Collateral Trustee as secured party, to be filed in the County Filing Offices
(the “Operating County Financing Statement”); and

 

(t)            the UCC-1 Financing Statement reflecting Production as debtor and
Collateral Trustee as secured party, to be filed in the County Filing Offices
(the “Production County Financing Statement”, and together with the Square One
County Financing Statement, the WOE County Financing Statement, the Operating
County Financing Statement, the Borrower County Financing Statement, and the
Ladder County Financing Statement, collectively, the “County Financing
Statements”).

 

As used herein, the term “Collateral” shall mean the non-fixture equipment,
accounts, inventory, and general intangibles and other personal property that is
“Collateral” (as defined in the Security Agreement); provided that the
Collateral shall exclude all real property, real estate, leases, and fixtures
that are not personal property.  As used herein, the term “Real Property
Collateral” shall mean the real property, real estate, leases, and fixtures
described in the Texas Mortgage.  As used herein, the term “Pledged Collateral”
shall mean the “Pledged Collateral” as defined in the Pledge Agreement.

 

In addition to the Transaction Documents, other documents we have reviewed in
rendering this opinion, and upon which we have relied, include the following:

 

(a)           the Certificate of Incorporation of Borrower, certified by the
Secretary of State of the State of Delaware on November 10, 2005;

 

(b)           an Officer’s Certificate of Borrower (the “Borrower’s Officer’s
Certificate”) dated as of November 29, 2005 certifying (i) the Certificate of
Incorporation of Borrower, (ii) the Bylaws of Borrower, (iii) Resolutions
adopted by the Board of Directors of Borrower authorizing the execution,
delivery, and performance of the Transaction Documents executed by Borrower,
(iv) the incumbency of officers of Borrower, and (v) certain other factual
matters, including the Material Agreements of Borrower;

 

3

--------------------------------------------------------------------------------


 

(c)           a certificate from the Secretary of State of the State of Delaware
indicating that Borrower is in existence and good standing as of November 15,
2005 (the “Borrower’s Existence and Good Standing Certificate”);

 

(d)           a certificate, dated November 15, 2005, from the Secretary of
State of the State of Texas indicating that Borrower is authorized to do
business as a foreign corporation in the State of Texas as of such date, a
certificate, dated November 17, 2005, from the Comptroller of Public Accounts of
the State of Texas indicating that Borrower is in good standing as of such date
and a certificate, dated November 15, 2005, from the Secretary of State of the
State of Oklahoma indicating that Borrower is authorized to do business as a
foreign corporation and in good standing in the State of Oklahoma as of such
date (collectively, the “Borrower’s Foreign Qualification Certificates”);

 

(e)           the Certificate of Incorporation of Ladder, certified by the
Secretary of State of the State of Delaware on November 10, 2005;

 

(f)            an Officer’s Certificate of Ladder (“Ladder’s Officer’s
Certificate”) dated as of November 29, 2005 certifying (i) the Certificate of
Incorporation of Ladder, (ii) the Bylaws of Ladder, (iii) Resolutions adopted by
the Board of Directors of Ladder authorizing the execution, delivery, and
performance of the Transaction Documents executed by Ladder, (iv) the incumbency
of officers of Ladder, and (v) certain other factual matters, including the
Material Agreements of Ladder;

 

(g)           a certificate from the Secretary of State of the State of Delaware
indicating that Ladder is in existence and good standing as of November 15, 2005
(“Ladder’s Existence and Good Standing Certificate”);

 

(h)           a certificate, dated November 15, 2005, from the Secretary of
State of the State of Oklahoma indicating that Ladder is authorized to do
business as a foreign corporation and in good standing in the State of Oklahoma
as of such date (“Ladder’s Foreign Qualification Certificate”):

 

(i)            the Articles of Incorporation of Square One, certified by the
Secretary of State of the State of Texas on November 10, 2005;

 

(j)            an Officer’s Certificate of Square One (“Square One’s Officer’s
Certificate”) dated as of November 29, 2005 certifying (i) the Articles of
Incorporation of Square One, (ii) the Bylaws of Square One, (iii) Resolutions
adopted by the Board of Directors of Square One authorizing the execution,
delivery, and performance of the Transaction Documents executed by Square One,
(iv) the incumbency of officers of Square One, and (v) certain other factual
matters, including the Material Agreements of Square One;

 

(k)           a certificate from the Secretary of State of the State of Texas
indicating that Square One is in existence as of November 15, 2005 (“Square
One’s Existence Certificate”);

 

4

--------------------------------------------------------------------------------


 

(l)            a certificate, dated November 15, 2005, from the Comptroller of
Public Accounts of the State of Texas, attesting to the current payment by
Square One of all franchise and similar taxes (“Square One’s Good Standing
Certificate”);

 

(m)          the Articles of Incorporation of WOEN, certified by the Secretary
of State of the State of Nevada on November 8, 2005;

 

(n)           an Officer’s Certificate of WOEN (“WOEN’s Officer’s Certificate”)
dated as of November 29, 2005 certifying (i) the Articles of Incorporation of
WOEN, (ii) the Bylaws of WOEN, (iii) Resolutions adopted by the Board of
Directors of WOEN authorizing the execution, delivery, and performance of the
Transaction Documents executed by WOEN, (iv) the incumbency of officers of WOEN,
and (v) certain other factual matters, including the Material Agreements of
WOEN;

 

(o)           a certificate from the Secretary of State of the State of Nevada
indicating that WOEN is in existence and good standing as of November 15, 2005
(“WOEN’s Existence and Good Standing Certificate”);

 

(p)           the Articles of Incorporation of WOE, certified by the Secretary
of State of the State of Texas on November 14, 2005;

 

(q)           an Officer’s Certificate of WOE (“WOE’s Officer’s Certificate”)
dated as of November 29, 2005 certifying (i) the Articles of Incorporation of
WOE, (ii) the Bylaws of WOE, (iii) Resolutions adopted by the Board of Directors
of WOE authorizing the execution, delivery, and performance of the Transaction
Documents executed by WOE, (iv) the incumbency of officers of WOE, and
(v) certain other factual matters, including the Material Agreements of WOE;

 

(r)            a certificate from the Secretary of State of the State of Texas
indicating that WOE is in existence as of November 29, 2005 (“WOE’s Existence
Certificate”);

 

(s)           a certificate, dated November 29, 2005, from the Comptroller of
Public Accounts of the State of Texas, attesting to the current payment by WOE
of all franchise and similar taxes (“WOE’s Good Standing Certificate”);

 

(t)            the Certificate of Limited Partnership of Operating, certified by
the Secretary of State of the State of Texas on November 14, 2005;

 

(u)           an Officer’s Certificate of WOE, acting in its capacity as the
sole General Partner of Operating (“Operating’s Officer’s Certificate”) dated as
of November 29, 2005 certifying (i) the Certificate of Limited Partnership of
Operating, (ii) the Agreement of Limited Partnership of Operating,
(iii) Resolutions adopted by Board of Directors of WOE, acting in its capacity
as the sole General Partner

 

5

--------------------------------------------------------------------------------


 

of Operating, authorizing the execution, delivery, and performance of the
Transaction Documents executed by the officers of WOE acting in its capacity as
the sole General Partner of Operating, (iv) the incumbency of officers of WOE,
and (v) certain other factual matters, including the Material Agreements of
Operating;

 

(v)           a certificate from the Secretary of State of the State of Texas
indicating that Operating is in existence as of November 14, 2005 (“Operating’s
Existence Certificate”);

 

(w)          the Certificate of Limited Partnership of Production, certified by
the Secretary of State of the State of Texas on November 14, 2005;

 

(x)            an Officer’s Certificate of WOE, acting in its capacity as the
sole General Partner of Production (“Production’s Officer’s Certificate”) dated
as of November 29, 2005 certifying (i) the Certificate of Limited Partnership of
Production, (ii) the Agreement of Limited Partnership of Production,
(iii) Resolutions adopted by Board of Directors of WOE, acting in its capacity
as the sole General Partner of Production, authorizing the execution, delivery,
and performance of the Transaction Documents executed by the officers of WOE,
acting in its capacity as the sole General Partner of Production, (iv) the
incumbency of officers of WOE, and (v) certain other factual matters, including
the Material Agreements of Production; and

 

(y)           a certificate from the Secretary of State of the State of Texas
indicating that Production is in existence as of November 14, 2005
(“Production’s Existence Certificate”).

 

Scope of Examination and General

Assumptions and Qualifications

 

We have been furnished with and examined originals or copies, certified or
otherwise identified to our satisfaction, of all such records of the Loan
Parties, agreements and other instruments, certificates of officers and
representatives of the Loan Parties, certificates of public officials, and other
documents as we have deemed necessary or desirable as a basis for the opinions
hereinafter expressed.  As to questions of fact material to such opinions, we
have, without independent verification of their accuracy, relied to the extent
we deem reasonably appropriate upon the representations and warranties of the
Loan Parties made in the Transaction Documents and upon their respective
Officer’s Certificates.

 

In making such examinations, we have assumed, with your consent (a) the
genuineness of all signatures (other than the signatures of officers of the Loan
Parties), (b) the authenticity of all documents submitted to us as originals,
(c) the conformity to original documents of all documents submitted to us as
certified or photostatic copies, (d) the authenticity of the originals of the
documents referred to in the immediately preceding clause (c), (e) the prompt
and proper recordation of any Transaction Documents in which recordation is
anticipated, (f) that each party to the Transaction Documents (other than the
Delaware Loan Parties and the Texas Loan Parties) has full power, authority, and
legal right to enter into and perform all

 

6

--------------------------------------------------------------------------------


 

agreements to which it is a party and has duly authorized, executed, and
delivered each such Transaction Document, (g) that the Transaction Documents
(other than the Oklahoma Mortgage) constitute the valid, binding, and
enforceable agreement of all the parties thereto (other than the Loan Parties),
and (h) the correctness and accuracy of all the facts set forth in all
certificates and reports identified in this opinion.

 

We have been advised by officers of the Loan Parties (and with your consent have
relied on that advice) that the agreements described on Exhibit A attached
hereto (the “Material Agreements”) are the only agreements and there are no
orders, writs, judgments, or decrees that are material to Borrower or applicable
Loan Party and which, if violated by the execution, delivery, or performance of
the Transaction Documents, could reasonably be expected to have a material
adverse effect on the validity, performance, or enforceability of any
Transaction Document or the ability of any Loan Party to fulfill its material
obligations under the Transaction Documents.  We advise you that we have not
reviewed, and have not devoted substantive attention to, any other agreements
(other than those described on Exhibit A) for the purposes of rendering the
opinion set forth in Paragraph 12 below.  We have made no examination of, and
express no opinion with respect to, any financial, accounting, or similar
covenant or provision contained in the Material Agreements to the extent that
any such covenant or provision would require a determination as to any financial
or accounting matters.  In addition, we express no opinion as to any breach of
any confidentiality provision contained in any Material Agreement caused by any
Transaction Document or Borrower’s or applicable Loan Party’s actions pursuant
thereto or in contemplation thereof.  We note that some of the Material
Agreements are not governed by Texas law.  Therefore, we have assumed that a
court would enforce the Material Agreements as written, and we have limited our
opinion to matters readily ascertainable from the face of the Material
Agreements.  We also note that some of the Material Agreements are not
assignable by Borrower or applicable Loan Party (those Material Agreements which
pursuant to their terms are not assignable by Borrower or applicable Loan Party
are described on Exhibit B (collectively, the “Non-Assignable Material
Agreements”)).  As a result, to the extent that the Collateral includes
Borrower’s or applicable Loan Party’s rights under the Material Agreements, we
have relied upon Section 9.408(a) of the UCC (defined below).  We note that any
assignment of Non-Assignable Material Agreements is subject to the limitations
set forth in Section 9.408(d) of the UCC.

 

Our opinions set forth below are limited solely to matters governed by the laws
of the State of Texas, the federal laws of the United States of America, and the
General Corporation Law of the State of Delaware (collectively, “Applicable
Law”) and we express no opinion as to questions concerning the laws of any other
jurisdiction.  The opinions expressed herein are limited to the Uniform
Commercial Code as adopted in the State of Texas (the “Texas UCC”) and the State
of Delaware (the “Delaware UCC”) in effect on the date hereof (the Texas UCC and
the Delaware UCC are collectively, the “UCC”).

 

7

--------------------------------------------------------------------------------


 

Specific Limitations and Qualifications on

Opinions Regarding Enforceability

 

With respect to our opinion set forth in Paragraph 11 under the heading
“Opinions” below, we advise you that:

 

1.             The enforceability of the Transaction Documents is subject to
(a) the effects of (i) applicable bankruptcy, insolvency, reorganization,
fraudulent transfer, moratorium, rearrangement, liquidation, conservatorship, or
similar laws of general application now or hereafter in effect relating to or
affecting the rights of creditors generally, (ii) general equity principles, and
(iii) statutory provisions of the federal Bankruptcy Code and the Uniform
Fraudulent Transfer Act as adopted by the State of Texas (and related court
decisions) pertaining to the voidability of preferential or fraudulent
transfers, conveyances, and obligations, (b) the application of a standard of
“good faith” such as that imposed by Section 1.304 of the Texas UCC, and (c) the
rights of the United States under the Federal Tax Lien Act of 1966, as amended;
provided, however, that any limitations referred to under clauses (a)(ii) and
(a)(iii) of this paragraph imposed by such laws on the enforceability of any
Transaction Document will not render any Transaction Document invalid as a whole
or prevent you from the ultimate realization of the practical benefits of such
Transaction Document, except for the economic consequences of any judicial,
administrative, or other procedural delay which may result from such laws.

 

2.             The opinion that the Transaction Documents are enforceable is
also subject to the qualification that certain of the remedial, waiver, and
other provisions of the Transaction Documents may not be enforceable; but such
unenforceability will not, in our judgment, render the Transaction Documents
invalid as a whole or substantially interfere with the realization of the
principal legal benefits and/or security intended to be provided by the
Transaction Documents, except to the extent of any procedural delay which may
result therefrom.

 

3.             We express no opinion as to: (a) the enforceability of provisions
of the Transaction Documents to the extent that such provisions: (i) purport to
waive or affect any rights to notices required by law and that are not subject
to waiver under Section 9.602 of the Texas UCC; (ii) purport to waive trial by
jury; (iii) state that any Lender’s failure or delay in exercising rights,
powers, privileges or remedies under the Transaction Documents shall not operate
as a waiver thereof; (iv) purport to indemnify any Lender for such Lender’s
violations of federal or state securities laws or environmental laws, or any
obligation to the extent such obligation arises from or is a result of such
Lender’s own fraud, negligence, or willful misconduct or to the extent that such
indemnification is inconsistent with public policy; (v) purport to establish or
satisfy certain factual standards or conditions (e.g., standards of “commercial
reasonableness” or “reasonable care” under Article 9 of the Texas UCC) in a
manner not permitted by Sections 9.602 and 9.603 of the Texas UCC; (vi) purport
to sever unenforceable provisions from the Transaction Documents, to the extent
that the enforcement of remaining provisions would frustrate the fundamental
intent of the parties to such documents; (vii) restrict access to legal or
equitable remedies; (viii) purport to waive any claim of any Loan Party against
any Lender arising out of, or in any way related to, the Transaction Documents;
(ix) purport to provide remedies inconsistent with applicable law; or
(x) providing that decisions by a party are conclusive or may be made in its
sole discretion; (b) whether a court would grant specific performance or any
other equitable remedy with respect to enforcement of

 

8

--------------------------------------------------------------------------------


 

any provision contained in the Transaction Documents; (c) the enforceability of
any provision in the Transaction Documents that purports to appoint an agent for
service of process or establish or otherwise affect jurisdiction, venue,
evidentiary standards, or limitation periods, or procedural rights in any suit
or other proceeding; (d) the enforceability of any provision in the Transaction
Documents that purports to waive, subordinate, or otherwise restrict or deny
access to rights, benefits, claims, causes of action, or remedies that cannot be
waived, subordinated, or otherwise restricted or denied; (e) the enforceability
of any provision in the Transaction Documents that allows any Lender to
accelerate the maturity date of the obligations evidenced by the Transaction
Documents, to institute foreclosure proceedings, or to exercise any similar
right, without notice to the person or entity signatory thereto or bound
thereby; or (f) the enforceability of any provision contained in the Transaction
Documents relating to the appointment of a receiver, to the extent that
appointment of a receiver is governed by applicable statutory requirements, and
to the extent that such provision may not be in compliance with such
requirements.

 

4.             We express no opinion on any Lender’s ability to foreclose on,
become the owner of, or validly transfer or assume, all of the rights and duties
of any Loan Party (other than the right to receive payments thereunder and the
right to receive an assignment of accounts receivable arising thereunder) as a
party to the Non-Assignable Material Agreements, under which such Loan Party’s
rights, obligations, or duties are not freely assignable or transferable.

 

5.             We express no opinion regarding the enforceability of any
documents or agreements referenced in the Transaction Documents (other than the
Transaction Documents).

 

6.             We express no opinion regarding any Lender’s ability to exercise
any rights or remedies against any collateral that is personal property pursuant
to the Transaction Documents other than in accordance with the Texas UCC or the
Delaware UCC.

 

7.             We express no opinion regarding (a) the enforceability of
provisions of the Texas Mortgage that grant the right to become a mortgagee in
possession of the Real Property Collateral prior to a foreclosure of the lien of
the Transaction Documents or provide for the collection of (or the perfection or
effectiveness of your lien in) rents and profits prior to actual or constructive
possession of the Real Property Collateral, (b) the enforceability of any waiver
of any right to an appraisal of the Real Property Collateral, to the extent one
is provided pursuant to Texas Property Code Annotated Sections 51.003-51.005,
which rights are not waivable under Texas law, or (c) compliance with, or the
effect of land use, zoning, building, sanitation, environmental, or ecological
laws or regulations affecting the Real Property Collateral.

 

9

--------------------------------------------------------------------------------


 

Specific Limitations and Qualifications on

Opinions Regarding Texas Usury Laws

 

The opinions expressed in Paragraphs 11 and 13 under the heading “Opinions”
below are also subject to the following:

 

1.             We have assumed that (a) no fees, charges, or other compensation
will be paid to Lenders, or for their benefit, except as specified in the
Transaction Documents, and (b) no interest will accrue on the unfunded portion
of the indebtedness evidenced by the Transaction Documents.

 

2.             We have assumed that Lenders will comply with and give effect to
all of the provisions of the Transaction Documents with respect to the
computation of the interest rate and the charging and collection of interest
thereunder, including without limitation, the “Savings Clause” (herein so
called) (i.e., a clause to the effect that Borrower shall never be required to
pay, and Lenders shall never be entitled to collect or receive, interest on the
loans evidenced by the Credit Agreement at a rate in excess of the maximum rate
permitted by applicable law).  We advise Lenders that, if Borrower repays, or
Lenders accelerate or otherwise demand payment of, the loans made under the
Credit Agreement prior to the scheduled maturity date thereof, then Lenders will
have to return any excessive interest received as the result of such prepayment
in order to give effect to the Savings Clause.

 

3.             We express no opinion as to whether the fees denominated in the
Credit Agreement as “commitment fees” or other fees and expenses (other than
those explicitly designated as interest) payable to Lenders under the
Transaction Documents are interest or in certain cases, whether any fees should
be deducted from the principal of the loan evidenced by the Transaction
Documents in determining interest chargeable under such loan.  We assume that
Lenders will comply with applicable law in the treatment of such items under
such loan.

 

4.             Section 2.09(d) of the Credit Agreement limits the reduction in
the contract rate of interest in certain circumstances in order to recoup the
contracted rate of interest for the prior period where the contracted rate was
capped at a lower rate by the maximum lawful rate.  While there is a Texas
statute and established precedent for the spreading of interest forward over the
anticipated life of a loan, we are aware of no cases permitting “backward”
spreading.  Notwithstanding the lack of case law, however, backward spreading,
we believe, is consistent with the principles underlying forward spreading and
should be permissible under Texas law.

 

Specific Limitations and Qualifications on

Opinions Regarding Laws and Consents

 

With respect to our opinions in Paragraphs 13 and 14 under the heading
“Opinions” below with respect to no violation of any applicable law and as to
the lack of any required consents, approvals, or authorizations of governmental
authorities, our opinions are expressed only with respect to statutes or

 

10

--------------------------------------------------------------------------------


 

regulations that a lawyer in Texas or Delaware, as applicable, exercising
customary professional diligence would reasonably recognize as being applicable
to the Loan Parties or the transactions contemplated by the Transaction
Documents.  In addition, we express no opinion as to the following: (a) federal
securities laws and regulations administered by the Securities and Exchange
Commission, State of Texas “Blue Sky” laws and regulations, and laws and
regulations relating to commodity (and other) futures and indices and other
similar instruments; or (b) the statutes and ordinances, the administrative
decisions, and the rules and regulations of counties, towns, municipalities, and
special political subdivisions (whether created or enabled through legislative
action at the federal, state, or regional level), and any judicial decisions to
the extent they deal with any of the foregoing.

 

Specific Limitations and Qualifications on

Opinions Regarding Perfection of Liens

and Security Interests in the Collateral

 

With respect to the opinions expressed below regarding the perfection of
Collateral Trustee’s liens and security interests in the Collateral, we advise
you that:

 

1.             We express no opinion regarding (a) the accuracy or completeness
of any property descriptions contained in the Transaction Documents; however
such descriptions are in sufficient form, assuming accuracy and completeness,
(b) title to the Collateral, (c) the creation or perfection of Collateral
Trustee’s liens and security interests in the Collateral insofar as the laws of
a jurisdiction other than the State of Texas (with respect to creation) or the
States of Texas and Delaware (with respect to perfection) govern the creation or
perfection of such liens and security interests, or (d) the creation or
perfection of Collateral Trustee’s liens and security interests in Collateral
that is not described in the Transaction Documents.

 

2.             We have assumed, with your permission, the following facts:
(a) the Loan Parties, as applicable, have good and sufficient title to the
Collateral; (b) the Loan Parties, as applicable, have “rights in the collateral”
as that term is used in Section 9.203 of the Texas UCC; (c) value has been given
within the meaning of Section 9.203 of the Texas UCC; (d) the Delaware Loan
Parties are each solely incorporated, formed, or organized, as the case may be,
under the laws of the State of Delaware, the Texas Loan Parties are each solely
incorporated, formed, or organized, as the case may be, under the laws of the
State of Texas and WOEN is solely incorporated under the laws of the State of
Nevada; and (e) Collateral Trustee’s address is correctly set forth on the
Financing Statements and the County Financing Statements.

 

3.             The opinions given in Paragraphs 15, 16, and 17 under the heading
“Opinions” below as to the creation and perfection of security interests do not
cover real property and other property transactions excluded from the coverage
of the Texas UCC pursuant to Section 9.109 of the Texas UCC.

 

11

--------------------------------------------------------------------------------


 

4.             We advise you that (a) in the case of Collateral consisting of
motor vehicles for which certificates of title have been issued and for which
the exclusive manner of perfecting a security interest is by noting Collateral
Trustee’s security interests on the certificate of title in accordance with the
Texas Certificate of Title Act or other comparable law of other states,
Collateral Trustee’s security interest therein cannot be perfected by the filing
of the Financing Statements, but will be perfected only if Collateral Trustee’s
security interests are so noted, (b) the continuation of any security interests
and perfection of any security interests in Collateral consisting of proceeds is
limited to the extent set forth in the UCC, (c) continuation statements
complying with the UCC must be filed not more than six (6) months prior to the
expiration of a five (5) year period dating from the date of filing of the
Financing Statements (or otherwise within the time permitted by the UCC) and
subsequent continuation statements must be filed within six (6) months prior to
the end of each subsequent five (5) year period and amendments or supplements to
the Financing Statements and/or additional financing statements may be required
to be filed in the event of a change of name, identity, or corporate structure
of any of the Delaware Loan Parties or any of the Texas Loan Parties, or if any
of the Delaware Loan Parties or any of the Texas Loan Parties changes the
jurisdiction of its incorporation, organization, or formation, as the case may
be, (d) in the case of property which becomes Collateral after the date hereof,
Section 552 of the Federal Bankruptcy Code limits the extent to which property
acquired by a debtor after the commencement of a case under the Federal
Bankruptcy Code may be subject to a security interest arising from a security
agreement entered into by the debtor before the commencement of the case,
(e) although the filing of a financing statement will perfect a security
interest in chattel paper, negotiable documents, instruments, and investment
property, (i) such a perfected security interest in chattel paper, negotiable
documents, and instruments is subject to rights of prior or subsequent holders
who obtain possession of such Collateral, and (ii) such a perfected security
interest in investment property is subject to rights of prior or subsequent
holders who obtain “control” (as such term is defined in the UCC) of such
Collateral, unless the secured party obtains “control” of such Collateral in
accordance with the UCC, and (f) as against third parties having or acquiring an
interest in or a lien on the real property to which any fixtures are attached,
the rights and duties of the law of the state relating to real property and
fixtures may apply.

 

5.             We express no opinion as to the perfection of liens and security
interests in the Collateral constituting general intangibles consisting of
copyrights, patents, trademarks, and tradenames to the extent security interests
in such property may be perfected only by the filing of the appropriate
documents in the United States Copyright Office and the United States Patent and
Trademark Office.

 

6.             We have assumed that none of the Collateral consists or will
consist of consumer goods, farm products, crops, or timber, or accounts
resulting from the sale of timber.

 

7.             We also note that a security interest in after-acquired property
may attach and become enforceable and may become perfected only when the debtor
has obtained rights in such Collateral.

 

8.             We express no opinion regarding the priority of any liens and
security interests created by the Transaction Documents, except as explicitly
set forth in Paragraph 17 under the heading “Opinions”

 

12

--------------------------------------------------------------------------------


 

below.  We express no opinion as to the priority of any security interest in the
Pledged Collateral or portions thereof that are or become subject to liens for
taxes, assessments, levies, fees and other governmental and similar charges, and
other claims of any type of any governmental authority, in each case that may be
afforded priority over the security interests of Lender by Applicable Law.

 

9.             We have made no review of the Collateral, the books and records
relating to the Collateral, or any compliance by any of the Loan Parties with
applicable rules and regulations governing the ownership, use, leasing,
maintenance, or charter of the Collateral, and therefore we give no opinion
concerning same.

 

10.           We have assumed, with your permission, that (a) that no party
executing the Security Agreement is a broker or securities intermediary, as such
terms are defined in the UCC, and (b) any original certificates evidencing the
Pledged Collateral have been delivered to, and possession thereof will be held
by, Collateral Trustee in the State of Texas.

 

11.           We note that in order to enforce Lenders’ remedies and rights of
foreclosure by sale, after default, of the Pledged Collateral, Lenders will be
required to comply with applicable federal and state securities laws.

 

Opinions

 

Based upon the foregoing, and subject to the qualifications set forth below, we
are of the opinion that:

 

1.             Borrower is, based solely upon, and as of the date of, the
Borrower’s Existence and Good Standing Certificate, validly existing and in good
standing under the laws of the State of Delaware.  Based solely upon, and as of
the date of, the Borrower’s Foreign Qualification Certificates, Borrower is
qualified to do business as a foreign corporation in the State of Texas and in
the State of Oklahoma.

 

2.             Ladder is, based solely upon, and as of the date of, Ladder’s
Existence and Good Standing Certificate, validly existing and in good standing
under the laws of the State of Delaware.  Based solely upon, and as of the date
of, Ladder’s Foreign Qualification Certificate, Ladder is qualified to do
business as a foreign corporation in the State of Oklahoma.

 

3.             Square One is, based solely upon, and as of the date of, Square
One’s Existence Certificate and Square One’s Good Standing Certificate, validly
existing and in good standing under the laws of the State of Texas.

 

4.             WOEN is, based solely upon, and as of the date of, WOEN’s
Existence and Good Standing Certificate, validly existing and in good standing
under the laws of the State of Nevada.

 

13

--------------------------------------------------------------------------------


 

5.             WOE is, based solely upon, and as of the date of, WOE’s Existence
Certificate and WOE’s Good Standing Certificate, validly existing and in good
standing under the laws of the State of Texas.

 

6.             Operating is, based solely upon, and as of the date of,
Operating’s Existence Certificate, validly existing under the laws of the State
of Texas.

 

7.             Production is, based solely upon, and as of the date of,
Production’s Existence Certificate, validly existing under the laws of the State
of Texas.

 

8.             Borrower and Ladder each have the corporate power and authority
under the General Corporation Law of the State of Delaware and their respective
Certificates of Incorporation and Bylaws to execute, deliver, and perform their
obligations under the Transaction Documents.  The Transaction Documents to which
Borrower and/or Ladder is a party have been duly authorized by all necessary
corporate action on the part of Borrower and/or Ladder, as appropriate, and have
been duly executed and delivered by Borrower and/or Ladder, as appropriate.

 

9.             Square One and WOE each have the corporate power and authority
under the Texas Business Corporation Act and their respective Articles of
Incorporation and Bylaws to execute, deliver, and perform their obligations
under the Transaction Documents.  The Transaction Documents to which Square One
and/or WOE is a party have been duly authorized by all necessary corporate
action on the part of Square One and/or WOE, as appropriate, and have been duly
executed and delivered by Square One and/or WOE, as appropriate.

 

10.           Operating and Production each have the partnership power and
authority under the Texas Revised Limited Partnership Act and their respective
Certificates of Limited Partnership and Limited Partnership Agreements to
execute, deliver, and perform their obligations under the Transaction
Documents.  The Transaction Documents to which Operating and/or Production is a
party have been duly authorized by all necessary partnership action on the part
of Operating and/or Production and their general partners, as appropriate, and
have been duly executed and delivered by Operating and/or Production (or their
general partners on their behalf), as appropriate.

 

11.           The Transaction Documents (other than the Oklahoma Mortgage) to
which any Loan Party is a party are enforceable against such Loan Party in
accordance with their respective terms.

 

12.           The execution and delivery by each Loan Party of, and performance
of its agreements in, the Transaction Documents do not (a) violate the
Certificate of Incorporation, Articles of Incorporation, Bylaws, Certificate of
Limited Partnership or Limited Partnership Agreement, each as applicable, of any
Loan Party, or (b) breach or result in a default under any obligation of any
Loan Party under, or require a consent under, or result in the creation of any
Lien (except for the Liens created pursuant to the

 

14

--------------------------------------------------------------------------------


 

Transaction Documents) upon any of the properties, revenues, or other assets of
any Loan Party pursuant to, any Material Agreement.

 

13.           The execution and delivery of the Transaction Documents, the
consummation of the transactions contemplated thereby, and compliance by the
Loan Parties with the provisions thereof will not violate any Applicable Law.

 

14.           No consent, approval, waiver, license, or authorization or any
other action by or filing with any governmental authority is required under
Applicable Law in connection with the execution and delivery by the Loan Parties
of the Transaction Documents, except for those already obtained or completed.

 

15.           The Security Agreement creates in favor of Collateral Trustee, for
the benefit of the Secured Parties (as defined therein), a valid security
interest in all of the Loan Parties’ right, title, and interest in and to that
portion of the Collateral in which a security interest may be created under the
Texas UCC.  Under the Texas UCC and the Delaware UCC, upon the acceptance of
filing of the Financing Statements in the Office of the Secretary of State of
Texas or the Office of the Secretary of State of Delaware, as appropriate, the
Collateral Trustee shall have a perfected security interest, for the benefit of
the Secured Parties (as defined in the Security Agreement) in the Collateral in
which a security interest may be perfected by filing of financing statements
under the Texas UCC or Delaware UCC, as appropriate.

 

16.           The Pledge Agreement creates in favor of the Collateral Trustee
for the benefit of the Secured Parties (as defined therein) a valid security
interest in all right, title, and interest of each Loan Party a party thereto in
the Pledged Collateral enforceable against each such Loan Party, securing the
Secured Obligations (as defined in the Pledge Agreement).

 

17.           Upon the filing of the Delaware Financing Statements in the Office
of the Secretary of State of Delaware and the Texas Financing Statements in the
Office of the Secretary of State of Texas, Collateral Trustee shall have a
perfected security interest in the Pledged Collateral.  With respect to Pledged
Collateral that is a certificated security or an instrument (referred to in this
Paragraph 17 as the “Certificated Pledged Collateral”), upon the Collateral
Trustee’s taking possession in the State of Texas of certificates or instruments
representing such Certificated Pledged Collateral, which are in registered form,
issued or indorsed in the name of the Collateral Trustee or in blank by an
effective indorsement, or accompanied by undated stock powers executed in blank
with respect thereto, the security interests of the Collateral Trustee for the
benefit of the Secured Parties (as defined in the Pledge Agreement) created by
the Pledge Agreement in such Certificated Pledged Collateral will constitute
valid, first-priority perfected security interests under the Texas UCC.

 

15

--------------------------------------------------------------------------------


 

18.           The form of the Texas Mortgage and the form of the description of
the Mortgaged Property (as such term is defined therein and so used herein)
situated in the State of Texas are in satisfactory form for filing and recording
in the offices described in Paragraph 19 below.

 

19.           Upon filing and recording of the Texas Mortgage with the real
property records of the Texas counties, as applicable, the Texas Mortgage will
create a valid and binding perfected mortgage lien in favor of the Collateral
Trustee on the Real Property Collateral.  The proper recordings of the Texas
Mortgage in the real property records of the respective Texas counties
identified therein (the “County Filing Offices”) are the only filings,
recordings, and registrations necessary to publish notice and preserve the liens
of the Texas Mortgage in the Real Property Collateral.  Each Texas Mortgage
creates a valid security interest in favor of the Collateral Trustee to the
extent provided therein in all right, title and interest of each Loan Party
party thereto in that portion of the “Collateral” (as defined therein) (other
than the Real Property Collateral) which constitutes personal property.  Upon
the proper filing in the real property records of the County Filing Offices of
the County Financing Statements, the Collateral Trustee will have a perfected
security interest within the meaning of Chapter 9 of the Texas UCC in that
portion of the Collateral (as defined in the Texas Mortgage) that is personal
property and constitutes fixtures located on the Real Property Collateral or
as-extracted collateral from such Real Property Collateral in which a security
interest may be perfected by filing a financing statement subject, however, with
respect to proceeds, to Section 9.315 of the Texas UCC.

 

20.           No state or local mortgage registration tax, stamp tax, or other
similar fee, tax, or governmental charge (other than filing and recording fees
to be paid upon filing) is required to be paid to the State of Texas or any
subdivision thereof in connection with the execution, delivery, filing, or
recording of any of the Texas Mortgage or the consummation of the transactions
contemplated therein.  Except for the payment of recording or filing fees and
taxes associated with filings made with respect to the Financing Statements and
the Texas Mortgage, no other taxes or governmental fees or charges are required
under Applicable Law in connection with (a) the creation, perfection, or the
recording of the Liens purported to be created by the Transaction Documents,
(b) the execution and delivery of any of the Transaction Documents, or (c) the
obtaining of credit under the Credit Agreement.

 

21.           The Advances to be made on the date hereof and the application of
the proceeds thereof as provided for in the Credit Agreement do not violate
Regulation U or X of the Board of Governors of the Federal Reserve System.


 

22.           No Loan Party is a “holding company”, a “subsidiary company” of a
“holding company” or an “affiliate” of a “holding company” or of a “subsidiary
company” of a “holding company” within the meaning of the Public Utility Holding
Company Act of 1935, as amended.

 

23.           No Loan Party is an “investment company” or a company “controlled
by” an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

 

16

--------------------------------------------------------------------------------


 

This opinion (a) has been furnished to you at your request, and we consider it
to be a confidential communication that may not be furnished, reproduced,
distributed or disclosed to anyone (other than your permitted successors and
assigns under the Credit Agreement) without our prior written consent, (b) is
rendered solely for your information and assistance in connection with the above
transaction, and may not be relied upon by any other person (other than your
permitted successors and assigns under the Credit Agreement) or for any other
purpose without our prior written consent, (c) is rendered as of the date
hereof, and we undertake no, and hereby disclaim any kind of obligation to
advise you of any changes for any new developments that might affect any matters
or opinions set forth herein, and (d) is limited to the matters stated herein
and no opinions may be inferred or implied beyond the matters expressly stated
herein.

 

 

Sincerely,

 

 

 

 

 

HAYNES AND BOONE, LLP

 

17

--------------------------------------------------------------------------------


 

EXHIBIT A

 

MATERIAL AGREEMENTS

 

Engagement for Professional Services by and between Cano Petroleum, Inc. and
Bainbridge Capital dated April 14, 2005.

 

Gas Purchase and Processing Agreement by and between Ladder Energy Company and
ScissorTail Energy, LLC dated September 1, 2004.

 

Gas Sales and Purchase Agreement by and between Alliant Energy Desdemona, LP and
KenMor Properties, LLC dated March 1, 2005.

 

Agreement by and between Square One Energy, Inc. and KenMor Properties, LLC
dated October 7, 2005 (in which KenMor Properties, LLC assigns, transfers and
conveys to Square One Energy, Inc. all of its right, title and interest in and
to the Gas Sales and Purchase Agreement by and between Alliant Energy Desdemona,
LP and KenMor Properties, LLC dated March 1, 2005), as amended by a First
Amendment to Agreement dated October 7, 2005.

 

Gas Purchase Contract by and between Ladder Energy Company and Western Gas
Resources, Inc. dated January 7, 1998.

 

Gas Purchase Contract by and between Square One Energy, Inc. and Newpoint Gas
Services, Inc. dated April 21, 2004.

 

Crude Oil Purchase Agreement by and between Ladder Energy Company and
Sunoco, Inc. (R&M) dated February 1, 2000, as amended by a letter agreement
between Sunoco Partners Marketing & Terminals, L.P. and Ladder Energy Company
dated September 12, 2005.

 

Crude Oil Purchase Agreement by and between Ladder Energy and Coffeyville
Resources Crude Transportation dated October 4, 2005.

 

Natural Gas Liquid Mix Agreement by and between Square One Energy, Inc. and
Dufour Petroleum, L.P. dated July 1, 2004, as amended by Amendment Letter dated
October 1, 2005 and as amended by Amendment Letter dated November 1, 2005.

 

Office Lease Agreement by and between Ft. Worth Plaza Limited Partnership, a
Texas limited partnership, as Landlord and Cano Petroleum, Inc. (assignee of
Cano Energy Corporation), as Tenant, purportedly dated April 10, 2001, as
amended by the First Amendment to Lease Agreement dated September 19, 2001.

 

Consulting Agreement by and between Cano Petroleum, Inc. and Reservoir
Solutions, Inc. dated

 

18

--------------------------------------------------------------------------------


 

August 15, 2005.

 

Lignin Surfactant System Development Agreement by and between Cano
Petroleum, Inc. and Reservoir Solutions, Inc. dated July 20, 2005.

 

Stock Purchase Agreement by and between Cano Petroleum, Inc., W. O. Energy of
Nevada, Inc., Miles O’Loughlin and Scott White dated November 29, 2005.

 

Executive Employment Agreement by and between Huron Ventures, Inc. and S.
Jeffrey Johnson dated May 28, 2004.

 

Employment Agreement by and between Huron Ventures, Inc. and Michael J. Ricketts
dated May 28, 2004.

 

Employment Agreement by and between Huron Ventures, Inc. and Thomas Cochrane
dated May 28, 2004.

 

Employment Agreement by and between Cano Petroleum, Inc. and James K.
Teringo, Jr. dated July 11, 2005.

 

Compensation Reimbursement Agreement by and between Cano Petroleum, Inc. and
Sabine Production Operating, LLC dated October 31, 2005.

 

Omnibus Agreement by and between Cano Petroleum, Inc., Carlile Management, LLC,
Haddock Enterprises, LLC and Sabine Production Partners, LP dated October 31,
2005.

 

Amended and Restated Regulations of Sabine Production Operating, LLC executed by
Cano Petroleum, Inc., Haddock Enterprises, LLC and Carlile Management, LLC,
effective as of August 3, 2005.

 

2005 Directors’ Stock Option Plan of Cano Petroleum, Inc.

 

Gas Purchase and Sales Contract by and between Arrow Oil and Gas, Inc. and
STP, Inc. dated August 15, 2002.

 

Management Stock Pool Agreement dated May 28, 2004 among Huron Ventures Inc. and
The Shareholders of Davenport Field Unit Inc.

 

Management Stock Pool Escrow Agreement dated May 28, 2004 by and among Huron
Ventures Inc. and S. Jeffrey Johnson, et al.

 

Purchase and Sale Agreement dated August 16, 2004, by and between Cano Energy
Corporation and Cano Petroleum, Inc.

 

19

--------------------------------------------------------------------------------


 

Purchase and Sale Agreement dated September 2, 2004, by and between Nowata Oil
Properties LLC and Cano Petroleum, Inc.

 

Purchase and Sale Agreement dated February 6, 2005, by and between Square One
Energy, Inc. and Cano Petroleum, Inc.

 

Subscription Agreement dated October 8, 2004 by and between Cano Petroleum, Inc.
and Randall Boyd.

 

Stock Option Agreement dated December 16, 2004, between Cano Petroleum, Inc. and
Gerald W. Haddock.

 

Form of Subscription Agreement dated March 18, 2005.

 

Letter Agreement dated March 29, 2005 among the Haddock Enterprises, LLC, Cano
Petroleum, Inc. and Kenneth Carlile.

 

Sabine Production Partners, LP Transaction Summary dated August 4, 2005.

 

Subscription Agreement dated September 16, 2005 by and between Cano
Petroleum, Inc. and Howard Hughes Medical Institute.

 

Subscription Agreement dated September 16, 2005 by and between Cano
Petroleum, Inc. and The Robert Wood Johnson Foundation.

 

Subscription Agreement dated September 16, 2005 by and between Cano
Petroleum, Inc. and Laborers’ District Council and Contractors’ of Ohio Pension
Fund.

 

Subscription Agreement dated September 16, 2005 by and between Cano
Petroleum, Inc. and Ohio Carpenters’ Pension Fund.

 

Subscription Agreement dated September 16, 2005 by and between Cano
Petroleum, Inc. and New York Nurses Association Pension Plan.

 

Subscription Agreement dated September 16, 2005 by and between Cano
Petroleum, Inc. and Public Sector Pension Investment Board.

 

Subscription Agreement dated September 16, 2005 by and between Cano
Petroleum, Inc. and Spindrift Investors (Bermuda) L.P.

 

Subscription Agreement dated September 16, 2005 by and between Cano
Petroleum, Inc. and Spindrift

 

20

--------------------------------------------------------------------------------


 

Partners, L.P.

 

Non-Qualified Stock Option Agreement dated September 16, 2005 by and between
Cano Petroleum, Inc. and James K. Teringo, Jr.

 

Subscription Agreement dated September 14, 2005 by and between Cano
Petroleum, Inc. and Touradji Global Resources Master Fund, Ltd.

 

Subscription Agreement dated September 14, 2005 by and between Cano
Petroleum, Inc. and Renaissance US Growth Investment Trust PLC.

 

Subscription Agreement dated September 14, 2005 by and between Cano
Petroleum, Inc. and BFS US Special Opportunities Trust PLC.

 

Subscription Agreement dated September 14, 2005 by and between Cano
Petroleum, Inc. and Crestview Capital Master, LLC.

 

Summary Sheet: Vice President, General Counsel and Secretary of Cano
Petroleum, Inc. Annual Base Salary.

 

Gas Purchase Contract between W.O. Operating Company, Ltd. and Duke Field
Services LP dated November 1, 2003.

 

Gas Purchase and Sales Agreement dated September 1, 1975, between Skelly Oil
Company, as Seller, and Phillips Petroleum Company, as Buyer.

 

Gas Purchase Contract between W.O. Operating Company, as Seller, and GPM Gas
Corporation, as Buyer, dated March 15, 1994.

 

Gas Purchase Contract between Hugoton Energy Corporation, as Seller, and GPM Gas
Corporation, as Buyer, dated August 3, 1995, covering Sections 3 and 4, Block Y,
M&C Survey, Hutchinson County, Texas.

 

Crude Oil Purchase Contract between W.O. Operating Company, as Seller, and
Diamond Shamrock Refining Company LP, dated August 6, 2001 (Valero is successor
to Diamond Shamrock on this contract).

 

Gas Purchase Contract by and between W.O. Operating Company Limited, as Seller,
and OneOK Texas Field Services LP, as Buyer, dated January 1, 2005.

 

Gas Purchase Contract between W.O. Operating Company, as Seller, and GPM Gas
Corporation, as Buyer, dated March 15, 1995.

 

21

--------------------------------------------------------------------------------


 

Gas Purchase Contract dated August 3, 1995 by and between W.O. Operating Company
and Duke Energy Field Services, as amended on August 1, 2005 and September 1,
2005.

 

Oil Marketing Agreement dated January 13, 1994 by and between W.O. Operating
Company and Pan Mark, Inc.

 

22

--------------------------------------------------------------------------------


 

EXHIBIT B

 

MATERIAL AGREEMENTS NOT FREELY ASSIGNABLE

 

Gas Purchase and Sales Contract by and between Arrow Oil and Gas, Inc. and
STP, Inc. dated August 15, 2002.

 

2005 Directors’ Stock Option Plan of Cano Petroleum, Inc.

 

Employment Agreement by and between Cano Petroleum, Inc. and James K.
Teringo, Jr. dated July 11, 2005.

 

Compensation Reimbursement Agreement by and between Cano Petroleum, Inc. and
Sabine Production Operating, LLC dated October 31, 2005.

 

Omnibus Agreement by and between Cano Petroleum, Inc., Carlile Management, LLC,
Haddock Enterprises, LLC and Sabine Production Partners, LP dated October 31,
2005.

 

Executive Employment Agreement by and between Huron Ventures, Inc. and S.
Jeffrey Johnson dated May 28, 2004.

 

Office Lease Agreement by and between Ft. Worth Plaza Limited Partnership, a
Texas limited partnership, as Landlord and Cano Petroleum, Inc. (assignee of
Cano Energy Corporation), as Tenant, purportedly dated April 10, 2001, as
amended by the First Amendment to Lease Agreement dated September 19, 2001.

 

Gas Purchase Contract by and between Square One Energy, Inc. and Newpoint Gas
Services, Inc. dated April 21, 2004.

 

Gas Purchase and Processing Agreement by and between Ladder Energy Company and
ScissorTail Energy, LLC dated September 1, 2004.

 

Non-Qualified Stock Option Agreement dated September 16, 2005 by and between
Cano Petroleum, Inc. and James K. Teringo, Jr.

 

Purchase and Sale Agreement dated August 16, 2004, by and between Cano Energy
Corporation and Cano Petroleum, Inc.

 

Purchase and Sale Agreement dated February 6, 2005, by and between Square One
Energy, Inc. and Cano Petroleum, Inc.

 

23

--------------------------------------------------------------------------------


 

Management Stock Pool Agreement dated May 28, 2004 among Huron Ventures Inc. and
The Shareholders of Davenport Field Unit Inc.

 

Crude Oil Purchase Contract between W.O. Operating Company, as Seller, and
Diamond Shamrock Refining Company LP, dated August 6, 2001 (Valero is successor
to Diamond Shamrock on this contract).

 

Gas Purchase Contract by and between W.O. Operating Company Limited, as Seller,
and OneOK Texas Field Services LP, as Buyer, dated January 1, 2005.

 

24

--------------------------------------------------------------------------------